21-11588-jlg   Doc 2-2    Filed 09/13/21 Entered 09/13/21 14:19:31   Exhibit B -
                         Deutsch Declaration Pg 1 of 236



                                   EXHIBIT B

                               Deutsch Declaration
   21-11588-jlg      Doc 2-2    Filed 09/13/21 Entered 09/13/21 14:19:31             Exhibit B -
                               Deutsch Declaration Pg 2 of 236



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


In re:
                                                      Chapter 11
PACIFIC ANDES ENTERPRISES (HONG
KONG) LIMITED,                                        Case No. 21-11588 (JLG)
         Debtor.


                        DECLARATION OF DOUGLAS E. DEUTSCH

         I, Douglas E. Deutsch, declare as follows:

         1.     I am a lawyer admitted to practice in the State of New York and a partner in the

law firm of Clifford Chance US LLP (“Clifford Chance”). Clifford Chance is counsel for the

Liquidators of the Hong Kong Plaintiffs.

         2.     I submit this declaration in support of the Motion of the Hong Kong Plaintiffs

for Entry of an Order Dismissing and Abstaining from the Chapter 11 Case of Pacific Andes

Enterprises (Hong Kong) Limited (the “Motion”) filed contemporaneously herewith. Capitalized

terms not defined herein have the meaning ascribed to such terms in the Motion.

         3.     Annexed hereto as Exhibit B-1 is a true and correct copy of the petition filed in

Case No. 21-11588 (JLG) as ECF No. 1.

         4.     Annexed hereto as Exhibit B-2 is a true and correct copy of the Declaration of Ng

Puay Yee Annie (Jessie) in Support of First Supplement to Motion of Pacific Andes International

Holdings Limited (Bermuda) and Pacific Andes International Holdings (BVI) Limited, Pursuant

to Bankruptcy Code Sections 105, 363 and 502, and Bankruptcy Rules 2002, 3001(e), 3007,

4001, 6004, 9014 and 9019, (I) to Approve Compromise among Movants, Certain Creditors and

Investors, (II) to Authorize Certain Corporate Governance Actions in Furtherance of

Compromise, (III) to Approve the Compromise and Allowance of Certain Claims Related to the


                                               -1-
   21-11588-jlg     Doc 2-2    Filed 09/13/21 Entered 09/13/21 14:19:31            Exhibit B -
                              Deutsch Declaration Pg 3 of 236



Proposed Transaction, and (IV) to Grant Related Relief and the exhibits thereto filed in Case No.

16-11895 (JLG) as ECF No. 2341-2 through ECF No. 2341-9.

       5.      Annexed hereto as Exhibit B-3 is a true and correct copy of an excerpt from

the Periodic Report of Debtors Pursuant to Bankruptcy Rule 2015.3 Regarding Value,

Operations and Profitability of Entities in which the Estate of Pacific Andes International

Holdings Limited (Bermuda) Holds a Substantial or Controlling Interest filed in Case No. 16-

11895 (JLG) as ECF No. 1493.



I declare under penalty of perjury that the foregoing is true and correct.


Executed on September 13, 2021

                                                  /s/ Douglas E. Deutsch
                                                  Douglas E. Deutsch




                                               -2-
21-11588-jlg   Doc 2-2    Filed 09/13/21 Entered 09/13/21 14:19:31   Exhibit B -
                         Deutsch Declaration Pg 4 of 236



                                   Exhibit B-1
              21-11588
                 21-11588-jlg
                        Doc 1 Doc
                               Filed
                                  2-209/08/21
                                        Filed 09/13/21
                                                Entered 09/08/21
                                                         Entered 09/13/21
                                                                  12:04:1214:19:31
                                                                            Main Document
                                                                                   Exhibit B - Pg
                                      Deutsch Declaration
                                                    1 of 16 Pg 5 of 236

Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF NEW YORK

Case number (if known)                                                      Chapter      11
                                                                                                                           Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Pacific Andes Enterprises (Hong Kong) Limited

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  Room 3312, Hong Kong Plaza,
                                  186 Connaught Road West
                                  HONG KONG
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                                                                                  Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                   Partnership (excluding LLP)
                                   Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
              21-11588
                 21-11588-jlg
                        Doc 1 Doc
                               Filed
                                  2-209/08/21
                                        Filed 09/13/21
                                                Entered 09/08/21
                                                         Entered 09/13/21
                                                                  12:04:1214:19:31
                                                                            Main Document
                                                                                   Exhibit B - Pg
                                      Deutsch Declaration
                                                    2 of 16 Pg 6 of 236
Debtor    Pacific Andes Enterprises (Hong Kong) Limited                                            Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                        Tax-exempt entity (as described in 26 U.S.C. §501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?
                                        Chapter 7
                                        Chapter 9
     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                          The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                           The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                             A plan is being filed with this petition.
                                                             Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                             The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                             The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                        Chapter 12
9.   Were prior bankruptcy
     cases filed by or against
                                        No.
     the debtor within the last 8       Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                              Case number
                                                 District                                 When                              Case number




Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
              21-11588
                 21-11588-jlg
                        Doc 1 Doc
                               Filed
                                  2-209/08/21
                                        Filed 09/13/21
                                                Entered 09/08/21
                                                         Entered 09/13/21
                                                                  12:04:1214:19:31
                                                                            Main Document
                                                                                   Exhibit B - Pg
                                      Deutsch Declaration
                                                    3 of 16 Pg 7 of 236
Debtor    Pacific Andes Enterprises (Hong Kong) Limited                                                 Case number (if known)
          Name

10. Are any bankruptcy cases                No
    pending or being filed by a
    business partner or an                  Yes.
    affiliate of the debtor?




     List all cases. If more than 1,
     attach a separate list                         Debtor      See Attachment                                               Relationship
                                                    District                                When                             Case number, if known


11. Why is the case filed in           Check all that apply:
    this district?
                                             Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                              preceding the date of this petition or for a longer part of such 180 days than in any other district.

                                             A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.


12. Does the debtor own or
    have possession of any
                                        No
    real property or personal           Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                          Why does the property need immediate attention? (Check all that apply.)
                                                   It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                     What is the hazard?
                                                   It needs to be physically secured or protected from the weather.
                                                   It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                     livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                   Other
                                                  Where is the property?
                                                                                   Number, Street, City, State & ZIP Code
                                                  Is the property insured?
                                                   No
                                                   Yes. Insurance agency
                                                               Contact name
                                                               Phone



          Statistical and administrative information

13. Debtor's estimation of             .       Check one:
    available funds
                                                Funds will be available for distribution to unsecured creditors.
                                                After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of                 1-49                                           1,000-5,000                               25,001-50,000
    creditors                                                                           5001-10,000                               50,001-100,000
                                        50-99
                                        100-199                                        10,001-25,000                             More than100,000
                                        200-999

15. Estimated Assets                    $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                        $50,001 - $100,000                             $10,000,001 - $50     million             $1,000,000,001 - $10 billion
                                        $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                        $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion

16. Estimated liabilities               $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion

Official Form 201                                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                  page 3
             21-11588
                21-11588-jlg
                       Doc 1 Doc
                              Filed
                                 2-209/08/21
                                       Filed 09/13/21
                                               Entered 09/08/21
                                                        Entered 09/13/21
                                                                 12:04:1214:19:31
                                                                           Main Document
                                                                                  Exhibit B - Pg
                                     Deutsch Declaration
                                                   4 of 16 Pg 8 of 236
Debtor   Pacific Andes Enterprises (Hong Kong) Limited                              Case number (if known)
         Name

                            $50,001 - $100,000                       $10,000,001 - $50   million            $1,000,000,001 - $10 billion
                            $100,001 - $500,000                      $50,000,001 - $100 million             $10,000,000,001 - $50 billion
                            $500,001 - $1 million                    $100,000,001 - $500 million            More than $50 billion




Official Form 201                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                         page 4
             21-11588
                21-11588-jlg
                       Doc 1 Doc
                              Filed
                                 2-209/08/21
                                       Filed 09/13/21
                                               Entered 09/08/21
                                                        Entered 09/13/21
                                                                 12:04:1214:19:31
                                                                           Main Document
                                                                                  Exhibit B - Pg
                                     Deutsch Declaration
                                                   5 of 16 Pg 9 of 236
Debtor    Pacific Andes Enterprises (Hong Kong) Limited                                            Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      September 8, 2021
                                                  MM / DD / YYYY


                             X   /s/ Ng Puay Yee Annie                                                    Ng Puay Yee Annie
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Director




18. Signature of attorney    X   /s/ Tracy L. Klestadt                                                     Date September 8, 2021
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Tracy L. Klestadt
                                 Printed name

                                 Klestadt Winters Jureller Southard & Stevens, LLP
                                 Firm name

                                 200 West 41st Street
                                 17th Floor
                                 New York, NY 10036-7203
                                 Number, Street, City, State & ZIP Code


                                 Contact phone      (212) 972-3000               Email address      tklestadt@klestadt.com

                                 2089985 NY
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 5
              21-11588
                 21-11588-jlg
                        Doc 1 Doc
                               Filed
                                  2-209/08/21
                                        Filed 09/13/21
                                                Entered 09/08/21
                                                         Entered 09/13/21
                                                                  12:04:1214:19:31
                                                                            Main Document
                                                                                   Exhibit B - Pg
                                     Deutsch Declaration
                                                    6 of 16 Pg 10 of 236
Debtor    Pacific Andes Enterprises (Hong Kong) Limited                                     Case number (if known)
          Name




Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF NEW YORK

Case number (if known)                                                   Chapter      11
                                                                                                                      Check if this an
                                                                                                                        amended filing




                                                       FORM 201. VOLUNTARY PETITION

                                                    Pending Bankruptcy Cases Attachment




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                   page 6
              21-11588
                 21-11588-jlg
                        Doc 1 Doc
                               Filed
                                  2-209/08/21
                                        Filed 09/13/21
                                                Entered 09/08/21
                                                         Entered 09/13/21
                                                                  12:04:1214:19:31
                                                                            Main Document
                                                                                   Exhibit B - Pg
                                     Deutsch Declaration
                                                    7 of 16 Pg 11 of 236
Debtor     Pacific Andes Enterprises (Hong Kong) Limited                                 Case number (if known)
           Name


Debtor     Admired Agents Ltd.                                                  Relationship to you               Affiliate
District   Southern District of New York           When     5/02/17             Case number, if known             17-11206
Debtor     CFG Peru Investments Pte. Ltd. (Singapore)                           Relationship to you               Affiliate
District   Southern District of New York           When     6/30/16             Case number, if known             16-11914
Debtor     CFGL (Singapore) Private Ltd.                                        Relationship to you               Affiliate
District   Southern District of New York           When     6/30/16             Case number, if known             16-11915
Debtor     Champion Maritime Ltd. (BVI)                                         Relationship to you               Affiliate
District   Southern District of New York           When     6/30/16             Case number, if known             16-11922
Debtor     Chanery Investment Inc. (BVI)                                        Relationship to you               Affiliate
District   Southern District of New York           When     6/30/16             Case number, if known             16-11921
Debtor     Chiksano Management Ltd.                                             Relationship to you               Affiliate
District   Southern District of New York           When     5/02/17             Case number, if known             17-11207
Debtor     China Fisheries International Ltd. (Samoa)                           Relationship to you               Affiliate
District   Southern District of New York           When     6/30/16             Case number, if known             16-11896
Debtor     China Fishery Group Limited (Cayman)                                 Relationship to you               Affiliate
District   Southern District of New York           When     6/30/16             Case number, if known             16-11895
Debtor     Clamford Holding Ltd.                                                Relationship to you               Affiliate
District   Southern District of New York           When     5/02/17             Case number, if known             17-11208
Debtor     Excel Concept Ltd.                                                   Relationship to you               Affiliate
District   Southern District of New York           When     5/02/17             Case number, if known             17-11209
Debtor     Fortress Agents Ltd. (BVI)                                           Relationship to you               Affiliate
District   Southern District of New York           When     6/30/16             Case number, if known             16-11916
Debtor     Gain Star Management Ltd.                                            Relationship to you               Affiliate
District   Southern District of New York           When     5/02/17             Case number, if known             17-11210
Debtor     Golden Target Pacific Ltd.                                           Relationship to you               Affiliate
District   Southern District of New York           When     3/27/17             Case number, if known             17-10734
Debtor     Grand Success Investment (Singapore) Private Ltd.                    Relationship to you               Affiliate
District   Southern District of New York           When     5/02/17             Case number, if known             17-11211
Debtor     Growing Management Ltd. (BVI)                                        Relationship to you               Affiliate
District   Southern District of New York           When     6/30/16             Case number, if known             16-11919
Debtor     Hill Cosmos International Ltd.                                       Relationship to you               Affiliate
District   Southern District of New York           When     5/02/17             Case number, if known             17-11212
Debtor     Loyal Mark Holdings Ltd.                                             Relationship to you               Affiliate
District   Southern District of New York           When     5/02/17             Case number, if known             17-11213
Debtor     Metro Island International Ltd.                                      Relationship to you               Affiliate
District   Southern District of New York           When     5/02/17             Case number, if known             17-11214
Debtor     Mission Excel International Ltd.                                     Relationship to you               Affiliate
District   Southern District of New York           When     5/02/17             Case number, if known             17-11215
Debtor     N.S. Hong Investment (BVI) Ltd.                                      Relationship to you               Affiliate
District   Southern District of New York           When     6/30/16             Case number, if known             16-11899
Debtor     Nat Prop Investments Ltd.                                            Relationship to you               Affiliate
District   Southern District of New York           When     5/02/17             Case number, if known             17-11216
Debtor     Nouvelle Foods International Ltd.                                    Relationship to you               Affiliate
District   Southern District of New York           When     3/27/17             Case number, if known             17-10733
Debtor     Ocean Expert International Ltd. (BVI)                                Relationship to you               Affiliate
District   Southern District of New York           When     6/30/16             Case number, if known             16-11917

Official Form 201                       Voluntary Petition for Non-Individuals Filing for Bankruptcy                          page 7
              21-11588
                 21-11588-jlg
                        Doc 1 Doc
                               Filed
                                  2-209/08/21
                                        Filed 09/13/21
                                                Entered 09/08/21
                                                         Entered 09/13/21
                                                                  12:04:1214:19:31
                                                                            Main Document
                                                                                   Exhibit B - Pg
                                     Deutsch Declaration
                                                    8 of 16 Pg 12 of 236
Debtor     Pacific Andes Enterprises (Hong Kong) Limited                                Case number (if known)
           Name


Debtor     Pacific Andes International Holdings (BVI) Ltd.                     Relationship to you               Affiliate
District   Southern District of New York          When     4/17/17             Case number, if known             17-11201
Debtor     Pacific Andes International Holdings Ltd. (Bermuda)                 Relationship to you               Affiliate
District   Southern District of New York          When     6/30/16             Case number, if known             16-11890
Debtor     Pacific Andes Resources Development Ltd.                            Relationship to you               Affiliate
District   Southern District of New York          When     9/29/16             Case number, if known             16-12739
Debtor     Pickenpack Europe GmbH                                              Relationship to you               Affiliate
District   Southern District of New York          When     9/22/16             Case number, if known             16-12682
Debtor     Pickenpack Holding Germany GmbH                                     Relationship to you               Affiliate
District   Southern District of New York          When     9/22/16             Case number, if known             16-12681
Debtor     Pickenpack Production Luneburg GmbH                                 Relationship to you               Affiliate
District   Southern District of New York          When     9/22/16             Case number, if known             16-12683
Debtor     Pioneer Logistics Ltd.                                              Relationship to you               Affiliate
District   Southern District of New York          When     5/02/17             Case number, if known             17-11217
Debtor     Protein Trading Ltd. (Samoa)                                        Relationship to you               Affiliate
District   Southern District of New York          When     6/30/16             Case number, if known             16-11923
Debtor     Sea Capital International Ltd.                                      Relationship to you               Affiliate
District   Southern District of New York          When     5/02/17             Case number, if known             17-11218
Debtor     Shine Bright Management Ltd.                                        Relationship to you               Affiliate
District   Southern District of New York          When     5/02/17             Case number, if known             17-11219
Debtor     Smart Group Ltd. (Cayman)                                           Relationship to you               Affiliate
District   Southern District of New York          When     6/30/16             Case number, if known             16-11910
Debtor     South Pacific Shipping Agency Ltd. (BVI)                            Relationship to you               Affiliate
District   Southern District of New York          When     6/30/16             Case number, if known             16-11924
Debtor     Super Investment Ltd.                                               Relationship to you               Affiliate
District   Southern District of New York          When     6/30/16             Case number, if known             16-11903
Debtor     Superb Choice International Ltd.                                    Relationship to you               Affiliate
District   Southern District of New York          When     5/02/17             Case number, if known             17-11220
Debtor     Target Shipping Ltd. (HK)                                           Relationship to you               Affiliate
District   Southern District of New York          When     6/30/16             Case number, if known             16-11920
Debtor     Toyama Holdings Ltd.                                                Relationship to you               Affiliate
District   Southern District of New York          When     5/02/17             Case number, if known             17-11221
Debtor     TST The Seafood Traders GmbH                                        Relationship to you               Affiliate
District   Southern District of New York          When     9/22/16             Case number, if known             16-12684
Debtor     Zhonggang Fisheries Ltd.                                            Relationship to you               Affiliate
District   Southern District of New York          When     4/17/17             Case number, if known             17-11020




Official Form 201                      Voluntary Petition for Non-Individuals Filing for Bankruptcy                          page 8
           21-11588
              21-11588-jlg
                     Doc 1 Doc
                            Filed
                               2-209/08/21
                                     Filed 09/13/21
                                             Entered 09/08/21
                                                      Entered 09/13/21
                                                               12:04:1214:19:31
                                                                         Main Document
                                                                                Exhibit B - Pg
                                  Deutsch Declaration
                                                 9 of 16 Pg 13 of 236
                                                               United States Bankruptcy Court
                                                                     Southern District of New York
 In re      Pacific Andes Enterprises (Hong Kong) Limited                                                             Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Bonaire Development Limited                                                          50%                                        Shareholder
 Room 3312, Hong Kong Plaza,
 186 Connaught Road
 Hong Kong

 Heng Holdings (BVI) Limited                                                          50%                                        Shareholder
 Room 3312, Hong Kong Plaza,
 186 Connaught Road
 Hong Kong


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the Director of the corporation named as the debtor in this case, declare under penalty of perjury that I have read
the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date September 8, 2021                                                      Signature /s/ Ng Puay Yee Annie
                                                                                            Ng Puay Yee Annie

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           21-11588
              21-11588-jlg
                     Doc 1 Doc
                            Filed
                               2-209/08/21
                                     Filed 09/13/21
                                             Entered 09/08/21
                                                      Entered 09/13/21
                                                               12:04:1214:19:31
                                                                         Main Document
                                                                                Exhibit B - Pg
                                  Deutsch Declaration
                                                10 of 16 Pg 14 of 236




                                                               United States Bankruptcy Court
                                                                     Southern District of New York
 In re      Pacific Andes Enterprises (Hong Kong) Limited                                            Case No.
                                                                                   Debtor(s)         Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the Director of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge.




 Date:       September 8, 2021                                          /s/ Ng Puay Yee Annie
                                                                        Ng Puay Yee Annie/Director
                                                                        Signer/Title




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
    21-11588
       21-11588-jlg
              Doc 1 Doc
                     Filed
                        2-209/08/21
                              Filed 09/13/21
                                      Entered 09/08/21
                                               Entered 09/13/21
                                                        12:04:1214:19:31
                                                                  Main Document
                                                                         Exhibit B - Pg
                           Deutsch Declaration
                                         11 of 16 Pg 15 of 236


x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




                          BONAIRE DEVELOPMENTS LIMITED
                          ROOM 3312, HONG KONG PLAZA,
                          186 CONNAUGHT ROAD WEST
                          HONG KONG


                          BUSINESS CONSULTANTS LIMITED
                          18A, 18/F, TWO CHINACHEM PLAZA,
                          68 CONNAUGHT ROAD CENTRAL
                          HONG KONG


                          CHASTERTON GROUP LIMITED
                          ROOM 3312, HONG KONG PLAZA,
                          186 CONNAUGHT ROAD WEST
                          HONG KONG


                          CLIFFORD CHANCE US LLP
                          31 WEST 52ND STREET
                          ATTN: DOUGLAS E. DEUTSCH
                          NEW YORK, NY 10019


                          FASTACT GROUP LIMITED
                          ROOM 3312, HONG KONG PLAZA,
                          186 CONNAUGHT ROAD WEST
                          HONG KONG


                          GRANDLUCK ENTERPRISES LIMITED
                          ROOM 3312, HONG KONG PLAZA,
                          186 CONNAUGHT ROAD WEST
                          HONG KONG


                          HENG HOLDINGS (BVI) LIMITED
                          ROOM 3312, HONG KONG PLAZA,
                          186 CONNAUGHT ROAD WEST
                          HONG KONG


                          KOLOMLIN VALERIY FEDOROVICH
                          APART. 20, 6/7 STROITELEY STREET, 119311
                          MOSCOW, RUSSIA


                          MERIDIAN INVESTMENT GROUP PTE LIMITED
                          138 CECIL STREET, #12-01A CECIL COURT,
                          SINGAPORE, 069538
21-11588
   21-11588-jlg
          Doc 1 Doc
                 Filed
                    2-209/08/21
                          Filed 09/13/21
                                  Entered 09/08/21
                                           Entered 09/13/21
                                                    12:04:1214:19:31
                                                              Main Document
                                                                     Exhibit B - Pg
                       Deutsch Declaration
                                     12 of 16 Pg 16 of 236



                      PACIFIC ANDES ENTERPRISES (BVI) LTD.
                      C/O CLIFFORD CHANCE
                      27/F JARDINE HOUSE, ONE CONNAUGHT PLACE
                      CENTRAL, HONG KONG


                      PACIFIC ANDES INT. HOLDINGS (BVI) LTD.
                      ROOM 3312, HONG KONG PLAZA,
                      186 CONNAUGHT ROAD WEST
                      HONG KONG


                      PELICAN FOOD LIMITED
                      ROOM 3312, HONG KONG PLAZA,
                      186 CONNAUGHT ROAD WEST
                      HONG KONG


                      RAWLEY TRADING LIMITED
                      ROOM 3312, HONG KONG PLAZA,
                      186 CONNAUGHT ROAD WEST
                      HONG KONG


                      SMART CPA (HONG KONG) LIMITED
                      18A, 18/F, TWO CHINACHEM PLAZA,
                      68 CONNAUGHT ROAD CENTRAL
                      HONG KONG
           21-11588
              21-11588-jlg
                     Doc 1 Doc
                            Filed
                               2-209/08/21
                                     Filed 09/13/21
                                             Entered 09/08/21
                                                      Entered 09/13/21
                                                               12:04:1214:19:31
                                                                         Main Document
                                                                                Exhibit B - Pg
                                  Deutsch Declaration
                                                13 of 16 Pg 17 of 236



                                                               United States Bankruptcy Court
                                                                     Southern District of New York
 In re      Pacific Andes Enterprises (Hong Kong) Limited                                                  Case No.
                                                                                   Debtor(s)               Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Pacific Andes Enterprises (Hong Kong) Limited in the above captioned action,
certifies that the following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly
own(s) 10% or more of any class of the corporation's(s') equity interests, or states that there are no entities to report under
FRBP 7007.1:
 Bonaire Development Limited
 Room 3312, Hong Kong Plaza,
 186 Connaught Road
 Hong Kong
 Heng Holdings (BVI) Limited
 Room 3312, Hong Kong Plaza,
 186 Connaught Road
 Hong Kong




 None [Check if applicable]




 September 8, 2021                                                    /s/ Tracy L. Klestadt
 Date                                                                 Tracy L. Klestadt
                                                                      Signature of Attorney or Litigant
                                                                      Counsel for Pacific Andes Enterprises (Hong Kong) Limited
                                                                      Klestadt Winters Jureller Southard & Stevens, LLP
                                                                      200 West 41st Street
                                                                      17th Floor
                                                                      New York, NY 10036-7203
                                                                      (212) 972-3000 Fax:(212) 972-2245
                                                                      tklestadt@klestadt.com




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
21-11588
   21-11588-jlg
          Doc 1 Doc
                 Filed
                    2-209/08/21
                          Filed 09/13/21
                                  Entered 09/08/21
                                           Entered 09/13/21
                                                    12:04:1214:19:31
                                                              Main Document
                                                                     Exhibit B - Pg
                       Deutsch Declaration
                                     14 of 16 Pg 18 of 236
21-11588
   21-11588-jlg
          Doc 1 Doc
                 Filed
                    2-209/08/21
                          Filed 09/13/21
                                  Entered 09/08/21
                                           Entered 09/13/21
                                                    12:04:1214:19:31
                                                              Main Document
                                                                     Exhibit B - Pg
                       Deutsch Declaration
                                     15 of 16 Pg 19 of 236
21-11588
   21-11588-jlg
          Doc 1 Doc
                 Filed
                    2-209/08/21
                          Filed 09/13/21
                                  Entered 09/08/21
                                           Entered 09/13/21
                                                    12:04:1214:19:31
                                                              Main Document
                                                                     Exhibit B - Pg
                       Deutsch Declaration
                                     16 of 16 Pg 20 of 236
21-11588-jlg   Doc 2-2     Filed 09/13/21 Entered 09/13/21 14:19:31   Exhibit B -
                         Deutsch Declaration Pg 21 of 236



                                    Exhibit B-2
16-11895-jlg
  21-11588-jlg Doc
                Doc2341-2
                     2-2 Filed
                           Filed
                               09/13/21
                                 02/12/21 Entered
                                            Entered
                                                  09/13/21
                                                    02/12/21
                                                           14:19:31
                                                             12:31:01 Exhibit
                                                                       ExhibitBB
                                                                               - -
                        Deutsch
                           Ng Declaration
                                Declaration Pg
                                             Pg1 22
                                                 of 14
                                                    of 236
16-11895-jlg
  21-11588-jlg Doc
                Doc2341-2
                     2-2 Filed
                           Filed
                               09/13/21
                                 02/12/21 Entered
                                            Entered
                                                  09/13/21
                                                    02/12/21
                                                           14:19:31
                                                             12:31:01 Exhibit
                                                                       ExhibitBB
                                                                               - -
                        Deutsch
                           Ng Declaration
                                Declaration Pg
                                             Pg2 23
                                                 of 14
                                                    of 236
16-11895-jlg
  21-11588-jlg Doc
                Doc2341-2
                     2-2 Filed
                           Filed
                               09/13/21
                                 02/12/21 Entered
                                            Entered
                                                  09/13/21
                                                    02/12/21
                                                           14:19:31
                                                             12:31:01 Exhibit
                                                                       ExhibitBB
                                                                               - -
                        Deutsch
                           Ng Declaration
                                Declaration Pg
                                             Pg3 24
                                                 of 14
                                                    of 236
16-11895-jlg
  21-11588-jlg Doc
                Doc2341-2
                     2-2 Filed
                           Filed
                               09/13/21
                                 02/12/21 Entered
                                            Entered
                                                  09/13/21
                                                    02/12/21
                                                           14:19:31
                                                             12:31:01 Exhibit
                                                                       ExhibitBB
                                                                               - -
                        Deutsch
                           Ng Declaration
                                Declaration Pg
                                             Pg4 25
                                                 of 14
                                                    of 236
16-11895-jlg
  21-11588-jlg Doc
                Doc2341-2
                     2-2 Filed
                           Filed
                               09/13/21
                                 02/12/21 Entered
                                            Entered
                                                  09/13/21
                                                    02/12/21
                                                           14:19:31
                                                             12:31:01 Exhibit
                                                                       ExhibitBB
                                                                               - -
                        Deutsch
                           Ng Declaration
                                Declaration Pg
                                             Pg5 26
                                                 of 14
                                                    of 236
16-11895-jlg
  21-11588-jlg Doc
                Doc2341-2
                     2-2 Filed
                           Filed
                               09/13/21
                                 02/12/21 Entered
                                            Entered
                                                  09/13/21
                                                    02/12/21
                                                           14:19:31
                                                             12:31:01 Exhibit
                                                                       ExhibitBB
                                                                               - -
                        Deutsch
                           Ng Declaration
                                Declaration Pg
                                             Pg6 27
                                                 of 14
                                                    of 236
16-11895-jlg
  21-11588-jlg Doc
                Doc2341-2
                     2-2 Filed
                           Filed
                               09/13/21
                                 02/12/21 Entered
                                            Entered
                                                  09/13/21
                                                    02/12/21
                                                           14:19:31
                                                             12:31:01 Exhibit
                                                                       ExhibitBB
                                                                               - -
                        Deutsch
                           Ng Declaration
                                Declaration Pg
                                             Pg7 28
                                                 of 14
                                                    of 236
16-11895-jlg
  21-11588-jlg Doc
                Doc2341-2
                     2-2 Filed
                           Filed
                               09/13/21
                                 02/12/21 Entered
                                            Entered
                                                  09/13/21
                                                    02/12/21
                                                           14:19:31
                                                             12:31:01 Exhibit
                                                                       ExhibitBB
                                                                               - -
                        Deutsch
                           Ng Declaration
                                Declaration Pg
                                             Pg8 29
                                                 of 14
                                                    of 236
16-11895-jlg
  21-11588-jlg Doc
                Doc2341-2
                     2-2 Filed
                           Filed
                               09/13/21
                                 02/12/21 Entered
                                            Entered
                                                  09/13/21
                                                    02/12/21
                                                           14:19:31
                                                             12:31:01 Exhibit
                                                                       ExhibitBB
                                                                               - -
                        Deutsch
                           Ng Declaration
                                Declaration Pg
                                             Pg9 30
                                                 of 14
                                                    of 236
16-11895-jlg
  21-11588-jlg Doc
                Doc2341-2
                     2-2 Filed
                           Filed
                               09/13/21
                                 02/12/21 Entered
                                            Entered
                                                  09/13/21
                                                     02/12/21
                                                            14:19:31
                                                              12:31:01 Exhibit
                                                                        ExhibitBB
                                                                                - -
                        Deutsch
                          Ng Declaration
                                Declaration PgPg
                                               1031
                                                  of of
                                                     14236
16-11895-jlg
  21-11588-jlg Doc
                Doc2341-2
                     2-2 Filed
                           Filed
                               09/13/21
                                 02/12/21 Entered
                                            Entered
                                                  09/13/21
                                                     02/12/21
                                                            14:19:31
                                                              12:31:01 Exhibit
                                                                        ExhibitBB
                                                                                - -
                        Deutsch
                          Ng Declaration
                                Declaration PgPg
                                               1132
                                                  of of
                                                     14236
16-11895-jlg
  21-11588-jlg Doc
                Doc2341-2
                     2-2 Filed
                           Filed
                               09/13/21
                                 02/12/21 Entered
                                            Entered
                                                  09/13/21
                                                     02/12/21
                                                            14:19:31
                                                              12:31:01 Exhibit
                                                                        ExhibitBB
                                                                                - -
                        Deutsch
                          Ng Declaration
                                Declaration PgPg
                                               1233
                                                  of of
                                                     14236
16-11895-jlg
  21-11588-jlg Doc
                Doc2341-2
                     2-2 Filed
                           Filed
                               09/13/21
                                 02/12/21 Entered
                                            Entered
                                                  09/13/21
                                                     02/12/21
                                                            14:19:31
                                                              12:31:01 Exhibit
                                                                        ExhibitBB
                                                                                - -
                        Deutsch
                          Ng Declaration
                                Declaration PgPg
                                               1334
                                                  of of
                                                     14236
16-11895-jlg
  21-11588-jlg Doc
                Doc2341-2
                     2-2 Filed
                           Filed
                               09/13/21
                                 02/12/21 Entered
                                            Entered
                                                  09/13/21
                                                     02/12/21
                                                            14:19:31
                                                              12:31:01 Exhibit
                                                                        ExhibitBB
                                                                                - -
                        Deutsch
                          Ng Declaration
                                Declaration PgPg
                                               1435
                                                  of of
                                                     14236
                                             16-11895-jlg
                                              21-11588-jlg Doc
                                                           Doc2341-3
                                                                2-2 FiledFiled
                                                                            09/13/21
                                                                               02/12/21Entered
                                                                                          Entered
                                                                                               09/13/21
                                                                                                  02/12/21
                                                                                                        14:19:31
                                                                                                           12:31:01Exhibit
                                                                                                                      1 toBNg
                                                                                                                            -
Current Holding Structure                             Declaration (Corporate
                                                                    Deutsch Declaration
                                                                              Reorganization
                                                                                          PgChart
                                                                                             36 of PAIH)
                                                                                                   236     Pg 1 of 1

                                                           N.S. Hong Investments
                                                                                                                        Public
                                                             Holdings (BVI) Ltd

                                                                       54.9%                                                 45.1%

                                                                                   Pacific Andes International
                                                                                           Holdings Ltd

                                                                                           100%

                                                                                   Pacific Andes International
                                                                                        Holdings (BVI) Ltd


                                                                         100%                                                    100%


                                                               Fastact Group Ltd                                       Heng Holdings
                                                                     (BVI)                                              (BVI) Limited


                                                                                                      Bonaire        100%               100%
                                                                                                                                               Chasterton Group
                                                                                                  Developments Ltd
                                                                                                                                                   Ltd (BVI)
                                                                                                        (BVI)

                                                                                                                                        100%
                                                                                                    Grandluck        100%                         Pacific Andes
                                                                                                  Enterprises Ltd                                Enterprises (HK)
                                                                                                       (BVI)                                         Ltd (HK)


                                                                                                                     100%
                                                                                                  Rawley Trading
                                                                                                   Limited (BVI)

   Note:
           Entities have filed to US bankruptcy report
           under Chapter 11

           Entities hold Hong Kong properties
16-11895-jlg
  21-11588-jlg Doc
                 Doc
                   2341-4
                     2-2 Filed
                           Filed09/13/21
                                 02/12/21 Entered
                                            Entered09/13/21
                                                    02/12/2114:19:31
                                                              12:31:01 Exhibit
                                                                        ExhibitB2- to
                  Ng Declaration
                        Deutsch Declaration
                                 (Updated Valuation)
                                              Pg 37 of Pg
                                                       2361 of 11
16-11895-jlg
  21-11588-jlg Doc
                 Doc
                   2341-4
                     2-2 Filed
                           Filed09/13/21
                                 02/12/21 Entered
                                            Entered09/13/21
                                                    02/12/2114:19:31
                                                              12:31:01 Exhibit
                                                                        ExhibitB2- to
                  Ng Declaration
                        Deutsch Declaration
                                 (Updated Valuation)
                                              Pg 38 of Pg
                                                       2362 of 11
16-11895-jlg
  21-11588-jlg Doc
                 Doc
                   2341-4
                     2-2 Filed
                           Filed09/13/21
                                 02/12/21 Entered
                                            Entered09/13/21
                                                    02/12/2114:19:31
                                                              12:31:01 Exhibit
                                                                        ExhibitB2- to
                  Ng Declaration
                        Deutsch Declaration
                                 (Updated Valuation)
                                              Pg 39 of Pg
                                                       2363 of 11
16-11895-jlg
  21-11588-jlg Doc
                 Doc
                   2341-4
                     2-2 Filed
                           Filed09/13/21
                                 02/12/21 Entered
                                            Entered09/13/21
                                                    02/12/2114:19:31
                                                              12:31:01 Exhibit
                                                                        ExhibitB2- to
                  Ng Declaration
                        Deutsch Declaration
                                 (Updated Valuation)
                                              Pg 40 of Pg
                                                       2364 of 11
16-11895-jlg
  21-11588-jlg Doc
                 Doc
                   2341-4
                     2-2 Filed
                           Filed09/13/21
                                 02/12/21 Entered
                                            Entered09/13/21
                                                    02/12/2114:19:31
                                                              12:31:01 Exhibit
                                                                        ExhibitB2- to
                  Ng Declaration
                        Deutsch Declaration
                                 (Updated Valuation)
                                              Pg 41 of Pg
                                                       2365 of 11
16-11895-jlg
  21-11588-jlg Doc
                 Doc
                   2341-4
                     2-2 Filed
                           Filed09/13/21
                                 02/12/21 Entered
                                            Entered09/13/21
                                                    02/12/2114:19:31
                                                              12:31:01 Exhibit
                                                                        ExhibitB2- to
                  Ng Declaration
                        Deutsch Declaration
                                 (Updated Valuation)
                                              Pg 42 of Pg
                                                       2366 of 11
16-11895-jlg
  21-11588-jlg Doc
                 Doc
                   2341-4
                     2-2 Filed
                           Filed09/13/21
                                 02/12/21 Entered
                                            Entered09/13/21
                                                    02/12/2114:19:31
                                                              12:31:01 Exhibit
                                                                        ExhibitB2- to
                  Ng Declaration
                        Deutsch Declaration
                                 (Updated Valuation)
                                              Pg 43 of Pg
                                                       2367 of 11
16-11895-jlg
  21-11588-jlg Doc
                 Doc
                   2341-4
                     2-2 Filed
                           Filed09/13/21
                                 02/12/21 Entered
                                            Entered09/13/21
                                                    02/12/2114:19:31
                                                              12:31:01 Exhibit
                                                                        ExhibitB2- to
                  Ng Declaration
                        Deutsch Declaration
                                 (Updated Valuation)
                                              Pg 44 of Pg
                                                       2368 of 11
16-11895-jlg
  21-11588-jlg Doc
                 Doc
                   2341-4
                     2-2 Filed
                           Filed09/13/21
                                 02/12/21 Entered
                                            Entered09/13/21
                                                    02/12/2114:19:31
                                                              12:31:01 Exhibit
                                                                        ExhibitB2- to
                  Ng Declaration
                        Deutsch Declaration
                                 (Updated Valuation)
                                              Pg 45 of Pg
                                                       2369 of 11
16-11895-jlg
  21-11588-jlg Doc
                 Doc
                   2341-4
                     2-2 Filed
                            Filed09/13/21
                                  02/12/21 Entered
                                              Entered09/13/21
                                                       02/12/2114:19:31
                                                                12:31:01 Exhibit
                                                                          ExhibitB2- to
                  Ng Declaration
                        Deutsch (Updated
                                  Declaration
                                            Valuation)
                                                Pg 46 ofPg
                                                         23610 of 11
16-11895-jlg
  21-11588-jlg Doc
                 Doc
                   2341-4
                     2-2 Filed
                            Filed09/13/21
                                  02/12/21 Entered
                                              Entered09/13/21
                                                       02/12/2114:19:31
                                                                12:31:01 Exhibit
                                                                          ExhibitB2- to
                  Ng Declaration
                        Deutsch (Updated
                                  Declaration
                                            Valuation)
                                                Pg 47 ofPg
                                                         23611 of 11
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-5
                   2-2 Filed
                           Filed
                               09/13/21
                                 02/12/21 Entered
                                            Entered
                                                  09/13/21
                                                    02/12/21
                                                           14:19:31
                                                             12:31:01 Exhibit
                                                                         3A toBNg
                                                                               -
        Declaration (Settlement
                      Deutsch Declaration
                                and FrameworkPg Agreement)
                                                48 of 236     Pg 1 of 43




                             ASIA UNION LIMITED
                                      AND
            PACIFIC ANDES INTERNATIONAL HOLDINGS LIMITED
                                      AND
          PACIFIC ANDES INTERNATIONAL HOLDINGS (BVI) LIMITED
                                      AND
                          RAWLEY TRADING LIMITED
                                      AND
                           FASTACT GROUP LIMITED
                                      AND
                        HENG HOLDINGS (BVI) LIMITED
                                      AND
                        CHASTERTON GROUP LIMITED
                                      AND
                      BONAIRE DEVELOPMENTS LIMITED
                                      AND
                     GRANDLUCK ENTERPRISES LIMITED
                                      AND
            PACIFIC ANDES ENTERPRISES (HONG KONG) LIMITED




                SETTLEMENT AND FRAMEWORK AGREEMENT
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-5
                   2-2 Filed
                           Filed
                               09/13/21
                                 02/12/21 Entered
                                            Entered
                                                  09/13/21
                                                    02/12/21
                                                           14:19:31
                                                             12:31:01 Exhibit
                                                                         3A toBNg
                                                                               -
        Declaration (Settlement
                      Deutsch Declaration
                                and FrameworkPg Agreement)
                                                49 of 236     Pg 2 of 43


          This settlement and framework agreement (the “Agreement”) dated as of
                  2021, is made by and among ASIA UNION LIMITED, a company
  incorporated in Hong Kong, with its registered office at 22/F South China Building, 1-3
  Wyndham Street, Central, Hong Kong (the “Investor”), PACIFIC ANDES
  INTERNATIONAL HOLDINGS LIMITED, a company incorporated in Bermuda, with its
  registered office at Victoria Place, 5th Floor, 31 Victoria Street, Hamilton HM10, Bermuda
  (“PAIH”), PACIFIC ANDES INTERNATIONAL HOLDINGS (BVI) LIMITED, a
  company incorporated in the British Virgin Islands, with its registered office at 3 rd Floor, J&C
  Building, PO Box 362, Road Town, Tortola, British Virgin Islands VG1110 (“PAIH BVI”),
  RAWLEY TRADING LIMITED, a company incorporated in the British Virgin Islands, with
  its registered office at Vistra Corporate Services Centre, Wickhams Cay II, Road Town,
  Tortola, VG 1110, British Virgin Islands (“RTL”), FASTACT GROUP LIMITED, a
  company incorporated in the British Virgin Islands, with its registered office at Portcullis
  Chambers, 4th Floor, Ellen Skelton Building, 3076 Sir Francis Drake Highway, Road Town,
  Tortola, VG 1110, British Virgin Islands (“FGL”), HENG HOLDINGS (BVI) LIMITED, a
  company incorporated in the British Virgin Islands, with its registered office at 3rd Floor, J &
  C Building, PO Box 362, Road Town, Tortola, British Virgin Islands VG1110 (“Heng
  Holdings”), CHASTERTON GROUP LIMITED, a company incorporated in the British
  Virgin Islands, with its registered office at Vistra Corporate Services Centre, Wickhams Cay
  II, Road Town, Tortola, British Virgin Islands VG1110 (“Chasterton”), BONAIRE
  DEVELOPMENTS LIMITED, a company incorporated in the British Virgin Islands, with
  its registered office at Vistra Corporate Services Centre, Wickhams Cay II, Road Town,
  Tortola, VG 1110, British Virgin Islands (“BDL”), GRANDLUCK ENTERPRISES
  LIMITED, a company incorporated in the British Virgin Islands, with its registered office at
  Vistra Corporate Services Centre, Wickhams Cay II, Road Town, Tortola, VG 1110, British
  Virgin Islands (“Grandluck”) and PACIFIC ANDES ENTERPRISES (HONG KONG)
  LIMITED (“PAE HK”), a company incorporated in Hong Kong, with its registered office at
  Room 3312, Hong Kong Plaza, 186 Connaught Road West, Hong Kong, each a “Party” and
  collectively, the “Parties” to this Agreement (which expressions shall include their permitted
  assigns).

                                              Recitals

          WHEREAS, on June 30, 2016, PAIH commenced a voluntary case under Chapter 11
  of Title 11 of the United States Code (the “Bankruptcy Code”). On April 17, 2017, PAIH BVI
  commenced a voluntary case under Chapter 11 of the Bankruptcy Code (collectively, the
  “Bankruptcy Cases”).

         WHEREAS, on the date of this Agreement, FGL and Heng Holdings’ wholly owned
  subsidiaries, namely Chasterton, BDL, Grandluck, RTL and PAE HK each of which are wholly
  owned direct or indirect subsidiaries of PAIH and hold the title to certain properties in Hong
  Kong, the details of which are set out in Appendix 1 (the “Property Assets”).

          WHEREAS, the Investor desires to acquire the Property Assets through the acquisition
  of the shares of FGL and Heng Holdings.

          WHEREAS, certain of the creditors of member(s) of the Group (including, without
  limitation, the Debtors) desire to sell their rights to the Debt Claims to the Investor for a cash
  payment.



                                                      1
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-5
                   2-2 Filed
                           Filed
                               09/13/21
                                 02/12/21 Entered
                                            Entered
                                                  09/13/21
                                                    02/12/21
                                                           14:19:31
                                                             12:31:01 Exhibit
                                                                         3A toBNg
                                                                               -
        Declaration (Settlement
                      Deutsch Declaration
                                and FrameworkPg Agreement)
                                                50 of 236     Pg 3 of 43


         WHEREAS, the Investor is willing to (a) purchase all of the Debt Claims from the
  holders of such Debt Claims for cash consideration, and (b) exchange such Debt Claims with
  the Debtors for the Property Assets and Target Group Debt as further described herein.

          NOW, THEREFORE, in consideration of the mutual covenants, terms and conditions
  set forth herein, and for other good and valuable consideration, the receipt and sufficiency of
  which are hereby acknowledged, the Parties agree as follows:


                                               Article I
                                              Definitions

          Section 1.01. Definitions

          “Affiliate” means, in relation to any person, any other person controlling, controlled by
  or under common control with that person or persons. For the purposes of this definition,
  "control" when used with respect to any person means the power to direct the management and
  policies of such person, directly or indirectly, whether through the ownership of voting
  securities or other beneficial interests, by contract or otherwise, and the terms "controlling" and
  "controlled" shall be construed accordingly. For the avoidance of doubt, an entity will control
  a second entity or entities if it: (a) owns or controls, directly or indirectly, at least 50% of the
  voting equity of the second entity or entities; or (b) it possesses, directly or indirectly, the power
  to direct or cause the direction of the affairs or management of the second entity or entities,
  whether through the ownership of voting securities, by contract or otherwise, including the
  ownership, directly or indirectly, of securities having the power to elect a majority of the board
  of management or similar body governing the affairs of the second entity or entities.

          “Aggregate Debt Purchase Consideration” means the aggregate amount to be paid
  by the Investor under the Debt Purchase Agreements (including for the avoidance of doubt, the
  Deferred Claim Purchase Price), which shall not be more than the Maximum Debt Purchase
  Consideration.

        “Assignment” shall have the meaning given to such term in the Debt Purchase
  Agreement(s).

         “Business Days” means a day (other than a Saturday or Sunday) on which banks are
  open for general business in the British Virgin Islands, Hong Kong and New York City.

          “Call Option Deed” has the meaning given to the term in Section 2.02.

          “Call Option Completion” means the completion of the sale and purchase of the
  Option Securities in accordance with clause 6.2 of the Call Option Deed, following the exercise
  of the option granted under the Call Option Deed.

          “Closing” means the closing of the Transactions in accordance with Article IV.

         “Closing Date” means the date falling three (3) Business Days after the Conditions
  have been fulfilled or waived by the Investor.

          “Conditions” means the conditions set out in Article III.



                                                        2
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-5
                   2-2 Filed
                           Filed
                               09/13/21
                                 02/12/21 Entered
                                            Entered
                                                  09/13/21
                                                    02/12/21
                                                           14:19:31
                                                             12:31:01 Exhibit
                                                                         3A toBNg
                                                                               -
        Declaration (Settlement
                      Deutsch Declaration
                                and FrameworkPg Agreement)
                                                51 of 236     Pg 4 of 43



          “Contractual Obligation” of any Person means any provision of any security issued
  by such Person or of any agreement, instrument or other undertaking to which such Person is
  a party or by which it or any of its property is bound.

         “Debt Claims” means the Priority Debt Claim, the Mandatory Unsecured Debt Claims,
  the Deferred Priority Debt Claims and the Optional Unsecured Debt Claims, and “Debt Claim”
  means any one of them.

         “Debt Purchase Agreement” means each sale and purchase agreement entered into or
  to be entered into between the Investor and each PAIH Priority Creditor, Deferred Priority
  Creditor, Mandatory PAIH Unsecured Creditor and Optional PAIH Unsecured Creditor (as the
  case may be), and “Debt Purchase Agreements” refers to all such agreements.

        “Debtor Related Parties” means RTL, FGL, Heng Holdings, Chasterton, BDL,
  Grandluck and PAE HK and “Debtor Related Party” means any one of them.

         “Debtors” means PAIH and PAIH BVI, and “Debtor” means any of one of them.

         “Deferred Claim Purchase Price” means, in respect of each Deferred Priority Debt
  Claim, the price set out next to each relevant Deferred Priority Debt Claim in Appendix 7.

          “Deferred Priority Creditors” means Meridian Investment Group Pte. Ltd. and Ocean
  Incorporation Limited, in their capacity as creditors of the PAIH Affiliates with respect to the
  Deferred Priority Debt Claims against such PAIH Affiliates, the details of which are set out in
  Appendix 7, and “Deferred Priority Creditor” means any one of them as the context may
  require

          “Deferred Priority Debt Claims” means the Deferred Priority Creditors’ rights against
  the relevant PAIH Affiliates under the documents or in respect of the trade payables and/or
  intercompany loan balances detailed in Appendix 7, but excluding, for the avoidance of doubt,
  the Deferred Priority Creditors’ rights under or in respect of any guarantees and/or security
  documents executed in connection therewith.

         “Disclosed” has the meaning ascribed to it in the Warranty Deed.

        “Group” means PAIH and its Subsidiaries for the time being and such other
  company(ies) as will from time to time become a Subsidiary of PAIH.

          “Governmental Authority” means the government of any nation or any political
  subdivision thereof, whether at the national, state, territorial, provincial, municipal or any other
  level, and any agency, authority, instrumentality, regulatory body, court, central bank or other
  entity exercising executive, legislative, judicial, taxing, regulatory or administrative powers or
  functions of, or pertaining to, government.

           “Indebtedness” means any obligation for the payment or repayment of money, whether
  as principal or as surety and whether present or future, actual or contingent (whether as
  principal, interest, fees, expenses, gross up obligation, under indemnity or otherwise) in respect
  of or in connection with (a) money borrowed or raised, (b) any bond, note, loan stock, debenture
  or similar instrument, (c) acceptance or documentary credit facilities, (d) foreign exchange


                                                       3
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-5
                   2-2 Filed
                           Filed
                               09/13/21
                                 02/12/21 Entered
                                            Entered
                                                  09/13/21
                                                    02/12/21
                                                           14:19:31
                                                             12:31:01 Exhibit
                                                                         3A toBNg
                                                                               -
        Declaration (Settlement
                      Deutsch Declaration
                                and FrameworkPg Agreement)
                                                52 of 236     Pg 5 of 43


  options, (e) rental and periodic payments, under leases and hire purchase agreements and
  instalments under conditional sale agreements (in all cases whether in respect of land,
  machinery, equipment or otherwise) entered into primarily as a method of raising finance or of
  financing the acquisition or use of the asset concerned, (f) payments in the nature of finance
  charges or repurchase amounts and debt indemnity under factoring and invoice discounting
  arrangements, (g) guarantees, indemnities, bonds, standby letters of credit or other instruments
  issued in connection with the performance of contracts and or in respect of the indebtedness of
  any other Person, (h) amounts payable (other than to another Target Company) in respect of
  any redemptions or other returns of capital or other entitlements on shares or securities or
  partnership interests of any Target Company and any associated Liability in respect of tax, (i)
  Liabilities in respect of financial grants received and (j) any accrued interest, success fees,
  prepayment premiums, break fees, make-whole premiums or penalties and fees or expenses
  (including legal fees) associated with the prepayment or redemption of any indebtedness
  including any such prepayment or redemption to be made as contemplated by the Transaction
  Documents.

          “Intellectual Property Rights” means patents, trade marks, service marks, logos, get-
  up, trade names, brand names, internet domain names, rights in designs, copyright (including
  rights in computer software) and moral rights, database rights, rights in know-how and other
  intellectual property rights, in each case whether registered or unregistered, and all rights or
  forms of protection having equivalent or similar effect anywhere in the world and “registered”
  includes applications for registration.

         “Liabilities” means any and all liabilities and obligations of every kind and description
  whatsoever, whether such liabilities or obligations are known or unknown, disclosed or
  undisclosed, matured or unmatured, accrued, absolute, contingent, disputed, current, future or
  otherwise.

          “Lien” means any mortgage, pledge, hypothecation, assignment (as security), deposit
  arrangement, encumbrance, lien (statutory or other), charge or other security interest, or any
  preference, priority or other security agreement or preferential arrangement of any kind or
  nature whatsoever having substantially the same economic effect as any of the foregoing
  (including any conditional sale or other title retention agreement and any capital lease).

          “Long Stop Date” means June 30, 2021, or such later date as may be agreed by the
  Parties in writing.

          “Mandatory PAIH Unsecured Creditors” means the creditors of PAIH Affiliates
  who hold the relevant Mandatory Unsecured Debt Claims against such PAIH Affiliates, the
  details of whom are set out in Part A of Appendix 3, and “Mandatory PAIH Unsecured
  Creditor” means any one of them as the context may require.

          “Mandatory Unsecured Debt Claims” means the Mandatory PAIH Unsecured
  Creditors’ rights against the relevant PAIH Affiliates under the documents or in respect of the
  trade payables and/or intercompany loan balances detailed in Part A of Appendix 3 (including,
  without limitation, the Maybank Credit Support Interest), but excluding, for the avoidance of
  doubt, the Mandatory PAIH Unsecured Creditors’ rights under or in respect of any guarantees
  and/or security documents executed in connection therewith (other than the Maybank Credit
  Support Interest), and “Mandatory Unsecured Debt Claim” means any one of them as the
  context may require.


                                                     4
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-5
                   2-2 Filed
                           Filed
                               09/13/21
                                 02/12/21 Entered
                                            Entered
                                                  09/13/21
                                                    02/12/21
                                                           14:19:31
                                                             12:31:01 Exhibit
                                                                         3A toBNg
                                                                               -
        Declaration (Settlement
                      Deutsch Declaration
                                and FrameworkPg Agreement)
                                                53 of 236     Pg 6 of 43



         “Mandatory Debt Purchase Price” means:

  (a)     in respect of the Mandatory Unsecured Debt Claims by Maybank, the aggregate of (i)
  the price equal to 8.75% of the principal amount of each Mandatory Unsecured Debt Claim,
  and (ii) the Maybank Equity Premium; and

  (b)    in respect of each Mandatory Unsecured Debt Claim not falling within paragraph (a)
  above, the price equal to 8.75% of the principal amount of such Mandatory Unsecured Debt
  Claim.

          “Material Adverse Effect” means any event, circumstance, occurrence, fact,
  condition, change in or effect on the Debtors and/or the Target Group that, individually or in
  aggregate with all other such events, circumstances, occurrences, facts, conditions, changes or
  effects, has or could reasonably be expected to (a) have a material adverse effect on the
  business, operations, financial condition or prospects of the Target Group, taken as a whole; or
  (b) prevent, materially impair or materially delay the ability of the Parties to consummate the
  Transactions or transactions contemplated under the Transaction Documents or to perform their
  obligations hereunder or thereunder.

         “Maximum Debt Purchase Consideration” means US$56,000,000.

         “Maybank” means Malayan Banking Berhad, Hong Kong Branch.

          “Maybank Credit Support Interest” means the rights, title, benefits, interests and
  remedies of Maybank under or in respect of (a) the share charge over the entire issued share
  capital of Pacific Andes Food (BVI) Limited dated as of 21 March 2014 (as amended, restated,
  modified or supplemented from time to time) by and among Pacific Andes International
  Holdings (BVI) Limited as chargor, and Maybank as security trustee, and (b) the equity pledge
  over the entire equity in Pacific Andes Food Limited dated as of 27 May 2014 (as amended,
  restated, modified or supplemented from time to time) by and among Pacific Andes Food (BVI)
  Limited as chargor, and Maybank as security trustee.

         “Maybank Equity Premium” means US$4,000,000.

         “Maybank Receiving Account” means the bank account for receipt of the Maybank
  Equity Premium as identified in the Debt Purchase Agreement to be entered into between
  Maybank and the Investor.

         “Net Liabilities Adjustment” has the meaning ascribed to it in the Call Option Deed.

         “Novation Deed” has the meaning given to the term in Section 2.02.

         “Option Consideration” has the meaning ascribed to it in the Call Option Deed.

         “Option Granting Entity” means PAIH BVI.

        “Option Securities” means the entire issued and paid up share capital of FGL and Heng
  Holdings.




                                                     5
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-5
                   2-2 Filed
                           Filed
                               09/13/21
                                 02/12/21 Entered
                                            Entered
                                                  09/13/21
                                                    02/12/21
                                                           14:19:31
                                                             12:31:01 Exhibit
                                                                         3A toBNg
                                                                               -
        Declaration (Settlement
                      Deutsch Declaration
                                and FrameworkPg Agreement)
                                                54 of 236     Pg 7 of 43


          “Optional PAIH Unsecured Creditors” means the creditors of the PAIH Affiliates
  who hold the relevant Optional Unsecured Debt Claims against such PAIH Affiliates, the
  details of whom are set out in Part B of Appendix 3, and “Optional PAIH Unsecured
  Creditor” means any one of them as the context may require.

          “Optional Unsecured Debt Claims” means the Optional PAIH Unsecured Creditors’
  rights against the relevant PAIH Affiliates under the documents or in respect of the trade
  payables and/or intercompany loan balances detailed in Part B of Appendix 3, but excluding,
  for the avoidance of doubt, the Optional PAIH Unsecured Creditors’ rights under or in respect
  of any guarantees and/or security documents executed in connection therewith, and “Optional
  Unsecured Debt Claim” means any one of them as the context may require.

         “Optional Debt Purchase Price” means, in respect of each Optional Unsecured Debt
  Claim, the price equal to 8.75% of the principal amount of such Optional Unsecured Debt
  Claim.

        “PAIH Affiliates” means PAIH and all of its Affiliates (excluding Pacific Andes
  Resources Development Limited and entities owned directly or indirectly by Pacific Andes
  Resources Development Limited), as more specifically set out in Appendix 10.

         “PAIH Material Group” means the Debtors and the Target Group.

          “PAIH Priority Creditor” means the creditor of the PAIH Affiliate who holds the
  Priority Debt Claim against such PAIH Affiliate, the details of whom are set out in Appendix
  2.

         “Person” means any individual, corporation, limited liability company, trust, joint
  venture, association, company, limited or general partnership, unincorporated organization,
  Governmental Authority or other entity.

       “Pickenpack” means Pickenpack Holding Germany GmbH, Pickenpack Europe
  GmbH, Pickenpack Production Lüneburg GmbH and TST The Seafood Traders GmbH.

          “Priority Debt Claim” means the PAIH Priority Creditor’s rights against the relevant
  PAIH Affiliate, the details of which are set out in Appendix 2, but excluding, for the avoidance
  of doubt, the PAIH Priority Creditor’s rights under or in respect of any guarantees and/or
  security documents executed in connection therewith.

         “Priority Debt Purchase Price” means the price set out next to the Priority Debt Claim
  in Appendix 2.

         “Property-Owning Companies” means each of RTL, FGL, Chasterton, BDL,
  Grandluck and PAE HK and “Property-Owning Company” means any one of them, as the
  context may require.

          “Purchased Debt Claims” means the Mandatory Unsecured Debt Claims, the Deferred
  Priority Debt Claim, the Optional Unsecured Debt Claims (if any) and the Priority Debt Claim
  (if any) purchased by the Investor pursuant to this Agreement and the Debt Purchase
  Agreements, which for the purposes of Section 6.02 only shall not include the Maybank Equity
  Premium.


                                                     6
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-5
                   2-2 Filed
                           Filed
                               09/13/21
                                 02/12/21 Entered
                                            Entered
                                                  09/13/21
                                                    02/12/21
                                                           14:19:31
                                                             12:31:01 Exhibit
                                                                         3A toBNg
                                                                               -
        Declaration (Settlement
                      Deutsch Declaration
                                and FrameworkPg Agreement)
                                                55 of 236     Pg 8 of 43



        “Related Party Lease Agreements” means the lease agreements as set out in
  Appendix 8.

         “Relevant Professionals” means professionals who have outstanding balances due and
  payable by PAIH and its affiliates at Closing.

          “Remaining Cash Amount” means the Maximum Debt Purchase Consideration minus
  the Aggregate Debt Purchase Consideration which, for the avoidance of doubt, may be zero
  (but not less than zero).

           “Requirement of Law” as to any Person, means the certificate of incorporation and
  by-laws or other organizational or governing documents of such Person, and any law (including
  common law), statute, ordinance, treaty, rule, regulation, order, decree, judgment, writ,
  injunction, settlement agreement, requirement or determination of an arbitrator or a court or
  other Governmental Authority, in each case applicable to or binding upon such Person or any
  of its property or to which such Person or any of its property is subject.

          “Restructuring” has the meaning ascribed to it in the Warranty Deed.

          “Subsidiary” means an entity of a Person which has direct or indirect control or owns
  directly or indirectly more than 50% of the voting capital or similar right of ownership and
  control for this purpose means the power to direct the management and the policies of the entity
  whether through the ownership of voting capital, by contract or otherwise.

         “Target Group” means Heng Holdings and the Property-Owning Companies, “Target
  Company” means any of them and the expression “relevant Target Company” shall be
  construed accordingly.

          “Target Group Debt” has the meaning ascribed to it in the Call Option Deed.

          “Target Group Intercompany Debt” has the meaning ascribed to it in the Warranty
  Deed.

         “Transaction Documents” means the documents to be entered into to consummate the
  Transactions, including but not limited to this Agreement, the Call Option Deed, the Debt
  Purchase Agreements, the Warranty Deed and the Novation Deed.

          “Transactions” means the transactions contemplated under this Agreement.

          “Warranties” means the representations and warranties set out in the Warranty Deed.

         “Warranty Deed” means the warranty deed entered into among others, the Debtors,
  the Option Granting Entity and the Investor on the date of this Agreement.

           Section 1.02. Rules of Construction. The headings within this Agreement are purely
  for convenience and are not to be used as an aid in interpretation. This Agreement shall not be
  construed against either Party as the author or drafter of the Agreement. For purposes herein:
  (i) in the appropriate context, each term, whether stated in the singular or the plural, shall
  include both the singular and the plural, and pronouns stated in the masculine, feminine, or


                                                     7
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-5
                   2-2 Filed
                           Filed
                               09/13/21
                                 02/12/21 Entered
                                            Entered
                                                  09/13/21
                                                    02/12/21
                                                           14:19:31
                                                             12:31:01 Exhibit
                                                                         3A toBNg
                                                                               -
        Declaration (Settlement
                      Deutsch Declaration
                                and FrameworkPg Agreement)
                                                56 of 236     Pg 9 of 43


  neuter gender shall include the masculine, feminine, and the neuter gender; and (ii) the rules of
  construction set forth in section 102 of the Bankruptcy Code shall apply. References to
  “principal amount” as used herein shall refer to the principal amount set forth in the appendices
  hereto.


                                            Article II
                                           Transactions

         Section 2.01. Purchase of Purchased Debt Claims. Subject to the satisfaction (or
  waiver by the Investor) of the Conditions and the terms and conditions of the Debt Purchase
  Agreements, on the Closing Date the Investor shall purchase:

        (a)    each Mandatory Unsecured Debt Claim from each relevant Mandatory PAIH
  Unsecured Creditor for the Mandatory Debt Purchase Price in respect of each Mandatory
  Unsecured Debt Claim in accordance with the terms of the relevant Debt Purchase Agreement;

         (b)      each Optional Unsecured Debt Claim from each relevant Optional PAIH
  Unsecured Creditor that has entered into a Debt Purchase Agreement, if any, for the Optional
  Debt Purchase Price in respect of such Optional Unsecured Debt Claim in accordance with the
  terms of the relevant Debt Purchase Agreement;

         (c)    the Priority Debt Claim from the PAIH Priority Creditor that has entered into a
  Debt Purchase Agreement, if any, for the Priority Debt Purchase Price in respect of the Priority
  Debt Claim in accordance with the terms of the relevant Debt Purchase Agreement; and

          (d)    each Deferred Priority Debt Claim from each relevant Deferred Priority
  Creditor for the Deferred Claim Purchase Price in accordance with the terms of the relevant
  Debt Purchase Agreement, it being agreed that each Debt Purchase Agreement in respect of
  each Deferred Priority Debt Claim shall provide for payment thereunder to be made on the date
  falling two years from the Closing Date (which may be extended by the Investor for up to an
  additional three year period, in its sole discretion).

  For the avoidance of doubt, Closing under this Agreement is not conditioned on (a) the entry
  into one or more Debt Purchase Agreements with any Optional PAIH Unsecured Creditor or
  PAIH Priority Creditor, or (b) the agreement by any Optional PAIH Unsecured Creditor or
  PAIH Priority Creditor to sell Optional Unsecured Debt Claims or Priority Debt Claim,
  respectively, to the Investor. Notwithstanding the foregoing, for the avoidance of doubt, the
  Investor’s obligation to purchase an Optional Unsecured Debt Claim or the Priority Debt Claim
  pursuant to Section 2.01(b) or (c), respectively, shall be conditioned on the entry into the
  relevant Debt Purchase Agreement between the Optional PAIH Unsecured Creditor or PAIH
  Priority Creditor, as applicable, and the Investor, prior to Closing, which Debt Purchase
  Agreement shall be in form and substance satisfactory to the Investor.

          Section 2.02. Call Option and Novation Deed. Subject to the satisfaction (or waiver
  by the Investor) of the Conditions, on the Closing Date, the Option Granting Entity shall (a)
  grant the Investor a call option to acquire the Option Securities on the terms set out in Appendix
  5 (the “Call Option Deed”); and (b) novate the Target Group Debt to the Investor on the terms
  set out in Appendix 11 (the “Novation Deed”), in accordance with the provisions set out in
  Section 4.02, the consideration for the call option and novation of the Target Group Debt will
  be US$56,000,000, subject to the Net Liabilities Adjustment.


                                                      8
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-5
                    2-2 Filed
                            Filed
                                09/13/21
                                  02/12/21 Entered
                                             Entered
                                                   09/13/21
                                                     02/12/21
                                                            14:19:31
                                                              12:31:01 Exhibit
                                                                          3A toBNg
                                                                                -
        Declaration (Settlement
                       Deutsch and
                                 Declaration
                                     FrameworkPgAgreement)
                                                 57 of 236    Pg 10 of 43


                                            Article III
                                            Conditions

          Section 3.01. Conditions to Closing. The Parties agree that Closing is conditional on
  the following Conditions being satisfied (or waived by the Investor) in accordance with this
  Agreement:

          (a)    PAIH and its Subsidiaries having filed or submitted all documentation relating
  to the Transactions with the United States Bankruptcy Court for the Southern District of New
  York by the date falling seven days prior to the date of the hearing before the United States
  Bankruptcy Court for the Southern District of New York for the approval of the Transactions
  and the Transaction Documents;

         (b)      the United States Bankruptcy Court for the Southern District of New York
  entering a final non-appealable order, in form and substance satisfactory to the Investor (acting
  reasonably), approving the Transactions and the Transaction Documents, including, for the
  avoidance of doubt, this Agreement, the Debt Purchase Agreements, the Warranty Deed, the
  Call Option Deed and the Novation Deed (the “Bankruptcy Court Approval”), a form of
  which is set out in Appendix 9;

         (c)     each Mandatory PAIH Unsecured Creditor and each Deferred Priority Creditor
  having executed a Debt Purchase Agreement with the Investor, in the form substantially set out
  in Appendix 6, with respect to the sale by such Mandatory PAIH Unsecured Creditor or
  Deferred Priority Creditor of its Mandatory Unsecured Debt Claim or its Deferred Priority Debt
  Claim (as applicable);

         (d)     execution and delivery of the Call Option Deed;

         (e)     execution and delivery of the Novation Deed;

          (f)     satisfaction (or waiver by the Investor) of the conditions in each Debt Purchase
  Agreement with each Mandatory PAIH Unsecured Creditor or each Deferred Priority Creditor
  (as applicable);

          (g)      receipt of all required approvals, consents, licenses, permits, waivers and
  exemptions in respect of (i) the Transaction Documents, and (ii) the performance of the
  transactions contemplated by the Transaction Documents by the parties thereto (collectively,
  the “Approvals” and each, an “Approval”), and where any such Approval is subject to
  conditions, such conditions being acceptable to the Investor, and if such conditions are required
  to be fulfilled before the Closing Date, such conditions being fulfilled before the Closing Date,
  and such Approvals remaining in full force and effect;

          (h)     each of the representations and warranties provided by the Debtors and the
  Debtor Related Parties in this Agreement being true, accurate and not misleading in all respects
  as of the date of this Agreement and as of the Closing Date, as though made on and as of that
  date;

          (i)     the representations and warranties in the Warranty Deed provided by the
  Debtors and the Option Granting Entity being true, accurate and not misleading in all respects
  as of the date of this Agreement and as of the Closing Date as though made on and as of that
  date;


                                                     9
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-5
                    2-2 Filed
                            Filed
                                09/13/21
                                  02/12/21 Entered
                                             Entered
                                                   09/13/21
                                                     02/12/21
                                                            14:19:31
                                                              12:31:01 Exhibit
                                                                          3A toBNg
                                                                                -
        Declaration (Settlement
                       Deutsch and
                                 Declaration
                                     FrameworkPgAgreement)
                                                 58 of 236    Pg 11 of 43


         (j)     no applicable laws or regulations having been enacted, amended or proposed,
  and no judgment having been issued by any court, which would prohibit, materially restrict or
  materially delay the implementation of the Transactions;

          (k)    a valid resolution of the board of directors of PAIH having been passed to
  approve the Transactions and the Transaction Documents, including, for the avoidance of doubt,
  this Agreement, the Debt Purchase Agreements and Warranty Deed and a legal opinion from a
  Bermuda lawyer (in form and substance satisfactory to the Investor) that all required
  governance actions have been taken to approve the Transactions and the Transaction
  Documents, in compliance with the constitutional documents of PAIH and Bermuda law. For
  the avoidance of doubt, all such approvals, resolutions and other required governance actions
  for the Transactions and the Transaction Documents shall be in compliance with the applicable
  rules and regulations as may be applicable to PAIH, including any requirements under local
  laws and the constitutional documents of PAIH, and there being no objection from any
  regulatory authorities in respect of the Transactions and the Transaction Documents;

         (l)     a valid resolution of the board of directors of PAIH BVI having been passed to
  approve the Transactions and the Transaction Documents, including, for the avoidance of doubt,
  this Agreement, the Warranty Deed, Call Option Deed and the Novation Deed;

         (m)     the Investor having satisfactorily completed its bring-down due diligence
  review of the Target Group, in its sole discretion;

         (n)    other than the Target Group Debt which will be novated to the Investor at Call
  Option Completion pursuant to the terms and conditions of the Novation Deed and the Target
  Group Intercompany Debt which will remain outstanding at Call Option Completion,
  repayment or settlement in full of all Indebtedness (including the release of all corporate
  guarantees) owed by any member of the Target Group to any member of the Group;

         (o)     no Material Adverse Effect having occurred;

          (p)     receipt of legal advice from a law firm, appointed by the Investor, satisfactory
  to the Investor; covering the implications of the Chapter 11 Bankruptcy Order;

          (q)    each of the Parties having, as of the Closing Date, performed and complied in all
  respects with all covenants and agreements contained in this Agreement and the Transaction
  Documents (as applicable) which are required to be performed or complied by it, on or prior to
  the Closing Date;

          (r)   termination of the Related Party Lease Agreements and the execution of new
  lease agreements in respect of the Property Assets leased to the related companies of PAIH (in
  form and substance (including the identity of the tenant) satisfactory to the Investor, acting
  reasonably);

         (s)      update of the Register of Mortgages and Charges of each Target Company in a
  form satisfactory to the Investor;

         (t)     execution and delivery of the Warranty Deed;

         (u)     [completion of the Restructuring in a manner satisfactory to the Investor;] and

         (v)     [To be supplemented as necessary with bring-down due diligence findings.]


                                                    10
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-5
                    2-2 Filed
                            Filed
                                09/13/21
                                  02/12/21 Entered
                                             Entered
                                                   09/13/21
                                                     02/12/21
                                                            14:19:31
                                                              12:31:01 Exhibit
                                                                          3A toBNg
                                                                                -
        Declaration (Settlement
                       Deutsch and
                                 Declaration
                                     FrameworkPgAgreement)
                                                 59 of 236    Pg 12 of 43


          Section 3.02. Waiver of Certain Conditions. Each of the Conditions is for the benefit
  of the Investor and the Investor shall be entitled in its sole discretion at any time prior to the Long
  Stop Date by notice in writing to the other Parties to waive in whole or in part satisfaction of all
  or any of the Conditions, with the exception of Conditions (b) and (k) and, upon doing so, may
  elect to proceed to Closing.

          Section 3.03. Non-satisfaction of Conditions. If the Conditions (excluding conditions
  that, by their nature, cannot be satisfied until the Closing) shall not have been satisfied, or waived
  in accordance with Section 3.02, on or before the Long Stop Date, this Agreement shall terminate
  and the provisions of Section 7.01 shall apply.

                                               Article IV
                                                Closing

         Section 4.01. Closing Date. The Parties agree that Closing will take place on the
  Closing Date.

          Section 4.02. Actions to be taken at Closing. In the event that all Conditions
  (excluding Conditions that, by their nature, cannot be satisfied until the Closing) have been
  satisfied or waived, then the Parties agree to consummate the Closing and the following steps
  shall occur:

         (a)    Closing under each executed Debt Purchase Agreement will occur in its entirety
  in accordance with the terms thereof, including, for the avoidance of doubt:

                 (i)      the payment of the Aggregate Debt Purchase Consideration by the
          Investor to the Mandatory PAIH Unsecured Creditors, the Optional PAIH Unsecured
          Creditors (if any) and the PAIH Priority Creditors (if any) (including, for the avoidance
          of doubt, the transfer of the full amount of the Maybank Equity Premium in
          immediately available funds to the Maybank Receiving Account); and

                 (ii)   the assignment of all Purchased Debt Claims to the Investor including
          the Purchased Debt Claims of the Deferred Priority Creditors;

         (b)     the Investor and the Option Granting Entity will execute the Call Option Deed
  in respect of the Option Securities and the Investor, PAIH BVI and the Target Group will
  execute the Novation Deed in respect of the Target Group Debt; and

         (c)     the Investor will transfer the Remaining Cash Amount to PAIH and all such
  funds will be used for the benefit of the Bankruptcy Cases, including but not limited to,
  discharging further fees incurred by the Relevant Professionals.

          Section 4.03. Interdependence of Closing Obligations. The obligations of the
  Parties under Section 4.02 are interdependent and will be deemed as having been performed
  simultaneously. If any step or action set out in Section 4.02 is not performed at or before
  Closing then, without limiting any other rights of the Parties, Closing will not have occurred
  and any step taken, document delivered and/or payment made pursuant to Section 4.02 must
  be refunded and/or returned in full to the Party that delivered it or paid it.

                                            Article V
                                  Representations and Warranties



                                                        11
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-5
                    2-2 Filed
                            Filed
                                09/13/21
                                  02/12/21 Entered
                                             Entered
                                                   09/13/21
                                                     02/12/21
                                                            14:19:31
                                                              12:31:01 Exhibit
                                                                          3A toBNg
                                                                                -
        Declaration (Settlement
                       Deutsch and
                                 Declaration
                                     FrameworkPgAgreement)
                                                 60 of 236    Pg 13 of 43


          Section 5.01. Existence; Compliance with Laws. Each Party represents and warrants
  to each other Party that it (a) is duly organized, validly existing and in good standing under the
  laws of the jurisdiction of its formation, (b) is duly qualified as a foreign corporation or other
  organization and in good standing under the laws of each jurisdiction where its ownership,
  lease or operation of property or the conduct of its business requires such qualification.

         Section 5.02. Power; Authorization; Enforceability.

          (a)    Each Party represents and warrants to each other Party that it has the power,
  authority and legal right, to carry on its business as now conducted and as proposed to be
  conducted, and to execute, deliver and perform the Transactions contemplated hereunder.

          (b)     Each Property-Owning Company represents and warrants to the Investor that it
  has the power, authority and legal right to own or lease and operate its property, and to carry
  on its business as now conducted and as proposed to be conducted.

         (c)    Each Party represents and warrants to each other Party that it has taken all
  necessary organizational action to authorize the execution, delivery and performance of the
  Transaction Documents to which it is a party.

          (d)     Each Party represents and warrants to each other Party that this Agreement
  constitutes, and each other Transaction Document when delivered hereunder will constitute, a
  legal, valid and binding obligation of each Party thereto, enforceable against each such Party
  in accordance with its terms, except as enforceability may be limited by applicable bankruptcy,
  insolvency, reorganization, moratorium or similar laws affecting the enforcement of creditors’
  rights generally and by general equitable principles (whether enforcement is sought by
  proceedings in equity or at law).

          Section 5.03. Non-Contravention. Each Party represents and warrants to each other
  Party that the execution, delivery and performance of this Agreement and the other Transaction
  Documents and the consummation of the Transactions will not violate any Requirement of Law
  or any Contractual Obligation of any Party and will not result in, or require, the creation or
  imposition of any Lien on any of their respective properties or assets pursuant to any
  Requirement of Law or any such Contractual Obligation (other than the Liens created by the
  Transaction Documents).

         Section 5.04. Structure. [Each Debtor and Debtor Related Party represents and
  warrants to the Investor that as of the date of this Agreement and at Closing, the structure of
  the companies insofar as they relate to the ownership of the Property Assets, the Target Group
  and the Option Granting Entity is and will be as set out at Appendix 4 (Structure Chart).] [

         Section 5.05. Good Title.

         (a)     Each Property-Owning Company represents and warrants to the Investor that it
  has legal, beneficial and marketable title to the Property Assets.

         (b)     The Option Granting Entity represents and warrants to the Investor that it is the
  sole and exclusive legal and beneficial owner of the entire issued and paid up share capital of
  FGL and Heng Holdings as set out in Appendix 4 (Structure Chart).

         Section 5.06. Sufficiency of Funding. The Investor represents and warrants to each
  other Party that it has sufficient cash resources (in immediately available funds) to consummate


                                                     12
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-5
                    2-2 Filed
                            Filed
                                09/13/21
                                  02/12/21 Entered
                                             Entered
                                                   09/13/21
                                                     02/12/21
                                                            14:19:31
                                                              12:31:01 Exhibit
                                                                          3A toBNg
                                                                                -
        Declaration (Settlement
                       Deutsch and
                                 Declaration
                                     FrameworkPgAgreement)
                                                 61 of 236    Pg 14 of 43


  the transactions contemplated hereunder, including but not limited to the purchase of all Debt
  Claims.

                                         Article VI
                                 Undertakings and Covenants

          Section 6.01. Property Assets. Each Property-Owning Company undertakes with the
  Investor that it shall procure that (a) the Related Party Lease Agreements shall be terminated
  on or before the Closing Date; and (b) new lease agreements in respect of the Property Assets
  leased to the related companies of PAIH (in form and substance (including the identity of the
  tenant) satisfactory to the Investor, acting reasonably) are entered into on the Closing Date.

         Section 6.02. Compromise and Settlement of Purchased Debt Claims.

          (a)     At Closing, and in consideration for the grant of the exercisable option under
  the Call Option Deed and the novation of the Target Group Debt under the Novation Deed
  which consideration is deemed good and sufficient, (i) the Mandatory Unsecured Debt Claims
  and the Optional Unsecured Debt Claims (if any) that are Purchased Debt Claims shall be
  compromised and reduced by the Investor to an amount equal to approximately 8.75% of the
  aggregate principal amount of such Purchased Debt Claims; (ii) the Priority Debt Claim, if it
  is a Purchased Debt Claim, shall be compromised and reduced by the Investor to an amount
  equal to approximately 60% of the aggregate principal amount of such Purchased Debt Claim;
  and (iii) the Deferred Priority Debt Claims that are Purchased Debt Claims shall be
  compromised by the Investor by fixing the allowed claim at the principal amount.
  Notwithstanding the foregoing, if at any time following Closing but prior to the Call Option
  Completion, PAIH and/or the Option Granting Entity are not in compliance with their
  obligations under the Transaction Documents, then any such Purchased Debt Claims
  compromised in accordance with this Section 6.02(a) shall no longer be deemed to be
  compromised and reduced and the full principal amount of any such Purchased Debt Claims
  shall be restored.

           (b)    If the Investor exercises the option under the Call Option Deed (the
  consideration therefor which shall be deemed good and sufficient), (i) all Purchased Debt
  Claims shall be assigned in accordance with the Call Option Deed, (ii) the Target Group Debt
  shall be novated in accordance with the Novation Deed, and (iii) upon such assignment, such
  Purchased Debt Claims be deemed settled, satisfied and expunged in full as against all Debtors.
  Additionally, the Parties agree that the proposed form of the Bankruptcy Court Approval which
  is set out in Appendix 9 shall provide that the Mandatory Unsecured Debt Claims, the Optional
  Unsecured Debt Claims (if any), the Priority Debt Claim and the Deferred Priority Debt Claims
  that are Purchased Debt Claims shall only be compromised as against the Debtors and the full
  amount of each Purchased Debt Claim will continue to exist and subsist in its entirety against
  each affiliate of the Debtors unless otherwise agreed by the Parties. Without limitation to
  Section 13.04 of this Agreement or otherwise, the Debtors undertake to bear all fees, costs and
  expenses incurred in connection with such compromise and settlement of the Purchased Debt
  Claims.

         Section 6.03. Until the earlier of Closing and the termination of this Agreement, the
  Option Granting Entity shall:




                                                    13
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-5
                    2-2 Filed
                            Filed
                                09/13/21
                                  02/12/21 Entered
                                             Entered
                                                   09/13/21
                                                     02/12/21
                                                            14:19:31
                                                              12:31:01 Exhibit
                                                                          3A toBNg
                                                                                -
        Declaration (Settlement
                       Deutsch and
                                 Declaration
                                     FrameworkPgAgreement)
                                                 62 of 236    Pg 15 of 43


         (a)     ensure that each Target Company shall in reasonable consultation with the
  Investor carry on business in the ordinary course and with a view to profit and not do anything
  outside the ordinary course of business;

          (b)    procure that each Target Company uses its best efforts to preserve and protect
  its business and assets;

          (c)     not, and shall procure that no Target Company shall, take or permit to be taken
  any action which (except in the ordinary course of business) results or is likely to result in the
  net assets of the Target Group being reduced and/or which could have an adverse effect on the
  financial or trading position or prospects of the Target Group;

          (d)     to the extent permitted by applicable laws, promptly give, or procure to be
  given, to the Investor and its advisers copies of all management reports and financial reports
  following their preparation within 15 days after each month end closing and such further
  information regarding the businesses, assets, liabilities, contracts and affairs of the Target
  Group as the Investor may reasonably require, together with access on reasonable notice and
  during normal working hours to premises from which any Target Company operates; and

         (e)     procure that neither the Target Group nor any Target Company shall, except
  with the prior written consent of the Investor,

                (i)     dispose of or transfer or acquire any business or part of any business or
         any shares or securities or ownership interest in any entity;

                (ii)    except in the case of current assets acquired or disposed of in the
         ordinary course of business, acquire or dispose of any assets at a cost or with a value
         individually or in the aggregate in excess of US$250,000;

                (iii)    enter into any contract or materially modify or terminate or waive any
         material rights under or breach in any material respect any contract;

                 (iv)   create or permit to be created any Lien over any of the Option Securities,
         any of the shares in any Target Company or any of the other assets of the Target Group;

                 (v)     engage or employ any person;

                 (vi)    terminate or give notice to terminate the employment of any employee;

                (vii) in relation to the employees, enter into any collective bargaining
         agreement, or materially modify or terminate their employment terms and/or any
         material rights under any collective bargaining agreement subsisting at the date of this
         Agreement;

                 (viii) enter into any agreement, arrangement or understanding pursuant to
         which any Person is or may become entitled to any commission or bonus in respect of
         any of the transactions contemplated by this agreement;

                 (ix)  enter into any joint venture, co-operation, consortium, partnership or
         similar agreement;




                                                     14
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-5
                    2-2 Filed
                            Filed
                                09/13/21
                                  02/12/21 Entered
                                             Entered
                                                   09/13/21
                                                     02/12/21
                                                            14:19:31
                                                              12:31:01 Exhibit
                                                                          3A toBNg
                                                                                -
        Declaration (Settlement
                       Deutsch and
                                 Declaration
                                     FrameworkPgAgreement)
                                                 63 of 236    Pg 16 of 43


               (x)     dispose of or licence or enter into or vary in any material respect any
         agreement relating to any Intellectual Property Rights;

                 (xi)    acquire or dispose of any interest in land or premises or enter into any
         new (or amend in any material respect, renew or give notice to terminate any existing)
         lease or licence for or in respect of any of the Property Assets;

                (xii) initiate or settle any litigation, arbitration, prosecution or other legal
         proceedings (other than normal debt collection);

                (xiii) make or commit to make any expenditure on capital items other than in
         amounts and for items and in accordance with the timing arrangements which have been
         Disclosed for this purpose;

               (xiv) incur any Indebtedness or cancel, release or assign or prepay or vary in
         any material respect the terms of any Indebtedness, except as otherwise provided in this
         Agreement;

                 (xv) fail to take any action required to maintain or comply with the conditions
         of cover under any material insurance policies in force at the date of this Agreement in
         respect of any Target Company;

                (xvi) resolve to change its name or to alter its memorandum or articles of
         association or bylaws or any similar constitutional document;

                 (xvii) allot or issue, or agree to allot or issue, any shares or any other securities
         or grant or agree to grant rights which confer on the holder any rights to acquire any
         shares or other securities;

                 (xviii) declare, pay or make any dividend or other distribution;

                 (xix)   repay or redeem or reduce any of its share capital;

                (xx) pass any ordinary or special resolution or enter into any agreement of
         equivalent effect;

                 (xxi) resolve to be convened, or convene, any general meeting at which a
         resolution is to be proposed that it shall be voluntarily wound-up;

                (xxii) not do or omit to do, any act or thing which would give rise to a breach
         of the Warranties when the Warranties are repeated at Closing; and

                (xxiii) shall not enter into any agreement or commitment to do anything which
         if done or omitted to be done would be in breach of any of the provisions of the
         foregoing paragraphs.

                                             Article VII
                                            Termination

         Section 7.01. Automatic Termination of Agreement. This Agreement shall
  automatically terminate if the Conditions are not fulfilled or waived (to the extent permissible
  under applicable laws) by the Long Stop Date. If this Agreement is terminated in accordance


                                                      15
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-5
                    2-2 Filed
                            Filed
                                09/13/21
                                  02/12/21 Entered
                                             Entered
                                                   09/13/21
                                                     02/12/21
                                                            14:19:31
                                                              12:31:01 Exhibit
                                                                          3A toBNg
                                                                                -
        Declaration (Settlement
                       Deutsch and
                                 Declaration
                                     FrameworkPgAgreement)
                                                 64 of 236    Pg 17 of 43


  with this Section 7.01, then the obligations of the Parties shall automatically terminate save
  that the rights and liabilities of the Parties which have accrued prior to termination shall
  continue to survive such termination.

         Section 7.02. Voluntary Termination.

          (a)     In the event any of the Debtors or Debtor Related Parties breaches any provision
  of this Agreement or fails to comply with any of their respective obligations hereunder, the
  Investor shall be entitled to terminate this Agreement (and all Transactions contemplated
  hereunder) by written notice to the Debtors and Debtor Related Parties. If the Investor
  terminates this Agreement pursuant to this Section 7.02, then (in addition and without prejudice
  to any other rights or remedies the Investor may have against the Debtors and the Debtor
  Related Parties (or any one of them)) the Debtors and Debtor Related Parties shall indemnify
  the Investor against all costs, charges and expenses incurred by it in connection with the
  Transactions contemplated hereunder.

          (b)     In the event the Investor breaches any provision of this Agreement or fails to
  comply with any of its obligations hereunder, the Debtors and Debtor Related Parties (or any
  one of them) shall be entitled to terminate this Agreement (and all Transactions contemplated
  hereunder) by written notice to the Investor. If the Debtors and Debtor Related Parties terminate
  this Agreement pursuant to this Section 7.02, then (in addition and without prejudice to any
  other rights or remedies the Debtors and Debtor Related Parties (or any one of them) may have
  against the Investor, the Investor shall indemnify the Debtors and Debtor Related Parties
  against all costs, charges and expenses incurred by it in connection with the Transactions
  contemplated hereunder.

                                          Article VIII
                                        Entire Agreement

         This Agreement, together with all agreements referred to herein, constitutes the entire
  agreement and understanding of the Parties and supersedes all prior negotiations and/or
  agreements, proposed or otherwise, written or oral, concerning the subject matter hereof.
  Furthermore, no modification of this Agreement shall be binding unless it is in writing and
  signed by each of the Parties hereto.

                                            Article IX
                                           Assignments

          Save for assignments, transfers, encumbrances or disposition of any of the Investor’s
  rights and/or obligations under this Agreement to other members in the Investor’s group, the
  Parties agree that each Party may not assign, transfer, encumber or dispose of any of its rights
  and/or obligations under this Agreement without the prior written consent of each other Party.

                                          Article X
                                  Agreement is Legally Binding

          The Parties intend this Agreement to be legally binding upon and shall inure to the
  benefit of each of them and their respective successors, assigns, executors, administrators,
  heirs, and estates. The Parties further agree that there are no third-party beneficiaries of this
  Agreement.



                                                     16
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-5
                    2-2 Filed
                            Filed
                                09/13/21
                                  02/12/21 Entered
                                             Entered
                                                   09/13/21
                                                     02/12/21
                                                            14:19:31
                                                              12:31:01 Exhibit
                                                                          3A toBNg
                                                                                -
        Declaration (Settlement
                       Deutsch and
                                 Declaration
                                     FrameworkPgAgreement)
                                                 65 of 236    Pg 18 of 43


                                            Article XI
                                           Severability

          Should any provision of this Agreement be declared or be determined by any court to
  be illegal or invalid, the validity of the remaining parts, terms, or provisions shall not be
  affected thereby and said illegal or invalid part, term, or provision shall be deemed not to be a
  part of this Agreement.

                                          Article XII
                                     Consequences of Breach

          The Parties acknowledge that any actual or threatened breach of this Agreement would
  cause irreparable harm for which monetary damages would be an inadequate remedy.
  Accordingly, each Party agrees that each other Party may seek equitable relief in the event of
  any breach or threatened breach of this Agreement, including injunctive relief against any
  breach thereof and specific performance of any provision hereof, in addition to any other
  remedy to which each such Party may be entitled. For the avoidance of doubt, this Article XII
  is without prejudice to each Party’s rights set out in Article VII.

                                          Article XIII
                                          Miscellaneous

          Section 13.01. Counterparts. This Agreement may be executed by the Parties in
  counterparts, each of which shall be deemed an original, but all of which together shall
  constitute one and the same instrument.

          Section 13.02. Reliance on own counsel. In entering into this Agreement, the Parties
  acknowledge that they have relied upon the legal advice of their respective attorneys, who are
  the attorneys of their own choosing, that such terms are fully understood and voluntarily
  accepted by them, and that, other than the consideration set forth herein, no promises or
  representations of any kind have been made to them by the other Party. The Parties represent
  and acknowledge that in executing this Agreement they did not rely, and have not relied, upon
  any representation or statement, whether oral or written, made by the other Party or by that
  other Party's agents, representatives, or attorneys with regard to the subject matter, basis, or
  effect of this Agreement or otherwise.

         Section 13.03. Authority to Execute Agreement. By signing below, each Party
  warrants and represents that the person signing this Agreement on its behalf has authority to
  bind that Party and that the Party's execution of this Agreement is not in violation of any
  bylaws, covenants, and/or other restrictions placed upon them by their respective entities.

         Section 13.04. Indemnities, Costs and Expenses. Notwithstanding termination of this
  Agreement under Article VII and the other provisions of the Transaction Documents, the
  Debtors and/or the Debtor Related Parties shall be jointly and severally liable to:

          (a)     bear all fees, costs, expenses and disbursements (howsoever described) relating
  to the preparation, negotiation and execution of the Transaction Documents including, for the
  avoidance of doubt, this Agreement, the Call Option Deed, the Debt Purchase Agreements, the
  Warranty Deed, the Novation Deed and all ancillary documents entered in connection herewith;
  and



                                                     17
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-5
                    2-2 Filed
                            Filed
                                09/13/21
                                  02/12/21 Entered
                                             Entered
                                                   09/13/21
                                                     02/12/21
                                                            14:19:31
                                                              12:31:01 Exhibit
                                                                          3A toBNg
                                                                                -
        Declaration (Settlement
                       Deutsch and
                                 Declaration
                                     FrameworkPgAgreement)
                                                 66 of 236    Pg 19 of 43


         (b)    [immediately on demand, indemnify the Investor against all bank charges, fees
  or commissions for converting one currency to another, custodian fees and expenses incurred
  by any Investor in connection with the sale and purchase of the Debt Claim(s) under Debt
  Purchase Agreement(s). ]

          Section 13.05. Notices.

          (a)    Any notice, demand or other communication given or made under or in
  connection with the matters contemplated by this Agreement shall be in writing and shall be
  delivered by hand or by courier or sent by electronic mail or air mail to:

            Debtors    and -              Attention: Ng Puay Yee Annie
            Debtor Related
            Parties                       Address: Room 3312 Hong Kong Plaza, 188 Connaught
                                          Road West, Hong Kong

                                          Email: Jessie.ng@pacificandes.com

            Investor             -        Attention: Ivan Wong/ May Chan/ Amy Yuen

                                          Address: 22/F South China Building, 1-3 Wyndham
                                          Street, Central, Hong Kong

                                          Email:                 ivan_wong@petersonhk.com/
                                          mayc@petersonhk.com/ amy_yuen@petersonhk.com

          and shall be deemed to have been duly given or made as follows:

                 (i)      if delivered by hand or by courier, upon delivery at the address of the
          relevant Party;

                  (ii)    if sent by first class post, two (2) Business Days after the date of posting;

                  (iii)   if sent by air mail, three (3) Business Days after the date of posting; and

                  (iv)    if sent by electronic mail when actually received by the intended
          recipient in readable form;

          provided that if, in accordance with the above provision, any such notice, demand or
  other communication would otherwise be deemed to be given or made after 5.00 p.m. such
  notice, demand or other communication shall be deemed to be given or made at 9.00 a.m. on
  the next Business Day.

           (b)     A Party may notify the other Parties to this Agreement of a change to its name,
  relevant addressee, address (including e-mail address) for the purposes of Section 13.05
  provided that such notification shall only be effective (i) on the date specified in the notification
  as the date on which the change is to take place; or (ii) if no date is specified or the date specified
  is less than five (5) Business Days after the date on which notice is given, the date falling five
  (5) Business Days after notice of any such change has been given.




                                                        18
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-5
                    2-2 Filed
                            Filed
                                09/13/21
                                  02/12/21 Entered
                                             Entered
                                                   09/13/21
                                                     02/12/21
                                                            14:19:31
                                                              12:31:01 Exhibit
                                                                          3A toBNg
                                                                                -
        Declaration (Settlement
                       Deutsch and
                                 Declaration
                                     FrameworkPgAgreement)
                                                 67 of 236    Pg 20 of 43


         (c)     Any service of process in relation to any claims, disputes or proceedings or other
  matters arising out of or in connection with this Agreement shall be given or made in
  accordance with Section 13.05.

                                          Article XIV
                            Dispute Resolution; Waiver of Jury Trial

           Section 14.01. Governing Law. Except to the extent that the Bankruptcy Code or other
  federal law is applicable, or to the extent an exhibit to this Agreement provides otherwise, the
  rights, duties, and obligations arising under this Agreement shall be governed by, and construed
  and enforced in accordance with, the laws of the State of New York, without giving effect to
  the principles of conflict of laws thereof.

           Section 14.02. Jurisdiction. Should any disagreement arise under or in connection
  with this Agreement, including any disagreement arising out of the interpretation or
  enforcement of this Agreement, the Bankruptcy Court shall maintain exclusive jurisdiction
  over any disputes which arise between the Parties. Each Party (a) agrees to submit to such
  jurisdiction, (b) to waive any defense based on the location or jurisdiction of such court, and
  (c) to consent to the Bankruptcy Court hearing and finally determining any action or proceeding
  with respect to this Agreement. To the extent the Bankruptcy Court declines to exercise
  jurisdiction for any reason, each Party consents that jurisdiction is appropriate before the New
  York state and federal courts sitting in the Borough of Manhattan.

         Section 14.03. Waiver of Jury Trial. Each Party to this Agreement hereby expressly
  waives any right to trial by jury in any action or proceeding arising out of or in connection with
  this Agreement or any other agreement(s) executed or delivered in connection herewith.


                         [Remainder of this page intentionally left blank]




                                                     19
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-5
                    2-2 Filed
                            Filed
                                09/13/21
                                  02/12/21 Entered
                                             Entered 09/13/21
                                                       02/12/21
                                                              14:19:31
                                                                12:31:01 Exhibit
                                                                              3A toBNg-
        Declaration (Settlement
                       Deutsch and
                                 Declaration
                                     Framework PgAgreement)
                                                   68 of 236    Pg 21 of 43
                                          Subject to FRE 408 and all applicable privileges
                                                                             Confidential

                                   APPENDIX 1
                                PROPERTY ASSETS

          Property Owner     Property Address

  1.      Rawley Trading     Flat A1, 20/F & Roof, Blk A, Evergreen Villa, 43 Stubbs Road
          Limited            and Car Parking Space No. 108, Hong Kong

  2.      Fastact Group      Block 1, 14/ F and Car Port Space No. G122 and Car Parking
          Limited            Space No. 250, Repulse Bay Garden, Nos. 18-40 Belleview
                             Drive, Hong Kong

  3.      Chasterton Group House No. 36, Manderly Garden, 48 Deep Water Bay Road,
          Limited          Hong Kong

  4.      Pacific Andes     House No. 34, Manderly Garden, 48 Deep Water Bay Road,
          Enterprises (Hong Hong Kong
          Kong) Limited

  5.      Bonaire            Unit 8B and Car Parking Space No. L39 on Lower Ground
          Development        Floor, Celestial Garden, 5 Repulse Bay Road, Hong Kong
          Limited

  6.      Grandluck          Apartment B33, 2/F, Block B3, Woodgreen Estate, 5 Shouson
          Enterprises        Hill Road, Hong Kong & Car parking Space No.10 & 20
          Limited
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-5
                    2-2 Filed
                            Filed
                                09/13/21
                                  02/12/21 Entered
                                             Entered 09/13/21
                                                       02/12/21
                                                              14:19:31
                                                                12:31:01 Exhibit
                                                                              3A toBNg-
        Declaration (Settlement
                       Deutsch and
                                 Declaration
                                     Framework PgAgreement)
                                                   69 of 236    Pg 22 of 43
                                          Subject to FRE 408 and all applicable privileges
                                                                             Confidential

                                   APPENDIX 2
                              PRIORITY DEBT CLAIM

   PAIH Priority          Description of      Principal Amount        Purchase Price
     Creditor          Priority Debt Claim

Valery Fedorovich      Loan Agreement No US$ 1,479,927.85          US$ 887,956.71
Kolomin                12/2014 dated 15
                       December         2014
                       between Pacific Andes
                       Enterprises     (Hong
                       Kong) Limited as
                       borrower and the
                       Lenders thereto.

Total                                         US$ 1,479,927.85     US$ 887,956.71
             16-11895-jlg
              21-11588-jlg Doc
                            Doc2341-5
                                 2-2 Filed
                                         Filed
                                             09/13/21
                                               02/12/21 Entered
                                                          Entered
                                                                09/13/21
                                                                  02/12/21
                                                                         14:19:31
                                                                           12:31:01 Exhibit
                                                                                        3A toBNg
                                                                                               -
                     Declaration (Settlement
                                    Deutsch and
                                              Declaration
                                                  Framework   70 of 236Subject
                                                           PgAgreement)    Pg to
                                                                               23FRE  408 and all applicable privileges
                                                                                  of 43
                                                                                                          Confidential


                                                    APPENDIX 3

                                                     Part A
                                         Mandatory Unsecured Debt Claims


Mandatory PAIH     Description of Mandatory Unsecured Debt Claim            Principal Amount        Purchase Price
  Unsecured                                                                                      (8.75% of Principal
   Creditor                                                                                           Amount)

Maybank          Facility Agreement dated as of 21 March 2014 (as US$ 95,000,000.00            US$ 8,312,500.00
                 amended by an Amendment Letter dated as of 30 May
                 2014, and as further amended, restated, modified, or
                 supplemented from time to time) by and among, inter alia,
                 Pacific Andes Treasury Management Limited, as
                 borrower, Pacific Andes International Holdings Limited,
                 Europaco Limited, and Pacos Processing Limited, as
                 guarantors, and the lenders party thereto

                 Share Charge over the entire issued share capital of
                 Pacific Andes Food (BVI) Limited dated as of 21 March
                 2014 (as amended, restated, modified or supplemented
                 from time to time) by and among Pacific Andes
                 International Holdings (BVI) Limited as chargor, and
                 Malayan Banking Berhad, Hong Kong Branch as security
                 trustee

                 Equity Pledge over the entire equity in Pacific Andes
                 Food Limited dated as of 27 May 2014 (as amended,
                 restated, modified or supplemented from time to time) by
                 and among Pacific Andes Food (BVI) Limited as chargor,
                 and Malayan Banking Berhad, Hong Kong Branch as
                 security trustee
                  16-11895-jlg
                   21-11588-jlg Doc
                                 Doc2341-5
                                      2-2 Filed
                                              Filed
                                                  09/13/21
                                                    02/12/21 Entered
                                                               Entered
                                                                     09/13/21
                                                                       02/12/21
                                                                              14:19:31
                                                                                12:31:01 Exhibit
                                                                                             3A toBNg
                                                                                                    -
                          Declaration (Settlement
                                         Deutsch and
                                                   Declaration
                                                       Framework   71 of 236Subject
                                                                PgAgreement)    Pg to
                                                                                    24FRE  408 and all applicable privileges
                                                                                       of 43
                                                                                                               Confidential


Mandatory PAIH        Description of Mandatory Unsecured Debt Claim         Principal Amount           Purchase Price
  Unsecured                                                                                         (8.75% of Principal
   Creditor                                                                                              Amount)

Maybank             Facility Letter dated as of September 30, 2014 (as US$ 40,000,000.00         US$ 3,500,000.00
                    amended, restated, modified or supplemented from time
                    to time) by and among Europaco Limited, as borrower,
                    Pacific Andes International Holdings Limited, as
                    guarantor, and Malayan Banking Berhad, Hong Kong
                    Branch as lender

Coöperatieve       Facility Letter dated as of August 10, 2012 (as US$ 12,388,832.98             US$ 1,084,022.89
Rabobank     U.A., supplemented by Supplemental Facility Letters dated as
Hong Kong Branch of June 6, 2014 and July 9, 2015, and as further amended,
                   restated, modified, or supplemented from time to time) by
                   and among Europaco Limited, Pacos Processing Limited,
                   Europaco (EP) Limited, Europaco (GP) Limited, and
                   Europaco (HP) Limited as borrowers, Pacific Andes
                   International Holdings Limited, as guarantor, and
                   Coöperatieve Rabobank U.A., Hong Kong Branch as
                   lender

Coöperatieve       Facility Letter dated as of August 10, 2012 (as € 2,764,811.39                € 241,921.00
Rabobank     U.A., supplemented by Supplemental Facility Letters dated as
Hong Kong Branch of June 6, 2014 and July 9, 2015, and as further amended, Approximately         Approximately
                   restated, modified, or supplemented from time to time) by US$3,344,315.86     US$292,627.64
                   and among Europaco Limited, Pacos Processing Limited,
                   Europaco (EP) Limited, Europaco (GP) Limited, and
                   Europaco (HP) Limited as borrowers, Pacific Andes
                   International Holdings Limited, as guarantor, and
                   Coöperatieve Rabobank U.A., Hong Kong Branch as
                   lender
                        16-11895-jlg
                         21-11588-jlg Doc
                                       Doc2341-5
                                            2-2 Filed
                                                    Filed
                                                        09/13/21
                                                          02/12/21 Entered
                                                                     Entered
                                                                           09/13/21
                                                                             02/12/21
                                                                                    14:19:31
                                                                                      12:31:01 Exhibit
                                                                                                   3A toBNg
                                                                                                          -
                                Declaration (Settlement
                                               Deutsch and
                                                         Declaration
                                                             Framework   72 of 236Subject
                                                                      PgAgreement)    Pg to
                                                                                          25FRE  408 and all applicable privileges
                                                                                             of 43
                                                                                                                     Confidential


  Mandatory PAIH              Description of Mandatory Unsecured Debt Claim                        Principal Amount                 Purchase Price
    Unsecured                                                                                                                    (8.75% of Principal
     Creditor                                                                                                                         Amount)

 Coöperatieve       Facility Letter dated as of October 8, 2015 (as amended, US$ 51,000,000.00                                US$ 4,462,500.00
 Rabobank     U.A., restated, modified, or supplemented from time to time) by
 Hong Kong Branch National Fish & Seafood Limited as borrowers, Pacific
                    Andes International Holdings Limited, National Fish &
                    Seafood, Inc and Mr Arthur Jack Ventola, as guarantors,
                    and Coöperatieve Rabobank U.A., Hong Kong Branch as
                    lender

 Coöperatieve       Intercompany loan balance (originally owed to National US$ 30,812,495.76                                  US$ 2,696,093.38
 Rabobank     U.A., Fish & Seafood, Inc. and subsequently assigned by
 Hong Kong Branch National Fish & Seafood, Inc. to Coöperatieve Rabobank
                    U.A., Hong Kong Branch) in respect of which Proofs of
                    Claim No. 1853, 1854, 1855 and 1856 were filed against
                    Pacific Andes International Holdings Limited and Pacific
                    Andes International Holdings (BVI) Limited

 Pickenpack                 Claims against the following letters of comfort executed US$ 27,428,571.431                      US$ 2,400,000.00
                            by Pacific Andes International Holdings Limited in
                            favour of Pickenpack:
                            (a) Letter of Comfort dated as of December 14, 2012 (as
                                amended, restated, modified, or supplemented from
                                time to time) by and among Pickenpack Holding
                                Germany GmbH and Pacific Andes International
                                Holdings Limited.
                            (b) Letter of Comfort dated as of December 14, 2012 (as
                                amended, restated, modified, or supplemented from

        1
          Pickenpack entities have filed more than 100 claims against PAIH entities for a total of more than one billion US dollars. PAIH disputes these claims.
For purposes of this settlement only, Pickenpack agrees to a compromised claim amount of US$27,428,571.43.
                   16-11895-jlg
                    21-11588-jlg Doc
                                  Doc2341-5
                                       2-2 Filed
                                               Filed
                                                   09/13/21
                                                     02/12/21 Entered
                                                                Entered
                                                                      09/13/21
                                                                        02/12/21
                                                                               14:19:31
                                                                                 12:31:01 Exhibit
                                                                                              3A toBNg
                                                                                                     -
                           Declaration (Settlement
                                          Deutsch and
                                                    Declaration
                                                        Framework   73 of 236Subject
                                                                 PgAgreement)    Pg to
                                                                                     26FRE  408 and all applicable privileges
                                                                                        of 43
                                                                                                                Confidential


 Mandatory PAIH         Description of Mandatory Unsecured Debt Claim          Principal Amount           Purchase Price
   Unsecured                                                                                           (8.75% of Principal
    Creditor                                                                                                Amount)

                         time to time) by and among Pickenpack Production
                         Lüneburg GmbH and Pacific Andes International
                         Holdings Limited.
                      (c) Letter of Comfort dated as of June 12, 2015 (as
                          amended, restated, modified, or supplemented from
                          time to time) by and among TST The Seafood Traders
                          GmbH and Pacific Andes International Holdings
                          Limited.
                      (d) Letter of Comfort dated as of June 12, 2015 (as
                          amended, restated, modified, or supplemented from
                          time to time) by and among Pickenpack Europe
                          GmbH and Pacific Andes International Holdings
                          Limited
 TOTAL (approx.)                                                               US$259,974,216.03    US$ 22,747,743.90



      The Principal Amount and Purchase Price for those claims in Euro and HK$ are based on the exchange rate of Euro1=US$1.2096
and US$1=HK$7.8 respectively as of January 14,2021
                     16-11895-jlg
                      21-11588-jlg Doc
                                    Doc2341-5
                                         2-2 Filed
                                                 Filed
                                                     09/13/21
                                                       02/12/21 Entered
                                                                  Entered
                                                                        09/13/21
                                                                          02/12/21
                                                                                 14:19:31
                                                                                   12:31:01 Exhibit
                                                                                                3A toBNg
                                                                                                       -
                             Declaration (Settlement
                                            Deutsch and
                                                      Declaration
                                                          Framework   74 of 236Subject
                                                                   PgAgreement)    Pg to
                                                                                       27FRE  408 and all applicable privileges
                                                                                          of 43
                                                                                                                  Confidential


                                                             Part B
                                                 Optional Unsecured Debt Claims

  Optional PAIH                  Description of Optional Unsecured Debt Claim                Principal Amount    Purchase Price
 Unsecured Creditor                                                                                                (8.75% of
                                                                                                                   Principal
                                                                                                                    Amount)

Standard Chartered          Facility Letter dated as of 10 April, 2014 (as amended, US$ 8,357,318.52            US$ 731,265.37
Bank (Hong Kong)            restated, modified, or supplemented from time to time) by
Limited                     and among Europaco Limited, as borrower, Pacific Andes
                            International Holdings Limited, as guarantor, and Standard
                            Chartered Bank (Hong Kong) Limited as lender

China CITIC Bank            Facility Letter dated as of January 13, 2016 (as amended,       US$ 19,032,672.22 US$ 1,665,358.82
International Limited       restated, modified, supplemented, or replaced from time to      (For the avoidance of
                            time) by and among, inter alia, Pacos Processing Limited,       doubt, the principal
                            Europaco Limited as borrowers and guarantors, Pacific           amount listed herein
                            Andes International Holdings Limited, as guarantor with         refers to the principal
                            respect to the borrowings thereunder by Pacos Processing        amount               of
                            Limited and Europaco Limited, and China CITIC Bank              Indebtedness owed
                            International Limited as lender, including all agreements,      by Pacos Processing
                            notes, instruments, and any other documents delivered           Limited            and
                            pursuant thereto or in connection therewith (in each case, as   Europaco       Limited
                            amended, restated, modified, supplemented, or replaced from     under the Facility
                            time to time)                                                   Letter dated as of 13
                                                                                            January, 2016 (as
                                                                                            amended, restated,
                                                                                            modified,
                                                                                            supplemented         or
                                                                                            replaced from time to
                                                                                            time)
                   16-11895-jlg
                    21-11588-jlg Doc
                                  Doc2341-5
                                       2-2 Filed
                                               Filed
                                                   09/13/21
                                                     02/12/21 Entered
                                                                Entered
                                                                      09/13/21
                                                                        02/12/21
                                                                               14:19:31
                                                                                 12:31:01 Exhibit
                                                                                              3A toBNg
                                                                                                     -
                           Declaration (Settlement
                                          Deutsch and
                                                    Declaration
                                                        Framework   75 of 236Subject
                                                                 PgAgreement)    Pg to
                                                                                     28FRE  408 and all applicable privileges
                                                                                        of 43
                                                                                                                Confidential


  Optional PAIH               Description of Optional Unsecured Debt Claim           Principal Amount          Purchase Price
 Unsecured Creditor                                                                                              (8.75% of
                                                                                                                 Principal
                                                                                                                  Amount)

China CITIC Bank          Above                                                     € 2,851,151.30            € 249,475.74
International Limited
                                                                                    Approximately             Approximately
                                                                                    US$ 3,448,752.61          US$ 301,765.85

                                                                                    (For the avoidance of
                                                                                    doubt, the principal
                                                                                    amount listed herein
                                                                                    refers to the principal
                                                                                    amount               of
                                                                                    Indebtedness owed
                                                                                    by Europaco Limited
                                                                                    under the Facility
                                                                                    Letter dated as of 13
                                                                                    January, 2016 (as
                                                                                    amended, restated,
                                                                                    modified,
                                                                                    supplemented         or
                                                                                    replaced from time to
                                                                                    time)

KBC Bank N.V., Hong       Facility Letter dated as of May 31, 2013 (as amended, US$ 10,646,683.06             US$ 931,584.77
Kong Branch               restated, modified or supplemented from time to time) by and
                          among Europaco Limited and Nouvelle Foods International
                          Limited as borrowers, Pacific Andes International Holdings
                          Limited as guarantor, and KBC Bank N.V., Hong Kong
                          Branch as lender
                   16-11895-jlg
                    21-11588-jlg Doc
                                  Doc2341-5
                                       2-2 Filed
                                               Filed
                                                   09/13/21
                                                     02/12/21 Entered
                                                                Entered
                                                                      09/13/21
                                                                        02/12/21
                                                                               14:19:31
                                                                                 12:31:01 Exhibit
                                                                                              3A toBNg
                                                                                                     -
                           Declaration (Settlement
                                          Deutsch and
                                                    Declaration
                                                        Framework   76 of 236Subject
                                                                 PgAgreement)    Pg to
                                                                                     29FRE  408 and all applicable privileges
                                                                                        of 43
                                                                                                                Confidential


  Optional PAIH               Description of Optional Unsecured Debt Claim            Principal Amount     Purchase Price
 Unsecured Creditor                                                                                          (8.75% of
                                                                                                             Principal
                                                                                                              Amount)

United Overseas Bank      Facility Letter dated as of 18 September, 2015 by and among US$ 4,883,328.91    US$ 427,291.28
Limited, Hong Kong        Pacific Andes Enterprises (BVI) Limited and Europaco
office                    Limited (BVI) as borrowers, Pacific Andes Resources
                          Development Limited, as guarantor with respect to the
                          borrowings thereunder by Pacific Andes Enterprises (BVI)
                          Limited, Pacific Andes International Holdings Limited, as
                          guarantor with respect to the borrowings thereunder
                          Europaco Limited, and the lenders party thereto from time to
                          time, including all agreements, notes, instruments, and any
                          other documents delivered pursuant thereto or in connection
                          therewith (in each case, as amended, restated, modified, or
                          supplemented from time to time)

United Overseas Bank      Above                                                     € 1,908,012.99        € 166,951.14
Limited, Hong Kong
office                                                                              Approximately         Approximately
                                                                                    US$ 2,307,932.51      US$ 201,944.09

Fubon Bank (Hong          Facility Letter dated as of May 14, 2015 (as amended, US$ 15,244,279.96         US$ 1,333,874.50
Kong) Limited             restated, modified, or supplemented from time to time) by
                          and among Europaco Limited, Pacific Andes Enterprises
                          (BVI) Limited, Europaco (EP) Limited, Europaco (HP)
                          Limited, and Europaco (AP) Limited as borrowers, Pacific
                          Andes Resources Development Limited, as guarantor with
                          respect to the borrowings thereunder by Pacific Andes
                          Enterprises (BVI) Limited, Pacific Andes International
                          Holdings Limited, as guarantor with respect to the
                          borrowings thereunder Europaco Limited, Europaco (EP)
                   16-11895-jlg
                    21-11588-jlg Doc
                                  Doc2341-5
                                       2-2 Filed
                                               Filed
                                                   09/13/21
                                                     02/12/21 Entered
                                                                Entered
                                                                      09/13/21
                                                                        02/12/21
                                                                               14:19:31
                                                                                 12:31:01 Exhibit
                                                                                              3A toBNg
                                                                                                     -
                           Declaration (Settlement
                                          Deutsch and
                                                    Declaration
                                                        Framework   77 of 236Subject
                                                                 PgAgreement)    Pg to
                                                                                     30FRE  408 and all applicable privileges
                                                                                        of 43
                                                                                                                Confidential


  Optional PAIH               Description of Optional Unsecured Debt Claim           Principal Amount      Purchase Price
 Unsecured Creditor                                                                                          (8.75% of
                                                                                                             Principal
                                                                                                              Amount)

                          Limited, Europaco (HP) Limited, and Europaco (AP)
                          Limited, and Fubon Bank (Hong Kong) Limited as lender

Trans-Europe Seafood      Trade Payable.                                            US$ 933,554.16        US$ 81,685.90
Sales B.V.

Glacier Fish Company,     Trade Payable.                                            US$ 3,519,486.49      US$ 307,955.07
LLC

Deloitte Touche           Trade Payable.                                            HK$ 6,775,525         HK$592,858.44
Tohmatsu
                                                                                    Approximately         Approximately
                                                                                    US$ 868,657.05        US$ 76,007.49

PricewaterhouseCoopers Trade Payable.                                               US$ 838,656.00        US$ 73,382.40
Limited

Baker & McKenzie          Trade Payable.                                            US$ 450,012.00        US$ 39,376.05

Qingdao Fusheng           Trade Payable.                                            US$ 3,166,015.00      US$ 277,026.31
Foodstuffs Co., Ltd.

Shandong Tong Xing        Trade Payable.                                            US$ 10,148,319.00     US$ 887,977.91
Foodstuff Co., Ltd

Richtown Development      Intercompany loan balance.                                US$ 37,623,202.00     US$ 3,292,030.18
Ltd (BVI) (in
liquidation)
                        16-11895-jlg
                         21-11588-jlg Doc
                                       Doc2341-5
                                            2-2 Filed
                                                    Filed
                                                        09/13/21
                                                          02/12/21 Entered
                                                                     Entered
                                                                           09/13/21
                                                                             02/12/21
                                                                                    14:19:31
                                                                                      12:31:01 Exhibit
                                                                                                   3A toBNg
                                                                                                          -
                                Declaration (Settlement
                                               Deutsch and
                                                         Declaration
                                                             Framework   78 of 236Subject
                                                                      PgAgreement)    Pg to
                                                                                          31FRE  408 and all applicable privileges
                                                                                             of 43
                                                                                                                     Confidential


    Optional PAIH                      Description of Optional Unsecured Debt Claim                          Principal Amount            Purchase Price
   Unsecured Creditor                                                                                                                      (8.75% of
                                                                                                                                           Principal
                                                                                                                                            Amount)

 Pacos Trading Ltd               Intercompany loan balance.                                                US$ 178,003.00               US$ 15,575.26
 (Cayman) (in
 liquidation)

 Pacific Andes                   Intercompany loan balance.                                                US$ 6,249,000.002            US$ 546,787.50
 Enterprises (BVI)
 Limited (in liquidation)

 TOTAL                                                                                                     US$ 127,895,872.50           US$11,190,888.84




         2
           Pacific Andes Enterprises (BVI) Limited alleges a claim against Nouvelle Foods International Ltd. for more than a billion US dollars. Nouvelle’s only
material asset is a claim of US$6,249,000 against PAIH BVI. PAIH disputes PAE BVI’s claim against Nouvelle. For purposes of this settlement only, PAE BVI
and Nouvelle agree to a compromised claim amount of US$6,249,000.
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-5
                    2-2 Filed
                            Filed
                                09/13/21
                                  02/12/21 Entered
                                             Entered  09/13/21
                                                        02/12/21
                                                               14:19:31
                                                                 12:31:01 Exhibit
                                                                               3A toBNg
                                                                                     -
        Declaration (Settlement
                       Deutsch and        Subject
                                 Declaration
                                     Framework    to79FRE 408 andPg
                                               PgAgreement)
                                                       of 236     all 32
                                                                      applicable
                                                                         of 43 privileges
                                                                              Confidential


                                   APPENDIX 4
                                STRUCTURE CHART
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-5
                    2-2 Filed
                            Filed
                                09/13/21
                                  02/12/21 Entered
                                             Entered  09/13/21
                                                        02/12/21
                                                               14:19:31
                                                                 12:31:01 Exhibit
                                                                               3A toBNg
                                                                                     -
        Declaration (Settlement
                       Deutsch and        Subject
                                 Declaration
                                     Framework    to80FRE 408 andPg
                                               PgAgreement)
                                                       of 236     all 33
                                                                      applicable
                                                                         of 43 privileges
                                                                              Confidential


                                 APPENDIX 5
                          FORM OF CALL OPTION DEED
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-5
                    2-2 Filed
                            Filed
                                09/13/21
                                  02/12/21 Entered
                                             Entered  09/13/21
                                                        02/12/21
                                                               14:19:31
                                                                 12:31:01 Exhibit
                                                                               3A toBNg
                                                                                     -
        Declaration (Settlement
                       Deutsch and        Subject
                                 Declaration
                                     Framework    to81FRE 408 andPg
                                               PgAgreement)
                                                       of 236     all 34
                                                                      applicable
                                                                         of 43 privileges
                                                                              Confidential


                                  APPENDIX 6
                          DEBT PURCHASE AGREEMENT
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-5
                    2-2 Filed
                            Filed
                                09/13/21
                                  02/12/21 Entered
                                             Entered  09/13/21
                                                        02/12/21
                                                               14:19:31
                                                                 12:31:01 Exhibit
                                                                               3A toBNg
                                                                                     -
        Declaration (Settlement
                       Deutsch and        Subject
                                 Declaration
                                     Framework    to82FRE 408 andPg
                                               PgAgreement)
                                                       of 236     all 35
                                                                      applicable
                                                                         of 43 privileges
                                                                              Confidential


                                 APPENDIX 7
                        DEFERRED PRIORITY DEBT CLAIM


   Deferred        Description of       Principal      Purchase Price      Timing of
   Priority           Deferred          Amount                             Payment
   Creditor         Priority Debt
                       Claim
Meridian          Trade Payable.     US$ 11,500,000 US$ 11,500,000 2 years from the
Investment                                                         Closing Date
Group Pte. Ltd.                                                    (which may be
                                                                   extended by the
                                                                   Investor for an
                                                                   additional 3 year
                                                                   period, in its sole
                                                                   discretion)
Ocean             Post-Petition      US$ 6,840,087 US$ 6,840,087 2 years from the
Incorporation     Trade Creditor.                                  Closing Date
Limited                                                            (which may be
                                                                   extended by the
                                                                   Investor for an
                                                                   additional 3 year
                                                                   period, in its sole
                                                                   discretion)
TOTAL                                US$ 18,340,087 US$ 18,340,087
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-5
                    2-2 Filed
                            Filed
                                09/13/21
                                  02/12/21 Entered
                                             Entered
                                                   09/13/21
                                                     02/12/21
                                                            14:19:31
                                                              12:31:01 Exhibit
                                                                          3A toBNg
                                                                                -
        Declaration (Settlement
                       Deutsch and
                                 Declaration
                                     FrameworkPgAgreement)
                                                 83 of 236    Pg 36 of 43



                                   APPENDIX 8
                         RELATED PARTY LEASE AGREEMENTS

Relevant Target Company           Description of Lease Agreement

Rawley Trading Limited            Lease agreement with Pacific Andes Enterprises (Hong Kong)
                                  Limited dated 1 January 2015 on the lease of property Flat A1,
                                  20/F & Roof, Block A, Evergreen Villa, 43 Stubbs Road and Car
                                  Parking Space No. 108, Hong Kong

Fastact Group Limited             Lease agreement with Pacific Andes Enterprises (Hong Kong)
                                  Limited dated 1 January 2015 on the lease of property 14/F of
                                  No. 40 Belleview Drive and Car Port Space No. G122 and Car
                                  Parking Space No. 250, Repulse Bay Garden, Nos. 18-40
                                  Belleview Drive, Hong Kong

Chasterton Group Limited          Lease agreement with Pacific Andes Enterprises (Hong Kong)
                                  Limited dated 1 January 2015 on the lease of property House No.
                                  36, Manderly Garden, No. 48 Deep Water Bay Road, Hong Kong

Bonaire Developments Limited      Lease agreement with Pacific Andes Enterprises (Hong Kong)
                                  Limited dated 1 January 2015 on the lease of property Unit 8B
                                  and Car Parking Space No. 39 on Lower Ground Floor, Celestial
                                  Garden, 5 Repulse Bay Road, Hong Kong

Grandluck Enterprises Limited     Lease agreement with Pacific Andes Enterprises (Hong Kong)
                                  Limited dated 1 April 2015 on the lease of property Apartment
                                  B33, 2/F Block B3 and Car Parking Space No. 10 & 20,
                                  Woodgreen Estate, No. 5 Shouson Hill Road, Hong Kong

Pacific Andes Enterprises (Hong   Lease agreement with Pelican Food Limited dated 1 April 2015
Kong) Limited                     on the lease of property House No. 34, Manderly Garden, No. 48
                                  Deep Water Bay Road, Hong Kong
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-5
                    2-2 Filed
                            Filed
                                09/13/21
                                  02/12/21 Entered
                                             Entered
                                                   09/13/21
                                                     02/12/21
                                                            14:19:31
                                                              12:31:01 Exhibit
                                                                          3A toBNg
                                                                                -
        Declaration (Settlement
                       Deutsch and
                                 Declaration
                                     FrameworkPgAgreement)
                                                 84 of 236    Pg 37 of 43



                               APPENDIX 9
                 FORM OF BANKRUPTCY COURT APPROVAL
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-5
                    2-2 Filed
                            Filed
                                09/13/21
                                  02/12/21 Entered
                                             Entered
                                                   09/13/21
                                                     02/12/21
                                                            14:19:31
                                                              12:31:01 Exhibit
                                                                          3A toBNg
                                                                                -
        Declaration (Settlement
                       Deutsch and
                                 Declaration
                                     FrameworkPgAgreement)
                                                 85 of 236    Pg 38 of 43



                                        APPENDIX 10

                                      PAIH AFFILIATES

No.   Name                                                 Jurisdiction of Incorporation

1.    Pacific Andes International Holdings (BVI) Limited   British Virgin Islands

2.    ACE Field Limited                                    British Virgin Islands

3.    Aqua Foods (Qingdao) Co., Ltd.                       People’s Republic of China

4.    Bestmate Investments Limited                         Independent State of Samoa

5.    Bonaire Developments Limited                         British Virgin Islands

6.    Chasterton Group Limited                             British Virgin Islands

7.    Clamford Holding Limited                             British Virgin Islands

8.    Dynamic Choice Limited                               Hong Kong S.A.R.

9.    Europaco Limited                                     British Virgin Islands

10.   Europaco (AP) Limited                                British Virgin Islands

11.   Europaco (BP) Limited                                British Virgin Islands

12.   Europaco (EP) Limited                                British Virgin Islands

13.   Europaco (GP) Limited                                British Virgin Islands

14.   Europaco (HP) Limited                                Hong Kong S.A.R.

15.   Fastact Group Limited                                British Virgin Islands

16.   Fortune Midas Limited                                British Virgin Islands

17.   Full Enrich Limited                                  Hong Kong S.A.R.

18.   Global Research Group Inc.                           British Virgin Islands

19.   Global Research Services Inc.                        British Virgin Islands

20.   Glorious Ocean Limited                               Hong Kong S.A.R.

21.   Grandluck Enterprises Limited                        British Virgin Islands

22.   Heng Holdings (BVI) Limited                          British Virgin Islands
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-5
                    2-2 Filed
                            Filed
                                09/13/21
                                  02/12/21 Entered
                                             Entered
                                                   09/13/21
                                                     02/12/21
                                                            14:19:31
                                                              12:31:01 Exhibit
                                                                          3A toBNg
                                                                                -
        Declaration (Settlement
                       Deutsch and
                                 Declaration
                                     FrameworkPgAgreement)
                                                 86 of 236    Pg 39 of 43



No.   Name                                                    Jurisdiction of Incorporation

23.   Join Power Assets Limited                               British Virgin Islands

24.   Kyoshoku Company Limited                                Japan

25.   Kyoshoku Marketing Company Limited                      Japan

26.   Modern Energy Holdings Limited                          British Virgin Islands

27.   National Fish & Seafood, Inc.                           United States

28.   National Fish & Seafood Limited                         Hong Kong S.A.R.

29.   National Fish & Seafood Management Limited              Hong Kong S.A.R.

30.   Nouvelle Foods International Ltd.                       British Virgin Islands

31.   Ocean Kingdom Enterprises Limited                       Hong Kong S.A.R.

32.   Onn Profits Limited                                     British Virgin Islands

33.   Orient Ocean Limited                                    British Virgin Islands

34.   Pacific Andes (Shanghai) Food Trading Company Limited   People’s Republic of China

35.   Pacific Andes Development Limited                       British Virgin Islands

36.   Pacific Andes Development Sdn. Bhd.                     Malaysia

37.   Pacific Andes Enterprises (Hong Kong) Limited           Hong Kong S.A.R.

38.   Pacific Andes Food (BVI) Limited                        British Virgin Islands

39.   Pacific Andes Food Limited                              People’s Republic of China

40.   Pacific Andes Treasury Management Limited               Hong Kong S.A.R.

41.   Pacific Fruit Trading Limited                           Hong Kong S.A.R.

42.   Paco-EP Limited                                         Cyprus

43.   Paco-GP Limited                                         Cyprus

44.   Paco-HP Limited                                         Cyprus

45.   Pacos (QP) Limited                                      Cyprus

46.   Pacos Processing Limited                                Cayman Islands
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-5
                    2-2 Filed
                            Filed
                                09/13/21
                                  02/12/21 Entered
                                             Entered
                                                   09/13/21
                                                     02/12/21
                                                            14:19:31
                                                              12:31:01 Exhibit
                                                                          3A toBNg
                                                                                -
        Declaration (Settlement
                       Deutsch and
                                 Declaration
                                     FrameworkPgAgreement)
                                                 87 of 236    Pg 40 of 43



No.   Name                                                  Jurisdiction of Incorporation

47.   Pacos Processing Limited                              Cyprus

48.   PAE Limited                                           Hong Kong S.A.R.

49.   Paramount Holdings Limited                            Hong Kong S.A.R.

50.   Peaksville Limited                                    United Kingdom

51.   Pelican Food Limited                                  British Virgin Islands

52.   Poweroute Limited                                     British Virgin Islands

53.   Qingdao Canning and Foodstuff Company Limited         People’s Republic of China

54.   Qingdao Pacific Andes International Trading Company   British Virgin Islands
      Limited

55.   Qingdao Pacific Andes International Trade Limited     People’s Republic of China

56.   Rawley Trading Limited                                British Virgin Islands

57.   Rich Reward Assets Limited                            British Virgin Islands

58.   Rich System Limited                                   Hong Kong S.A.R.

59.   Silliker Hong Kong Limited                            Hong Kong S.A.R.

60.   Value Food Supply Limited                             Hong Kong S.A.R.

61.   Vision Invest Limited                                 British Virgin Islands

62.   Waton Enterprises Limited                             Hong Kong S.A.R.

63.   Wealthy Nation Holdings Limited                       British Virgin Islands

64.   Xinxing Foodstuffs (Qingdao) Company Limited          People’s Republic of China
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-5
                    2-2 Filed
                            Filed
                                09/13/21
                                  02/12/21 Entered
                                             Entered
                                                   09/13/21
                                                     02/12/21
                                                            14:19:31
                                                              12:31:01 Exhibit
                                                                          3A toBNg
                                                                                -
        Declaration (Settlement
                       Deutsch and
                                 Declaration
                                     FrameworkPgAgreement)
                                                 88 of 236    Pg 41 of 43



                                 APPENDIX 11

                          FORM OF NOVATION DEED
 16-11895-jlg
  21-11588-jlg Doc
                Doc2341-5
                     2-2 Filed
                             Filed
                                 09/13/21
                                   02/12/21 Entered
                                              Entered
                                                    09/13/21
                                                      02/12/21
                                                             14:19:31
                                                               12:31:01 Exhibit
                                                                           3A toBNg
                                                                                 -
         Declaration (Settlement
                        Deutsch and
                                  Declaration
                                      FrameworkPgAgreement)
                                                  89 of 236    Pg 42 of 43



IN WITNESS WHEREOF, and intending to be legally bound, each of the Parties hereto has
caused this Agreement to be executed as of the date(s) set forth below.



                                            ASIA UNION LIMITED

                                            By_____________________

                                            Name:

                                            Title:

                                            PACIFIC  ANDES          INTERNATIONAL
                                            HOLDINGS LIMITED

                                            By_____________________

                                            Name:

                                            Title:

                                            PACIFIC  ANDES      INTERNATIONAL
                                            HOLDINGS (BVI) LIMITED

                                            By_____________________

                                            Name:

                                            Title:


                                            RAWLEY TRADING LIMITED

                                            By_____________________

                                            Name:

                                            Title:

                                            FASTACT GROUP LIMITED

                                            By_____________________

                                            Name:

                                            Title:




                    [Signature Page to Settlement and Framework Agreement]
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-5
                    2-2 Filed
                            Filed
                                09/13/21
                                  02/12/21 Entered
                                             Entered
                                                   09/13/21
                                                     02/12/21
                                                            14:19:31
                                                              12:31:01 Exhibit
                                                                          3A toBNg
                                                                                -
        Declaration (Settlement
                       Deutsch and
                                 Declaration
                                     FrameworkPgAgreement)
                                                 90 of 236    Pg 43 of 43



                                          HENG HOLDINGS (BVI) LIMITED

                                          By_____________________

                                          Name:

                                          Title:

                                          CHASTERTON GROUP LIMITED

                                          By_____________________

                                          Name:

                                          Title:

                                          BONAIRE DEVELOPMENTS LIMITED

                                          By_____________________

                                          Name:

                                          Title:

                                          GRANDLUCK ENTERPRISES LIMITED

                                          By_____________________

                                          Name:

                                          Title:



                                          PACIFIC ANDES ENTERPRISES (HONG
                                          KONG) LIMITED

                                          By_____________________

                                          Name:

                                          Title:




                  [Signature Page to Settlement and Framework Agreement]
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-6
                    2-2 Filed
                          Filed
                              09/13/21
                                 02/12/21 Entered
                                            Entered
                                                  09/13/21
                                                    02/12/21
                                                           14:19:31
                                                              12:31:01 Exhibit
                                                                        ExhibitB 3B
                                                                                 -
                 to Ng Deutsch
                       Declaration
                                Declaration
                                   (Warranty Deed)
                                             Pg 91 ofPg
                                                      2361 of 59




                                WARRANTY DEED



                          DATED _________________________



                                    BETWEEN



      PACIFIC ANDES INTERNATIONAL HOLDINGS LIMITED AND PACIFIC ANDES
                    INTERNATIONAL HOLDINGS (BVI) LIMITED

                                   as Warrantors



                                       AND



                               ASIA UNION LIMITED

                                     as Grantee




                                       AND



    MERIDIAN INVESTMENT GROUP PTE. LTD. AND THE PERSONS WHOSE NAMES
                AND PARTICULARS ARE SET OUT IN SCHEDULE 1

                                   as Guarantors
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-6
                    2-2 Filed
                          Filed
                              09/13/21
                                 02/12/21 Entered
                                            Entered
                                                  09/13/21
                                                    02/12/21
                                                           14:19:31
                                                              12:31:01 Exhibit
                                                                        ExhibitB 3B
                                                                                 -
                 to Ng Deutsch
                       Declaration
                                Declaration
                                   (Warranty Deed)
                                             Pg 92 ofPg
                                                      2362 of 59


  Table of Contents
         INTERPRETATION ...................................................................................................................... 1
         WARRANTIES .............................................................................................................................. 9
         GUARANTEE ............................................................................................................................. 10
         INDEMNITIES ............................................................................................................................ 10
         LIMITATIONS ............................................................................................................................ 13
         ASSIGNMENT AND SUCCESSION ......................................................................................... 14
         ANNOUNCEMENTS .................................................................................................................. 14
         RIGHTS AND REMEDIES OF THE GRANTEES .................................................................... 14
         WITHHOLDING TAX AND GROSSING-UP ........................................................................... 15
            CLAIMS PROCEDURE ........................................................................................................... 15
            DUE DATE OF PAYMENT .................................................................................................... 15
            INTEREST ................................................................................................................................ 16
            SATISFACTION OF CLAIMS ................................................................................................ 16
            COSTS ...................................................................................................................................... 16
            DESIGNATED REPRESENTATIVE ...................................................................................... 17
            ENTIRE AGREEMENT ........................................................................................................... 17
            WAIVER/AMENDMENT........................................................................................................ 18
            FURTHER ASSURANCE ........................................................................................................ 18
            NOTICES .................................................................................................................................. 18
            COUNTERPARTS ................................................................................................................... 19
            THIRD PARTY RIGHTS ......................................................................................................... 19
            JOINT AND SEVERAL LIABILITY ...................................................................................... 20
            GOVERNING LAW AND JURISDICTION ........................................................................... 20
  SCHEDULE 1 ....................................................................................................................................... 21
  SCHEDULE 2 ....................................................................................................................................... 22
  SCHEDULE 3 ....................................................................................................................................... 27
  SCHEDULE 4 ....................................................................................................................................... 46
  SCHEDULE 5 ....................................................................................................................................... 50
  SCHEDULE 6 ....................................................................................................................................... 50
  SCHEDULE 7 ....................................................................................................................................... 51
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-6
                    2-2 Filed
                          Filed
                              09/13/21
                                 02/12/21 Entered
                                            Entered
                                                  09/13/21
                                                    02/12/21
                                                           14:19:31
                                                              12:31:01 Exhibit
                                                                        ExhibitB 3B
                                                                                 -
                 to Ng Deutsch
                       Declaration
                                Declaration
                                   (Warranty Deed)
                                             Pg 93 ofPg
                                                      2363 of 59


  THIS WARRANTY DEED (this “Deed”) is made on _________________________.

  PARTIES:

  (1)    PACIFIC ANDES INTERNATIONAL HOLDINGS LIMITED, a company incorporated
         in Bermuda, with its registered office at Canon’s Court, 22 Victoria Street, Hamilton HM12,
         Bermuda (“PAIH”);

  (2)    PACIFIC ANDES INTERNATIONAL HOLDINGS (BVI) LIMITED, a company
         incorporated in the British Virgin Islands, with its registered office at 3rd Floor, J&C Building,
         PO Box 362, Road Town, Tortola, British Virgin Islands VG1110 (“PAIH BVI”);

         (PAIH and PAIH BVI, each a “Warrantor” and together the “Warrantors”);

  (3)    ASIA UNION LIMITED, a company incorporated in Hong Kong, with its registered office
         at 22/F South China Building, 1-3 Wyndham Street, Central, Hong Kong (the “Grantee”); and

  (4)    MERIDIAN INVESTMENT GROUP PTE. LTD., a company incorporated in the Republic
         of Singapore, with its registered office at 138 Cecil Street, #12-01A Cecil Court, Singapore
         069538 (“Meridian”);

  (5)    The persons whose names and particulars are set out in Schedule 1 (each, an “Individual
         Guarantor” and collectively, the “Individual Guarantors”);

         (Meridian and the Individual Guarantors each a “Guarantor” and together the “Guarantors”,
         the Guarantors and the Warrantors together the “Obligors”),

         (the Warrantors, the Grantee and the Guarantors, each a “Party” and, together, the “Parties”).

  RECITALS

  (A)    PAIH BVI is the sole legal and beneficial owner of the Option Securities (as defined below).

  (B)    PAIH BVI has agreed to grant to the Grantee a call option in respect of the Option Securities
         on the terms and subject to the conditions of the Call Option Deed.

  (C)    PAIH BVI has agreed to novate the Target Group Debt on the terms and subject to the
         conditions of the Novation Deed.

  (D)    In consideration of the entry by the Grantee into the Settlement and Framework Agreement,
         each of the Warrantors provided warranties to the Grantee on the terms set out in this Deed.

  NOW THIS DEED WITNESSES AS FOLLOWS:

         INTERPRETATION

  1.1    In this Deed, the following words and expressions have the following meanings unless the
         context otherwise requires:

        “Accounts” means:

        (a)     the individual audited balance sheet of each of the Target Companies incorporated in
                Hong Kong as at the Accounts Date and the individual unaudited balance sheet of each

                                                    1
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-6
                    2-2 Filed
                          Filed
                              09/13/21
                                 02/12/21 Entered
                                            Entered
                                                  09/13/21
                                                    02/12/21
                                                           14:19:31
                                                              12:31:01 Exhibit
                                                                        ExhibitB 3B
                                                                                 -
                 to Ng Deutsch
                       Declaration
                                Declaration
                                   (Warranty Deed)
                                             Pg 94 ofPg
                                                      2364 of 59


                 of the Target Companies incorporated in the British Virgin Islands as at [28 March
                 2021]; and

        (b)      the individual audited profit and loss account of each of the Target Companies
                 incorporated in Hong Kong for the financial year ended on the Accounts Date and the
                 individual unaudited profit and loss account of each of the Target Companies
                 incorporated in British Virgin Islands for the financial year ended on [28 March 2021];

         including, in each case, the relative notes and directors' and auditors reports, if applicable;

        “Accounts Date” means [28 March 2021];

         “Affiliate” means, in relation to any person, any other person controlling, controlled by or
         under common control with that person or persons. For the purposes of this definition,
         "control" when used with respect to any person means the power to direct the management
         and policies of such person, directly or indirectly, whether through the ownership of voting
         securities or other beneficial interests, by contract or otherwise, and the terms "controlling"
         and "controlled" shall be construed accordingly. For the avoidance of doubt, an entity will
         control a second entity or entities if it: (a) owns or controls, directly or indirectly, at least 50%
         of the voting equity of the second entity or entities; or (b) it possesses, directly or indirectly,
         the power to direct or cause the direction of the affairs or management of the second entity or
         entities, whether through the ownership of voting securities, by contract or otherwise,
         including the ownership, directly or indirectly, of securities having the power to elect a
         majority of the board of management or similar body governing the affairs of the second entity
         or entities;

         “Agreed Form” means, in relation to a document, the form of that document which has been
         agreed between the Parties and initially by or on behalf of each of them as evidence of that
         agreement;

        “Anti-Corruption Law” means any Applicable Law which:

        (a)      prohibits the conferring of any gift, payment or other benefit on any person or any
                 officer, employee, agent or adviser of such person; and/or

        (b)      prohibits the receiving of any gift, payment or other benefit from any person or any
                 officer, employee, agent or adviser of such person;

         “Applicable Law” means all applicable international, national, state, federal, regional or local
         laws (including common law, statute law, regulations, secondary legislation, by-laws, civil and
         criminal law, judgments and decisions of any court or tribunal), codes of practice or guidance
         notes;

         “Business Intermediary” has the meaning ascribed to it in paragraph 19.2 of Schedule 3
         (Warranties);

         “Call Option Deed” means the deed made between PAIH BVI and the Grantee inter alia in
         relation to the grant of the call option over the Option Securities;

         “CITIC” means China CITIC Bank International Limited;

         “CITIC Sale and Purchase Agreement” has the meaning ascribed to it in clause 4(f);


                                                     2
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-6
                    2-2 Filed
                          Filed
                              09/13/21
                                 02/12/21 Entered
                                            Entered
                                                  09/13/21
                                                    02/12/21
                                                           14:19:31
                                                              12:31:01 Exhibit
                                                                        ExhibitB 3B
                                                                                 -
                 to Ng Deutsch
                       Declaration
                                Declaration
                                   (Warranty Deed)
                                             Pg 95 ofPg
                                                      2365 of 59


         “Claim” means any claim by the Grantee under this Deed;

         “Completion” means completion of the sale and purchase of the Option Securities in
         accordance with the Call Option Deed;

         “Connected Person” means, in relation to a person (the "first person"):

        (a)      any relative or partner of the first person;

        (b)      any (other) trustees of and any (other) settlor or beneficiary of any trust or settlement
                 in relation to which the first person or any relative or partner of the first person (living
                 or dead) is or was a trustee, settlor or beneficiary;

        (c)      if the first person has an interest in any assets which form part of the estate of a deceased
                 person, the personal representatives of the deceased and each other person that has an
                 interest in those assets; and

        (d)      any Affiliate of the first person and any person mentioned in paragraphs (a), (b) or (c)
                 (or which would be an Affiliate of any two (2) or more such persons if they acted
                 together) and any director, officer, shareholder, manager, or partner (of whatever nature)
                 of the first person and any such Affiliate;

         where "relative" means, in respect of a person: (i) a spouse or civil partner of that person or
         any other person falling within this definition of relative, (ii) a parent or remoter forebear of
         that person or any other person falling within this definition of relative, (iii) a child or remoter
         issue of that person or any other person falling within this definition of relative, or (iv) a brother
         or sister of that person or any other person falling within this definition of relative;

         “Data Protection Laws” means all Applicable Law relating to data protection and the
         processing of personal data;

         “Debt Claims” has the meaning ascribed to it in the Settlement and Framework Agreement;

         “Debt Completion” means completion of the Assignment (as defined in each Sale and
         Purchase Agreement) under each Sale and Purchase Agreement;

         “Debt Documents” means all agreements and other documents identified as “PAIH Debt
         Documents” in each Sale and Purchase Agreement, and all other agreements and documents
         entered into thereunder or in connection therewith;

         “Deferred Payment” means the aggregate of the Purchase Price as defined in each of (a) the
         Sale and Purchase Agreement among Meridian and the Grantee; and (b) the Sale and Purchase
         Agreement among Ocean Incorporation Limited and the Grantee;

         “Designated Representative” has the meaning ascribed to it in clause 15.1;

         “Disclosed” means fairly disclosed to the Grantee in writing and in sufficient detail to allow
         the Grantee to make an informed assessment of the nature and scope of the matters, facts or
         circumstances disclosed and the extent and impact of their consequences acknowledged and
         accepted by the Grantee and delivered to the Grantee on the date of this Deed;

         “Disposed Subsidiaries” has the meaning ascribed to it in Schedule 7 (Restructuring);

         “Dollars” means the lawful currency for the time being of the United States of America;

                                                      3
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-6
                    2-2 Filed
                          Filed
                              09/13/21
                                 02/12/21 Entered
                                            Entered
                                                  09/13/21
                                                    02/12/21
                                                           14:19:31
                                                              12:31:01 Exhibit
                                                                        ExhibitB 3B
                                                                                 -
                 to Ng Deutsch
                       Declaration
                                Declaration
                                   (Warranty Deed)
                                             Pg 96 ofPg
                                                      2366 of 59


         “Due Date” has the meaning ascribed to it in clause 11.1;

         “Encumbrance” means any interest or equity of any person (including any right to acquire,
         option or right of first refusal, right of pre-emption or conversion) or any mortgage, charge,
         pledge, lien, assignment, hypothecation, security interest, title retention or any other security
         agreement or preferential arrangement or any agreement to create any of the above;

         “Environment” means the natural and man-made environment, including all or any of the
         following media, namely air (including the air within buildings or other natural or man-made
         structures above or below ground), water (including water under or within land or drains or
         sewers) and land and any living organisms (including man) or systems supported by those
         media;

         “Environmental Consents” means any Permit required under Environmental Laws for the
         carrying on of the business of the Target Group or the use of, or any activities or operations
         carried out at, any of the Properties;

         “Environmental Laws” means all Applicable Laws which relate to Environmental Matters;

         “Environmental Matters” means all matters relating to the control of Hazardous Substances
         or waste, pollution or protection of the Environment and/or the health and well being of human
         beings and other living things;

         “Europaco” means Europaco Limited (in liquidation), a company incorporated and registered
         in the British Virgin Islands with company number 539805;

         “Euros” means the single currency for the time being of the participating member states of the
         European Union that have the euro as its lawful currency in accordance with legislation of the
         European Union relating to Economic and Monetary Union;

         “Fundamental Warranties” means those Warranties set out in paragraphs 1, 2, 4 and 11.1 of
         Schedule 3 (Warranties);

         “Fundamental Warranty Claim” means a Claim for breach of any of the Fundamental
         Warranties;

         “Governmental Entity” means any supranational, national, state, municipal or local
         government (including any subdivision, court, administrative agency or commission or other
         authority of the same) or any quasi governmental, industry or trade or private body exercising
         any regulatory or quasi regulatory, taxing, fiscal, judicial, authority, including securities
         exchanges, competition authorities and the relevant institutions of any relevant country;

         “Group” means PAIH and its Subsidiaries for the time being and such other company(ies) as
         will from time to time become a Subsidiary of PAIH;

         “Guaranteed Obligations” has the meaning ascribed to it in clause 3.1(a);

         “Harm” means harm to the Environment, and in the case of man includes offence caused to
         any of his senses or harm to his property;

         “Hazardous Substances” means any material, substance or organism which, alone or in
         combination with others, is capable of causing Harm;


                                                    4
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-6
                    2-2 Filed
                          Filed
                              09/13/21
                                 02/12/21 Entered
                                            Entered
                                                  09/13/21
                                                    02/12/21
                                                           14:19:31
                                                              12:31:01 Exhibit
                                                                        ExhibitB 3B
                                                                                 -
                 to Ng Deutsch
                       Declaration
                                Declaration
                                   (Warranty Deed)
                                             Pg 97 ofPg
                                                      2367 of 59


         “Health and Safety Laws” means all Applicable Laws that relate to Health and Safety Matters;

         “Health and Safety Matters” means all matters relating to the health and safety of any person,
         including any accidents, injuries, illnesses, diseases and dangerous occurrences or practices;

         “Indebtedness” means any obligation for the payment or repayment of money, whether as
         principal or as surety and whether present or future, actual or contingent (whether as principal,
         interest, fees, expenses, gross up obligation, under indemnity or otherwise) in respect of or in
         connection with (a) money borrowed or raised, (b) any bond, note, loan stock, debenture or
         similar instrument, (c) acceptance or documentary credit facilities, (d) foreign exchange
         options, (e) rental and periodic payments, under leases and hire purchase agreements and
         instalments under conditional sale agreements (in all cases whether in respect of land,
         machinery, equipment or otherwise) entered into primarily as a method of raising finance or
         of financing the acquisition or use of the asset concerned, (f) payments in the nature of finance
         charges or repurchase amounts and debt indemnity under factoring and invoice discounting
         arrangements, (g) guarantees, indemnities, bonds, standby letters of credit or other instruments
         issued in connection with the performance of contracts and or in respect of the indebtedness of
         any other person, (h) amounts payable (other than to another Target Company) in respect of
         any redemptions or other returns of capital or other entitlements on shares or securities or
         partnership interests of any Target Company and any associated Liability in respect of tax, (i)
         Liabilities in respect of financial grants received and (j) any accrued interest, success fees,
         prepayment premiums, break fees, make-whole premiums or penalties and fees or expenses
         (including legal fees) associated with the prepayment or redemption of any Indebtedness
         including any such prepayment or redemption to be made as contemplated by this Deed;

         “Indemnities” means the indemnities set out at clause 4;

         “Intellectual Property Rights” means patents, trademarks, service marks, logos, get-up, trade
         names, brand names, internet domain names, rights in designs, copyright (including rights in
         computer software) and moral rights, database rights, rights in know-how and other intellectual
         property rights, in each case whether registered or unregistered, and all rights or forms of
         protection having equivalent or similar effect anywhere in the world and “registered” includes
         applications for registration;

         “IP Contracts” means agreements, arrangements or licences relating to Intellectual Property
         Rights owned or used by the Target Company but does not include the IT Contracts;

         “IT Contracts” means agreements (including hire purchase contracts or leases), arrangements
         or licences relating to IT Systems, including maintenance arrangements;

         “Leases” means the leases referred to in Schedule 6 (Leases) and “Lease” means any of them;

         “Liabilities” means any and all liabilities and obligations of every kind and description
         whatsoever, whether such liabilities or obligations are known or unknown, disclosed or
         undisclosed, matured or unmatured, accrued, absolute, contingent, disputed, current, future or
         otherwise;

         “Losses” means any loss, action, governmental order, remediation costs, damage, fine, penalty,
         expense (including court costs and reasonable attorneys’ or other professional fees and
         expenses incurred in disputing the claim and/or penalties imposed by a Governmental Entity),
         liability or tax, whether or not involving the claim of another person;


                                                    5
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-6
                    2-2 Filed
                          Filed
                              09/13/21
                                 02/12/21 Entered
                                            Entered
                                                  09/13/21
                                                    02/12/21
                                                           14:19:31
                                                              12:31:01 Exhibit
                                                                        ExhibitB 3B
                                                                                 -
                 to Ng Deutsch
                       Declaration
                                Declaration
                                   (Warranty Deed)
                                             Pg 98 ofPg
                                                      2368 of 59


         “Management Accounts” means the unaudited accounts in the Agreed Form of the Target
         Group for the period from the Accounts Date to [28 March 2021];

          “Material Contracts” has the meaning ascribed to it in paragraph Schedule 310.1 of Schedule
         3 (Warranties);

         “Novation Deed” means the deed made among PAIH BVI, the Grantee and the Target Group
         in relation to the novation of the Target Group Debt from PAIH BVI to the Grantee;

         “Option Consideration” has the meaning given to it in the Call Option Deed;

         “Option Securities” has the meaning given to it in the Settlement and Framework Agreement;

         “PAIH Affiliates” has the meaning given to it in the Settlement and Framework Agreement;

         “PAIH Material Group” means PAIH, PAIH BVI, Heng Holdings (BVI) Limited and the
         Property Holding Entities;

         “Past Accounts” has the meaning ascribed to it in paragraph Schedule 36.1 of Schedule 3
         (Warranties);

         “Permit” means an authorisation, certificate, approval, permit, licence, registration or consent;

         “Pickenpack Entities” means, collectively, (a) Pickenpack Holding Germany GmbH, a
         company organised under the laws of Germany and having its registered address at Lüner
         Rennbahn 9, 21339 Lüneburg, Germany, (b) Pickenpack Europe GmbH, a company organised
         under the laws of Germany and having its registered address at Lüner Rennbahn 9, 21339
         Lüneburg, Germany, (c) Pickenpack Production Lüneburg GmbH, a company organised under
         the laws of Germany and having its registered address at Lüner Rennbahn 9, 21339 Lüneburg,
         Germany, and (d) TST The Seafood Traders GmbH, a company organised under the laws of
         Germany and having its registered address at Lüner Rennbahn 9, 21339 Lüneburg, Germany,
         in each case acting through Friedrich von Kaltenborn-Stachua, in his sole capacity as
         insolvency administrator in its insolvency proceeding;

         “Properties” means the properties referred to in Schedule 5 (Properties) and “Property”
         means any of them;

         “Property Holding Entities” means the entities of which brief particulars are set out in
         Schedule 2 (Details on the Target Group) and “Property Holding Entity” means any of them;

         “Relevant Facilities” means:

        (a)     US$100,000,000 facility agreement dated 21 March 2014 executed between, inter alia,
                Pacific Andes Treasury Management Limited as borrower, Pacific Andes International
                Holdings Limited, Europaco and Pacos Processing Limited as guarantor, and Malayan
                Banking Berhad, Hong Kong Branch as lender;

        (b)     US$70,000,000 facility letter dated 30 September 2014 executed between, inter alia,
                Europaco as borrower, and Malayan Banking Berhad, Hong Kong Branch as lender;

        (c)     US$20,000,000 amended and restated facility letter dated 10 April 2014 executed
                between, inter alia, Europaco as borrower, and Standard Chartered Bank (Hong Kong)
                Limited as lender;


                                                    6
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-6
                    2-2 Filed
                          Filed
                              09/13/21
                                 02/12/21 Entered
                                            Entered
                                                  09/13/21
                                                    02/12/21
                                                           14:19:31
                                                              12:31:01 Exhibit
                                                                        ExhibitB 3B
                                                                                 -
                 to Ng Deutsch
                       Declaration
                                Declaration
                                   (Warranty Deed)
                                             Pg 99 ofPg
                                                      2369 of 59


        (d)     US$73,000,000 facility letter dated 13 January 2016 executed between, inter alia,
                Pacific Andes Enterprises (BVI) Limited, Pacos Processing Limited, Europaco,
                Premium Choice Group Limited and Protein Trading Limited as borrowers, and CITIC
                as lender;

        (e)     US$95,000,000 facility letter dated 8 October 2015 executed by National Fish &
                Seafood Limited as borrower, and Cooperatieve Centrale Raiffeisen- Boerenleenbank
                B.A., Hong Kong Branch as lender; and

        (f)     US$30,000,000 facility letter dated 18 September 2015 executed between, inter alia,
                Pacific Andes Enterprises (BVI) Limited and Europaco as borrowers, and United
                Overseas Bank Limited as lender;

         “Relevant PAIH Party” has the meaning ascribed to it in clause 3.1(a).

         “Restructuring” means the restructuring of the Group details of which are set out in
         Schedule 7 (Restructuring);

         “Sale and Purchase Agreements” means the sale and purchase agreements made between
         such Grantee and holders of the Debt Claims, each a “Sale and Purchase Agreement”;

         “Sanctions” means economic or financial sanctions, trade embargoes and other prohibitions
         or restrictions implemented, administered or enforced from time to time by the U.S. (including
         by the Office of Foreign Assets Control of the U.S. Department of the Treasury, the U.S. State
         Department or the U.S. Commerce Department), the United Kingdom, the European Union
         and/or the United Nations Security Council;

         “Settlement and Framework Agreement” means that certain Settlement and Framework
         Agreement dated _________________ among the Warrantors, the Grantee and the Target
         Group;

         “Specific Indemnities” means the Indemnities and Tax Indemnities, a “Specific Indemnity”
         means each of them;

         “Subsidiary” means an entity of which a person has direct or indirect control or owns directly
         or indirectly more than 50% of the voting capital or similar right of ownership and control for
         this purpose means the power to direct the management and the policies of the entity whether
         through the ownership of voting capital, by contract or otherwise;

         “Target Companies” or “Target Group” means Heng Holdings (BVI) Limited and the
         Property Holding Entities, “Target Company” means any of them and the expression
         “relevant Target Company” shall be construed accordingly;

         “Target Group Debt” has the meaning ascribed to it in the Call Option Deed;

         “Target Group Intercompany Debt” has the meaning ascribed to it in paragraph 9.1 of
         Schedule 3 (Warranties);



         “tax” or “taxation” means all forms of taxation, dues, duties, imposts, levies and rates of Hong
         Kong or any other jurisdiction whenever and wheresoever charged, imposed or deducted, or
         otherwise payable as a consequence of any direction or order of any Tax Authority, together


                                                   7
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-6
                   2-2 Filed
                          Filed
                              09/13/21
                                02/12/21 Entered
                                           Entered
                                                 09/13/21
                                                   02/12/21
                                                          14:19:31
                                                            12:31:01 Exhibit
                                                                      ExhibitB 3B
                                                                               -
                to Ng Deutsch
                      Declaration
                               Declaration
                                  (Warranty Deed)
                                            Pg 100 of
                                                    Pg236
                                                       10 of 59


         with all costs, charges, interest, penalties, fines and expenses incidental or relating to or arising
         in connection with any and all such taxes, dues, duties, imposts, levies and rates or the
         negotiation of any settlement of any dispute as to the liability of any person therefor or any
         actual claim in respect of the same, including income tax, national insurance contributions,
         corporation tax, advance corporation tax, capital gains tax, value added tax, customs and other
         import duties, stamp duty, stamp duty reserve tax, stamp duty land tax, withholding tax,
         diverted profits tax, capital transfer tax and inheritance tax;

         “Tax Authority” means any taxing or other authority (whether within or outside Hong Kong)
         competent to impose any tax liability;

         “Tax Indemnities” means the tax indemnities set out at paragraph 2 of Schedule 4 (Tax
         Covenant);

         “Transaction Documents” means this Deed, the Sale and Purchase Agreements, the Call
         Option Deed, the Novation Deed and the Settlement and Framework Agreement;

         “US$” means the lawful currency of the United States of America;

         “Warranties” means the warranties set out in Schedule 3 (Warranties) of this Deed; and

         “Warranty Claim” means any claim for breach of the Warranties.

  1.2    In this Deed unless otherwise specified, reference to:

                a party means a party to this Deed and includes its permitted assignees and/or the
                successors in title to substantially the whole of its undertaking;

                a reference to a “person” includes any individual, firm, body corporate (wherever
                incorporated), government, state or agency of a state or any joint venture, association,
                partnership, limited partnership, limited liability partnership, limited liability limited
                partnership, works council or employee representative body (in each case whether or
                not having separate legal personality);

                references to “$” are references to the lawful currency from time to time of Hong Kong;

                references to times of the day are to local time in the relevant jurisdiction unless
                otherwise stated and references to a day are to a period of 24 hours running from
                midnight to midnight;

                a reference to "includes" or "including" shall be construed as meaning "includes without
                limitation" or "including without limitation" (as the case may be);

                general words shall not be given a restrictive meaning by reason of their being preceded
                or followed by words indicating a particular class or examples of acts, matters or things;

                if a period of time is specified and dates from a given day or the day of an act or event,
                such period shall be calculated exclusive of that day;

                a statute or statutory instrument or accounting standard or any of their provisions is to
                be construed as a reference to that statute or statutory instrument or accounting standard
                or such provision as the same may have been amended or re-enacted;


                                                      8
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-6
                   2-2 Filed
                          Filed
                              09/13/21
                                02/12/21 Entered
                                           Entered
                                                 09/13/21
                                                   02/12/21
                                                          14:19:31
                                                            12:31:01 Exhibit
                                                                      ExhibitB 3B
                                                                               -
                to Ng Deutsch
                      Declaration
                               Declaration
                                  (Warranty Deed)
                                            Pg 101 of
                                                    Pg236
                                                       11 of 59


                recitals, clauses, paragraphs or the Schedule are to recitals, clauses and paragraphs of
                and the Schedule to this Deed. The Schedules form part of the operative provisions of
                this Deed and references to this Deed shall, unless the context otherwise requires,
                include references to the recitals and the Schedule;

                writing shall include typewriting, printing, lithography, photography and other modes
                of representing words in a legible form (other than writing on an electronic or visual
                display screen) or other writing in non-transitory form; and

                words denoting the singular shall include the plural and vice versa and words denoting
                any gender shall include all genders.

  1.3    The index to and the headings in this Deed are for information only and are to be ignored in
         construing the same.

         WARRANTIES

  2.1    Each of the Obligors hereby jointly and severally warrants to the Grantee that the statements
         in Schedule 3 (Warranties) are true, accurate and not misleading. The Warranties shall be
         deemed repeated immediately before (a) Debt Completion; and (b) Completion, by reference
         to the then existing facts and circumstances.

  2.2    The Warranties are given subject to any matter Disclosed.

  2.3    Each of the Warranties is given independently from and shall not be limited by reference to
         any of the others of them nor anything else contained in the Transaction Documents.

  2.4    Any statement in the Warranties qualified by the expression “so far as the Warrantors are aware”
         or any similar expression shall mean that the Warrantors are deemed to have, when making
         the statement, the knowledge which the board of directors of the Warrantors has or would have
         had if they had made due and careful inquiry as to the matter which is the subject of the
         statement and is deemed to include a warranty by the Warrantors that such due and careful
         enquiry have been made.

  2.5    The Obligors shall promptly Disclose to the Grantee any matter or thing which may arise or
         become known to it which is or could be a breach of or inconsistent with or may render
         inaccurate or misleading any of the Warranties.

  2.6    Each of the Obligors irrevocably waives all rights and claims which it may have against any
         Target Company or any of its officers or employees in respect of any misrepresentation,
         inaccuracy or omission in or from any information or advice given by it or any of its officers
         or employees to each of the Obligors to enable it to give any of the Warranties or to assume
         any of the obligations assumed or to be assumed by it under or pursuant to any of the
         Transaction Documents.

  2.7    Each of the Obligors acknowledge that it has given the Warranties with the intention of
         inducing the Grantee to enter into the Transaction Documents and the Grantee has been
         induced to enter into the Transaction Documents on the basis of and in reliance upon the
         Warranties.




                                                   9
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-6
                   2-2 Filed
                          Filed
                              09/13/21
                                02/12/21 Entered
                                           Entered
                                                 09/13/21
                                                   02/12/21
                                                          14:19:31
                                                            12:31:01 Exhibit
                                                                      ExhibitB 3B
                                                                               -
                to Ng Deutsch
                      Declaration
                               Declaration
                                  (Warranty Deed)
                                            Pg 102 of
                                                    Pg236
                                                       12 of 59


  2.8    The Warranties shall not be extinguished or affected in any way by Debt Completion or
         Completion and this Deed (other than obligations which have already been fully performed)
         shall continue in full force and effect after Debt Completion and Completion.

         GUARANTEE

  3.1    Subject to clause 5.5, each Guarantor irrevocably and unconditionally jointly and severally:

                guarantees to the Grantee the punctual performance by all relevant entities in the Group
                of all their obligations under the Transaction Documents to which such entity in the
                Group is a party (the “Relevant PAIH Party”) (the “Guaranteed Obligations”);

                undertakes with the Grantee that whenever a Warrantor does not pay any amount when
                due under or in connection with any Transaction Document, that Guarantor shall
                immediately on demand pay that amount as if it was the principal obligor; and

                agrees with the Grantee that if any obligation guaranteed by it is or becomes
                unenforceable, invalid or illegal, it will, as an independent and primary obligation,
                indemnify the Grantee immediately on demand against any cost, loss or liability it
                incurs as a result of a Warrantor or Relevant PAIH Party not paying any amount which
                would, but for such unenforceability, invalidity or illegality, have been payable by it
                under any Transaction Document on the date when it would have been due. The amount
                payable by a Guarantor under this indemnity will not exceed the amount it would have
                had to pay under this clause 3 if the amount claimed had been recoverable on the basis
                of a guarantee.

  3.2    This guarantee is to be a continuing guarantee and accordingly is to remain in force until all
         the Guaranteed Obligations shall have been performed or satisfied, or cease pursuant to the
         limitations set forth in clause 5. This guarantee is in addition to and without prejudice to and
         not in substitution for any rights which the Grantee may now or in future have or hold for the
         performance and observance of the Guaranteed Obligations.

  3.3    As a separate and independent stipulation each of the Guarantors agree that any of the
         Guaranteed Obligations (including, without limitation, any monies payable) which is or
         becomes unenforceable against or recoverable from any Warrantor by reason of any legal
         limitation, disability or incapacity on or of such Warrantor or any other fact or circumstance
         shall nevertheless be enforceable against and recoverable from the Guarantors as though the
         same had been incurred by the Guarantors and the Guarantors were the sole or principal
         obligors in respect of the Guaranteed Obligations and shall be performed or paid by the
         Guarantors within five (5) Business Days following demand.

  3.4    Each Guarantor waives any right it may have of first requiring the Grantee to proceed against
         or enforce any other rights or security or claim payment from any person before claiming from
         that Guarantor under this clause 3. This waiver applies irrespective of any law or any provision
         of any Transaction Document to the contrary.

         INDEMNITIES

         In addition and without prejudice to the Warranties and the other provisions of the Transaction
         Documents, each of the Obligors jointly and severally undertakes to indemnify the Grantee
         and each of the Target Companies from and against all Losses which may be suffered or


                                                   10
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-6
                   2-2 Filed
                          Filed
                              09/13/21
                                02/12/21 Entered
                                           Entered
                                                 09/13/21
                                                   02/12/21
                                                          14:19:31
                                                            12:31:01 Exhibit
                                                                      ExhibitB 3B
                                                                               -
                to Ng Deutsch
                      Declaration
                               Declaration
                                  (Warranty Deed)
                                            Pg 103 of
                                                    Pg236
                                                       13 of 59


         incurred by the Grantee and/or any of the Target Companies which arise (directly or indirectly)
         from, in relation to or as a result of or otherwise in connection with:

                any breach of the Warranties contained in this Deed;

                any breach by any of Warrantors, Guarantors or Relevant PAIH Parties of any covenant,
                acknowledgement, warranty, agreement or obligation contained in any Transaction
                Document;

                the demolition, reinstatement, repair or other works in respect of any illegal or
                unauthorised additions, erections or alterations to any of the Properties to be undertaken
                to comply with any Applicable Law and any fines and penalties which may be levied
                against the relevant Target Company by any Governmental Entity as a result of any
                such illegal and/or unauthorised additions, erections or alterations to any of the
                Properties and any loss which may be suffered by the Grantee and/or the Target
                Companies if any of the Properties shall be re-entered by the Government as a result of
                the existence of any such illegal or unauthorised additions, erection or alterations to the
                Properties;

                all liabilities, commitments and contingencies of any Target Company not fully
                provided for or taken into account in the Accounts and the Management Accounts;

                any enquiry, investigation, inspection, claim, prosecution, litigation, arbitration, dispute
                resolution proceedings, adversarial motion and/or application whether in court or not
                with respect to Target Group Debt and/or the novation of the Target Group Debt under
                or in accordance with the terms of the Call Option Deed and the Novation Deed;

                if CITIC and the Grantee enter into a Sale and Purchase Agreement (the “CITIC Sale
                and Purchase Agreement”) in respect of the Optional Unsecured Debt Claims (as
                defined in the Settlement and Framework Agreement) held by CITIC:

                (i)     CITIC failing to effect the sale and assignment of the Purchased Assets (as
                        defined in the CITIC Sale and Purchase Agreement) other than by reason of the
                        Grantee failing to satisfy any of the Pre-Completion Conditions (as defined in
                        the CITIC Sale and Purchase Agreement);

                (ii)    the CITIC Sale and Purchase Agreement being unenforceable, illegal or invalid
                        for any reason; and/or

                (iii)   the entry into and the performance of the CITIC Sale and Purchase Agreement
                        and the transactions contemplated therein;

                indemnifying Malayan Banking Berhad, Hong Kong Branch (“Maybank”) against all
                out-of-pocket costs incurred by Maybank in relation to any litigation proceedings,
                adversarial motion and/or application in court which Maybank is obliged to commence,
                support or join as referred to in Sections 5.2(a) and/or 11.2 of the Sale and Purchase
                Agreement entered or to be entered into between Maybank (as seller) and the Grantee
                (as purchaser);

                the Grantee failing to (under or pursuant to the Sale and Purchase Agreement entered
                or to be entered into between Maybank (as seller) and the Grantee (as purchaser))
                perfect, protect, or receive, or (under or pursuant to the Call Option Deed) assign to

                                                    11
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-6
                   2-2 Filed
                          Filed
                              09/13/21
                                02/12/21 Entered
                                           Entered
                                                 09/13/21
                                                   02/12/21
                                                          14:19:31
                                                            12:31:01 Exhibit
                                                                      ExhibitB 3B
                                                                               -
                to Ng Deutsch
                      Declaration
                               Declaration
                                  (Warranty Deed)
                                            Pg 104 of
                                                    Pg236
                                                       14 of 59


              Pacific Andes International Holdings (BVI Limited) the benefit of the Encumbrances
              created or intended to be created by or pursuant to (i) the share charge over the share
              capital of Pacific Andes Food (BVI) Limited dated as of 21 March 2014 (as amended,
              restated, modified or supplemented from time to time) by and among Pacific Andes
              International Holdings (BVI) Limited as chargor, and Maybank (and any of its
              assignees or successors) as security trustee; or (ii) the equity pledge over the equity in
              Pacific Andes Food Limited dated as of 27 May 2014 (as amended, restated, modified
              or supplemented from time to time) by and among Pacific Andes Food (BVI) Limited
              as chargor, and Maybank (and any of its assignees or successors) as security trustee;

              any enquiry, investigation, inspection, claim, prosecution, litigation, arbitration, dispute
              resolution proceedings, adversarial motion and/or application whether in court or not
              regarding PAE Limited’s assumption, performance or compliance or intended
              assumption, performance or compliance of its obligations under or pursuant to, or in
              connection with, the PAIH Debt Documents (as defined in the Sale and Purchase
              Agreement entered or to be entered into between Maybank (as seller) and the Grantee
              (as purchaser));

              any enquiry, investigation, inspection, claim, prosecution, litigation, arbitration, dispute
              resolution proceedings, adversarial motion and/or application in court regarding the
              failure to effect the sale, assignment, transfer or novation to the Grantee of (i) the
              obligations of the holders of the Debt Claims under or in respect of the documents,
              trade payables and/or intercompany loan balances detailed in Appendices 2, 3 and 7 of
              the Settlement and Framework Agreement, and (ii) the claims of the holders of the Debt
              Claims against the relevant PAIH Affiliates under the guarantees or security documents
              executed in connection with the documents, trade payables and/or intercompany loan
              balances detailed in Appendices 2, 3 and 7 of the Settlement and Framework Agreement,
              from the relevant holders of the Debt Claims to the Grantee;

              any non-compliance with any Applicable Law in relation to the conduct of the business
              of the Target Companies on or before Completion, including:

              (i)     the failure to file or any late filings in relation to a change of particulars for any
                      of the directors or company secretaries of a relevant Target Company on time
                      and in accordance with the Hong Kong Companies Ordinance;

              (ii)    the failure by a relevant Target Company to hold annual general meetings each
                      year on time and in accordance with the Hong Kong Companies Ordinance;

              (iii)   the failure by any Target Company to maintain complete and up-to-date
                      corporate registers in accordance with the Hong Kong Companies Ordinance
                      and the BVI Business Companies Act, 2004 (No. 16 of 2004) (as the case may
                      be);

              (iv)    the failure to update the business licence of a relevant Target Company in
                      accordance with the requirements set out in the Hong Kong Business
                      Registration Ordinance (Cap. 310);

              (v)     the investigation of PAIH by the Securities and Futures Commission of Hong
                      Kong as disclosed in the announcement by PAIH dated 20 August 2015 and the
                      investigation of China Fishery Group Limited and Pacific Andes Resources


                                                   12
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-6
                   2-2 Filed
                          Filed
                              09/13/21
                                02/12/21 Entered
                                           Entered
                                                 09/13/21
                                                   02/12/21
                                                          14:19:31
                                                            12:31:01 Exhibit
                                                                      ExhibitB 3B
                                                                               -
                to Ng Deutsch
                      Declaration
                               Declaration
                                  (Warranty Deed)
                                            Pg 105 of
                                                    Pg236
                                                       15 of 59


                        Development Limited by the Monetary Authority of Singapore and the
                        Commercial Affairs Department as disclosed in the announcement by Pacific
                        Andes Resources Development Limited dated 20 August 2015;

                (vi)    the failure to file Accounts that give a true and fair view of any Target
                        Company’s affairs, its losses and cash flows in accordance with the Hong Kong
                        Financial Reporting Standards;

                (vii)   the failure to file or any late filings in relation to any annual returns of a relevant
                        Target Company on time and in accordance with the Hong Kong Companies
                        Ordinance;

                (viii) the failure to file or any late filings in relation to any financial statements of a
                       relevant Target Company on time and in accordance with the Hong Kong
                       Companies Ordinance;

                any non-compliance with any legal or regulatory requirements to which a Target
                Company is subject to under Applicable Law;

                any defect in the title of the shares of any Target Company;

                the Restructuring;

                any breach of any covenant, agreement or obligation of any Target Company contained
                in the Debt Documents to which such Target Company is a party;

                (if the Pickenpack Entities and the Grantee enter into a Sale and Purchase Agreement
                (the “Pickenpack Sale and Purchase Agreement”) in respect of the Debt Claims held
                by such Pickenpack Entities), the conversion of the Purchase Price (as defined in the
                Pickenpack Sale and Purchase Agreement) from Dollars to Euros at the Available
                Exchange Rate (as defined in the Pickenpack Sale and Agreement) by or on behalf of
                the Grantee; and

                any enquiry, investigation, inspection, claim, prosecution, litigation, arbitration, dispute
                resolution proceedings, adversarial motion and/or application whether in court or not
                regarding the Grantee’s entry into the Transaction Documents, or the assumption,
                performance or compliance or intended assumption, performance or compliance of its
                obligations under or pursuant to, or in connection with the Transaction Documents.

         LIMITATIONS

  5.1    Any Warranty Claim and Claim under the Indemnities shall be subject to the limitations and
         other provisions set out in this clause 5.

  5.2    The Obligors shall not be liable for any Warranty Claim or Claim under the Indemnities unless
         the Grantee gives written notice of the Warranty Claim to the Obligors:

                in the case of a Warranty Claim which is not a Fundamental Warranty Claim, a
                Warranty Claim under the Tax Warranties or a Claim under the Indemnities, prior to
                the expiry of five (5) years following Completion; or

                in the case of a Warranty Claim under the Tax Warranties, prior to the expiry of seven
                (7) years following Completion.

                                                     13
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-6
                   2-2 Filed
                          Filed
                              09/13/21
                                02/12/21 Entered
                                           Entered
                                                 09/13/21
                                                   02/12/21
                                                          14:19:31
                                                            12:31:01 Exhibit
                                                                      ExhibitB 3B
                                                                               -
                to Ng Deutsch
                      Declaration
                               Declaration
                                  (Warranty Deed)
                                            Pg 106 of
                                                    Pg236
                                                       16 of 59


  5.3    None of the limitations in this clause 5 shall apply to any Warranty Claim or other Claim under
         this Agreement which arises (or to the extent that it is increased) as a consequence of fraud or
         fraudulent misrepresentation or wilful non-disclosure on the part of any member of the Target
         Group, any Obligor or any of their respective officers, employees or advisers.

  5.4    None of the limitations in this clause 5 shall apply to any Fundamental Warranty Claim.

  5.5    Notwithstanding clauses 5.2 and 5.4, in the event that a Property is sold and the Target
         Company that sold such Property is thereafter voluntarily liquidated, any Warranties to the
         extent specifically related to the relevant Property that was sold and the relevant Target
         Company that was voluntarily liquidated shall cease with respect to such Property and Target
         Company (but not with respect to any other matter) after the date of such voluntary liquidation.
         The Grantee will cause any such Target Company to liquidate within six (6) months of the
         later of (a) the date of the sale of such Property and (b) the date that any obligations under the
         sale agreement in relation to the sale of such Property have expired.

  5.6    Notwithstanding any provision in this Deed, (a) the aggregate sum payable by Meridian for all
         Claims shall not exceed US$11,500,000; and (b) the aggregate sum payable by all Guarantors,
         in the aggregate, shall not exceed US$56,000,000.

         ASSIGNMENT AND SUCCESSION

  6.1    The Grantee may charge the rights of this Deed to any bank or financial institution for the
         purpose of procuring warranty and indemnity insurance and may charge, assign and/or novate
         the rights and/or obligations of this Deed to any Affiliate of the Grantee by way of security or
         otherwise provided that the Obligors shall incur no greater liability to the assignee than they
         would have had to the Grantee if any such assignment or novation had not taken place.

  6.2    This Deed binds each Party’s successors and permitted assigns and personal representatives
         (as the case may be).

  6.3    Except as expressly provided above, none of the rights of the Parties under this Deed may be
         transferred.

         ANNOUNCEMENTS

         Except as required by law, no announcement or public statement shall be made in relation to
         this Deed or any of the Parties to this Deed, except for an announcement in or consistent with
         the announcement in the Agreed Form or otherwise as specifically agreed between the Parties.
         The Parties acknowledge that in the event that PAIH continues to be listed on The Stock
         Exchange of Hong Kong Limited it may be required by law to refer to this Deed in an
         announcement to The Stock Exchange of Hong Kong Limited.

         RIGHTS AND REMEDIES OF THE GRANTEE

  8.1    The rights and remedies of the Grantee shall not be affected by, and the Warranties shall not
         be regarded as being qualified:

                by any investigation made by or on behalf of the Grantee into the business and affairs
                of the Target Group; or




                                                   14
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-6
                   2-2 Filed
                          Filed
                              09/13/21
                                02/12/21 Entered
                                           Entered
                                                 09/13/21
                                                   02/12/21
                                                          14:19:31
                                                            12:31:01 Exhibit
                                                                      ExhibitB 3B
                                                                               -
                to Ng Deutsch
                      Declaration
                               Declaration
                                  (Warranty Deed)
                                            Pg 107 of
                                                    Pg236
                                                       17 of 59


                by any matter within the actual, imputed or constructive knowledge of the Grantee or
                of any of its agents or advisers other than a matter Disclosed in accordance with clause
                2.2.

  8.2    The rights and remedies of the Grantee in respect of any breach of the Warranties shall continue
         to subsist notwithstanding Completion, subject to the limitations in clause 5.

         WITHHOLDING TAX AND GROSSING-UP

  9.1    Each of the Obligors shall pay all sums payable by it under or pursuant to the terms of this
         Deed free and clear of any counterclaim or set-off of any kind.

  9.2    Each of the Obligors shall pay all sums payable by them under or pursuant to the terms of this
         Deed free and clear of all deductions or withholdings except for those required by law. If a
         deduction or withholding is required by law and is not assumed in any award of damages or
         compromise agreed with the Grantee, the relevant Obligor(s) shall pay such additional amount
         as will ensure that the net amount the payee receives equals the full amount which it would
         have received had the deduction or withholding not been required.

  9.3    In the event that any sum paid or payable by any of the Obligors to the Grantee under or
         pursuant to this Deed is or will be chargeable to tax in the hands of the payee (or would be so
         chargeable but for the availability of any relief), then (except to the extent that such taxation
         liability has been taken into account in the calculation of the sum payable) that Obligor shall
         pay such additional amount as will ensure that the total amount received, net of tax chargeable
         on such amount (or that would be so chargeable but for such relief), is equal to the amount that
         would otherwise be payable under or pursuant to this Deed.

         CLAIMS PROCEDURE

  10.1   If the Grantee becomes aware of any Claim (except to the extent that the Warrantors are already
         aware of such Claim), the Grantee shall give or procure that notice of the Claim concerned is
         given to the Warrantors in the manner provided by this Deed as soon as is reasonably
         practicable (but so that failure so to do shall not of itself relieve the Warrantors of any liability
         in respect of it) and the Warrantors shall be entitled, to require the Target Company to take
         such action as the Grantee may approve in writing (such approval not to be unreasonably
         withheld) to resist, avoid, dispute, appeal against, compromise or defend the Claim concerned.

  10.2   If in any respect with regard to a claim which the Warrantors seek to dispute or resist it appears
         to the Grantee that the Warrantors or the Target Group whilst it was under the control of the
         Warrantors has committed acts or omissions which may constitute fraud, wilful default or
         neglect or wilful concealment then clause 10.1 shall not take effect and the Grantee and each
         of the Target Companies shall (without prejudice to its rights under this Deed) be free to pay
         or settle such claim or take such other action in connection with the same as it may in its
         absolute discretion decide.

         DUE DATE OF PAYMENT

  11.1   Where the Obligors become liable to make any payment under this Deed the payment shall be
         due, in cleared funds, no later than the earlier of (a) twenty (20) Business Days after the date
         of demand therefor; and (b) insofar as the Claim relates to a tax liability, three (3) Business
         Days before the last day on which a payment of that tax may be made by the Target Companies
         without incurring any liability to interest and/or penalties (the “Due Date”).

                                                     15
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-6
                   2-2 Filed
                          Filed
                              09/13/21
                                02/12/21 Entered
                                           Entered
                                                 09/13/21
                                                   02/12/21
                                                          14:19:31
                                                            12:31:01 Exhibit
                                                                      ExhibitB 3B
                                                                               -
                to Ng Deutsch
                      Declaration
                               Declaration
                                  (Warranty Deed)
                                            Pg 108 of
                                                    Pg236
                                                       18 of 59


  11.2   Time shall be of the essence for the purposes of all sums to be paid by the Obligors under this
         Deed.

         INTEREST

  12.1   If any payment due to be made by the Obligors under this Deed is not made on the Due Date,
         the same shall carry interest accruing and calculated on a daily basis from such due date of
         payment until and including the day of actual payment at the rate (as well after as before
         judgement) of five per cent. per annum above the annual base rate from time to time of HSBC
         compounded quarterly. Any such interest shall be payable on demand by the person entitled
         to receive the outstanding payment concerned.

  12.2   If any repayment of tax due to the Target Company from any Tax Authority is withheld or
         delayed pending agreement or resolution of any dispute or question concerning any tax liability
         for which the Obligors are or may be liable under this Deed and/or any tax computations or
         matters relating to any accounting period of the Target Company ending on or before the
         Accounts Date, the Obligors shall pay to the Grantee (or as it shall direct) on demand interest
         on the amount of the repayment for the time being withheld or delayed, calculated at the rate
         provided in clause 12.1 from the date on which the same would have fallen due for repayment
         (but for the said dispute or question) up to and including the date of repayment or, as the case
         may be, the date on which the Obligors shall pay an equivalent amount in settlement of a claim
         under Schedule 4 (Tax Covenant) by reference to the relevant repayment (or part of it).

         SATISFACTION OF CLAIMS

  13.1   The Grantee shall be entitled (at its sole discretion) to satisfy all (to the extent possible) or part
         of any Obligor’s liability to pay any amount due or amount claimed by the Grantee against any
         Obligor under this Deed or the Call Option Deed for the Specific Indemnities and for breach
         in or inaccuracy of the Warranties by way of set-off or deduction against the Deferred Payment,
         and to treat its obligation to make the Deferred Payment as being reduced pro tanto by the
         amount so set off or deducted. Nothing in this clause 13.1 shall prejudice, limit or otherwise
         affect: (a) any right or remedy the Grantee may have against the Obligors from time to time
         under this Deed or the Call Option Deed; or (b) the Grantee’s right to recover against the
         relevant Obligor, whether before or after the Deferred Payment is made in accordance with the
         relevant Sale and Purchase Agreement.

  13.2   In the event that the Grantee elects not to satisfy all (to the extent possible) or part of any
         Obligor’s liability to pay any amount due or amount claimed by the Grantee against any
         Obligor under this Deed or the Call Option Deed for the Specific Indemnities and for breach
         in or inaccuracy of the Warranties by way of set-off or deduction against the Deferred Payment,
         the Grantee may make a claim in respect of the indemnified Losses from any one or more of
         the Obligors.

         COSTS

         The Obligors shall jointly and severally bear all legal, accountancy and other costs, charges
         and expenses connected with the negotiation, preparation and implementation of all
         Transaction Documents and any other agreement incidental to or referred to in any Transaction
         Document.




                                                     16
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-6
                   2-2 Filed
                          Filed
                              09/13/21
                                02/12/21 Entered
                                           Entered
                                                 09/13/21
                                                   02/12/21
                                                          14:19:31
                                                            12:31:01 Exhibit
                                                                      ExhibitB 3B
                                                                               -
                to Ng Deutsch
                      Declaration
                               Declaration
                                  (Warranty Deed)
                                            Pg 109 of
                                                    Pg236
                                                       19 of 59


         DESIGNATED REPRESENTATIVE

  15.1   Each of the Obligors hereby irrevocably and unconditionally appoints Ng Puay Yee Annie (the
         “Designated Representative”) as his/its attorney in such Obligor’s name to:

                serve and accept delivery of any notice under this Deed;

                grant or vary the terms of any approval or consent which may be given by or on behalf
                of the Obligors (or any of them) in connection with this Deed; and/or

                defend, compromise and settle any claim by the Grantee against the Obligors (or any
                of them) in connection with this Deed,

         in each case as the Designated Representative in his absolute discretion thinks fit and to execute
         all such documents and do all things as the Designated Representative shall, in his absolute
         discretion, consider necessary or desirable in connection with the above.

  15.2   Each of the Obligors agrees to be bound by the actions of the Designated Representative and
         to perform promptly any obligations entered into by the Designated Representative on his/ its
         behalf pursuant to the exercise of the powers delegated to him under clause 15.1.

  15.3   If the person appointed in clause 15.1 (or his successor as appointed pursuant to this clause
         15.3) shall become incapable of performing the role of the Designated Representative, the
         Obligors shall agree upon, and notify the Grantee of, a successor within 30 days thereafter and
         failing such notification within such period, the Grantee shall be entitled to jointly appoint such
         person (such person being an Obligor) by notice to each of Obligors. Notwithstanding that the
         appointment of the Designated Representative ceases to be effective, until the Grantee is
         notified in writing of the appointment of the new Designated Representative, the Grantee shall
         be entitled to serve notice on the outgoing Designated Representative as if the appointment
         had not ceased. Nothing contained in this clause shall affect the right to serve process in any
         other manner permitted by law.

         APPOINTMENT OF PROCESS AGENTS

  16.1   Each of the Obligors shall ensure that there is at all times appointed an agent for service of
         process on them in Hong Kong in relation to any claims, disputes or proceedings or other
         matters arising out of or in connection with this Deed, and agrees that the process by which
         any proceedings are commenced may be served on them by being delivered to that agent,
         service upon whom shall be deemed completed whether or not forwarded to or received by the
         Obligors and the Obligors shall notify the Grantee of the name of such agent and their contact
         details.

  16.2   If any process agent appointed by the Obligors pursuant to this clause 16 ceases to have an
         address in Hong Kong or ceases to be effectively appointed, the Obligors irrevocably agree to
         appoint a new process agent acceptable to the Grantee (acting reasonably) and to deliver to the
         Grantee within fourteen (14) days a copy of a written acceptance of appointment by its new
         process agent. Should the Obligors fail to effect any such appointment and notification within
         the required fourteen (14) day period, the Grantee shall be entitled to appoint such an agent at
         the Obligors’ expense by written notice to the Obligors.




                                                    17
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-6
                   2-2 Filed
                          Filed
                              09/13/21
                                02/12/21 Entered
                                           Entered
                                                 09/13/21
                                                   02/12/21
                                                          14:19:31
                                                            12:31:01 Exhibit
                                                                      ExhibitB 3B
                                                                               -
                to Ng Deutsch
                      Declaration
                               Declaration
                                  (Warranty Deed)
                                            Pg 110 of
                                                    Pg236
                                                       20 of 59


         ENTIRE AGREEMENT

  17.1   Each of the Parties acknowledges that:

                the Transaction Documents constitute the entire and only agreement between the Parties
                relating to the subject matter of the Transaction Documents and supersedes all prior
                negotiations and/or agreements, proposed or otherwise, written or oral, concerning the
                subject matter hereof; and

                it has not been induced to enter the Transaction Documents in reliance on, nor has it
                been given, any representation or other statement of any nature whatsoever other than
                those set out in the Transaction Documents.

  17.2   This clause 17 shall not exclude any liability for (or remedy in respect of) fraudulent
         misrepresentation.

         WAIVER/AMENDMENT

  18.1   No breach of any provision of this Deed shall be waived or discharged except with the express
         written consent of the Parties.

  18.2   No failure or delay by a Party to exercise any of its rights under this Deed shall operate as a
         waiver thereof and no single or partial exercise of any such right shall prevent any other or the
         further exercise of that or any other right.

  18.3   No variation to this Deed shall be effective unless made in writing and signed by all the Parties.

         FURTHER ASSURANCE

         At all times after the date of this Deed, the Parties shall at their own expense execute all such
         documents and do such acts and things as may reasonably be required for the purpose of giving
         full effect to this Deed (including for the avoidance of doubt, the execution of any deed of
         novation to give effect to clause 6).

         NOTICES

  20.1   Any notice, demand or other communication given or made under or in connection with the
         matters contemplated by this Deed shall be in writing and shall be delivered by hand or by
         courier or sent by electronic mail or air mail to:

          Designated         -           Attention: Ng Puay Yee Annie
          Representative
                                         Address: Room 3312 Hong Kong Plaza, 188 Connaught Road
                                         West, Hong Kong

                                         Email: Jessie.ng@pacificandes.com

          The Grantee        -           Attention: Ivan Wong/ May Chan/ Amy Yuen

                                         Address: 22/F South China Building, 1-3 Wyndham Street,
                                         Central, Hong Kong




                                                   18
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-6
                   2-2 Filed
                          Filed
                              09/13/21
                                02/12/21 Entered
                                           Entered
                                                 09/13/21
                                                   02/12/21
                                                          14:19:31
                                                            12:31:01 Exhibit
                                                                      ExhibitB 3B
                                                                               -
                to Ng Deutsch
                      Declaration
                               Declaration
                                  (Warranty Deed)
                                            Pg 111 of
                                                    Pg236
                                                       21 of 59


                                         Email: ivan_wong@petersonhk.com/ mayc@petersonhk.com/
                                         amy_yuen@petersonhk.com

         and shall be deemed to have been duly given or made as follows:

                if delivered by hand or by courier, upon delivery at the address of the relevant Party;

                if sent by first class post, two (2) Business Days after the date of posting;

                if sent by air mail, three (3) Business Days after the date of posting; and

                if sent by electronic mail when actually received by the intended recipient in readable
                form;

         provided that if, in accordance with the above provision, any such notice, demand or other
         communication would otherwise be deemed to be given or made after 5.00 p.m. such notice,
         demand or other communication shall be deemed to be given or made at 9.00 a.m. on the next
         Business Day.

  20.2   A Party may notify the other Parties to this Deed of a change to its name, relevant addressee,
         address (including e-mail address) for the purposes of clause 20.1 provided that such
         notification shall only be effective:

                on the date specified in the notification as the date on which the change is to take place;
                or

                if no date is specified or the date specified is less than five (5) Business Days after the
                date on which notice is given, the date falling five (5) Business Days after notice of any
                such change has been given.

         COUNTERPARTS

         This Deed may be executed in any number of counterparts, each of which when executed shall
         constitute a duplicate original, but all the counterparts shall together constitute the one
         agreement.

         THIRD PARTY RIGHTS

  22.1   Except as set forth in clause 22.2 below, the Parties do not confer any rights of remedies upon
         any person other than the Parties to this Deed and their respective successors and permitted
         assigns.

  22.2   The Parties hereby designate Affiliates of the Grantee and the Target Companies as third-party
         beneficiaries of this Deed (collectively, the “Third Parties” and each a “Third Party”).

  22.3   The Parties may amend, vary or terminate this Deed in such a way as may affect any rights or
         benefits of any Third Party which are directly enforceable against the Parties without the
         consent of such Third Party.

  22.4   Any Third Party entitled to enforce any rights or benefits conferred on it by this Deed may not
         veto any amendment, variation or termination of this Deed which is proposed by the Parties.




                                                   19
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-6
                   2-2 Filed
                          Filed
                              09/13/21
                                02/12/21 Entered
                                           Entered
                                                 09/13/21
                                                   02/12/21
                                                          14:19:31
                                                            12:31:01 Exhibit
                                                                      ExhibitB 3B
                                                                               -
                to Ng Deutsch
                      Declaration
                               Declaration
                                  (Warranty Deed)
                                            Pg 112 of
                                                    Pg236
                                                       22 of 59


         JOINT AND SEVERAL LIABILITY

  23.1   The Obligors shall be jointly and severally liable for their obligations under this Deed.

  23.2   The Grantee may take action against, or release or compromise the liability of, an Obligor,
         without affecting the liability of any other Obligor.

         GOVERNING LAW AND JURISDICTION

  24.1   This Deed, and any dispute, controversy, proceedings or claim of whatever nature arising out
         of or in any way relating to this Deed or its formation (including any non-contractual disputes
         or claims) shall be governed by and construed in accordance with laws of Hong Kong S.A.R.

  24.2   Each of the Parties to this Deed irrevocably agrees that the United States Bankruptcy Court for
         the Southern District of New York (“Bankruptcy Court”) shall maintain non-exclusive
         jurisdiction over any disputes which arise between the Parties. Each Party (a) agrees to submit
         to such jurisdiction, (b) to waive any defense based on the location or jurisdiction of such court,
         and (c) to consent to the Bankruptcy Court hearing and finally determining any action or
         proceeding with respect to this Deed. To the extent the Bankruptcy Court declines to exercise
         jurisdiction for any reason, each Party consents that jurisdiction is appropriate before the New
         York state and federal courts sitting in the Borough of Manhattan.

         IN WITNESS whereof this Deed has been executed on the date first above written.




                                                    20
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-6
                   2-2 Filed
                          Filed
                              09/13/21
                                02/12/21 Entered
                                           Entered
                                                 09/13/21
                                                   02/12/21
                                                          14:19:31
                                                            12:31:01 Exhibit
                                                                      ExhibitB 3B
                                                                               -
                to Ng Deutsch
                      Declaration
                               Declaration
                                  (Warranty Deed)
                                            Pg 113 of
                                                    Pg236
                                                       23 of 59


                                       SCHEDULE 1

                              INDIVIDUAL GUARANTORS

   No. Individual       Identity     Card Residential       Email
       Guarantor        No.               Address

   1.   Ng Joo Siang    K701590(9)         House       36, Ng.JooSiang@pacificandes.com
                                           Manderly
                                           Garden, 48 Deep
                                           Water Bay Road,
                                           Hong Kong

   2.   Ng Joo Kwee     K938487(1)         Flat    B,   8/F, JooKwee.ng@pacificandes.com
                                           Celestial Garden,
                                           5 Repulse Bay
                                           Road, Hong Kong

   3.   Ng Joo Thieng   P377550(3)         Block        B33, NJT@pacificandes.com
                                           Woodgreen
                                           Estate, 5 Shouson
                                           Hill Road, Hong
                                           Kong

   4.   Ng Joo Puay,    K508738(4)         Flat A1, 20/F, Frank.ng@pacificandes.com
        Frank                              Block A, 43
                                           Stubbs      Road,
                                           Evergreen Villa,
                                           Mid-levels, Hong
                                           Kong

   5.   Ng Puay Yee     K458928 (9)        14/F,    Repulse Jessie.ng@pacificandes.com
        Annie                              Bay Garden, 40
                                           Belleview Drive,
                                           Hong Kong




                                            21
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-6
                   2-2 Filed
                          Filed
                              09/13/21
                                02/12/21 Entered
                                           Entered
                                                 09/13/21
                                                   02/12/21
                                                          14:19:31
                                                            12:31:01 Exhibit
                                                                      ExhibitB 3B
                                                                               -
                to Ng Deutsch
                      Declaration
                               Declaration
                                  (Warranty Deed)
                                            Pg 114 of
                                                    Pg236
                                                       24 of 59


                                              SCHEDULE 2

                                 DETAILS ON THE TARGET GROUP

  Heng Holdings (BVI) Limited

  1.     Date of incorporation/formation:              8 October 1993

  2.     Jurisdiction of incorporation/formation:      British Virgin Islands

  3.     Registered number:                            97173

  4.     Previous names:                               Not Applicable

  5.     Issued share capital:                         US$1.00

  6.     Directors:                                    Ng Joo Puay

  7.     Secretary (if applicable):                    PAE Limited

  8.     Registered office/place of business:          Newhaven Corporate Services (B.V.I) Limited
                                                       3rd Floor, J&C Building, Road Town, Tortola,
                                                       British Virgin Islands, VG1110

  9.     Accounting date:                              28 September

  10.    Auditors/accountants:                         Not Applicable

  12.    Charges outstanding:                          The Company does not maintain a Register of
                                                       Mortgages and Charges

         Date of charge:              Date of          Property charged: Sums secured:   Chargee:
                                      registration:

         None                         None             None              None            None


  PROPERTY HOLDING ENTITIES

  Fastact Group Limited

  1.     Date of incorporation/formation:              31 October 1996

  2.     Jurisdiction of incorporation/formation:      British Virgin Islands

  3.     Registered number:                            204380

  4.     Previous names:                               Not Applicable

  5.     Issued share capital:                         US$1.00

  6.     Directors:                                    (1) Ng Joo Kwee


                                                      22
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-6
                   2-2 Filed
                          Filed
                              09/13/21
                                02/12/21 Entered
                                           Entered
                                                 09/13/21
                                                   02/12/21
                                                          14:19:31
                                                            12:31:01 Exhibit
                                                                      ExhibitB 3B
                                                                               -
                to Ng Deutsch
                      Declaration
                               Declaration
                                  (Warranty Deed)
                                            Pg 115 of
                                                    Pg236
                                                       25 of 59


                                                       (2) Ng Joo Puay, Frank

  7.     Secretary (if applicable):                    PAE Limited

  8.     Registered office/place of business:          Portcullis Chambers
                                                       4th Floor, Ellen Skelton Building, 3076 Sir Francis
                                                       Drake Highway, Road Town, Tortoloa, British
                                                       Virgin Islands VG1110

  9.     Accounting date:                              28 September

  10.    Auditors/accountants:                         Not Applicable

  12.    Charges outstanding:

         Date of charge:              Date of          Property charged: Sums secured:     Chargee:
                                      registration:

  1.     None                         None             None              None              None


  Rawley Trading Limited

  1.     Date of incorporation/formation:              4 April 1996

  2.     Jurisdiction of incorporation/formation:      British Virgin Islands

  3.     Registered number:                            181424

  4.     Previous names:                               Not Applicable

  5.     Issued share capital:                         US$1.00

  6.     Directors:                                    (1) Ng Joo Kwee
                                                       (2) Ng Joo Puay, Frank

  7.     Secretary (if applicable):                    PAE Limited

  8.     Registered office/place of business:          Vistra Corporate Services Centre, Wickhams Cay II,
                                                       Road Town, Tortola, VG 1110, British Virgin
                                                       Islands

  9.     Accounting date:                              28 September

  10.    Auditors/accountants:                         Not Applicable

  12.    Charges outstanding:

         Date of charge:              Date of          Property charged: Sums secured:     Chargee:
                                      registration:

  1.     None                         None             None              None              None


                                                      23
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-6
                   2-2 Filed
                          Filed
                              09/13/21
                                02/12/21 Entered
                                           Entered
                                                 09/13/21
                                                   02/12/21
                                                          14:19:31
                                                            12:31:01 Exhibit
                                                                      ExhibitB 3B
                                                                               -
                to Ng Deutsch
                      Declaration
                               Declaration
                                  (Warranty Deed)
                                            Pg 116 of
                                                    Pg236
                                                       26 of 59




  Bonaire Developments Limited

  1.     Date of incorporation/formation:              2 January 1996

  2.     Jurisdiction of incorporation/formation:      British Virgin Islands

  3.     Registered number:                            169957

  4.     Previous names:                               Not Applicable

  5.     Issued share capital:                         US$1.00

  6.     Directors:                                    Ng Joo Puay, Frank

  7.     Secretary (if applicable):                    PAE Limited

  8.     Registered office/place of business:          Vistra Corporate Services Centre, Wickhams Cay II,
                                                       Road Town, Tortola, VG 1110, British Virgin
                                                       Islands

  9.     Accounting date:                              28 September

  10.    Auditors/accountants:                         Not Applicable

  12.    Charges outstanding:

         Date of charge:              Date of          Property charged: Sums secured:   Chargee:
                                      registration:

  1.     None                         None             None              None            None


  Grandluck Enterprises Limited 鴻瑞企業有限公司


  1.     Date of incorporation/formation:              6 January 2005

  2.     Jurisdiction of incorporation/formation:      British Virgin Islands

  3.     Registered number:                            636013

  4.     Previous names:                               Grandluck Enterprises Limited

  5.     Issued share capital:                         US$1.00

  6.     Directors:                                    (1) Ng Joo Puay, Frank
                                                       (2) Ng Puay Yee, Annie

  7.     Secretary (if applicable):                    Not Applicable




                                                      24
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-6
                   2-2 Filed
                          Filed
                              09/13/21
                                02/12/21 Entered
                                           Entered
                                                 09/13/21
                                                   02/12/21
                                                          14:19:31
                                                            12:31:01 Exhibit
                                                                      ExhibitB 3B
                                                                               -
                to Ng Deutsch
                      Declaration
                               Declaration
                                  (Warranty Deed)
                                            Pg 117 of
                                                    Pg236
                                                       27 of 59



  8.    Registered office/place of business:          Vistra Corporate Services Centre, Wickhams Cay II,
                                                      Road Town, Tortola, VG 1110, British Virgin
                                                      Islands

  9.    Accounting date:                              28 September

  10.   Auditors/accountants:                         Not Applicable

  12.   Charges outstanding:

         Date of charge:             Date of          Property charged: Sums secured:   Chargee:
                                     registration:

  1.     None                        None             None              None            None

  Pacific Andes Enterprises (Hong Kong) Limited 太平洋恩利企業（香港） 有限公司


  1.    Date of incorporation/formation:              29 May 1973

  2.    Jurisdiction of incorporation/formation:      Hong Kong

  3.    Registered number:                            33853

  4.    Previous names:                               (1) Andes Enterprises (Hong Kong) Limited
                                                      (2) Andes Enterprises (Hong Kong) Limited 恩利企
                                                           業（香港）有限公司
                                                      (3) Pacific Andes Enterprises (Hong Kong) Limited
                                                           (太平洋恩利企業（香港）有限公司)
                                                      (4) Pacific Andes Enterprises (Hong Kong) Limited
                                                           恩利企業（香港）有限公司

  5.    Issued share capital:                         $10,000,200

  6.    Directors:                                    (1) Ng Joo Puay, Frank
                                                      (2) Ng Puay Yee

  7.    Secretary (if applicable):                    PAE Limited

  8.    Registered office/place of business:          Room 3201-10, Hong Kong Plaza, 186-191
                                                      Connaught Road West, Hong Kong

  9.    Accounting date:                              28 September

  10.   Auditors/accountants:                         Smart CPA (Hong Kong) Limited

  12.   Charges outstanding:

         Date of charge:             Date of          Property charged: Sums secured:   Chargee:
                                     registration:



                                                     25
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-6
                   2-2 Filed
                          Filed
                              09/13/21
                                02/12/21 Entered
                                           Entered
                                                 09/13/21
                                                   02/12/21
                                                          14:19:31
                                                            12:31:01 Exhibit
                                                                      ExhibitB 3B
                                                                               -
                to Ng Deutsch
                      Declaration
                               Declaration
                                  (Warranty Deed)
                                            Pg 118 of
                                                    Pg236
                                                       28 of 59



  1.     None                         None             None              None            None

  Chasterton Group Limited

  1.     Date of incorporation/formation:              2 January 1996

  2.     Jurisdiction of incorporation/formation:      British Virgin Islands

  3.     Registered number:                            169749

  4.     Previous names:                               Not Applicable

  5.     Issued share capital:                         US$1.00

  6.     Directors:                                    Ng Joo Puay, Frank

  7.     Secretary (if applicable):                    PAE Limited

  8.     Registered office/place of business:          Vistra Corporate Services Centre, Wickhams Cay II,
                                                       Road Town, Tortola, VG 1110, British Virgin
                                                       Islands

  9.     Accounting date:                              28 September

  10.    Auditors/accountants:                         Not Applicable

  12.    Charges outstanding:

         Date of charge:              Date of          Property charged: Sums secured:   Chargee:
                                      registration:

  1.     None                         None             None              None            None




                                                      26
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-6
                   2-2 Filed
                          Filed
                              09/13/21
                                02/12/21 Entered
                                           Entered
                                                 09/13/21
                                                   02/12/21
                                                          14:19:31
                                                            12:31:01 Exhibit
                                                                      ExhibitB 3B
                                                                               -
                to Ng Deutsch
                      Declaration
                               Declaration
                                  (Warranty Deed)
                                            Pg 119 of
                                                    Pg236
                                                       29 of 59


                                           SCHEDULE 3

                                           WARRANTIES

  1.    THE WARRANTORS

  1.1   Each Warrantor is duly incorporated, in existence and duly registered and/or in good standing
        (as applicable) under the laws of its country of incorporation.

  1.2   Each Warrantor has full power and authority to enter into and perform this Deed and each of
        the other Transaction Documents to be entered into pursuant to this Deed, and the provisions
        of this Deed and each of the other Transaction Documents will, when executed, constitute valid
        and binding obligations on each Warrantor, in accordance with their respective terms.

  1.3   The execution and delivery of, and the performance by each Warrantor of its obligations under
        this Deed and each of the other Transaction Documents will not:

        (A)     result in a breach of any provision of its articles of association, by-laws or any similar
                constitutional document or any order or judgment that applies to or binds it or any of
                its assets;

        (B)     result in a breach of any Applicable Laws;

        (C)     cause any Target Company to lose the benefit of any right or privilege it presently
                enjoys;

        (D)     give any Governmental Entity or third party the right to revoke, withdraw, suspend,
                cancel or terminate any Permit held by any Target Company;

        (E)     contravene, conflict with or result in a violation or breach of or default under or the
                acceleration or cancellation of any obligation under, or give rise to a right by any person
                to terminate, cancel, modify or amend, any contract to which any Target Company is a
                party or by which any Target Company or its properties or assets are bound; or

        (F)     result in the imposition, creation or crystallisation of any Encumbrance upon or with
                respect to any property owned, leased or used by any Target Company.

  1.4   All Permits and filings with any Governmental Entity and all consents, approvals and
        agreements of any other person which are necessary for each Warrantor, or the relevant member
        of the Target Group, to obtain in order to enter into and perform its obligations under this Deed
        and each of the other Transaction Documents in accordance with their respective terms have
        been unconditionally obtained in writing.

  1.5   There are no:

        (A)     judgments, orders, injunctions or decrees of any Governmental Entity or court or
                arbitration tribunal outstanding against or affecting any member of the Target Group;

        (B)     law suits, actions or proceedings pending or, to the knowledge of the Warrantors,
                threatened against or affecting any member of the Target Group; or

        (C)     investigations by any Governmental Entity which are pending or threatened against any
                member of the Target Group,




                                                   27
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-6
                   2-2 Filed
                          Filed
                              09/13/21
                                02/12/21 Entered
                                           Entered
                                                 09/13/21
                                                   02/12/21
                                                          14:19:31
                                                            12:31:01 Exhibit
                                                                      ExhibitB 3B
                                                                               -
                to Ng Deutsch
                      Declaration
                               Declaration
                                  (Warranty Deed)
                                            Pg 120 of
                                                    Pg236
                                                       30 of 59


        and which, in any such case, will have an adverse effect on the ability of the Warrantors or the
        relevant member of the Target Group to execute and deliver, or perform, its obligations under
        this Deed or any of the other Transaction Documents.

  1.6   No Warrantor is a party to any agreement or bound by any obligation the terms of which will
        prevent the Grantee from enjoying the full benefit of this Deed.

  2.    THE OPTION SECURITIES AND THE TARGET COMPANIES

  2.1   Each Target Company is validly incorporated, in existence and duly registered and/or in good
        standing (as applicable) under the laws of its jurisdiction of incorporation and has full power
        and authority under its articles of association, by-laws or any similar constitutional document
        to conduct its business as currently conducted and to own, lease and operate its assets and
        properties. Each Target Company is a property holding company and has not conducted any
        other business since its incorporation.

  2.2   All the Option Securities and all of the shares or other equity interests in each of the Target
        Companies are duly authorised, validly issued and, to the extent relevant in its jurisdiction of
        incorporation, fully paid or properly credited (under Applicable Laws) as fully paid.

  2.3   PAIH BVI is the sole legal and beneficial owner, free from all Encumbrances, of the relevant
        Option Securities and, has the full right, power and authority to sell and transfer the Option
        Securities free from all Encumbrances to the Grantee pursuant to the Call Option Deed. The
        entry into and performance by PAIH BVI of, and the transactions contemplated by, the Call
        Option Deed do not and will not conflict with any Applicable Law or any judgment or order of
        a court, arbitration tribunal or agency.

  2.4   Other than Fastact Group Limited which will continue to be held directly by PAIH BVI, Heng
        Holdings (BVI) Limited is the sole legal and beneficial owner, free from all Encumbrances, of
        every share or other equity interest in the capital of each of the Property Holding Entities set
        out in Schedule 2 (Details on the Target Group).

  2.5   No agreement or arrangement (other than this Deed) exists pursuant to which any person has
        or may in the future have the right (exercisable now or in the future and whether contingent or
        not) to call for the issue, allotment, conversion or transfer of any share or loan capital in any
        Target Company (including by way of option or under any right of conversion or pre-emption).
        There are no voting agreements, proxies or other agreements or understandings with respect to
        the voting of any of the shares in any Target Company.

  2.6   The Option Securities constitute the whole of the issued and allotted share capital of Fastact
        Group Limited and Heng Holdings (BVI) Limited.

  2.7   The information in respect of the Target Group set out in Schedule 2 (Details on the Target
        Group) is true, complete and accurate.

  2.8   Save for the Disposed Subsidiaries and the Property Holding Entities set out in Schedule 2
        (Details on the Target Group), no Target Company controls, or has ever controlled any other
        person.

  2.9   No person is authorised to act as agent for any Target Company or to bind any Target Company
        other than the directors of that Target Company acting as its board.




                                                  28
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-6
                   2-2 Filed
                          Filed
                              09/13/21
                                02/12/21 Entered
                                           Entered
                                                 09/13/21
                                                   02/12/21
                                                          14:19:31
                                                            12:31:01 Exhibit
                                                                      ExhibitB 3B
                                                                               -
                to Ng Deutsch
                      Declaration
                               Declaration
                                  (Warranty Deed)
                                            Pg 121 of
                                                    Pg236
                                                       31 of 59


  3.    RESTRUCTURING

  3.1   As at the date of this Deed, the Restructuring has been completed in all respects.

  3.2   Each relevant member of the Group has obtained all consents which are required to be obtained
        by it respectively in respect of the implementation of the Restructuring from any third party or
        Governmental Entity in accordance with all applicable contractual, constitutional and other
        formalities and/or all Applicable Law.

  4.    CONSTITUTION

  4.1   The Warrantors have Disclosed a true and complete copy of the articles of association, by-laws
        or any similar constitutional document of each Target Company. The provisions of all such
        constitutional documents have been complied with in all respects.

  4.2   The statutory or other corporate record books (including all registers and minute books) of each
        Target Company have been properly kept and contain a complete and accurate record of the
        matters which should be dealt with in them under Applicable Law and no notice or allegation
        that any of them is incorrect or should be rectified has been received.

  4.3   No Target Company nor any class of its members or other holders of equity interests has passed
        any resolution required to be filed with any Governmental Entity that has not yet been so filed.

  5.    SOLVENCY

  5.1   No order has been made and no resolution has been passed or proposed for the winding up of
        any Target Company or for a provisional liquidator or manager to be appointed in respect of
        any Target Company and no petition has been presented and no meeting has been convened for
        the purpose of considering the winding up of any Target Company, and no corporate action,
        legal proceedings or other procedure or step is being taken or has been taken by any person in
        respect of any of the foregoing.

  5.2   No administration order has been made and no petition for such an order has been presented in
        respect of any Target Company.

  5.3   No intention to appoint administrators has been issued or proposed in respect of any Target
        Company.

  5.4   No receiver, administrator or manager (which expression shall include an administrative
        receiver) has been appointed or is proposed to be appointed in respect of all or any of the assets
        of any Target Company, nor has any power of sale or power to appoint a receiver or manager
        under the terms of any mortgage, charge or other security in respect of all or any assets of any
        Target Company become exercisable.

  5.5   In respect of each Target Company, no secured party has taken possession of all or substantially
        all its assets nor has any distress, execution, attachment, sequestration or other legal process
        been levied, enforced or sued on or against all or substantially all its assets and such secured
        party maintains possession, or any such process is not dismissed, discharged, stayed or
        restrained, in each case within 30 days.

  5.6   No Target Company is, nor has admitted itself to be, unable to pay its debts as they fall due,
        nor has it failed to pay its debts when due, nor is it otherwise liable to be found unable to pay
        its debts or otherwise.




                                                   29
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-6
                   2-2 Filed
                          Filed
                              09/13/21
                                02/12/21 Entered
                                           Entered
                                                 09/13/21
                                                   02/12/21
                                                          14:19:31
                                                            12:31:01 Exhibit
                                                                      ExhibitB 3B
                                                                               -
                to Ng Deutsch
                      Declaration
                               Declaration
                                  (Warranty Deed)
                                            Pg 122 of
                                                    Pg236
                                                       32 of 59


  5.7    No statutory demand has been served on any Target Company which has not been paid in full
         or been withdrawn.

  5.8    In the seven (7) years before the date of this Deed, no Target Company has been a party to any
         transaction at an undervalue nor given or received any preference.

  5.9    No Target Company has at any time been party to any transaction defrauding creditors.

  5.10   No loan capital, borrowings or interest is overdue for payment by any Target Company and no
         other material obligation or Indebtedness of any Target Company is overdue for performance
         or payment.

  5.11   No creditor of any member of the PAIH Material Group has taken steps to (A) enforce any debt
         or other sum owed by that member of the PAIH Material Group; or (B) make any demand under
         any guarantee granted by a member of the PAIH Material Group in favour of such creditor.

  5.12   No event or circumstance is outstanding which constitutes a default under any agreement or
         instrument which is binding on a member of the PAIH Material Group or to which the assets
         of a member of the PAIH Material Group or the shares of any Target Company are subject.

  5.13   No unsatisfied judgment is outstanding against any Target Company.

  5.14   No Target Company has entered into a general assignment, arrangement or composition with
         or for the benefit of its creditors.

  5.15   No Target Company has suspended or ceased or threatened to suspend or cease to carry on all
         or a material part of its business.

  5.16   No Target Company has taken any action in furtherance of, or indicating its consent to, approval
         of or acquiescence in, any of the foregoing acts.

  5.17   No event analogous to and/or with analogous effect to any of those described in paragraphs 5.1
         to 5.16 of this Schedule has occurred in or outside Hong Kong.

  6.     ACCOUNTING MATTERS

  6.1    The Accounts and the equivalent accounts for the prior three (3) financial years or periods (the
         “Past Accounts”):

         (A)     comply with the requirements of Applicable Law;

         (B)     have been prepared under the historical cost convention and in accordance with Hong
                 Kong Financial Reporting Standards;

         (C)     are true and accurate and show a true and fair view of the state of affairs of each Target
                 Company as at date to which they were prepared and of its results for the accounting
                 reference period ended on that date, except as qualified in the auditors’ report;

         (D)     have been prepared on bases and policies of accounting consistent with each other;

         (E)     make full and proper provision for (or, if appropriate, disclose by way of note) all assets
                 and Liabilities and all capital and financial commitments of each Target Company as
                 at or on the date to which they were prepared;




                                                    30
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-6
                   2-2 Filed
                          Filed
                              09/13/21
                                02/12/21 Entered
                                           Entered
                                                 09/13/21
                                                   02/12/21
                                                          14:19:31
                                                            12:31:01 Exhibit
                                                                      ExhibitB 3B
                                                                               -
                to Ng Deutsch
                      Declaration
                               Declaration
                                  (Warranty Deed)
                                            Pg 123 of
                                                    Pg236
                                                       33 of 59


        (F)     make full and proper provision for depreciation in accordance with accepted
                accounting principles, having regard to the condition and age of the fixed assets
                included in the same;

        (G)     include any slow-moving stock and non-recoverable work in progress at an appropriate
                written down value, attribute no value to any redundant or obsolete stock and include
                the remaining stock at a value which does not exceed the lower of its cost and net
                realisable value at the date to which the relevant accounts were prepared.

  6.2   The profits shown in the Accounts and in the Past Accounts have not to a material extent been
        affected by any extraordinary or exceptional event or circumstance or by any other factor
        rendering them unusually high or low, other than disposals of properties held by any of the
        Target Companies which have been Disclosed.

  6.3   All books of account, ledgers and financial records required by Applicable Law to be
        maintained by the Target Group:

        (A)     have been fully, properly and accurately kept and completed by each Target Company
                as required by Applicable Law; and

        (B)     are under the exclusive ownership and direct control of the Target Group.

  6.4   During the period covered by the Accounts and the Past Accounts, not more than ten per cent
        of any description of goods or services supplied to or by any Target Company were supplied
        by or to any one person or group of connected persons.

  6.5   The Management Accounts have been prepared in accordance with Hong Kong Financial
        Reporting Standards consistently applied (and on a basis consistent with that upon which the
        Accounts were prepared) and adequately reflect in all material respects the assets and Liabilities
        and the state of affairs and financial position of each Target Company at the dates to which they
        have been prepared and its results over the period from the Accounts Date to the date to which
        they were prepared.

  6.6   No Target Company has any Liabilities except those specifically provided for in the Accounts
        or Management Accounts or incurred in the normal course of trading since the Accounts Date.

  6.7   Each Target Company is only owed money as original creditor and is not owed any money
        other than trade debts incurred in the ordinary course of business and cash at bank.

  6.8   No amounts are owing to any Target Company as a result of any loan or advance made by any
        Target Company prior to the date of this Deed (otherwise than as a result of giving credit in the
        normal course of business) and no Target Company has agreed to make any such loan or
        advance, other than as Disclosed in the Accounts.

  7.    CHANGES SINCE THE ACCOUNTS DATE

  7.1   Since the Accounts Date:

        (A)     the business of each Target Company has been carried on in the ordinary course and so
                as to maintain it as a going concern and there has been no material adverse change in
                the financial position or trading or of any Target Company;

        (B)     there has been no material reduction in the aggregate value of the net assets of any
                Target Company as shown in the Accounts;



                                                   31
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-6
                   2-2 Filed
                          Filed
                              09/13/21
                                02/12/21 Entered
                                           Entered
                                                 09/13/21
                                                   02/12/21
                                                          14:19:31
                                                            12:31:01 Exhibit
                                                                      ExhibitB 3B
                                                                               -
                to Ng Deutsch
                      Declaration
                               Declaration
                                  (Warranty Deed)
                                            Pg 124 of
                                                    Pg236
                                                       34 of 59


        (C)     no Target Company has made or agreed to make any payment or entered into any
                transaction or commitment or incurred any liability except in the ordinary course of its
                trading and for full value;

        (D)     no Target Company has acquired or disposed of or agreed to acquire or dispose of any
                business or any material asset other than trading stock in the ordinary course of trading;

        (E)     no dividend or distribution (whether in cash, stock or in kind) of capital or income has
                been declared made or paid by or in respect of any share or other equity capital or assets
                of any Target Company;

        (F)     each Target Company has paid its creditors within the times agreed with them and there
                has been no change in the manner or timing of the invoicing or debt collection of any
                Target Company;

        (G)     no Target Company has offered or agreed to offer price reductions, discounts or rebates
                on the sale of goods or services, other than in the ordinary course of business and in
                accordance with past practice; and

        (H)     as at the date of this Deed, the business of the Target Group has not been materially
                and adversely affected by the loss of or any reduction in business or supplies from any
                important customer(s), client(s) or source(s) of supply or any abnormal factor(s) not
                affecting similar businesses to a similar extent.

  8.    FINANCIAL COMMITMENTS AND BORROWINGS

  8.1   The Warrantors have Disclosed:

        (A)     a true, complete and accurate summary of the Indebtedness of the Target Group and
                copies of all material documents relating to or evidencing the same; and

        (B)     full particulars of all the bank accounts of each Target Company and of the bank
                mandates applicable to them.

  8.2   Other than the restrictive covenants contained in the Relevant Facilities, no event has occurred
        which has resulted or could reasonably be expected to result in any Indebtedness of any Target
        Company becoming due or any Encumbrance granted by or over any property, assets,
        undertaking, goodwill, reserves or share capital of any Target Company becoming enforceable.

  8.3   No Target Company has created nor has it agreed to create and nor is there subsisting any
        Encumbrance over all or any of its property, assets, undertaking, goodwill, reserves or share
        capital.

  8.4   No Target Company is nor has been engaged in any arrangements which are not properly shown
        or reflected in the Accounts and which involve the raising of finance under which that Target
        Company is or may become liable to repay Indebtedness.

  8.5   No investment or other grants or allowance and or loans or financial aid of any kind has been
        applied for or received or is receivable by any Target Company from any Governmental Entity.

  9.    DEBT DOCUMENTS

  9.1   Other than the indebtedness incurred pursuant to the Debt Documents, the Target Group Debt
        which will be novated to the Grantee on Completion and the intercompany debt owing between
        certain members of the Target Group to other members of the Target Group set out in Schedule


                                                   32
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-6
                   2-2 Filed
                          Filed
                              09/13/21
                                02/12/21 Entered
                                           Entered
                                                 09/13/21
                                                   02/12/21
                                                          14:19:31
                                                            12:31:01 Exhibit
                                                                      ExhibitB 3B
                                                                               -
                to Ng Deutsch
                      Declaration
                               Declaration
                                  (Warranty Deed)
                                            Pg 125 of
                                                    Pg236
                                                       35 of 59


        8 (Outstanding Intercompany Debt Among the Target Companies) (the “Target Group
        Intercompany Debt”) which will remain outstanding on Completion, each member of the
        Target Group does not have any other outstanding Indebtedness.

  9.2   No security exists over all or any of each member of the Target Group’s assets or its shares.

  9.3   Other than the transactions contemplated by the Transaction Documents, none of the PAIH
        Material Group have received notice of any sale, lease, transfer, conveyance, assignment or
        other disposal or any proposed sale, lease, transfer, conveyance, assignment or other disposal
        of any of the Debt Documents or any interest therein (including, without limitation, any other
        transaction or arrangement pursuant to which the economic benefit of or beneficial interest in
        such asset is reduced or diluted).

  9.4   The entry into, delivery and performance by the relevant member of the Group of, and the
        transactions contemplated by, the Debt Documents do not and will not conflict with any
        agreement or instrument binding upon such member of the Group or any assets of such member
        of the Group, or constitute a default, termination or acceleration event (howsoever described)
        under any such agreement or instrument.

  9.5   The relevant member of the Group has full power and authority to enter into and perform the
        Debt Documents, and the provisions of the Debt Documents will, when executed, constitute
        valid and binding obligations on each Warrantor, in accordance with their respective terms.

  9.6   The execution and delivery of, and the performance by the relevant member of the Group of its
        obligations under Debt Documents will not:

        (A)     result in a breach of any provision of its articles of association, by-laws or any similar
                constitutional document or any order or judgment that applies to or binds it or any of
                its assets;

        (B)     result in a breach of any Applicable Laws;

        (C)     cause such member of the Group to lose the benefit of any right or privilege it presently
                enjoys;

        (D)     give any Governmental Entity or third party the right to revoke, withdraw, suspend,
                cancel or terminate any Permit held by such member of the Group;

        (E)     contravene, conflict with or result in a violation or breach of or default under or the
                acceleration or cancellation of any obligation under, or give rise to a right by any person
                to terminate, cancel, modify or amend, any contract to which such member of the Group
                is a party or by which such member of the Group or its properties or assets are bound;
                or

        (F)     result in the imposition, creation or crystallisation of any Encumbrance upon or with
                respect to any property owned, leased or used by such member of the Group.

  9.7   No Debt Document identified in a Sale and Purchase Agreement that has not been made
        available by or on behalf of the Warrantors to the Grantee or its employees or professional
        advisers prior to the date of this Deed for the purposes of due diligence or other investigation
        carried out by or on behalf of the Grantee prior to entering into this Deed contains any provision
        which, in the opinion of a Grantee (acting reasonably), does, or would be expected to, result in
        the assumption or imposition of any adverse or onerous obligation or liability on the lender, the
        beneficiary of any credit support or chargee under any such Debt Document which obligation
        or liability would continue on or after Completion.

                                                   33
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-6
                   2-2 Filed
                          Filed
                              09/13/21
                                02/12/21 Entered
                                           Entered
                                                 09/13/21
                                                   02/12/21
                                                          14:19:31
                                                            12:31:01 Exhibit
                                                                      ExhibitB 3B
                                                                               -
                to Ng Deutsch
                      Declaration
                               Declaration
                                  (Warranty Deed)
                                            Pg 126 of
                                                    Pg236
                                                       36 of 59


  10.    MATERIAL CONTRACTS

  10.1   True and accurate copies of all contracts, covenants, commitments or arrangements to which
         any Target Company is party whether or not made in the ordinary course of trading or business
         under which the amount receivable or payable over the lifetime of the contract is in excess of
         $500,000 (including unusual or long term contracts, capital commitments, licences, agency,
         licensing, franchise distributorship and factoring agreements, agreements for services, supply
         agreements, outsourcing agreements any other agreements which might restrict its freedom to
         carry on its business) and which remain in force have been Disclosed (together the “Material
         Contracts”).

  10.2   Each Target Company and the other parties to each Material Contract have complied with and
         performed the Material Contracts in all material respects. No Target Company has received any
         notice alleging that it has not complied with or performed a Material Contract in any material
         respect.

  10.3   No notice has been given or received by a Target Company to terminate any Material Contract.

  11.    ASSETS

  11.1   Other than trading stock (inventory) disposed of in the ordinary course of trading, the assets
         included in the Accounts or acquired by any Target Company since the Accounts Date, and all
         other assets used or employed by any Target Company, are the absolute property of the relevant
         Target Company free from any Encumbrance and none of them are the subject of any leasing,
         hiring, hire purchase, assignment, factoring or other similar agreement or arrangement, nor any
         agreement or arrangement for payment on deferred terms. All such assets are in the possession
         or under the control of the relevant Target Company.

  11.2   There is no trading stock(inventory) kept by any Target Company.

  11.3   The assets and rights of each Target Company are now and at Completion will be sufficient to
         enable it to carry on over the next twelve (12) months its business in the ordinary course as
         carried on in the twelve (12) months ended on the date of this Deed.

  11.4   No plant, machinery, office equipment or vehicles are owned by any Target Company.

  12.    THE PROPERTIES

  12.1   Other than the Leases, a Target Company has good and marketable title to each of the Properties
         and is the beneficial and legal owner in exclusive possession of the estate or interest in each
         Property specified in Schedule 5 (Properties) free from any Encumbrance, debenture, lease,
         underlease, tenancy adverse right, condition, privilege, easement, overriding claim, covenant,
         restriction, exceptance, reservation, claim or other interest and any matters or things registered
         or capable of registration in any registry and a Target Company is in a position (without
         incurring any liabilities) to sell each Property with full title guarantee.

  12.2   The information in respect of each of the Properties set out in Schedule 5 (Properties) is true,
         complete and accurate, copies of all material documents relating to each of the Properties have
         been supplied prior to the date of this Deed.

  12.3   No Target Company, by its use or occupation of the Properties or any of them, contravenes any
         lease or other right under which it occupies the same and/or any requirement or restriction
         having the force of law and:




                                                    34
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-6
                   2-2 Filed
                          Filed
                              09/13/21
                                02/12/21 Entered
                                           Entered
                                                 09/13/21
                                                   02/12/21
                                                          14:19:31
                                                            12:31:01 Exhibit
                                                                      ExhibitB 3B
                                                                               -
                to Ng Deutsch
                      Declaration
                               Declaration
                                  (Warranty Deed)
                                            Pg 127 of
                                                    Pg236
                                                       37 of 59


          (A)     each Target Company has complied with all covenants, conditions, restrictions,
                  statutory and other requirements, by-laws, orders and regulations affecting each
                  Property, none of which is of an unusual or onerous nature or prejudicially affects the
                  Property or the relevant Target Company's use, occupation or powers of disposal of the
                  same; and

          (B)     so far as the Warrantors are aware, nothing has been done or has occurred which could
                  prevent or restrict any development or use of the Properties (or any of them, or any part
                  of any of them) for which planning permission has been or is expected to be obtained.

  12.4    No notices, orders, proposals, applications, requests or schedules of dilapidations affecting or
          relating to any of the Properties have been served or made by any person and, so far as the
          Warrantors are aware, there are no circumstances which are likely to result in any being served
          or made.

  12.5    No Target Company, nor any person on its behalf, has expressly or impliedly waived any breach
          by any tenant or other person of any covenant, agreement, restriction, stipulation or obligation
          relating to any of the Properties, or any part of any of them or of which any of the Properties or
          any part of any of them has the benefit, and every lessee, tenant, licensee or occupier of the
          Properties has in all material respects observed and performed all covenants (including
          covenants as to payment of rent, charges or fees) and all other agreements, restrictions,
          stipulations or obligations aforesaid.

  12.6    The buildings and other structures on the Properties are in good and substantial repair and fit
          for the purposes for which they are used, there is no material defect in the construction or
          condition of any of the Properties and no dangerous or deleterious materials (including high
          alumina cement, blue asbestos or calcium chloride accelerator) have been used in the
          construction of any of them.

  12.7    In the case of such of the Properties as are leasehold, there are no rights for any landlord to
          break the term and there are no circumstances which would entitle or require any landlord or
          any other person to exercise any power of entry upon or, right to be in possession of any of
          such Properties, or which would otherwise restrict or terminate the continued possession or
          occupation of any of them, and all rents and service charges in respect of any such Properties
          have been paid to date and when due.

  12.8    There is no outstanding monetary claim or liability (contingent or otherwise) affecting the
          Properties and, in the case of any Property which is leasehold, there are no rent reviews in the
          course of being determined or exercisable by the landlord from a date prior to Completion.

  12.9    All documents necessary to prove the title of any Target Company to any of the Properties or
          which relate to any Target Company's title to the same have been duly registered where
          necessary and are now in the exclusive possession or under the exclusive control of the relevant
          Target Company free from any Encumbrance or other rights and interests of any third parties.

  12.10   Other than the Properties, no Target Company owns, occupies or otherwise uses or has any
          interest in any land or buildings (whether of freehold, leasehold or other tenure) nor any rights
          or obligations to acquire any such interest, and no Target Company has any liability (existing
          or contingent) in respect of any such land or building previously owned, occupied or otherwise
          used by it or in which it had any interest.

  13.     LEASES

  13.1    In relation to each leasehold Property, each person in whom any superior interest was, at the
          relevant time, vested had at the date of the grant of each relevant Lease and at the date of the

                                                     35
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-6
                   2-2 Filed
                          Filed
                              09/13/21
                                02/12/21 Entered
                                           Entered
                                                 09/13/21
                                                   02/12/21
                                                          14:19:31
                                                            12:31:01 Exhibit
                                                                      ExhibitB 3B
                                                                               -
                to Ng Deutsch
                      Declaration
                               Declaration
                                  (Warranty Deed)
                                            Pg 128 of
                                                    Pg236
                                                       38 of 59


         grant of each relevant superior lease (as the case may be), and all consents necessary to the
         grant of that Lease and of each such superior lease were obtained.

  13.2   The terms of each Lease are such as would normally be found in a lease of the same type as the
         Lease and, in particular:

         (A)     each Lease is on terms that it is assignable with the consent of the landlord (which
                 cannot be unreasonably withheld), no Lease which is a new tenancy contains any
                 agreement specifying either circumstances in which the landlord may withhold consent
                 to an assignment or conditions to which such consent may be granted where those
                 circumstances or conditions are not such as would be normally found in a lease of the
                 same type as the Lease and no Lease is on terms that the relevant Target Company must
                 offer the Property back to the landlord before assigning it;

         (B)     each Lease is on terms that the Grantee will be entitled, without any consent from the
                 landlord, to carry on the business at the Property; and

         (C)     where the rent reserved by any Lease is subject to review, all reviews are calculated on
                 an open market basis and there are no outstanding rent reviews.

  13.3   No Lease has been varied nor have any licences or consents been issued under any Lease and
         no collateral assurances or undertakings have been entered into with any relevant reversioner
         or any third party.

  13.4   There is no obligation to reinstate any leasehold Property during or at the end of the term
         granted by the Lease relating to the Property by removing any alteration or addition which has
         been made to it.

  13.5   There is no major item of expenditure already incurred by the landlord of any leasehold
         Property or expected to be incurred by him within the next 12 months, which is recoverable in
         whole or in part from the Warrantor or those deriving title under it.

  13.6   No notice has been given or received under any Lease and there is no subsisting dispute between
         any of the Target Companies and the reversioner in relation to any Lease.

  14.    ENVIRONMENTAL

  14.1   Each Target Company has complied and is complying in all respects with all Environmental
         Laws and all recommendations, requests or demands from any Governmental Entity in relation
         to Environmental Matters, and there are no facts or circumstances which may lead to any breach
         of or liability under any Environmental Laws.

  14.2   No Target Company, nor any of its officers or employees, has incurred or become subject to
         any civil or criminal liability in relation to any matters referred to in paragraph 14.1 of this
         Schedule and the Warrantors are not aware of any matters or circumstances which might give
         rise to any such liability, including any current, pending or threatened Court or administrative
         proceedings.

  14.3   None of the Properties nor any premises adjacent to any of the Properties:

         (A)     is or has been nor is likely to have been, contaminated by any Hazardous Substances
                 and/or has been subject to any land use which might reasonably be expected to have
                 resulted in its being contaminated, and there are no circumstances which may require
                 expenditure in remediating any Property in order to comply with Environmental Laws
                 or otherwise for the protection of the Environment; or

                                                   36
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-6
                   2-2 Filed
                          Filed
                              09/13/21
                                02/12/21 Entered
                                           Entered
                                                 09/13/21
                                                   02/12/21
                                                          14:19:31
                                                            12:31:01 Exhibit
                                                                      ExhibitB 3B
                                                                               -
                to Ng Deutsch
                      Declaration
                               Declaration
                                  (Warranty Deed)
                                            Pg 129 of
                                                    Pg236
                                                       39 of 59


         (B)     comprises reclaimed, made or filled land.

  14.4   No Target Company nor any Property has been the subject of any enquiry, investigation,
         inspection, claim, prosecution, litigation, arbitration, dispute resolution proceedings,
         enforcement, prohibition, stop, remediation, improvement or other notice or other proceeding
         under any Environmental Laws other than merely routine inspections, and, so far as the
         Warrantors are aware, no such matters are pending, threatened or proposed; and there are no
         facts or circumstances which may lead to any such enquiries, investigations, inspections,
         claims, prosecutions or other proceedings.

  14.5   There are, and have been, no landfills, underground storage tanks, mining operations or
         uncontained or unlined storage treatment or disposal areas for Hazardous Substances or waste
         (whether permitted by Environmental Laws or otherwise) present or carried out at, on or under
         any of the Properties or within 200 metres of any of the Properties. There are no polychlorinated
         biphenyls at, on or under any of the Properties.

  14.6   No Target Company has or is likely to have any actual or potential liability under any
         Environmental Laws by reason of it having owned, occupied or used any previous properties.

  14.7   No Target Company has given or received any warranties, representations, undertakings or
         indemnities in respect of (or has otherwise attempted to apportion) any liabilities, duties or
         obligations that arise under any Environmental Laws.

  15.    HEALTH AND SAFETY

  15.1   Each Target Company has complied and is complying in all respects with all Health and Safety
         Laws and all recommendations, requests or demands from any Governmental Entity in relation
         to Health and Safety Matters and there are no facts or circumstances which may lead to any
         breach of or liability under any Health and Safety Laws.

  15.2   No Target Company nor any of its directors, officers or employees has incurred or become
         subject to any civil or criminal liability in relation to any matters referred to in paragraph 15.1
         of this Schedule and the Warrantors are not aware of any matters or circumstances which might
         give rise to any such liability including any current, pending or threatened court or
         administrative proceedings.

  15.3   The Grantee has been supplied with true and complete copies of all reports, surveys,
         investigations, assessments, audits, correspondence, health and safety policy statements,
         records of accidents, illnesses and reportable diseases, assessments of substances hazardous to
         health or data in the relevant Target Company's possession or under its control relating to the
         application of Health and Safety Laws to the Target Companies or its business or the Properties.

  15.4   No Target Company nor any Property has been the subject of any enquiry, investigation,
         inspection, claim, prosecution, litigation, arbitration, dispute resolution proceedings,
         enforcement, prohibition, stop, remediation, improvement or other notice or other proceeding
         under any Health and Safety Laws other than merely routine inspections, and so far as the
         Warrantors are aware, no such matters are pending, threatened or proposed and there are no
         facts or circumstances which may lead to any such investigations, inspections, claims,
         prosecutions or other proceedings.

  15.5   No Target Company has given or received any warranties or indemnities in respect of (or has
         otherwise attempted to apportion) any liabilities, duties or obligations that arise under any
         Health and Safety Law.




                                                    37
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-6
                   2-2 Filed
                          Filed
                              09/13/21
                                02/12/21 Entered
                                           Entered
                                                 09/13/21
                                                   02/12/21
                                                          14:19:31
                                                            12:31:01 Exhibit
                                                                      ExhibitB 3B
                                                                               -
                to Ng Deutsch
                      Declaration
                               Declaration
                                  (Warranty Deed)
                                            Pg 130 of
                                                    Pg236
                                                       40 of 59


  15.6   There is no asbestos and there are no asbestos-containing or any other deleterious materials at,
         on or under any of the Properties and there are no outstanding costs or expenses, for which any
         Target Company is or could be liable, associated with the surveying, labelling, encasement,
         treatment, removal or disposal of any such materials.

  16.    INTELLECTUAL PROPERTY

  16.1   No Target Company owns any registered or unregistered Intellectual Property Rights.

  16.2   No Target Company requires any Intellectual Property Rights or any licence to use any
         Intellectual Property Rights for any of the operations of any of its business or for the use of any
         of its assets.

  16.3   Each Target Company is entitled to carry on the businesses now carried on by it in the manner
         in which it is now carried on and neither the manner of such business nor the operations of any
         Target Company infringes or is likely to infringe or conflict with any Intellectual Property
         Rights of any other person or will or may give rise to a liability on any Target Company to
         make payment of any royalty or other compensation pursuant to any Applicable Laws.

  16.4   No person has outstanding any claim against any Target Company based on such person's
         Intellectual Property Rights and there are no grounds to anticipate that there will be any such
         claim. No amounts, whether by royalty or otherwise, are due to any person in respect of the
         ownership or use by any Target Company of any Intellectual Property Rights.

  16.5   Each Target Company has ownership in all inventions which were made by officers, directors,
         employees, freelance workers, consultants and subcontractors and which arose in connection
         with and pursuant to a job at or the work for such Target Company in circumstances where such
         ownership would normally and reasonably be expected to result from such a job or work.

  16.6   So far as the Warrantors are aware, no Target Company's Intellectual Property Rights are being
         nor have been infringed by any person.

  16.7   No Target Company has disclosed or permitted to be disclosed, or undertaken or arranged to
         disclose, to any person any of its know-how, secrets, confidential information, technical
         processes or lists of customers or suppliers other than pursuant to a written and binding
         confidentiality agreement between the Target Company and the recipient of such information
         and materials. So far as the Warrantors are aware, there has been no breach of any
         confidentiality obligations owed by any person to any Target Company.

  16.8   No Target Company uses or has ever used any name other than its corporate name for any
         purpose, and each Target Company retains all rights to use such names as its corporate name.

  16.9   Neither this Deed nor the transactions contemplated by it will result in any Target Company (i)
         granting to any person any right to or with respect to any Intellectual Property Rights or (ii)
         being obligated to pay any royalties or other amounts to any person in excess of those payable
         by it.

  17.    IT SYSTEMS

         No Target Company owns any of the IT Systems used by it in the operation of its business.

  18.    DATA PROTECTION

  18.1   Each Target Company has complied fully with the Data Protection Laws, including all
         requirements relating to:


                                                    38
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-6
                   2-2 Filed
                          Filed
                              09/13/21
                                02/12/21 Entered
                                           Entered
                                                 09/13/21
                                                   02/12/21
                                                          14:19:31
                                                            12:31:01 Exhibit
                                                                      ExhibitB 3B
                                                                               -
                to Ng Deutsch
                      Declaration
                               Declaration
                                  (Warranty Deed)
                                            Pg 131 of
                                                    Pg236
                                                       41 of 59


         (A)     notifications and registrations;

         (B)     use of personal data for marketing purposes;

         (C)     use of cookies and tracking devices;

         (D)     use of CCTV systems; and

         (E)     monitoring employee use of IT systems.

  18.2   No websites are operated by any Target Company.

  18.3   Each Target Company has implemented appropriate technical and organisational measures
         against unauthorised or unlawful processing of personal data and against accidental loss or
         destruction of, or damage to, personal data.

  18.4   No Target Company has received any enforcement or other notice from any Governmental
         Entity or any notices from data subject or other third parties alleging non-compliance with the
         Data Protection Laws nor are there any outstanding data subject access requests.

  19.    REGULATORY MATTERS

  19.1   All Permits (including Environmental Consents and licences under the consumer credit
         legislation) necessary to enable each Target Company to carry on its business and/or use its
         assets effectively in the places and in the manner in which such business is now carried on
         and/or assets are presently used have been obtained by the relevant Target Company and the
         relevant Target Company has complied with all conditions attaching to such Permits. All
         Permits are in full force and effect and have been fully complied with by the relevant Target
         Company and the Warrantors are not aware of any circumstances indicating that any of them is
         likely to be suspended, cancelled, revoked, varied or not renewed in the ordinary course.

  19.2   No Target Company has ever been the subject of any enquiry, investigation, inquiry or
         complaint by, or the threat of the same from, any Governmental Entity.

  19.3   No Target Company has ever been engaged in or threatened with legal proceedings for any
         breach or alleged breach of competition laws or taken steps to compromise any such action or
         threatened action.

  19.4   No Target Company, nor any person for whom it is or could be vicariously responsible, has
         committed any breach of or failed to perform or observe any provision of its memorandum or
         articles of association, by-laws or any similar constitutional document or of any legislation in
         any part of the world, or any covenant, agreement, or the terms or conditions of any Permit or
         any other consent or licence or any judgment or order of a Court or other competent tribunal or
         authority by which the relevant Target Company is bound or to which it is a Party or which
         affects any of its assets.

  19.5   No Target Company is or has been engaged in procedures leading to the award of a contract
         which contravenes the requirements of any Applicable Law concerning public procurement.

  19.6   Each Target Company has complied with the provisions of the Hong Kong Companies
         Ordinance or the equivalent legislation in the country of its incorporation and all returns,
         particulars, resolutions and other documents required under any legislation to be delivered on
         behalf of the relevant Target Company to the registrar of companies or to any other
         Governmental Entity have been properly made and delivered within the requisite time limits.



                                                    39
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-6
                   2-2 Filed
                          Filed
                              09/13/21
                                02/12/21 Entered
                                           Entered
                                                 09/13/21
                                                   02/12/21
                                                          14:19:31
                                                            12:31:01 Exhibit
                                                                      ExhibitB 3B
                                                                               -
                to Ng Deutsch
                      Declaration
                               Declaration
                                  (Warranty Deed)
                                            Pg 132 of
                                                    Pg236
                                                       42 of 59


  20.    ANTI-CORRUPTION AND TRADE

  20.1   No Target Company nor any current or former directors, officers, employees or agents of a
         Target Company has directly or indirectly made, promised or given any financial or other
         advantage to any government official, political party or political party official or candidate for
         office.

  20.2   Each Target Company has complied with all Anti-Corruption Laws. So far as the Warrantors
         are aware, each distributor, agent, contractor or representative engaged by each Target
         Company ("Business Intermediary") has conducted its business in compliance with all Anti-
         Corruption Laws.

  20.3   Each Target Company has in place appropriate policies and procedures designed to ensure
         compliance by it and its directors, officers, employees and Business Intermediaries with all
         Anti-Corruption Laws, and each Target Company has undertaken and continues to undertake
         proper and adequate procedures (including training procedures) so that all directors, officers,
         employees and Business Intermediaries are aware of such anti-corruption policies and
         procedures.

  20.4   No Target Company nor so far as the Warrantors are aware no Business Intermediary is or has
         been the subject of any investigation, inquiry or enforcement proceedings by any Governmental
         Entity, customer or potential customer or supplier or potential supplier, regarding any offence
         or alleged offence under any Anti-Corruption Laws or in relation to any corrupt act, and no
         such investigations, enquiries or proceedings have been threatened, proposed or are pending
         and there are no grounds or circumstances which would be likely to give rise to any
         investigation, enquiry or proceedings.

  20.5   No Target Company has conducted (or is conducting) an internal investigation in relation to
         any allegation involving a violation of any Anti-Corruption Law or any corrupt act.

  20.6   No Target Company: (a) has directly or indirectly engaged in any transaction, activity or
         conduct: (i) in Cuba, Iran, North Korea, Sudan, Syria or with any country, territory, person, or
         organisation that is the subject of Sanctions; (ii) that would reasonably be expected to result in
         a violation of applicable Sanctions; (iii) that would or could reasonably be expected to result in
         it becoming the target or subject of Sanctions; or (b) has received notice of, or is otherwise
         aware of, any claim, action, suit, proceedings or investigation involving it with respect to
         Sanctions.

  20.7   No Target Company is implementing any trade embargoes or other prohibitions or restrictions
         which would violate any Applicable Laws of the United States, the United Kingdom or the
         European Union.

  20.8   Each Target Company has in place appropriate policies and procedures designed to ensure
         compliance by the Target Company with Sanctions and with all Applicable Laws relating to
         import and export controls.

  21.    COMPLIANCE WITH APPLICABLE LAWS

         Each Target Company has at all times complied with Applicable Laws.

  22.    LITIGATION

  22.1   No Target Company, nor any person for whose acts or defaults any Target Company may be
         vicariously liable, is subject to any outstanding order or decree of any court or tribunal and no
         such person is engaged or proposing to engage in or the subject of any litigation, arbitration,

                                                    40
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-6
                   2-2 Filed
                          Filed
                              09/13/21
                                02/12/21 Entered
                                           Entered
                                                 09/13/21
                                                   02/12/21
                                                          14:19:31
                                                            12:31:01 Exhibit
                                                                      ExhibitB 3B
                                                                               -
                to Ng Deutsch
                      Declaration
                               Declaration
                                  (Warranty Deed)
                                            Pg 133 of
                                                    Pg236
                                                       43 of 59


         investigation, prosecution or other tribunal or legal proceedings or any claims or actions. So
         far as the Warrantors are aware, no such litigation, arbitration, investigation, prosecution or
         other tribunal or legal proceedings or claims or actions are pending or threatened by or against
         any Target Company or any such person or in respect of which any Target Company is or could
         be liable to indemnify or compensate any third party and there are no facts or other
         circumstances which will or could reasonably be expected to give rise to or result in any such
         litigation, arbitration, investigation, prosecution or other tribunal or legal proceedings or claims
         or actions.

  22.2   No litigation, arbitration, investigation, prosecution or other tribunal or legal proceedings or
         any claims or actions which, if adversely determined, might reasonably be expected to have an
         adverse effect on the Debt Completion and/or the final, non-appealable order from the United
         States Bankruptcy Court for the Southern District of New York, approving the Transaction
         Documents and the transactions contemplated thereby, has or have been started or threatened
         against any member of the Group.

  23.    INSURANCE

  23.1   Each Target Company is and has at all material times been fully covered by valid insurances
         against all normal risks, having regard to the type of business carried on and assets owned or
         used by it, including adequate insurance for the full replacement or reinstatement value of such
         business and assets, against liability to third parties (including product liability and risks which
         it is contractually obliged by a third party to cover public and employee's liability).

  23.2   Full particulars of all insurances of each Target Company and true, complete and accurate
         copies of all policies of insurance of each Target Company have been Disclosed.

  23.3   The policies of insurance to which each Target Company is a party are valid and enforceable
         and all premiums due have been paid to date and when due and, so far as the Warrantors are
         aware, there are no outstanding claims or circumstances likely to give rise to a claim under any
         such policy and nothing has been done or omitted to be done which has made or could make
         any such policy void or voidable or whereby the renewal of any such policy might be affected
         or the premiums due in respect of any of them are likely to be increased.

  24.    EMPLOYEES, OFFICERS, CONSULTANTS AND AGENTS

         None of the Target Companies have any employees, officers, consultants and/or agents.

  25.    PENSIONS

         No Target Company is a party to nor does it participate in or contribute to any scheme,
         agreement or arrangement (including any ex gratia amounts) for the provision of any pension,
         retirement, lump sum, death, incapacity, ill-health, disability, accident or other like benefits for
         any employee or his spouse, civil partner, child or dependant, and no Target Company has given
         any undertaking or assurance as to the continuance, introduction, improvement or increase of
         any such benefits.

  26.    ARRANGEMENTS WITH CONNECTED PERSONS

  26.1   Other than the execution of new lease agreements in respect of the Properties leased to the
         related companies of PAIH (in form and substance (including the identity of the tenant))
         satisfactory to the Grantee, neither any of the Warrantors nor any director or shareholder of any
         Target Company, nor any Affiliate or Connected Person of any of them, has any interest (direct
         or indirect) in any agreement or arrangement to which any Target Company is party or in any


                                                     41
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-6
                   2-2 Filed
                          Filed
                              09/13/21
                                02/12/21 Entered
                                           Entered
                                                 09/13/21
                                                   02/12/21
                                                          14:19:31
                                                            12:31:01 Exhibit
                                                                      ExhibitB 3B
                                                                               -
                to Ng Deutsch
                      Declaration
                               Declaration
                                  (Warranty Deed)
                                            Pg 134 of
                                                    Pg236
                                                       44 of 59


         business which has a close trading relationship with that of any Target Company or which is or
         is likely to become competitive with the business of any Target Company.

  26.2   Other than remuneration and expenses properly due to its directors in the ordinary course, there
         are no amounts owing by or to any Target Company to or by any of the Warrantors or any
         shareholder or officer of any Target Company, or Connected Person of any of them, and any
         Target Company is under any liability (contingent or otherwise) in respect of any guarantee,
         suretyship, indemnity or like obligation given by or binding on any Target Company in respect
         of any liabilities or obligations of any of the Warrantors, such shareholders, directors or
         Connected Persons.

  27.    DISCLOSURE

         All information contained in this Deed and all other information which has been given in
         writing or made available by or on behalf of the Warrantors or the Target Group to the Grantee
         or its respective agents, employees or professional advisers in the course of the negotiations
         leading up to this Deed or in the course of any due diligence or other investigation carried out
         by or on behalf of the Grantee prior to entering into this Deed was when given and (other than
         when superseded by information subsequently given in writing or made available by or on
         behalf of the Warrantors) remains true, complete and accurate in all material respects and not
         misleading in any material respect and there are no facts or matters or circumstances not
         disclosed in writing to the Grantee which render any such information untrue, inaccurate or
         misleading in any material respect or the disclosure of which might reasonably affect the
         willingness of the Grantee to purchase the Option Securities and/or the shares in the Target
         Companies.

  28.    TAX

  28.1   Each Target Company has within the requisite time limits duly made all returns, given all
         notices and supplied all other information required to be supplied to the Tax Authority and all
         such information, returns and notices were when given or supplied and are now accurate in all
         material respects and made on a proper basis and are not, so far as the Warrantors are aware,
         likely to be the subject of any dispute with any Tax Authority.

  28.2   The provisions or reserves for tax appearing in the Accounts are sufficient (on the basis of the
         rates of tax current at the date of this Deed) to cover all tax for which any Target Company was
         at the Accounts Date or may after that date become or have become liable on or in respect of,
         or by reference to, any profits, gains or income (whether deemed or actual) for any period ended
         on or before the Accounts Date or in respect of any distribution or transaction made or entered
         into, or deemed made or entered into, on or before the Accounts Date.

  28.3   Each Target Company is in possession and control of all records and documentation that it is
         obliged to hold, preserve and retain for the purposes of any tax and of sufficient information to
         enable it to compute correctly its liability to tax in so far as it relates to any event occurring on
         or before Completion.

  28.4   Each Target Company has duly deducted, withheld, paid and accounted for all tax due to have
         been deducted, withheld, paid or accounted for by it before the date of this Deed and is not and
         has not at any time since the Accounts Date been liable to pay interest on any unpaid tax.

  28.5   The amount of the trading losses available to the Target Group for carry forward have been (or
         will prior to Completion be) agreed with the tax authority and nothing has been done which
         (whether of itself or taken together with any other event or circumstance occurring on, before
         or after the date of this Deed) might result in the Target Group being unable to use as a credit
         against its corporation tax liability.

                                                     42
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-6
                   2-2 Filed
                          Filed
                              09/13/21
                                02/12/21 Entered
                                           Entered
                                                 09/13/21
                                                   02/12/21
                                                          14:19:31
                                                            12:31:01 Exhibit
                                                                      ExhibitB 3B
                                                                               -
                to Ng Deutsch
                      Declaration
                               Declaration
                                  (Warranty Deed)
                                            Pg 135 of
                                                    Pg236
                                                       45 of 59


  28.6    Since the Accounts Date, no Target Company has made and no Target Company is subject to
          any present or future liability to make or provide any payment or consideration which could be
          disallowed as a deduction in computing the profits of any Target Company.

  28.7    No Target Company has made any borrowings in a foreign currency such that on repayment a
          charge to corporation tax might arise on any profit or gain accruing in relation or by reference
          to any such repayment.

  28.8    No Target Company is the lessee of any lease of plant and machinery.

  28.9    There exist no circumstances under which the lessor or owner of any plant and equipment
          subject to any lease will or may be denied any allowances by reference to which the initial
          rental under the lease was calculated.

  28.10   The book value of each of the capital assets of each Target Company stated in or adopted for
          the purposes of the Accounts, in the case of assets acquired after the Accounts Date, in the
          accounting records of the relevant Target Company is such that on the disposal or deemed
          disposal of such assets or any of the same at that value no balancing charge, or chargeable gain,
          would arise, accrue or crystallise.

  28.11   No chargeable gain will arise on the disposal of any debt owing to any Target Company (not
          being a debt on a security) and/or the settlement of any intercompany or creditor balances and
          no Target Company has acquired any benefit under any policy of insurance other than as
          original beneficial owner.

  28.12   No allowance or loss which might accrue on the disposal by any Target Company of any share
          in or security of any company is liable to be reduced.

  28.13   All transactions or arrangements made by each Target Company have been made on fully arm's
          length terms.

  28.14   In relation to each transaction for the supply of goods or services or the lending or borrowing
          of money into which any Target Company has entered with a party with which it was connected,
          the relevant Target Company has full contemporaneous documentary evidence of the process
          used to establish that arm's length terms applied.

  28.15   There are no circumstances which could give rise to any Target Company being denied time
          apportionment in computing chargeable gains.

  28.16   No Target Company has ever reduced its share capital or repurchased, repaid or redeemed any
          share capital nor capitalised any profits, reserves or share premium account in the form of, or
          in paying up, any amounts unpaid on any shares, debentures or other securities, nor has any
          Target Company ever agreed or resolved to do any of the foregoing.

  28.17   Except by reason of being a member of the Target Group, no Target Company is nor has it ever
          been a member of a group of companies or consortium or associated with any company for tax
          purposes and no Target Company is under any liability to tax (contingent or otherwise) in
          respect of any other company which at any time has been a member of the same group or
          consortium as the relevant Target Company or an associated company of the relevant Target
          Company for tax purposes.

  28.18   No Target Company is under any liability to pay stamp duty and/or stamp duty land tax and/or
          stamp duty reserve tax and:




                                                    43
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-6
                   2-2 Filed
                          Filed
                              09/13/21
                                02/12/21 Entered
                                           Entered
                                                 09/13/21
                                                   02/12/21
                                                          14:19:31
                                                            12:31:01 Exhibit
                                                                      ExhibitB 3B
                                                                               -
                to Ng Deutsch
                      Declaration
                               Declaration
                                  (Warranty Deed)
                                            Pg 136 of
                                                    Pg236
                                                       46 of 59


          (A)     any document that may be necessary or desirable in proving the title of any Target
                  Company to any asset which is owned by that Target Company (including the
                  Properties), and each document which the relevant Target Company may wish to
                  enforce or produce in evidence, is duly stamped for stamp duty purposes, if applicable;

          (B)     neither entering into this Deed nor Completion will result in the withdrawal of a stamp
                  duty or stamp duty land tax relief granted on or before Completion which will affect
                  any Target Company; and

          (C)     since the Accounts Date, no Target Company has incurred any liability to, or been
                  accountable for, any stamp duty reserve tax.

  28.19   No Target Company is under any liability (whether actual or contingent) to pay any transfer or
          transaction tax and any document that may be necessary to prove the title of any Target
          Company to its assets (including the Properties) owned at Completion and which the Target
          Company may wish to enforce or produce in evidence, have been properly taxed (if applicable)
          and no such documents which are outside any jurisdiction would attract any transfer or
          transaction tax if they were brought into such jurisdiction.

  28.20   No Target Company has been a party to, nor has been otherwise involved in, any transaction,
          scheme or arrangement designed wholly or mainly or containing steps or stages having no
          commercial purpose and designed wholly or mainly for the purpose of avoiding or deferring
          tax or reducing a liability to tax.

  28.21   No Target Company has, at any time, been a party to or otherwise involved in a transaction or
          series of transactions in relation to which advisers considered that there was a risk that the
          Target Company could be liable to tax.

  28.22   No sub-contractor or other independent contractor of any Target Company is or has been for
          tax purposes an employee of a Target Company at any time and nor has any allegation that is
          or may be the case been made by any such contractor or Tax Authority.

  28.23   No Target Company is under any tax liability (actual or contingent) referable to any shares or
          securities or options issued or otherwise acquired or granted before Completion to or by reason
          of the employment or engagement of any present or former employee or officer of a Target
          Company or member of the Target Group or any Affiliate of such member, under any share
          option scheme formerly operated by any such company or otherwise.

  28.24   All tax deductible under any Applicable Laws relating to tax has, so far as is required to be
          deducted, been deducted from all payments made (or treated to be made) by the Target
          Companies. All amounts due to be paid to the relevant Tax Authority on or before the date of
          this Deed have been so paid.

  28.25   All necessary directions required to be obtained from any Tax Authority in order for the relevant
          Target Company to make payments without deducting any withholding tax have been so
          obtained by that Tax Authority.

  28.26   Since the Accounts Date:

          (A)     none of the Target Companies own an asset which has ceased to be a chargeable
                  intangible asset;

          (B)     none of the Target Companies have realised or acquired an intangible fixed asset; and




                                                    44
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-6
                   2-2 Filed
                          Filed
                              09/13/21
                                02/12/21 Entered
                                           Entered
                                                 09/13/21
                                                   02/12/21
                                                          14:19:31
                                                            12:31:01 Exhibit
                                                                      ExhibitB 3B
                                                                               -
                to Ng Deutsch
                      Declaration
                               Declaration
                                  (Warranty Deed)
                                            Pg 137 of
                                                    Pg236
                                                       47 of 59


          (C)    no circumstances have arisen which have required, or will require, a credit to be
                 brought into account by any of the Target Companies on a revaluation of an intangible
                 fixed asset.

  28.27   All tax deductible and payable under any Applicable Law has, so far as is required to be
          deducted, been deducted from all payments made (or treated as made) by the relevant Target
          Company. All amounts due to be paid to the relevant Tax Authority prior to the date of this
          Deed have been so paid by the due date, including, without limitation, all tax chargeable on
          benefits provided for directors, employees or former employees of each of the Target
          Companies or any persons required to be treated as such.




                                                  45
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-6
                   2-2 Filed
                          Filed
                              09/13/21
                                02/12/21 Entered
                                           Entered
                                                 09/13/21
                                                   02/12/21
                                                          14:19:31
                                                            12:31:01 Exhibit
                                                                      ExhibitB 3B
                                                                               -
                to Ng Deutsch
                      Declaration
                               Declaration
                                  (Warranty Deed)
                                            Pg 138 of
                                                    Pg236
                                                       48 of 59


                                           SCHEDULE 4

                                          TAX COVENANT

  1.    INTERPRETATION

  1.1   In this Schedule, the following words and expressions shall have the following meanings:

        "event" includes every event, act, transaction and every occurrence, circumstance, dealing,
        arrangement, default or omission of any kind whatsoever done or omitted to be done by a
        member of the Target Group or a Target Company or in any way concerning or affecting the
        Target Company, whether or not done or omitted to be done by it or any member of the Target
        Group;

        “Grantee’s Group” means the Grantee and its Affiliates;

        "Relief" means any relief, allowance or credit in respect of any tax or any deduction in
        computing income, profits or gains for the purposes of any tax; and

        “Taxation Statutes” means all statutes, statutory instruments, decrees, orders, enactments,
        laws, directives and regulations, whether domestic or foreign, providing for or imposing any
        tax.

  1.2   References in this Schedule to any "tax liability" shall include liabilities of the Target
        Companies to make actual payments of tax (or amounts in respect of tax).

  1.3   References in this Schedule to:

        (A)     income, profits or gains as being earned, accrued or received on or before a particular
                date or in respect of a particular period shall include income, profits or gains which are
                deemed to have been earned, accrued or received on or before that date or in respect of
                that period for the purposes of any tax;

        (B)     any payment or distribution as being made on or before a particular date shall include
                (i) any payment or distribution which has fallen due to be made on or before that date
                and (ii) any event which has occurred on or before that date and is, or is deemed to be,
                a payment or distribution for (in either such case) the purposes of any tax; and

        (C)     the result of an event on or before a particular time shall include the combined result
                of two (2) or more events the first or some of which shall have taken place on or before
                the relevant time.

  2.    TAX INDEMNITIES

  2.1   In addition and without prejudice to the Warranties and the other provisions of the Transaction
        Documents, each of the Warrantors jointly and severally undertakes to indemnify and keep
        indemnified the Grantee and/or the Target Companies from and against all Losses which may
        be suffered or incurred by the Grantee and/or the Target Companies which arise (directly or
        indirectly) from, in relation to or as a result of or otherwise in connection with:

        (A)     any tax liability of a Target Company arising directly or indirectly from any fact or
                matter in existence before Completion, including, the disposal of Pacific Andes
                Development Sdn Bhd by Pacific Andes Enterprises (Hong Kong) Limited;




                                                   46
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-6
                   2-2 Filed
                          Filed
                              09/13/21
                                02/12/21 Entered
                                           Entered
                                                 09/13/21
                                                   02/12/21
                                                          14:19:31
                                                            12:31:01 Exhibit
                                                                      ExhibitB 3B
                                                                               -
                to Ng Deutsch
                      Declaration
                               Declaration
                                  (Warranty Deed)
                                            Pg 139 of
                                                    Pg236
                                                       49 of 59


        (B)     the settlement of intercompany balances between the PAIH Material Group and other
                entities in the Group and/or their Affiliates and outstanding creditor balances from
                Pacific Andes Enterprises (Hong Kong) Limited to each of Valeriy Fedorovich
                Kolomlin and Meridian Investment Group Pte. Ltd.;

        (C)     the release of the corporate guarantees of the Debt Claims;

        (D)     any related party transactions among the Target Group (including Pelican Food) not on
                an arm’s length basis and/or for which transfer pricing documentation has not been
                entered into;

        (E)     any tax liability of a Target Company arising by reason of the failure of any person
                fully to pay and discharge when due (even if after Completion) any liability to taxation
                on its part where a Target Company is so liable by reason of having been, for tax
                purposes on or at any time before Completion, a member of the same group or
                consortium or otherwise connected or associated with, or a settlor or beneficiary in
                relation to, such person;

        (F)     any depletion or reduction in the value of the assets of the Grantee or the Target
                Company, or increase in the liabilities of either of them which (i) arises in consequence
                of any transfer of value received or effected by the Target Company prior to
                Completion; or (ii) is at Completion a charge on or gives rise to a power to sell,
                mortgage or charge any of the shares or assets of the Target Company, and which after
                Completion becomes a charge on or gives rise to a power to sell, mortgage or charge
                any of the shares or assets of the Target Company after a transfer of value occurring
                prior to Completion;

        (G)     any tax liability of a Target Company arising in respect of or in connection with or in
                consequence of (i) any income, profit or gain actually or deemed or treated as having
                been earned, accrued or received on or before Completion and/or (ii) any event
                occurring or entered into or deemed to have occurred or to have been entered into on
                or before Completion;

        (H)     any tax liability of a Target Company to pay, or to pay any amount in respect of the
                surrender by or to a Target Company of, any amount by way of group relief arising
                directly or indirectly from any fact or matter in existence before Completion;

        (I)     any non-compliance with any Applicable Law in relation to the conduct of the business
                on or before Completion including the failure to furnish tax returns and/or to inform
                the Hong Kong Inland Revenue Department on the chargeability of any assessable
                profits to tax, the qualifying expenditure adopted by any Target Company when
                claiming for commercial building allowance in relation to the capital expenditure
                incurred on the construction or acquisition of the Properties;

        (J)     any tax liability of a Target Company arising in respect of or in connection with or in
                consequence of the Restructuring; and/or

        (K)     any third party costs and expenses incurred or payable in connection with any tax
                liability or any such depletion of assets or in investigating, assessing, contesting or
                settling the same, or in connection with all proceedings in relation to the same including
                steps taken to avoid such tax liability or depletion of assets, in respect of which the
                Warrantors are liable to make payment under the foregoing paragraphs.

  2.2   In determining the liability of the Warrantors under this Schedule, no account shall be taken of
        any Relief or other event which, in either case, arises wholly or mainly by reason of events

                                                   47
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-6
                   2-2 Filed
                          Filed
                              09/13/21
                                02/12/21 Entered
                                           Entered
                                                 09/13/21
                                                   02/12/21
                                                          14:19:31
                                                            12:31:01 Exhibit
                                                                      ExhibitB 3B
                                                                               -
                to Ng Deutsch
                      Declaration
                               Declaration
                                  (Warranty Deed)
                                            Pg 140 of
                                                    Pg236
                                                       50 of 59


        occurring after Completion and accordingly where any tax liability in respect of which the
        Warrantors are liable to indemnify the Grantee and/or the Target Companies under paragraph
        2.1 is, or can be, reduced or prevented from arising by virtue of any such Relief or event. The
        Warrantors shall nevertheless be liable to indemnify the Grantee and/or the Target Companies
        in respect of such tax liability as if an actual payment of tax had been made and in any event
        without regard to such Relief or event.

  3.    OVER-PROVISIONS AND RELIEFS

  3.1   If the auditors for the time being of the Target Companies shall report (at the request and
        expense of the Warrantors) that any provision for tax in the Accounts (excluding any provision
        for deferred tax) has proved to be an over-provision, then the amount of such over-provision
        shall be dealt with in accordance with paragraph 3.3.

  3.2   If the auditors for the time being of the Target Companies shall report (at the request and
        expense of the Warrantors) that any tax liability which has resulted in a payment having been
        made or becoming due from the Warrantors under this Schedule will give rise to a Relief for
        the relevant Target Company which would not otherwise have arisen, then, as and when the
        liability of such Target Company to make an actual payment of or in respect of tax is reduced
        by reason of that Relief (and after taking account of the effect of all other Reliefs that are or
        become available to such Target Company including any Relief derived from a subsequent
        accounting period), the amount by which that liability is so reduced shall be dealt with in
        accordance with paragraph 3.3.

  3.3   Where it is provided under paragraphs 3.1 or 3.2 that any amount (the "Relevant Amount") is
        to be dealt with in accordance with this paragraph 3.3:

        (A)     the Relevant Amount shall first be set off against any payment then due from the
                Warrantors under this Schedule;

        (B)     to the extent there is an excess, a refund shall be made to the Warrantors of any previous
                payment or payments made by the Seller under this Schedule and not previously
                refunded under this paragraph, up to the amount of such excess; and

        (C)     to the extent that the excess referred to in paragraph 3.3(B) is not exhausted under that
                paragraph, the remainder of that excess shall be carried forward and set off against any
                future payment or payments which become due from the Warrantors under this
                Schedule.

  4.    RECOVERY FROM OTHER PERSONS

  4.1   If after the Warrantors have irrevocably and unconditionally satisfied in full any liability under
        paragraph 2.1 (and all further liability or loss or damage the subject of the relevant claim
        (including all related costs and expenses) has been made good to the relevant Target Company
        and the Grantee) the Target Company is entitled to recover from some other person (not being
        a member of the Grantee’s Group but including any Tax Authority) any sum in respect of the
        tax liability that resulted in the relevant liability of the Warrantors, or subsequently becomes
        entitled to make such a recovery, then the relevant Target Company shall (in either of those
        cases) as soon as reasonably practicable after becoming aware of such entitlement notify the
        Warrantors of its entitlement and shall, if reasonably and promptly so required by the
        Warrantors in writing, and subject first to being fully indemnified and secured to its satisfaction
        by the Warrantors in respect of all Losses it may thereby incur, take all reasonable steps to
        enforce that recovery (keeping the Warrantors informed of the progress of any action taken)
        and shall account to the Warrantors for whichever is the lesser of:


                                                   48
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-6
                   2-2 Filed
                          Filed
                              09/13/21
                                02/12/21 Entered
                                           Entered
                                                 09/13/21
                                                   02/12/21
                                                          14:19:31
                                                            12:31:01 Exhibit
                                                                      ExhibitB 3B
                                                                               -
                to Ng Deutsch
                      Declaration
                               Declaration
                                  (Warranty Deed)
                                            Pg 141 of
                                                    Pg236
                                                       51 of 59


        (A)     any sum so recovered (including any interest or repayment supplement paid by a Tax
                Authority relating to the period after receipt of the relative payment from the
                Warrantors) less any tax chargeable on the relevant Target Company in respect of the
                sum so recovered; and

        (B)     the amount paid by the Warrantors pursuant to paragraph 2 in respect of the tax liability
                in question.

  4.2   Paragraph 4.1 shall not apply to any recovery or repayment of any tax liability giving rise to a
        payment by the Warrantors under paragraph 2 where such repayment or recovery arises by
        virtue of any such Relief or event as is referred to in paragraph 2.2.




                                                  49
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-6
                   2-2 Filed
                          Filed
                              09/13/21
                                02/12/21 Entered
                                           Entered
                                                 09/13/21
                                                   02/12/21
                                                          14:19:31
                                                            12:31:01 Exhibit
                                                                      ExhibitB 3B
                                                                               -
                to Ng Deutsch
                      Declaration
                               Declaration
                                  (Warranty Deed)
                                            Pg 142 of
                                                    Pg236
                                                       52 of 59


                                          SCHEDULE 5

                                          PROPERTIES

          Property Owner                       Property Address

     1.   Rawley Trading Limited               Flat A1, 20/F & Roof, Blk A, Evergreen Villa, 43
                                               Stubbs Road and Car Parking Space No. 108, Hong
                                               Kong

     2.   Fastact Group Limited                Block 1, 14/ F and Car Port Space No. G122 and
                                               Car Parking Space No. 250, Repulse Bay Garden,
                                               Nos. 18-40 Belleview Drive, Hong Kong

     3.   Chasterton Group Limited             House No. 36, Manderly Garden, 48 Deep Water
                                               Bay Road, Hong Kong

     4.   Pacific Andes Enterprises (Hong      House No. 34, Manderly Garden, 48 Deep Water
          Kong) Limited                        Bay Road, Hong Kong

     5.   Bonaire Development Limited          Unit 8B and Car Parking Space No. L39 on Lower
                                               Ground Floor, Celestial Garden, 5 Repulse Bay
                                               Road, Hong Kong

     6.   Grandluck Enterprises Limited        Apartment B33, 2/F, Block B3, Woodgreen Estate,
                                               5 Shouson Hill Road, Hong Kong & Car parking
                                               Space No.10 & 20




                                              50
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-6
                   2-2 Filed
                          Filed
                              09/13/21
                                02/12/21 Entered
                                           Entered
                                                 09/13/21
                                                   02/12/21
                                                          14:19:31
                                                            12:31:01 Exhibit
                                                                      ExhibitB 3B
                                                                               -
                to Ng Deutsch
                      Declaration
                               Declaration
                                  (Warranty Deed)
                                            Pg 143 of
                                                    Pg236
                                                       53 of 59


                                        SCHEDULE 6

                                            LEASES

   Relevant Target Company           Description of Lease Agreement

   Rawley Trading Limited            Lease agreement with Pacific Andes Enterprises (Hong Kong)
                                     Limited dated 1 January 2015 on the lease of property Flat A1,
                                     20/F & Roof, Block A, Evergreen Villa, 43 Stubbs Road and
                                     Car Parking Space No. 108, Hong Kong

   Fastact Group Limited             Lease agreement with Pacific Andes Enterprises (Hong Kong)
                                     Limited dated 1 January 2015 on the lease of property 14/F of
                                     No. 40 Belleview Drive, Car Port Space No. G122 and Car
                                     Parking Space No. 250, Repulse Bay Garden, 18-40 Belleview
                                     Drive, Hong Kong

   Chasterton Group Limited          Lease agreement with Pacific Andes Enterprises (Hong Kong)
                                     Limited dated 1 January 2015 on the lease of property House
                                     No. 36 Manderly Garden, No. 48 Deep Water Bay Road, Hong
                                     Kong

   Bonaire Developments Limited      Lease agreement with Pacific Andes Enterprises (Hong Kong)
                                     Limited dated 1 January 2015 on the lease of property Unit 8B
                                     and Car Parking Space No. 39 on Lower Ground Floor,
                                     Celestial Garden, 5 Repulse Bay Road, Hong Kong

   Grandluck Enterprises Limited     Lease agreement with Pacific Andes Enterprises (Hong Kong)
                                     Limited dated 1 April 2015 on the lease of property Apartment
                                     B33, 2/F Block B3 and Car Parking Space No. 10 & 20,
                                     Woodgreen Estate, No. 5 Shouson Hill Road, Hong Kong

   Pacific Andes Enterprises (Hong   Lease agreement with Pelican Food Limited dated 1 April
   Kong) Limited                     2015 on the lease of property House No. 34 Manderly Garden,
                                     No. 48 Deep Water Bay Road, Hong Kong




                                               51
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-6
                   2-2 Filed
                          Filed
                              09/13/21
                                02/12/21 Entered
                                           Entered
                                                 09/13/21
                                                   02/12/21
                                                          14:19:31
                                                            12:31:01 Exhibit
                                                                      ExhibitB 3B
                                                                               -
                to Ng Deutsch
                      Declaration
                               Declaration
                                  (Warranty Deed)
                                            Pg 144 of
                                                    Pg236
                                                       54 of 59


                                          SCHEDULE 7

                                        RESTRUCTURING


   Step   Process

   1.     The disposal of Dynamic Choice Ltd, Rich System Ltd, Ace Field Ltd, Pacific Andes
          Development Sdn. Bhd., Full Enrich Limited, Glorious Ocean Limited, and Fortune Midas
          Limited (the “Disposed Subsidiaries”) by Heng Holdings (BVI) Limited at net book value
          through the transfer of 100% of the shares held by Heng Holdings (BVI) Limited in the
          Disposed Subsidiaries to Pelican Food Limited.

   2.     The transfer of 100% of the shares held by Peaksville Limited in Rawley Trading Limited to
          Heng Holdings (BVI) Limited such that Rawley Trading Limited is 100% legally and
          beneficially owned by Heng Holdings (BVI) Limited.

   3.     The cessation of any trust arrangements with respect to the shareholdings in Pacific Andes
          Enterprises (Hong Kong) Limited such that it is 100% legally and beneficially owned by
          Heng Holdings (BVI) Limited.
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-6
                   2-2 Filed
                          Filed
                              09/13/21
                                02/12/21 Entered
                                           Entered
                                                 09/13/21
                                                   02/12/21
                                                          14:19:31
                                                            12:31:01 Exhibit
                                                                      ExhibitB 3B
                                                                               -
                to Ng Deutsch
                      Declaration
                               Declaration
                                  (Warranty Deed)
                                            Pg 145 of
                                                    Pg236
                                                       55 of 59


                                  SCHEDULE 8

      OUTSTANDING INTERCOMPANY DEBT AMONG THE TARGET COMPANIES
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-6
                   2-2 Filed
                          Filed
                              09/13/21
                                02/12/21 Entered
                                           Entered
                                                 09/13/21
                                                   02/12/21
                                                          14:19:31
                                                            12:31:01 Exhibit
                                                                      ExhibitB 3B
                                                                               -
                to Ng Deutsch
                      Declaration
                               Declaration
                                  (Warranty Deed)
                                            Pg 146 of
                                                    Pg236
                                                       56 of 59


  The Warrantors

   Executed and delivered as a deed by     )
   PACIFIC ANDES INTERNATIONAL             )
   HOLDINGS LIMITED acting by              )
   a director                              )

   in the presence of:




   Name of witness:
   Signature of witness:
   Address


   Executed and delivered as a deed by     )
   PACIFIC ANDES INTERNATIONAL             )
   HOLDINGS (BVI) LIMITED acting by    a   )
   director                                )

   in the presence of:




   Name of witness:
   Signature of witness:
   Address




                           [Signature Page to Warranty Deed]
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-6
                   2-2 Filed
                          Filed
                              09/13/21
                                02/12/21 Entered
                                           Entered
                                                 09/13/21
                                                   02/12/21
                                                          14:19:31
                                                            12:31:01 Exhibit
                                                                      ExhibitB 3B
                                                                               -
                to Ng Deutsch
                      Declaration
                               Declaration
                                  (Warranty Deed)
                                            Pg 147 of
                                                    Pg236
                                                       57 of 59


  The Grantee

   Executed and delivered as a deed by                )
   ASIA UNION LIMITED acting by a director            )

   in the presence of:
   Name of witness:
   Signature of witness:
   Address:




                            [Signature Page to Warranty Deed]
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-6
                   2-2 Filed
                          Filed
                              09/13/21
                                02/12/21 Entered
                                           Entered
                                                 09/13/21
                                                   02/12/21
                                                          14:19:31
                                                            12:31:01 Exhibit
                                                                      ExhibitB 3B
                                                                               -
                to Ng Deutsch
                      Declaration
                               Declaration
                                  (Warranty Deed)
                                            Pg 148 of
                                                    Pg236
                                                       58 of 59


  The Guarantors


   Executed and delivered as a deed by        )
   MERIDIAN INVESTMENT GROUP PTE. LTD. acting )
   by a director

   in the presence of:
   Name of witness:
   Signature of witness:
   Address:




  Signed, sealed and delivered as a deed by             )
  NG JOO SIANG                                          )


  in the presence of:
  Name of witness:
  Signature of witness:
  Address




  Signed, sealed and delivered as a deed by             )
  NG JOO KWEE                                           )


  in the presence of:
  Name of witness:
  Signature of witness:
  Address




  Signed, sealed and delivered as a deed by             )
  NG JOO THIENG                                         )


  in the presence of:
  Name of witness:
  Signature of witness:
  Address




                                 [Signature Page to Warranty Deed]
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-6
                   2-2 Filed
                          Filed
                              09/13/21
                                02/12/21 Entered
                                           Entered
                                                 09/13/21
                                                   02/12/21
                                                          14:19:31
                                                            12:31:01 Exhibit
                                                                      ExhibitB 3B
                                                                               -
                to Ng Deutsch
                      Declaration
                               Declaration
                                  (Warranty Deed)
                                            Pg 149 of
                                                    Pg236
                                                       59 of 59


  Signed, sealed and delivered as a deed by             )
  NG JOO PUAY, FRANK                                    )


  in the presence of:
  Name of witness:
  Signature of witness:
  Address




  Signed, sealed and delivered as a deed by             )
  NG PUAY YEE ANNIE                                     )


  in the presence of:
  Name of witness:
  Signature of witness:
  Address




                                 [Signature Page to Warranty Deed]
16-11895-jlg
  21-11588-jlg Doc
                Doc2341-7
                     2-2 Filed
                            Filed
                                09/13/21
                                  02/12/21 Entered
                                             Entered09/13/21
                                                     02/12/2114:19:31
                                                               12:31:01 Exhibit
                                                                         ExhibitB 3C
                                                                                  -
                 to Ng Declaration
                        Deutsch Declaration
                                   (Call OptionPg
                                                Deed)
                                                  150 of Pg
                                                         2361 of 26




                               CALL OPTION DEED



                           DATED ________________ 2021



                                    BETWEEN



           PACIFIC ANDES INTERNATIONAL HOLDINGS (BVI) LIMITED

                                     as Grantor



                                       AND



                               ASIA UNION LIMITED

                                     as Grantee
16-11895-jlg
  21-11588-jlg Doc
                Doc2341-7
                     2-2 Filed
                            Filed
                                09/13/21
                                  02/12/21 Entered
                                             Entered09/13/21
                                                     02/12/2114:19:31
                                                               12:31:01 Exhibit
                                                                         ExhibitB 3C
                                                                                  -
                 to Ng Declaration
                        Deutsch Declaration
                                   (Call OptionPg
                                                Deed)
                                                  151 of Pg
                                                         2362 of 26


  THIS CALL OPTION DEED (this “Deed”) is made on _______________________.

  BETWEEN:

  (1)    PACIFIC ANDES INTERNATIONAL HOLDINGS (BVI) LIMITED, a company
         incorporated in the British Virgin Islands, with its registered office at 3rd Floor, J&C
         Building, PO Box 362, Road Town, Tortola, British Virgin Islands VG1110 (the
         “Grantor”); and

  (2)    ASIA UNION LIMITED, a company incorporated in Hong Kong whose registered
         office is at 22/F South China Building, 1-3 Wyndham Street, Central, Hong Kong (the
         “Grantee”),

         (each of the Grantor and the Grantee, a “Party” and, together, the “Parties”).

  RECITALS

  (A)    The Grantor is the legal and beneficial owner of the Option Securities (defined below).

  (B)    The Grantor has agreed to grant to the Grantee a call option in respect of the Option
         Securities on the terms and subject to the conditions of this Deed.

  (C)    The Grantor has agreed to novate to the Grantee the Target Group Debt on the terms
         and subject to the conditions of the Novation Deed.

  NOW THIS DEED WITNESSES AS FOLLOWS:

         INTERPRETATION

  1.1    In this Deed, the following words and expressions have the following meanings unless
         the context otherwise requires:

         “Affiliate” means, in relation to any person, any other person controlling, controlled
         by or under common control with that person or persons. For the purposes of this
         definition, "control" when used with respect to any person means the power to direct
         the management and policies of such person, directly or indirectly, whether through
         the ownership of voting securities or other beneficial interests, by contract or otherwise,
         and the terms "controlling" and "controlled" shall be construed accordingly. For the
         avoidance of doubt, an entity will control a second entity or entities if it: (a) owns or
         controls, directly or indirectly, at least 50% of the voting equity of the second entity or
         entities; or (b) it possesses, directly or indirectly, the power to direct or cause the
         direction of the affairs or management of the second entity or entities, whether through
         the ownership of voting securities, by contract or otherwise, including the ownership,
         directly or indirectly, of securities having the power to elect a majority of the board of
         management or similar body governing the affairs of the second entity or entities;

         “Bankruptcy Cases” has the meaning ascribed to it in the Settlement and Framework
         Agreement;


                                                 1
16-11895-jlg
  21-11588-jlg Doc
                Doc2341-7
                     2-2 Filed
                            Filed
                                09/13/21
                                  02/12/21 Entered
                                             Entered09/13/21
                                                     02/12/2114:19:31
                                                               12:31:01 Exhibit
                                                                         ExhibitB 3C
                                                                                  -
                 to Ng Declaration
                        Deutsch Declaration
                                   (Call OptionPg
                                                Deed)
                                                  152 of Pg
                                                         2363 of 26


         “Business Day” means a day (excluding Saturday) on which banks are generally open
         in the British Virgin Islands, Hong Kong and New York City for the transaction of
         normal banking business;

         “Cash Balance” means in respect of each member of the Target Group, the cash in
         hand and cash deposits with or cash balances at any banking, lending or similar
         institution or organization;

         “Completion” means completion of the sale and purchase of the Option Securities in
         accordance with clause 6.2, following the exercise of the Option;

         “Completion Net Liabilities Amount” means the amount, as set out in the Net
         Liabilities Statement, by which the sum of the aggregate Liabilities of the Target Group
         (excluding the Target Group Debt) is greater than the sum of the aggregate Cash
         Balances of the Target Group, in each case as calculated at the date of Completion and
         as determined in accordance with the provisions of Error! Reference source not
         found. (Net Liabilities Adjustment);

         “Compromised Debt Claims” has the meaning ascribed to it in clause 5.1.

         “Debt Claims” has the meaning ascribed to it in the Settlement and Framework
         Agreement;

         “Debtors” has the meaning ascribed to it in the Settlement and Framework Agreement;

         “Deferred Payment” means the Purchase Price as defined in the Sale and Purchase
         Agreement among Meridian Investment Group Pte. Ltd. and the Grantee;

         “Designated Representative” has the meaning ascribed to it in clause 9.1;

         “Encumbrance” means any interest or equity of any person (including any right to
         acquire, option or right of first refusal, right of pre-emption or conversion) or any
         mortgage, charge, pledge, lien, assignment, hypothecation, security interest, title
         retention or any other security agreement or preferential arrangement or any agreement
         to create any of the above;

          “Exercise Notice” means a notice substantially in the form set out in Schedule 1
         (Form of Exercise Notice) to this Deed;

         “Grantee’s Accountants” means an independent firm of internationally recognised
         chartered accountants to be appointed by the Grantee;

         “Indebtedness” means any obligation for the payment or repayment of money,
         whether as principal or as surety and whether present or future, actual or contingent
         (whether as principal, interest, fees, expenses, gross up obligation, under indemnity or
         otherwise) in respect of or in connection with (a) money borrowed or raised, (b) any
         bond, note, loan stock, debenture or similar instrument, (c) acceptance or documentary
         credit facilities, (d) foreign exchange options, (e) rental and periodic payments, under
         leases and hire purchase agreements and instalments under conditional sale agreements

                                                2
16-11895-jlg
  21-11588-jlg Doc
                Doc2341-7
                     2-2 Filed
                            Filed
                                09/13/21
                                  02/12/21 Entered
                                             Entered09/13/21
                                                     02/12/2114:19:31
                                                               12:31:01 Exhibit
                                                                         ExhibitB 3C
                                                                                  -
                 to Ng Declaration
                        Deutsch Declaration
                                   (Call OptionPg
                                                Deed)
                                                  153 of Pg
                                                         2364 of 26


         (in all cases whether in respect of land, machinery, equipment or otherwise) entered
         into primarily as a method of raising finance or of financing the acquisition or use of
         the asset concerned, (f) payments in the nature of finance charges or repurchase
         amounts and debt indemnity under factoring and invoice discounting arrangements, (g)
         guarantees, indemnities, bonds, standby letters of credit or other instruments issued in
         connection with the performance of contracts and or in respect of the indebtedness of
         any other person, (h) amounts payable (other than to another Target Company) in
         respect of any redemptions or other returns of capital or other entitlements on shares
         or securities or partnership interests of any Target Company and any associated
         Liability in respect of tax, (i) Liabilities in respect of financial grants received and (j)
         any accrued interest, success fees, prepayment premiums, break fees, make-whole
         premiums or penalties and fees or expenses (including legal fees) associated with the
         prepayment or redemption of any Indebtedness including any such prepayment or
         redemption to be made as contemplated by this Deed;

         “Intellectual Property Rights” means patents, trade marks, service marks, logos, get-
         up, trade names, brand names, internet domain names, rights in designs, copyright
         (including rights in computer software) and moral rights, database rights, rights in
         know-how and other intellectual property rights, in each case whether registered or
         unregistered, and all rights or forms of protection having equivalent or similar effect
         anywhere in the world and “registered” includes applications for registration;

         “Lapse” means the lapse of the Option in accordance with clause 3;

         “Liabilities” means any and all liabilities and obligations of every kind and description
         whatsoever, whether such liabilities or obligations are known or unknown, disclosed
         or undisclosed, matured or unmatured, accrued, absolute, contingent, disputed, current,
         future or otherwise;

         “Losses” means any loss, action, governmental order, remediation costs, damage, fine,
         penalty, expense (including court costs and reasonable attorneys’ or other professional
         fees and expenses), liability or tax, whether or not involving the claim of another
         person;

         “Net Liabilities Adjustment” means the amount (if any) by which the Completion
         Net Liabilities Amount is greater than zero;

         “Net Liabilities Statement” means the statement as at the date of Completion which
         is to be prepared in accordance with the provisions of Schedule 4 (Net Liabilities
         Adjustment);

         “Novation Deed” means the novation deed made among the Grantor, the Grantee and
         the Target Group a form of which is set out in Schedule 6 (Form of Novation Deed);

         “Optional Unsecured Debt Claims” has the meaning ascribed to it in the Settlement
         and Framework Agreement;

         “Option” means the call option granted by the Grantor to the Grantee under clause 2;

                                                 3
16-11895-jlg
  21-11588-jlg Doc
                Doc2341-7
                     2-2 Filed
                            Filed
                                09/13/21
                                  02/12/21 Entered
                                             Entered09/13/21
                                                     02/12/2114:19:31
                                                               12:31:01 Exhibit
                                                                         ExhibitB 3C
                                                                                  -
                 to Ng Declaration
                        Deutsch Declaration
                                   (Call OptionPg
                                                Deed)
                                                  154 of Pg
                                                         2365 of 26


         “Option Consideration” means the consideration payable upon Completion as set out
         in clause 5.1;

         “Option Securities” means the entire issued and paid up share capital of Heng
         Holdings (BVI) Limited and Fastact Group Limited;

         “Properties” means certain properties in Hong Kong, the details of which are set out
         in Schedule 3 (Properties);

         “Purchased Debt Claims” has the meaning ascribed to it in the Settlement and
         Framework Agreement, the details of which are set out in Schedule 2 (Purchased Debt
         Claims);

         “Relevant Professionals” has the meaning ascribed to it in the Settlement and
         Framework Agreement;

         “Remaining Cash Amount” has the meaning ascribed to it in the Settlement and
         Framework Agreement;

         “Sale and Purchase Agreements” means the sale and purchase agreements made
         between the Grantee and holders of the Debt Claims, each a “Sale and Purchase
         Agreement”;

         “Settlement and Framework Agreement” means that certain Settlement and
         Framework Agreement dated as of ____________________ among the Grantor, the
         Grantee, the Target Group and Pacific Andes International Holdings Limited;

         “Subsidiary” means an entity of which a person has direct or indirect control or owns
         directly or indirectly more than 50% of the voting capital or similar right of ownership
         and control for this purpose means the power to direct the management and the policies
         of the entity whether through the ownership of voting capital, by contract or otherwise;

         “Target Companies” or “Target Group” means Fastact Group Limited, Heng
         Holdings (BVI) Limited and its Subsidiaries, “Target Company” means any of them
         and the expression “relevant Target Company” shall be construed accordingly;

         “Target Group Debt” means the Indebtedness owing by any of the Target Companies
         to the Grantor which are set out in Schedule 5 (Target Group Debt);

         “tax” or “taxation” means all forms of taxation, dues, duties, imposts, levies and rates
         of Hong Kong or any other jurisdiction whenever and wheresoever charged, imposed
         or deducted, or otherwise payable as a consequence of any direction or order of any
         Tax Authority, together with all costs, charges, interest, penalties, fines and expenses
         incidental or relating to or arising in connection with any and all such taxes, dues,
         duties, imposts, levies and rates or the negotiation of any settlement of any dispute as
         to the liability of any person therefor or any actual claim in respect of the same,
         including income tax, national insurance contributions, corporation tax, advance
         corporation tax, capital gains tax, value added tax, customs and other import duties,


                                                4
16-11895-jlg
  21-11588-jlg Doc
                Doc2341-7
                     2-2 Filed
                            Filed
                                09/13/21
                                  02/12/21 Entered
                                             Entered09/13/21
                                                     02/12/2114:19:31
                                                               12:31:01 Exhibit
                                                                         ExhibitB 3C
                                                                                  -
                 to Ng Declaration
                        Deutsch Declaration
                                   (Call OptionPg
                                                Deed)
                                                  155 of Pg
                                                         2366 of 26


         stamp duty, stamp duty reserve tax, stamp duty land tax, withholding tax, diverted
         profits tax, capital transfer tax and inheritance tax;

         “Tax Authority” means any taxing or other authority (whether within or outside Hong
         Kong) competent to impose any tax liability;

         “Transaction Documents” this Deed, the Sale and Purchase Agreements, the
         Warranty Deed, the Novation Deed and the Settlement and Framework Agreement;

         “Transactions” has the meaning ascribed to it in the Settlement and Framework
         Agreement;

         “Warranties” mean the warranties set out in the Warranty Deed, and “Warranty”
         means any one of them; and

         “Warranty Deed” means the warranty deed entered into among others, the Grantor,
         the Grantee, the Target Group and the Debtors on _______________________.

  1.2    In this Deed unless otherwise specified, reference to:

               a party means a party to this Deed and includes its permitted assignees and/or
               the successors in title to substantially the whole of its undertaking;

               a reference to a “person” includes any individual, firm, body corporate
               (wherever incorporated), government, state or agency of a state or any joint
               venture, association, partnership, limited partnership, limited liability
               partnership, limited liability limited partnership, works council or employee
               representative body (in each case whether or not having separate legal
               personality);

               references to “$” are references to the lawful currency from time to time of the
               United States of America;

               references to times of the day are to local time in the relevant jurisdiction unless
               otherwise stated and references to a day are to a period of 24 hours running from
               midnight to midnight;

               a reference to "includes" or "including" shall be construed as meaning "includes
               without limitation" or "including without limitation" (as the case may be);

               general words shall not be given a restrictive meaning by reason of their being
               preceded or followed by words indicating a particular class or examples of acts,
               matters or things;

               if a period of time is specified and dates from a given day or the day of an act or
               event, such period shall be calculated exclusive of that day;

               a statute or statutory instrument or accounting standard or any of their provisions
               is to be construed as a reference to that statute or statutory instrument or


                                                5
16-11895-jlg
  21-11588-jlg Doc
                Doc2341-7
                     2-2 Filed
                            Filed
                                09/13/21
                                  02/12/21 Entered
                                             Entered09/13/21
                                                     02/12/2114:19:31
                                                               12:31:01 Exhibit
                                                                         ExhibitB 3C
                                                                                  -
                 to Ng Declaration
                        Deutsch Declaration
                                   (Call OptionPg
                                                Deed)
                                                  156 of Pg
                                                         2367 of 26


               accounting standard or such provision as the same may have been amended or
               re-enacted;

               recitals, clauses, paragraphs or the Schedule are to recitals, clauses and
               paragraphs of and the Schedule to this Deed. The Schedules form part of the
               operative provisions of this Deed and references to this Deed shall, unless the
               context otherwise requires, include references to the recitals and the Schedule;

               writing shall include typewriting, printing, lithography, photography and other
               modes of representing words in a legible form (other than writing on an
               electronic or visual display screen) or other writing in non-transitory form; and

               words denoting the singular shall include the plural and vice versa and words
               denoting any gender shall include all genders.

  1.3    The index to and the headings in this Deed are for information only and are to be
         ignored in construing the same.

         GRANT OF THE OPTION

         The Grantor hereby grants to the Grantee the sole and exclusive option to purchase all
         of the Option Securities (but not a part thereof) held by the Grantor for the Option
         Consideration on the terms of this Deed (the “Option”).

         OPTION PERIOD

         The Grantor irrevocably acknowledges and agrees with the Grantee that the Option
         may be exercised by the Grantee from the date of this Deed to the date falling two (2)
         years after the date hereof, and if the Option is not exercised on or before such date, it
         shall lapse (“Lapse”)

         EXERCISE OF THE OPTION

  4.1    The Grantee may exercise the Option only by serving an Exercise Notice on the
         Grantor at any time after the date hereof.

  4.2    Exercise of the Option shall oblige the Grantor to sell and the Grantee to purchase all
         of the Option Securities.

  4.3    The Option Securities shall be sold free from all Encumbrances and together with all
         rights attaching to the Option Securities at the date of service of the Exercise Notice
         (including any distributions in relation thereto).

  4.4    All dividends and other distributions resolved or declared to be paid or made by Heng
         Holdings (BVI) Limited or Fastact Group Limited for the Option Securities by
         reference to a record date which falls on or before Completion shall belong to and be
         payable to the Grantee.




                                                6
16-11895-jlg
  21-11588-jlg Doc
                Doc2341-7
                     2-2 Filed
                            Filed
                                09/13/21
                                  02/12/21 Entered
                                             Entered09/13/21
                                                     02/12/2114:19:31
                                                               12:31:01 Exhibit
                                                                         ExhibitB 3C
                                                                                  -
                 to Ng Declaration
                        Deutsch Declaration
                                   (Call OptionPg
                                                Deed)
                                                  157 of Pg
                                                         2368 of 26


         OPTION CONSIDERATION

  5.1    The consideration of $56 million for the acquisition of the Option Securities and the
         novation of the Target Group Debt shall consist of (a) the Purchased Debt Claims as
         compromised under section 6.02 of the Settlement and Framework Agreement
         (“Compromised Debt Claims”); and (b) the Remaining Cash Amount (if any)
         (“Option Consideration”), as adjusted by the Net Liabilities Adjustment (if any).

  5.2    The Option Consideration shall be satisfied as follows:

               by the prepayment of the Remaining Cash Amount (if any) to PAIH at Closing
               (as defined under the Settlement and Framework Agreement) for such funds to
               be used for the benefit of the Bankruptcy Cases, including but not limited to,
               discharging further fees incurred by the Relevant Professionals;

               subject to clause 5.3 below, by the assignment of the legal and beneficial title to
               the Compromised Debt Claims and any other rights owned by the Investors in
               relation to the Compromised Debt Claims at Completion from the Grantee to
               the Grantor, the sufficiency of which the Grantor irrevocably and
               unconditionally acknowledges and agrees to;

               by the payment of the Net Liabilities Adjustment (if any) by the Grantor to the
               Grantee on a date falling not more than five (5) Business Days after the final
               determination of the Net Liabilities Statement in accordance with Error!
               Reference source not found. (Net Liabilities Adjustment), which payment shall
               be made by way of set-off or deduction against the Deferred Payment and, to
               the extent that the Net Liabilities Adjustment exceeds the Deferred Payment, in
               cash in immediately available funds; and

               by the novation of the Target Group Debt to the Grantee in accordance with the
               terms and conditions of the Novation Deed.

  5.3    The Grantor irrevocably acknowledges and agrees that (a) the Sale and Purchase
         Agreement executed by China CITIC Bank International Limited (“CITIC”) and the
         Grantee (if any) may not be effective in assigning the legal and beneficial title of the
         Optional Unsecured Debt Claims held by CITIC from CITIC to the Grantee, and (b)
         nothing in this Agreement shall be construed as an express or implied representation
         or warranty that the Investor has the legal or beneficial title to the Optional Unsecured
         Debt Claims held by CITIC.

         COMPLETION

  6.1    Completion of the sale and purchase of the Option Securities following the exercise of
         the Option shall take place on the date of service of the Exercise Notice.

  6.2    The Grantor shall cause the Option Securities held by it to be assigned and transferred
         to the Grantee or its nominees in such manner as shall be directed by the Grantee,
         acting reasonably, to effect the assignment and transfer of the full legal and beneficial

                                                7
16-11895-jlg
  21-11588-jlg Doc
                Doc2341-7
                     2-2 Filed
                            Filed
                                09/13/21
                                  02/12/21 Entered
                                             Entered09/13/21
                                                     02/12/2114:19:31
                                                               12:31:01 Exhibit
                                                                         ExhibitB 3C
                                                                                  -
                 to Ng Declaration
                        Deutsch Declaration
                                   (Call OptionPg
                                                Deed)
                                                  158 of Pg
                                                         2369 of 26


         title of all the Option Securities to the Grantee or any nominee including, without
         limitation, delivering or procuring the delivery to the Grantee or any nominee any
         assignment, conveyance, transfer or other documents, notices or writings reasonably
         required by the Grantee or any nominee to effect the assignment and transfer of legal
         and beneficial title to the Option Securities as contemplated by the transactions
         hereunder. Without prejudice to the generality of the foregoing, the Grantor agrees that
         it shall, at Completion deliver to or, if the Grantee so agrees, make available to the
         Grantee:

               transfers in common form relating to all the Option Securities duly executed in
               favour of the Grantee (or as it may direct);

               share certificates relating to the Option Securities;

               the certified true copies of all title deeds in relation to the Properties;

               resignations in the agreed terms duly executed as deeds of all the directors and
               the secretaries of the Target Group;

               releases in agreed terms duly executed as deeds of all the present and past
               directors and secretaries of the Target Group; and

               the common seals, certificates of incorporation, statutory books and share
               certificate books of the Target Group.

  6.3    Against the satisfaction of the Grantor’s obligations in clause 6.2, the Grantee shall,
         subject to clause 5.3, assign the Compromised Debt Claims in such manner as shall be
         determined by the Grantee in its sole discretion, to effect the assignment of the full
         legal and beneficial title of all the Compromised Debt Claims to the Grantor or any of
         its nominees including, without limitation, delivering or procuring the delivery to the
         Grantor or any of its nominees any assignment or other documents, notices or writings
         reasonably required by the Grantor or any of its nominees to effect the assignment of
         legal and beneficial title to the Compromised Debt Claims as contemplated by the
         transactions hereunder.

         UNDERTAKINGS

  7.1    From the date of this Deed and at each moment until Completion, the Grantor shall not,
         without the prior written consent of the Grantee sell, transfer or otherwise dispose of
         or mortgage, charge, pledge or otherwise create any Encumbrance over its legal or
         beneficial interest in any of the Option Securities (or any interest in any of them).

  7.2    Until the earlier of Completion and Lapse, the Grantor shall:

               ensure that each Target Company shall in reasonable consultation with the
               Grantee carry on business in the normal course and with a view to profit and not
               do anything outside the normal course of its day to day trading;



                                                 8
16-11895-jlg
  21-11588-jlg Doc
                Doc 2341-7
                      2-2 Filed
                             Filed
                                 09/13/21
                                   02/12/21 Entered
                                               Entered
                                                     09/13/21
                                                       02/12/21
                                                              14:19:31
                                                                12:31:01 Exhibit
                                                                          ExhibitB 3C
                                                                                   -
                 to Ng Declaration
                         Deutsch Declaration
                                    (Call OptionPg
                                                 Deed)
                                                   159 ofPg
                                                          236
                                                            10 of 26


               procure that each Target Company uses best endeavours to preserve and protect
               its business and assets;

               not, and shall procure that no Target Company shall, take or permit to be taken
               any action which (except in the ordinary course of trading) results or is likely to
               result in the net assets of the Target Group being reduced and/or which could
               have an adverse effect on the financial or trading position or prospects of the
               Target Group;

               to the extent permitted by Applicable Laws, promptly give, or procure to be
               given, to the Grantee and its advisers copies of all management reports and
               financial reports following their preparation and such further information
               regarding the businesses, assets, liabilities, contracts and affairs of the Target
               Group as the Grantee may reasonably require, together with access on
               reasonable notice and during normal working hours to premises from which any
               Target Company operates; and

               procure that neither the Target Group nor any Target Company shall, except
               with the prior written consent of the Grantee:

               (i)      dispose of or transfer or acquire any business or part of any business or
                        any shares or securities or ownership interest in any entity;

               (ii)     except in the case of current assets acquired or disposed of in the
                        ordinary course of trading, acquire or dispose of any assets at a cost or
                        with a value individually or in aggregate in excess of $250,000;

               (iii)    enter into any contract or materially modify or terminate or waive any
                        material rights under or breach in any material respect any contract;

               (iv)     create or permit to be created any Encumbrance over any of the Option
                        Securities, any of the shares in any of the Subsidiaries or any of the
                        other assets of the Target Group;

               (v)      engage or employ any person;

               (vi)     terminate or give notice to terminate the employment of any employee;

               (vii)    in relation to the employees, enter into any collective bargaining
                        agreement, or materially modify or terminate their employment terms
                        and/or any material rights under any collective bargaining agreement
                        subsisting at the date of this Deed;

               (viii)   enter into any agreement, arrangement or understanding pursuant to
                        which any person is or may become entitled to any commission or
                        bonus in respect of any of the transactions contemplated by this Deed;

               (ix)     enter into any joint venture, co-operation, consortium, partnership or
                        similar agreement;

                                                9
16-11895-jlg
  21-11588-jlg Doc
                Doc 2341-7
                      2-2 Filed
                             Filed
                                 09/13/21
                                   02/12/21 Entered
                                               Entered
                                                     09/13/21
                                                       02/12/21
                                                              14:19:31
                                                                12:31:01 Exhibit
                                                                          ExhibitB 3C
                                                                                   -
                 to Ng Declaration
                         Deutsch Declaration
                                    (Call OptionPg
                                                 Deed)
                                                   160 ofPg
                                                          236
                                                            11 of 26


               (x)       dispose of or licence or enter into or vary in any material respect any
                         agreement relating to any Intellectual Property Rights;

               (xi)      acquire or dispose of any interest in land or premises or enter into any
                         new (or amend in any material respect, renew or give notice to
                         terminate any existing) lease or licence for or in respect of any of the
                         Properties;

               (xii)     initiate or settle any litigation, arbitration, prosecution or other legal
                         proceedings (other than normal debt collection);

               (xiii)    make or commit to make any expenditure on capital items other than
                         in amounts and for items and in accordance with the timing
                         arrangements which have been Disclosed for this purpose;

               (xiv)     incur any Indebtedness or cancel, release or assign or prepay or vary in
                         any material respect the terms of any Indebtedness, except as otherwise
                         provided in the Transaction Documents;

               (xv)      fail to take any action required to maintain or comply with the
                         conditions of cover under any material insurance policies in force at
                         the date of this Deed in respect of any member of the Target Group;

               (xvi)     resolve to change its name or to alter its memorandum or articles of
                         association or byelaws or any similar constitutional document;

               (xvii)    allot or issue, or agree to allot or issue, any shares or any other
                         securities or grant or agree to grant rights which confer on the holder
                         any rights to acquire any shares or other securities;

               (xviii)   declare, pay or make any dividend or other distribution;

               (xix)     repay or redeem or reduce any of its share capital;

               (xx)      pass any ordinary or special resolution or enter into any agreement of
                         equivalent effect; or

               (xxi)     resolve to be convened, or convene, any general meeting at which a
                         resolution is to be proposed that it shall be voluntarily wound-up;

               (xxii)    do or omit to do, and shall procure that no Target Company shall do or
                         omit to do, any act or thing which would give rise to a breach of the
                         Warranties when the Warranties are repeated at Completion; and

               (xxiii)   procure that no Target Company shall enter into any agreement or
                         commitment to do anything which if done or omitted to be done would
                         be in breach of any of the provisions of foregoing paragraphs.




                                                10
16-11895-jlg
  21-11588-jlg Doc
                Doc 2341-7
                      2-2 Filed
                             Filed
                                 09/13/21
                                   02/12/21 Entered
                                               Entered
                                                     09/13/21
                                                       02/12/21
                                                              14:19:31
                                                                12:31:01 Exhibit
                                                                          ExhibitB 3C
                                                                                   -
                 to Ng Declaration
                         Deutsch Declaration
                                    (Call OptionPg
                                                 Deed)
                                                   161 ofPg
                                                          236
                                                            12 of 26


         COSTS

         The Grantor shall bear all legal, accountancy and other costs, charges and expenses
         connected with the negotiation, preparation and implementation of this Deed and any
         other agreement incidental to or referred to in this Deed.

         DESIGNATED REPRESENTATIVE

  9.1    The Grantor hereby irrevocably and unconditionally appoints Ng Puay Yee Annie (the
         “Designated Representative”) as its attorney in such Grantor’s name to:

               serve and accept delivery of any notice under this Deed;

               grant or vary the terms of any approval or consent which may be given by or on
               behalf of the Grantor in connection with this Deed;

               defend, compromise and settle any claim by the Grantee against the Grantor in
               connection with this Deed,

         in each case as the Designated Representative in her absolute discretion thinks fit and
         to execute all such documents and do all things as the Designated Representative shall,
         in his absolute discretion, consider necessary or desirable in connection with the above.

  9.2    The Grantor agrees to be bound by the actions of the Designated Representative and
         to perform promptly any obligations entered into by the Designated Representative on
         its behalf pursuant to the exercise of the powers delegated to her under clause 9.1.

  9.3    If the person appointed in clause 9.1 (or her successor as appointed pursuant to this
         clause 9.3) shall become incapable of performing the role of the Designated
         Representative, the Grantor shall agree upon, and notify the Grantee of, a successor
         within 30 days thereafter and failing such notification within such period, the Grantee
         shall be entitled to appoint such person (such person being a Grantor) by notice to the
         Grantor. Notwithstanding that the appointment of the Designated Representative
         ceases to be effective, until the Grantee is notified in writing of the appointment of the
         new Designated Representative, it shall be entitled to serve notice on the outgoing
         Designated Representative as if the appointment had not ceased. Nothing contained in
         this clause shall affect the right to serve process in any other manner permitted by law.

         APPOINTMENT OF PROCESS AGENTS

  10.1   The Grantor shall ensure that there is at all times appointed an agent for service of
         process on it in Hong Kong in relation to any claims, disputes or proceedings or other
         matters arising out of or in connection with this Deed, and agrees that the process by
         which any proceedings are commenced may be served on them by being delivered to
         that agent, service upon whom shall be deemed completed whether or not forwarded
         to or received by the Grantor and the Grantor shall notify the Grantee of the name of
         such agent and their contact details.



                                                11
16-11895-jlg
  21-11588-jlg Doc
                Doc 2341-7
                      2-2 Filed
                             Filed
                                 09/13/21
                                   02/12/21 Entered
                                               Entered
                                                     09/13/21
                                                       02/12/21
                                                              14:19:31
                                                                12:31:01 Exhibit
                                                                          ExhibitB 3C
                                                                                   -
                 to Ng Declaration
                         Deutsch Declaration
                                    (Call OptionPg
                                                 Deed)
                                                   162 ofPg
                                                          236
                                                            13 of 26


  10.2   If any process agent appointed by the Grantor pursuant to this clause 10 ceases to have
         an address in Hong Kong or ceases to be effectively appointed, the Grantor irrevocably
         agrees to appoint a new process agent acceptable to the Grantee (acting reasonably)
         and to deliver to the Grantee within fourteen (14) days a copy of a written acceptance
         of appointment by its new process agent. Should the Grantor fail to effect any such
         appointment and notification within the required fourteen (14) day period, the Grantee
         shall be entitled to appoint such an agent at the Grantor’s expense by written notice to
         the Grantor.

         ASSIGNMENT

  11.1   The Grantor may not without the prior written consent of the Grantee, assign, transfer
         or declare a trust of any benefit arising under or out of this Deed nor shall it delegate
         or subcontract to any third party any of its obligations hereunder.

  11.2   At any time after the date hereof, the Grantor hereby irrevocably agrees that the
         Grantee may, at any time and from time to time, assign, transfer, novate, or otherwise
         dispose of its rights and/or obligations hereunder to any Affiliate of the Grantee and
         the Grantor hereby consents thereto.

  11.3   With respect to any transfer or novation referred to in clause 11.2 above, the Grantor
         hereby agrees with the Grantee to enter into such agreements, and to execute or procure
         the execution of such documents, as the Grantee may reasonably request in relation
         thereto.

  11.4   Each of the Parties confirms that it is acting on its own behalf and not for the benefit
         of any other person.

         ENTIRE AGREEMENT

  12.1   Each of the Parties acknowledges that:

               the Transaction Documents constitute the entire and only agreement between
               the Parties relating to the subject matter of the Transaction Documents and
               supersedes all prior negotiations and/or agreements, proposed or otherwise,
               written or oral, concerning the subject matter hereof; and

               it has not been induced to enter the Transaction Documents in reliance on, nor
               has it been given, any representation or other statement of any nature whatsoever
               other than those set out in the Transaction Documents.

  12.2   This clause 12 shall not exclude any liability for (or remedy in respect of) fraudulent
         misrepresentation.

         WAIVER/AMENDMENT

  13.1   No breach of any provision of this Deed shall be waived or discharged except with the
         express written consent of the Parties.


                                               12
16-11895-jlg
  21-11588-jlg Doc
                Doc 2341-7
                      2-2 Filed
                             Filed
                                 09/13/21
                                   02/12/21 Entered
                                               Entered
                                                     09/13/21
                                                       02/12/21
                                                              14:19:31
                                                                12:31:01 Exhibit
                                                                          ExhibitB 3C
                                                                                   -
                 to Ng Declaration
                         Deutsch Declaration
                                    (Call OptionPg
                                                 Deed)
                                                   163 ofPg
                                                          236
                                                            14 of 26


  13.2   No failure or delay by a Party to exercise any of its rights under this Deed shall operate
         as a waiver thereof and no single or partial exercise of any such right shall prevent any
         other or the further exercise of that or any other right.

  13.3   No variation to this Deed shall be effective unless made in writing and signed by all
         the Parties.

         INDEPENDENT RIGHTS

         Each of the rights of the Parties hereto under this Deed are independent, cumulative
         and without prejudice to all other rights available to them, and the exercise or non-
         exercise of any such rights shall not prejudice or constitute a waiver of any other right
         of the Party, where under this Deed or otherwise.

         FURTHER ASSURANCE

  15.1   At all times after the date of this Deed, the Parties shall at their own expense execute
         all such documents (including the Novation Deed) and do such acts and things as may
         reasonably be required for the purpose of giving full effect to this Deed.

  15.2   The Grantee undertakes to the Grantor that it shall do such acts and things as may be
         in its power to procure that the Target Companies execute the Novation Deed so that
         full effect may be given to the provisions of this Deed.

         NOTICES

  16.1   Any notice, demand or other communication given or made under or in connection
         with the matters contemplated by this Deed shall be in writing and shall be delivered
         by hand or by courier or sent by electronic mail or air mail to:

          The Grantor        - Attention: Ng Puay Yee Annie

                                Address: Room 3312 Hong Kong Plaza, 188 Connaught Road
                                West, Hong Kong

                                Email: Jessie.ng@pacificandes.com

          The Grantee        - Attention: Ivan Wong/ May Chan/ Amy Yuen

                                Address: 22/F South China Building, 1-3 Wyndham Street,
                                Central, Hong Kong

                                Email: ivan_wong@petersonhk.com/ mayc@petersonhk.com/
                                amy_yuen@petersonhk.com

         and shall be deemed to have been duly given or made as follows:

               if delivered by hand or by courier, upon delivery at the address of the relevant
               Party;


                                                13
16-11895-jlg
  21-11588-jlg Doc
                Doc 2341-7
                      2-2 Filed
                             Filed
                                 09/13/21
                                   02/12/21 Entered
                                               Entered
                                                     09/13/21
                                                       02/12/21
                                                              14:19:31
                                                                12:31:01 Exhibit
                                                                          ExhibitB 3C
                                                                                   -
                 to Ng Declaration
                         Deutsch Declaration
                                    (Call OptionPg
                                                 Deed)
                                                   164 ofPg
                                                          236
                                                            15 of 26


               if sent by first class post, two (2) Business Days after the date of posting;

               if sent by air mail, three (3) Business Days after the date of posting; and

               if sent by electronic mail when actually received by the intended recipient in
               readable form;

         provided that if, in accordance with the above provision, any such notice, demand or
         other communication would otherwise be deemed to be given or made after 5.00 p.m.
         such notice, demand or other communication shall be deemed to be given or made at
         9.00 a.m. on the next Business Day.

  16.2   A communication to the Grantor which is delivered in accordance with clause 16.1 to
         the Designated Representative shall be deemed to have been sent to the Grantor.

  16.3   A Party may notify the other Parties to this Deed of a change to its name, relevant
         addressee, address (including e-mail address) for the purposes of clause 16.1 provided
         that such notification shall only be effective:

               on the date specified in the notification as the date on which the change is to
               take place; or

               if no date is specified or the date specified is less than five (5) Business Days
               after the date on which notice is given, the date falling five (5) Business Days
               after notice of any such change has been given.

         COUNTERPARTS

         This Deed may be executed in any number of counterparts, each of which when
         executed shall constitute a duplicate original, but all the counterparts shall together
         constitute the one agreement.

         THIRD PARTY RIGHTS

  18.1   Except as set forth in clause 18.2 below, the Parties do not confer any rights of remedies
         upon any person other than the Parties to this Deed and their respective successors and
         permitted assigns.

  18.2   The Parties hereby designate Affiliates of the Grantee and the Target Group as third-
         party beneficiaries of this Deed (collectively, the “Third Parties” and each a “Third
         Party”).

  18.3   The Parties may amend, vary or terminate this Deed in such a way as may affect any
         rights or benefits of any Third Party which are directly enforceable against the Parties
         without the consent of such Third Party.

  18.4   Any Third Party entitled to enforce any rights or benefits conferred on it by this Deed
         may not veto any amendment, variation or termination of this Deed which is proposed
         by the Parties.


                                                14
16-11895-jlg
  21-11588-jlg Doc
                Doc 2341-7
                      2-2 Filed
                             Filed
                                 09/13/21
                                   02/12/21 Entered
                                               Entered
                                                     09/13/21
                                                       02/12/21
                                                              14:19:31
                                                                12:31:01 Exhibit
                                                                          ExhibitB 3C
                                                                                   -
                 to Ng Declaration
                         Deutsch Declaration
                                    (Call OptionPg
                                                 Deed)
                                                   165 ofPg
                                                          236
                                                            16 of 26


         GOVERNING LAW AND JURISDICTION

  19.1   This Deed, and any dispute, controversy, proceedings or claim of whatever nature
         arising out of or in any way relating to this Deed or its formation (including any non-
         contractual disputes or claims) shall be governed by and construed in accordance with
         the laws of Hong Kong S.A.R.

  19.2   Each of the Parties to this Deed irrevocably agrees that the United States Bankruptcy
         Court for the Southern District of New York (“Bankruptcy Court”) shall maintain
         non-exclusive jurisdiction over any disputes which arise between the Parties. Each
         Party (a) agrees to submit to such jurisdiction, (b) to waive any defense based on the
         location or jurisdiction of such court, and (c) to consent to the Bankruptcy Court
         hearing and finally determining any action or proceeding with respect to this Deed. To
         the extent the Bankruptcy Court declines to exercise jurisdiction for any reason, each
         Party consents that jurisdiction is appropriate before the New York state and federal
         courts sitting in the Borough of Manhattan.

  IN WITNESS whereof this Deed has been executed on the date first above written.




                                               15
16-11895-jlg
  21-11588-jlg Doc
                Doc 2341-7
                      2-2 Filed
                             Filed
                                 09/13/21
                                   02/12/21 Entered
                                               Entered
                                                     09/13/21
                                                       02/12/21
                                                              14:19:31
                                                                12:31:01 Exhibit
                                                                          ExhibitB 3C
                                                                                   -
                 to Ng Declaration
                         Deutsch Declaration
                                    (Call OptionPg
                                                 Deed)
                                                   166 ofPg
                                                          236
                                                            17 of 26


                                      SCHEDULE 1
                                FORM OF EXERCISE NOTICE

                              [On the letterhead of the Grantee]



  To:

  Dear Sirs

  RE: CALL OPTION DEED, DATED _________________________, MADE BETWEEN
  PACIFIC ANDES INTERNATIONAL HOLDINGS (BVI) LIMITED AND ASIA
  UNION LIMITED (THE “DEED”)

  We refer to the Deed and to the Option granted by you to us under clause 2 of the Deed.

  We hereby give notice pursuant to clause 4.1 of the Deed that we exercise the Option granted
  by you in respect of all of the Option Securities (as defined in the Deed).




  Yours faithfully

  …………………………………………….

  For and on behalf of Asia Union Limited
16-11895-jlg
  21-11588-jlg Doc
                Doc 2341-7
                      2-2 Filed
                             Filed
                                 09/13/21
                                   02/12/21 Entered
                                               Entered
                                                     09/13/21
                                                       02/12/21
                                                              14:19:31
                                                                12:31:01 Exhibit
                                                                          ExhibitB 3C
                                                                                   -
                 to Ng Declaration
                         Deutsch Declaration
                                    (Call OptionPg
                                                 Deed)
                                                   167 ofPg
                                                          236
                                                            18 of 26


                                  SCHEDULE 2
                             PURCHASED DEBT CLAIMS
16-11895-jlg
  21-11588-jlg Doc
                Doc 2341-7
                      2-2 Filed
                             Filed
                                 09/13/21
                                   02/12/21 Entered
                                               Entered
                                                     09/13/21
                                                       02/12/21
                                                              14:19:31
                                                                12:31:01 Exhibit
                                                                          ExhibitB 3C
                                                                                   -
                 to Ng Declaration
                         Deutsch Declaration
                                    (Call OptionPg
                                                 Deed)
                                                   168 ofPg
                                                          236
                                                            19 of 26


                                      SCHEDULE 3
                                      PROPERTIES

                  Property Owner              Property Address

      1.          Rawley Trading Limited      Flat A1, 20/F & Roof, Blk A, Evergreen
                                              Villa, 43 Stubbs Road and Car Parking Space
                                              No. 108, Hong Kong

      2.          Fastact Group Limited       Block 1, 14/ F and Car Port Space No. G122
                                              and Car Parking Space No. 250, Repulse Bay
                                              Garden, Nos. 18-40 Belleview Drive, Hong
                                              Kong

      3.          Chasterton Group Limited House No. 36, Manderly Garden, 48 Deep
                                           Water Bay Road, Hong Kong

      4.          Pacific Andes Enterprises   House No. 34, Manderly Garden, 48 Deep
                  (Hong Kong) Limited         Water Bay Road, Hong Kong

      5.          Bonaire Development         Unit 8B and Car Parking Space No. L39 on
                  Limited                     Lower Ground Floor, Celestial Garden, 5
                                              Repulse Bay Road, Hong Kong

      6.          Grandluck Enterprises       Apartment B33, 2/F, Block B3, Woodgreen
                  Limited                     Estate, 5 Shouson Hill Road, Hong Kong &
                                              Car parking Space No.10 & 20
16-11895-jlg
  21-11588-jlg Doc
                Doc 2341-7
                      2-2 Filed
                             Filed
                                 09/13/21
                                   02/12/21 Entered
                                               Entered
                                                     09/13/21
                                                       02/12/21
                                                              14:19:31
                                                                12:31:01 Exhibit
                                                                          ExhibitB 3C
                                                                                   -
                 to Ng Declaration
                         Deutsch Declaration
                                    (Call OptionPg
                                                 Deed)
                                                   169 ofPg
                                                          236
                                                            20 of 26



                                       SCHEDULE 4
                               NET LIABILITIES ADJUSTMENT


  Part A - NET LIABILITIES STATEMENT

  1.     The Net Liabilities Statement will include all elements of the Completion Net
         Liabilities Amount and, in relation to each member of the Target Group, include a
         statement of the constituent parts of the Completion Net Liabilities Amount definition.

  2.     The Net Liabilities Statement will be prepared on the basis that it relates to each
         member of the Target Group as a going concern and exclude any effects of the change
         of control or ownership of any of them contemplated by the Transaction Documents.

  Part B - METHOD OF PREPARATION

  1.     The Grantor will, as soon as reasonably practicable after the date of Completion,
         prepare a draft of the Net Liabilities Statement.

  2.     The Grantor on the one hand, and the Grantee and the Grantee’s Accountants on the
         other, will be entitled to review the books, records and papers of the other of them as
         they relate to each member of the Target Group and which are relevant for the purposes
         of preparing or, as the case may be, evaluating the Net Liabilities Statement. The
         Grantor will, and will procure that each member of the Target Group, on the one hand,
         and the Grantee will, and will procure that the Grantee’s Accountants (if appropriate),
         on the other hand will, provide to the other of them all reasonable assistance to prepare
         or, as the case may be evaluate, the Net Liabilities Statement, including the provision
         of access to all working papers and relevant personnel of each of their respective entities
         referred to in this paragraph 2.

  3.     The Grantor shall procure that the draft Net Liabilities Statement is delivered to the
         Grantee within twenty (20) Business Days after the date of Completion.

  4.     The Grantee will notify the Grantor within ten (10) Business Days after receipt of the
         draft Net Liabilities Statement whether the Grantee agrees with the draft Net Liabilities
         Statement. If the Grantee does not so agree, such notification by the Grantee must give
         reasonable details of any disagreement (including the basis for such disagreement) and
         the adjustments (including the quantification of the item) which, in the opinion of the
         Grantee, should be made (the “Disputed Details”). In the case of disagreement, the
         Grantor and the Grantee will meet and discuss the Disputed Details in order to seek to
         reach agreement upon such adjustments (if any) to the draft Net Liabilities Statement
         as are acceptable to the Grantee and the Grantor in order to put such draft document in
         final form.

  5.     If the Grantee does not notify the Grantor of any Disputed Details within the said ten
         (10) Business Day period, the draft Net Liabilities Statement will constitute the Net
         Liabilities Statement for the purposes of this Deed.

  6.     If the Grantee and the Grantor are unable to resolve all matters in dispute within ten
         (10) Business Days after the notification by the Grantee in accordance with paragraph
         4 above of the Disputed Details (the “Dispute Resolution Period”), the unresolved
16-11895-jlg
  21-11588-jlg Doc
                Doc 2341-7
                      2-2 Filed
                             Filed
                                 09/13/21
                                   02/12/21 Entered
                                               Entered
                                                     09/13/21
                                                       02/12/21
                                                              14:19:31
                                                                12:31:01 Exhibit
                                                                          ExhibitB 3C
                                                                                   -
                 to Ng Declaration
                         Deutsch Declaration
                                    (Call OptionPg
                                                 Deed)
                                                   170 ofPg
                                                          236
                                                            21 of 26


         Disputed Details (but no other matters) will be referred for determination on the
         application of either the Grantee or the Grantor to an independent firm of internationally
         recognised chartered accountants which is nominated by written agreement between
         the Grantee and the Grantor (the “Independent Accountant”).

  7.     If reference is made to the Independent Accountant, the Independent Accountant will
         state what adjustments (if any) are necessary to the draft Net Liabilities Statement in
         order for each of the unresolved Disputed Details to have been prepared in accordance
         with this Deed. Such draft Net Liabilities Statement will, subject to and following any
         such adjustments, constitute the Net Liabilities Statement for the purposes of this
         Agreement.

  8.     If there is a referral to an Independent Accountant the following provisions shall apply
         to its appointment and its determination:

         (A)    the Grantee and/or Grantor shall promptly notify the Independent Accountant
                of its selection and shall request it to confirm within five (5) Business Days
                whether or not it is willing and able to accept the appointment. If such firm is
                either unwilling or unable to accept such appointment, or shall not have
                confirmed its willingness and ability to accept such appointment within the said
                five (5) Business Day period (or such extended period as the Grantee and the
                Grantor may agree in writing), then an alternative independent firm of
                internationally recognised chartered accountants shall be nominated in
                accordance with paragraph 6 above and this paragraph 8 shall apply to such
                appointment;

         (B)    the Grantee and the Grantor shall act in good faith to agree as soon as reasonably
                practicable the terms on which the Independent Accountant shall act (and for
                these purposes acting in good faith shall include agreeing to any commercially
                reasonable terms proposed by the Independent Accountant (including without
                limitation its fees, costs and any limitations on its liability));

         (C)    the Grantee and/or the Grantor shall be entitled to make submissions and shall
                do so as soon as reasonably practicable in writing to the Independent
                Accountant, together with any relevant documents required by the Independent
                Accountant for the purposes of making its determination in accordance with this
                Schedule;

         (D)    the Independent Accountant will determine its own procedure and will
                determine only whether any of the adjustments proposed by the Grantee in the
                Disputed Details and which remain in dispute are correct in whole or in part,
                and, if applicable, what alterations should be made to the Net Liabilities
                Statement in order to correct the relevant inaccuracies in them;

         (E)    the Grantor and the Grantee will use all reasonable endeavours to procure that
                the Independent Accountant is given all such assistance and access to
                documents and other information, promptly after request, as it may reasonably
                require in order to make its determination;
16-11895-jlg
  21-11588-jlg Doc
                Doc 2341-7
                      2-2 Filed
                             Filed
                                 09/13/21
                                   02/12/21 Entered
                                               Entered
                                                     09/13/21
                                                       02/12/21
                                                              14:19:31
                                                                12:31:01 Exhibit
                                                                          ExhibitB 3C
                                                                                   -
                 to Ng Declaration
                         Deutsch Declaration
                                    (Call OptionPg
                                                 Deed)
                                                   171 ofPg
                                                          236
                                                            22 of 26


         (F)   save in the case of fraud or manifest error, the determination by the Independent
               Accountant will be final and binding on all concerned and will be given by the
               Independent Accountant acting as an expert and not as an arbitrator;

         (G)   the costs of the Independent Accountant (including its expenses and the costs
               of any advisers to the Independent Accountant) will be borne by the Grantor;
               and

         (H)   if the Independent Accountant fails to notify the Grantee and the Grantor of its
               determination pursuant to this paragraph 8 within fifteen (15) Business Days of
               its appointment date (or such different time period as agreed by the Grantee and
               the Grantor in writing).
16-11895-jlg
  21-11588-jlg Doc
                Doc 2341-7
                      2-2 Filed
                             Filed
                                 09/13/21
                                   02/12/21 Entered
                                               Entered
                                                     09/13/21
                                                       02/12/21
                                                              14:19:31
                                                                12:31:01 Exhibit
                                                                          ExhibitB 3C
                                                                                   -
                 to Ng Declaration
                         Deutsch Declaration
                                    (Call OptionPg
                                                 Deed)
                                                   172 ofPg
                                                          236
                                                            23 of 26


                                  SCHEDULE 5
                               TARGET GROUP DEBT
16-11895-jlg
  21-11588-jlg Doc
                Doc 2341-7
                      2-2 Filed
                             Filed
                                 09/13/21
                                   02/12/21 Entered
                                               Entered
                                                     09/13/21
                                                       02/12/21
                                                              14:19:31
                                                                12:31:01 Exhibit
                                                                          ExhibitB 3C
                                                                                   -
                 to Ng Declaration
                         Deutsch Declaration
                                    (Call OptionPg
                                                 Deed)
                                                   173 ofPg
                                                          236
                                                            24 of 26



                                  SCHEDULE 6
                             FORM OF NOVATION DEED
16-11895-jlg
  21-11588-jlg Doc
                Doc 2341-7
                      2-2 Filed
                             Filed
                                 09/13/21
                                   02/12/21 Entered
                                               Entered
                                                     09/13/21
                                                       02/12/21
                                                              14:19:31
                                                                12:31:01 Exhibit
                                                                          ExhibitB 3C
                                                                                   -
                 to Ng Declaration
                         Deutsch Declaration
                                    (Call OptionPg
                                                 Deed)
                                                   174 ofPg
                                                          236
                                                            25 of 26


                                EXECUTION PAGES

  The Grantor

   Executed and delivered as a deed by )
   PACIFIC ANDES INTERNATIONAL )
   HOLDINGS (BVI) LIMITED acting by
   a director

   in the presence of:




   Name of witness:
   Signature of witness:
   Address:




                               [Call Option Deed Signature Page]
16-11895-jlg
  21-11588-jlg Doc
                Doc 2341-7
                      2-2 Filed
                             Filed
                                 09/13/21
                                   02/12/21 Entered
                                               Entered
                                                     09/13/21
                                                       02/12/21
                                                              14:19:31
                                                                12:31:01 Exhibit
                                                                          ExhibitB 3C
                                                                                   -
                 to Ng Declaration
                         Deutsch Declaration
                                    (Call OptionPg
                                                 Deed)
                                                   175 ofPg
                                                          236
                                                            26 of 26


                                EXECUTION PAGES

  The Grantee

   Executed and delivered as a deed by                   )
   ASIA UNION LIMITED acting by a director               )




   in the presence of:




   Name of witness:
   Signature of witness:
   Address




                               [Call Option Deed Signature Page]
16-11895-jlg
  21-11588-jlg Doc
                Doc2341-8
                     2-2 Filed
                            Filed
                                09/13/21
                                  02/12/21 Entered
                                             Entered
                                                   09/13/21
                                                     02/12/21
                                                            14:19:31
                                                              12:31:01 Exhibit
                                                                        ExhibitB 3D
                                                                                 -
                 to Ng Deutsch
                        Declaration
                                 Declaration
                                    (Deed of Novation)
                                              Pg 176 of 236
                                                        Pg 1 of 9


                                           DEED OF NOVATION

  THIS DEED OF NOVATION is entered into on the               day of                    2021 between:

  (1)   ASIA UNION LIMITED (Company Registration No. 3000497), a company incorporated in Hong
        Kong, with its registered office at 22/F South China Building, 1-3 Wyndham Street, Central, Hong
        Kong (the “Investor”);

  (2)   PACIFIC ANDES INTERNATIONAL HOLDINGS (BVI) LIMITED a company incorporated in the
        British Virgin Islands, with its registered office at 3rd Floor, J&C Building, PO Box 362, Road Town,
        Tortola, British Virgin Islands VG 1110 (the “PAIH BVI”);

  (3)   HENG HOLDINGS (BVI) LIMITED, a company incorporated in the British Virgin Islands, with its
        registered office at 3rd Floor, J&C Building, PO Box 362, Road Town, Tortola, British Virgin
        Islands VG 1110 (“Heng Holdings”);

  (4)   RAWLEY TRADING LIMITED, a company incorporated in the British Virgin Islands, with its
        registered office at Vistra Corporate Services Centre, Wickhams Cay II, Road Town, Tortola, VG
        1110, British Virgin Islands (“RTL”);

  (5)   FASTACT GROUP LIMITED, a company incorporated in the British Virgin Islands, with its
        registered office at Portcullis Chambers, 4th Floor, Ellen Skelton Building, 3076 Sir Francis Drake
        Highway, Road Town, Tortola, VG 1110, British Virgin Islands (“FGL”);

  (6)   CHASTERTON GROUP LIMITED, a company incorporated in the British Virgin Islands, with its
        registered office at Vistra Corporate Services Centre, Wickhams Cay II, Road Town, Tortola,
        British Virgin Islands VG 1110 (“Chasterton”);

  (7)   BONAIRE DEVELOPMENTS LIMITED, a company incorporated in the British Virgin Islands,
        with its registered office at Vistra Corporate Services Centre, Wickhams Cay II, Road Town,
        Tortola, VG 1110, British Virgin Islands (“BDL”);

  (8)   GRANDLUCK ENTERPRISES LIMITED, a company incorporated in the British Virgin Islands,
        with its registered office at Vistra Corporate Services Centre, Wickhams Cay II, Road Town,
        Tortola, VG 1110, British Virgin Islands (“Grandluck”); and

  (9)   PACIFIC ANDES ENTERPRISES (HONG KONG) LIMITED (Company Registration No.
        0033853), a company in Hong Kong, with its registered office at Room 3312 Hong Kong Plaza,
        186 Connaught Road West, Hong Kong (“PAE HK”).

  Heng Holdings, RTL, FGL, Chasterton, BDL, Grandluck, and PAE HK shall collectively be referred to
  as the “Target Group”, and each shall be referred to as a “Target Company”.

  Each of the Investor, PAIH BVI and Target Company shall be referred to as a “Party”, and collectively
  they shall be referred to as the “Parties”.

  WHEREAS:

  (A)   Each Target Company had in the ordinary course of business entered into various loans with
        PAIH BVI (collectively, the “Intercompany Loans” and each an “Intercompany Loan”).

  (B)   The Appendix set out details of the Intercompany Loan balances owed by each Target Company
        to PAIH BVI (collectively, the “Intercompany Loan Balances”).




                                                      1
16-11895-jlg
  21-11588-jlg Doc
                Doc2341-8
                     2-2 Filed
                            Filed
                                09/13/21
                                  02/12/21 Entered
                                             Entered
                                                   09/13/21
                                                     02/12/21
                                                            14:19:31
                                                              12:31:01 Exhibit
                                                                        ExhibitB 3D
                                                                                 -
                 to Ng Deutsch
                        Declaration
                                 Declaration
                                    (Deed of Novation)
                                              Pg 177 of 236
                                                        Pg 2 of 9


  (C)   The Parties have agreed that PAIH BVI will novate all of its rights, benefits, duties and obligations
        under, arising out of, and in connection with, the various Intercompany Loan Balances to the
        Investor.

  IT IS HEREBY AGREED as follows:

  1.    NOVATION

        With effect on and from the date of this Deed (the “Effective Date”) and in consideration of the
        mutual representations, warranties and covenants contained in this Deed and other good and
        valuable consideration (the receipt and sufficiency of which are hereby acknowledged by each
        of the Parties), PAIH BVI hereby unconditionally, irrevocably and absolutely novates all of its
        rights, benefits, duties and obligations under, arising out of, and in connection with, the various
        Intercompany Loan Balances (the “Novated Rights and Obligations”) to the Investor (such that
        each of the Target Companies and the Investor shall assume duties and obligations towards one
        another and/or acquire rights and benefits against one another which differ from the Novated
        Rights and Obligations only insofar as the Investor has assumed and/or acquired the same in
        place of PAIH BVI), and each Target Company, unconditionally, irrevocably and absolutely
        acknowledges and consents to the novation of the Novated Rights and Obligations, on the
        condition that PAIH BVI irrevocably and unconditionally releases and discharges each Target
        Company, from its rights, duties, liabilities, and obligations owing or with respect to PAIH BVI
        under, arising out of, or in connection with, the Intercompany Loan Balances.

  2.    ACKNOWLEDGEMENT

        Each of the Target Companies and PAIH BVI acknowledges that, as at the date of this Deed and
        as of the Effective Date, the Intercompany Loan Balances set out in the Appendix are true and
        accurate, and that other than the Intercompany Loan Balances there are no other amounts due
        and owing by any Target Company to PAIH BVI.

  3.    FURTHER ASSURANCE

        Each Party to this Deed shall at the request of any other Party execute and perform all such
        actions and do such things reasonably necessary to carry out the provisions of this Deed.

  4.    GENERAL

  4.1   This Deed may be executed in any number of counterparts, and by the Parties on separate
        counterparts, but will not be effective until all the Parties have executed at least one counterpart
        but all the counterparts will together constitute one and the same instrument. Each counterpart
        will constitute an original of this Deed.

  4.2   In the event that any provision of this Deed is void or unenforceable by reason of any provision
        of applicable law, such provision will be deemed to be modified to the extent necessary to render
        it legal, valid and enforceable. If no such modification is possible, it will be deleted and the
        remaining provisions of this Deed will continue in full force and effect and if necessary, be so
        amended as is necessary to give effect to the spirit of this Deed so far as possible.

  4.3   Save as expressly provided for in this Deed, the Parties do not intend that any term of this Deed
        is enforceable under the Contracts (Rights of Third Parties) Ordinance (Cap. 623) of Hong Kong
        by a person who is not a party to this Deed and the consent of any person who is not a party to
        this Deed shall not be required for the amendment, variation, rescission or termination of the
        same.

  5.    GOVERNING LAW

                                                      2
16-11895-jlg
  21-11588-jlg Doc
                Doc2341-8
                     2-2 Filed
                            Filed
                                09/13/21
                                  02/12/21 Entered
                                             Entered
                                                   09/13/21
                                                     02/12/21
                                                            14:19:31
                                                              12:31:01 Exhibit
                                                                        ExhibitB 3D
                                                                                 -
                 to Ng Deutsch
                        Declaration
                                 Declaration
                                    (Deed of Novation)
                                              Pg 178 of 236
                                                        Pg 3 of 9



  5.1   This Deed, and any dispute, controversy, proceedings or claim of whatever nature arising out of
        or in any way relating to this Deed or its formation (including any non-contractual disputes or
        claims) shall be governed by, and construed in accordance with, the laws of Hong Kong S.A.R.

  5.2   Each of the Parties to this Deed irrevocably agrees that the United States Bankruptcy Court for
        the Southern District of New York (“Bankruptcy Court”) shall maintain non-exclusive jurisdiction
        over any disputes which arise between the Parties. Each Party (a) agrees to submit to such
        jurisdiction, (b) to waive any defense based on the location or jurisdiction of such court, and (c)
        to consent to the Bankruptcy Court hearing and finally determining any action or proceeding with
        respect to this Deed. To the extent the Bankruptcy Court declines to exercise jurisdiction for any
        reason, each Party consents that jurisdiction is appropriate before the New York state and federal
        courts sitting in the Borough of Manhattan.


                                       [Signature Pages to Follow]




                                                     3
                16-11895-jlg
                  21-11588-jlg Doc
                                Doc2341-8
                                     2-2 Filed
                                            Filed
                                                09/13/21
                                                  02/12/21 Entered
                                                             Entered
                                                                   09/13/21
                                                                     02/12/21
                                                                            14:19:31
                                                                              12:31:01 Exhibit
                                                                                        ExhibitB 3D
                                                                                                 -
                                 to Ng Deutsch
                                        Declaration
                                                 Declaration
                                                    (Deed of Novation)
                                                              Pg 179 of 236
                                                                        Pg 4 of 9




                                                         APPENDIX
                                          Outstanding Intercompany Loan Balances

Borrower                              Lender                                       Amount (HKD)
Heng Holdings                         PAIH BVI                                     […]
RTL                                   PAIH BVI                                     […]
FGL                                   PAIH BVI                                     […]
Chasterton                            PAIH BVI                                     […]
BDL                                   PAIH BVI                                     […]
Grandluck                             PAIH BVI                                     […]
PAE HK                                PAIH BVI                                     […]




                                                         4
16-11895-jlg
  21-11588-jlg Doc
                Doc2341-8
                     2-2 Filed
                            Filed
                                09/13/21
                                  02/12/21 Entered
                                             Entered
                                                   09/13/21
                                                     02/12/21
                                                            14:19:31
                                                              12:31:01 Exhibit
                                                                        ExhibitB 3D
                                                                                 -
                 to Ng Deutsch
                        Declaration
                                 Declaration
                                    (Deed of Novation)
                                              Pg 180 of 236
                                                        Pg 5 of 9



  IN WITNESS WHEREOF each Party has executed and delivered this Deed on the date which first
  appears above.

  THE INVESTOR


   Executed and Delivered as a Deed by                                )
                                                                      )
                                                                      )
                                                                      )
   ASIA UNION LIMITED acting by a director                            )
                                                                      )   ............................................................
   in the presence of:


   Witness signature         ......................................


   Name:                     ......................................

   Address:                  ......................................

                             ......................................




  PAIH BVI


   Executed and Delivered as a Deed by                                )
                                                                      )
                                                                      )
   PACIFIC ANDES INTERNATIONAL HOLDINGS (BVI)                         )
   LIMITED acting by a director                                       )
                                                                      )   ............................................................
   in the presence of:


   Witness signature         ......................................


   Name:                     ......................................

   Address:                  ......................................

                             ......................................




                         [Signature Page to Deed of Novation of Intercompany Loans]
16-11895-jlg
  21-11588-jlg Doc
                Doc2341-8
                     2-2 Filed
                            Filed
                                09/13/21
                                  02/12/21 Entered
                                             Entered
                                                   09/13/21
                                                     02/12/21
                                                            14:19:31
                                                              12:31:01 Exhibit
                                                                        ExhibitB 3D
                                                                                 -
                 to Ng Deutsch
                        Declaration
                                 Declaration
                                    (Deed of Novation)
                                              Pg 181 of 236
                                                        Pg 6 of 9


  TARGET GROUP ENTITIES




  HENG HOLDINGS

   Executed and Delivered as a Deed by                                )
                                                                      )
                                                                      )
                                                                      )
   HENG HOLDINGS (BVI) LIMITED acting by a director                   )
                                                                      )   ............................................................
   in the presence of:


   Witness signature         ......................................


   Name:                     ......................................

   Address:                  ......................................

                             ......................................



  RTL

   Executed and Delivered as a Deed by                                )
                                                                      )
                                                                      )
                                                                      )
   RAWLEY TRADING LIMITED acting by a director                        )
                                                                      )   ............................................................
   in the presence of:


   Witness signature         ......................................


   Name:                     ......................................

   Address:                  ......................................

                             ......................................




                         [Signature Page to Deed of Novation of Intercompany Loans]
16-11895-jlg
  21-11588-jlg Doc
                Doc2341-8
                     2-2 Filed
                            Filed
                                09/13/21
                                  02/12/21 Entered
                                             Entered
                                                   09/13/21
                                                     02/12/21
                                                            14:19:31
                                                              12:31:01 Exhibit
                                                                        ExhibitB 3D
                                                                                 -
                 to Ng Deutsch
                        Declaration
                                 Declaration
                                    (Deed of Novation)
                                              Pg 182 of 236
                                                        Pg 7 of 9


  FGL

   Executed and Delivered as a Deed by                                )
                                                                      )
                                                                      )
                                                                      )
   FASTACT GROUP LIMITED acting by a director                         )
                                                                      )   ............................................................
   in the presence of:


   Witness signature         ......................................


   Name:                     ......................................

   Address:                  ......................................

                             ......................................



  CHASTERTON

   Executed and Delivered as a Deed by                                )
                                                                      )
                                                                      )
                                                                      )
   CHASTERTON GROUP LIMITED acting by a director                      )
                                                                      )   ............................................................
   in the presence of:


   Witness signature         ......................................


   Name:                     ......................................

   Address:                  ......................................

                             ......................................




                         [Signature Page to Deed of Novation of Intercompany Loans]
16-11895-jlg
  21-11588-jlg Doc
                Doc2341-8
                     2-2 Filed
                            Filed
                                09/13/21
                                  02/12/21 Entered
                                             Entered
                                                   09/13/21
                                                     02/12/21
                                                            14:19:31
                                                              12:31:01 Exhibit
                                                                        ExhibitB 3D
                                                                                 -
                 to Ng Deutsch
                        Declaration
                                 Declaration
                                    (Deed of Novation)
                                              Pg 183 of 236
                                                        Pg 8 of 9


  BDL

   Executed and Delivered as a Deed by                                )
                                                                      )
                                                                      )
                                                                      )
   BONAIRE DEVELOPMENTS LIMITED acting by a director                  )
                                                                      )   ............................................................
   in the presence of:


   Witness signature         ......................................


   Name:                     ......................................

   Address:                  ......................................

                             ......................................



  GRANDLUCK

   Executed and Delivered as a Deed by                )
                                                      )
                                                      )
                                                      )
   GRANDLUCK ENTERPRISES LIMITED acting by a director )
                                                      )                   ............................................................
   in the presence of:


   Witness signature         ......................................


   Name:                     ......................................

   Address:                  ......................................

                             ......................................




                         [Signature Page to Deed of Novation of Intercompany Loans]
16-11895-jlg
  21-11588-jlg Doc
                Doc2341-8
                     2-2 Filed
                            Filed
                                09/13/21
                                  02/12/21 Entered
                                             Entered
                                                   09/13/21
                                                     02/12/21
                                                            14:19:31
                                                              12:31:01 Exhibit
                                                                        ExhibitB 3D
                                                                                 -
                 to Ng Deutsch
                        Declaration
                                 Declaration
                                    (Deed of Novation)
                                              Pg 184 of 236
                                                        Pg 9 of 9


  PAE HK

   Executed and Delivered as a Deed by                                )
                                                                      )
                                                                      )
                                                                      )
   PACIFIC ANDES ENTERPRISES (HONG KONG) LIMITED                      )
   acting by a director                                               )
                                                                      )   ............................................................
   in the presence of:


   Witness signature         ......................................


   Name:                     ......................................

   Address:                  ......................................

                             ......................................




                         [Signature Page to Deed of Novation of Intercompany Loans]
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-9
                   2-2 Filed
                          Filed
                              09/13/21
                                02/12/21 Entered
                                           Entered
                                                 09/13/21
                                                   02/12/2114:19:31
                                                             12:31:01 Exhibit
                                                                       ExhibitB 3E
                                                                                -
                   to Ng
                      Deutsch
                         Declaration
                              Declaration
                                     (SPA Form)
                                            Pg 185Pg
                                                   of 1236
                                                        of 38




                       SALE AND PURCHASE AGREEMENT



                              DATED ________ 2021




                                   BETWEEN



                                        [•]

                                     as Seller



                                      AND



                             [ASIA UNION LIMITED]

                                   as Purchaser
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-9
                   2-2 Filed
                          Filed
                              09/13/21
                                02/12/21 Entered
                                           Entered
                                                 09/13/21
                                                   02/12/2114:19:31
                                                             12:31:01 Exhibit
                                                                       ExhibitB 3E
                                                                                -
                   to Ng
                      Deutsch
                         Declaration
                              Declaration
                                     (SPA Form)
                                            Pg 186Pg
                                                   of 2236
                                                        of 38


                                                           CONTENTS

  CLAUSE                                                                                                                    PAGE

  1.   INTERPRETATION AND CONSTRUCTION ............................................................ 3
  2.   SALE AND PURCHASE ............................................................................................ 11
  3.   CONDITIONS TO COMPLETION ............................................................................ 11
  4.   SELLER’S COVENANTS .......................................................................................... 12
  5.   COMPLETION ............................................................................................................ 14
  6.   PAYMENT AND PAYMENT ADMINISTRATION ................................................ 15
  7.   RECOVERIES NET AMOUNT ................................................................................. 16
  8.   REPRESENTATIONS AND WARRANTIES ........................................................... 17
  9.   NON-RELIANCE AND INDEPENDENT INVESTIGATION ................................. 18
  10.  CONFIRMATIONS..................................................................................................... 21
  11.  FURTHER ASSURANCE .......................................................................................... 21
  12.  EXPENSES AND TAXES .......................................................................................... 22
  13.  TERMINATION .......................................................................................................... 23
  14.  SPECIFIC PERFORMANCE ...................................................................................... 23
  15.  CHANGES TO THE PARTIES .................................................................................. 24
  16.  WAIVERS AND REMEDIES CUMULATIVE ......................................................... 24
  17.  CONFIDENTIALITY ................................................................................................. 24
  18.  SEVERABILITY ......................................................................................................... 25
  19.  COUNTERPARTS ...................................................................................................... 25
  20.  NOTICES..................................................................................................................... 26
  21.  THIRD PARTY RIGHTS ............................................................................................ 27
  22.  AMENDMENTS ......................................................................................................... 27
  23.  ENTIRE AGREEMENT .............................................................................................. 27
  24.  GOVERNING LAW AND JURISDICTION .............................................................. 27
  SCHEDULE 1 PAIH DEBT DOCUMENTS ........................................................................... 28
  SCHEDULE 2 BANK ACCOUNT DETAILS ........................................................................ 29
  SCHEDULE 3 PROPERTIES .................................................................................................. 30
  SCHEDULE 4 PAIH AFFILIATES ......................................................................................... 31
  SCHEDULE 5 NOTICE OF TRANSFER ............................................................................... 34
  SCHEDULE 6 NOTICE OF ASSIGNMENT .......................................................................... 35
     16-11895-jlg
      21-11588-jlg Doc
                    Doc2341-9
                        2-2 Filed
                               Filed
                                   09/13/21
                                     02/12/21 Entered
                                                Entered
                                                      09/13/21
                                                        02/12/2114:19:31
                                                                  12:31:01 Exhibit
                                                                            ExhibitB 3E
                                                                                     -
                        to Ng
                           Deutsch
                              Declaration
                                   Declaration
                                          (SPA Form)
                                                 Pg 187Pg
                                                        of 3236
                                                             of 38


THIS AGREEMENT is dated ___________________ 2021.

BETWEEN:

(1)      [•] (the “Seller”); and

(2)      [ASIA UNION LIMITED], a company incorporated in [•], with its registered office at [•]
         (the “Purchaser” which expression shall include its successors and assigns in accordance
         with their respective interests).

WHEREAS:

(a)      The Purchaser intends to enter into agreement(s) with the holders of the Debt Claims (as
         defined below) to purchase from such holders the relevant Debt Claims for cash consideration.

(b)      The Purchaser has, on or about the date hereof, entered into the Settlement and Framework
         Agreement (as defined below). Simultaneous with the purchase of the Debt Claims in
         accordance with the terms of the relevant Debt Purchase Agreement (as defined below), the
         Purchaser intends to enter into a call option deed (the “Call Option Deed”) with Pacific
         Andes International Holdings (BVI) Limited to acquire an exclusive option (“Call Option”)
         to purchase the entire issued and paid up share capital of Heng Holdings (BVI) Limited and
         Fastact Group Limited.

(c)      Following the completion of the Group Restructuring (as defined in the Settlement and
         Framework Agreement), Fastact Group Limited and certain Subsidiaries of Heng Holdings
         (BVI) Limited, namely, Bonaire Developments Limited, Chasterton Group Limited,
         Grandluck Enterprises Limited, Pacific Andes Enterprises (Hong Kong) Limited and Rawley
         Trading Limited, hold the title to certain property assets, the details of which are set out in
         Schedule 3 (Properties) (the “Property Assets”).

(d)      The Purchaser may exercise the Call Option in accordance with the terms of the Call Option
         Deed following acquisition of the Purchased Assets and the other Debt Claims.

(e)      Subsequent to the exercise of the Call Option in accordance with the terms of the Call Option
         Deed, the Purchaser may at its sole discretion, decide to operate the Property Assets, or effect
         a sale or disposal of the Property Assets (whether by way of sale or otherwise) to one or more
         persons (who may, for the avoidance of doubt, be the existing tenant(s) renting the Property
         Assets).

IT IS AGREED as follows:

1.       INTERPRETATION AND CONSTRUCTION

1.1      Definitions

         In this Agreement:

         “Affiliate” means, in relation to any person, any other person controlling, controlled by or
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-9
                   2-2 Filed
                          Filed
                              09/13/21
                                02/12/21 Entered
                                           Entered
                                                 09/13/21
                                                   02/12/2114:19:31
                                                             12:31:01 Exhibit
                                                                       ExhibitB 3E
                                                                                -
                   to Ng
                      Deutsch
                         Declaration
                              Declaration
                                     (SPA Form)
                                            Pg 188Pg
                                                   of 4236
                                                        of 38


    under common control with that person or persons. For the purposes of this definition,
    “control” when used with respect to any person means the power to direct the management
    and policies of such person, directly or indirectly, whether through the ownership of voting
    securities or other beneficial interests, by contract or otherwise, and the terms “controlling”
    and “controlled” shall be construed accordingly. For the avoidance of doubt, an entity will
    control a second entity or entities if it: (a) owns or controls, directly or indirectly, at least
    50% of the voting equity of the second entity or entities; or (b) it possesses, directly or
    indirectly, the power to direct or cause the direction of the affairs or management of the
    second entity or entities, whether through the ownership of voting securities, by contract or
    otherwise, including the ownership, directly or indirectly, of securities having the power to
    elect a majority of the board of management or similar body governing the affairs of the
    second entity or entities.

    “Assignment” has the meaning given to such term in Clause 1.4 of this Agreement.

    “Benefit Plan” means an “employee benefit plan” (as defined in ERISA) that is subject to
    Title I of ERISA, a “plan” as defined in Section 4975 of the Code or any entity whose assets
    include (for purposes of United States Department of Labour Regulations Section 2510.3-
    101 as modified by Section 3(42) of ERISA or otherwise for purposes of Title I of ERISA
    or Section 4975 of the Code) the assets of any such “employee benefit plan” or “plan”.

    “Business Day” means a day (other than a Saturday or Sunday) on which banks are open for
    general business in British Virgin Islands, Hong Kong and New York City.

    “Call Option” shall have the meaning given to such term at recital (b).

    “Call Option Deed” shall have the meaning given to such term at recital (b).

    “Code” means the United States Internal Revenue Code of 1986 and the rules and
    regulations promulgated under it.

    “Collateral” means any property or assets, whether real, personal or equitable interests,
    tangible or intangible and whether now owned or acquired or created before or after the date
    of this Agreement, over which a Security Interest has been, or is purported to have been,
    granted for the benefit of the Seller under or in connection with any of the PAIH Debt
    Documents and/or in relation to the PAIH Debt (or any part thereof).

    “Completion” means the completion of the Assignment pursuant to Clause 5.

    “Completion Date” means the date mutually agreed by the Parties prior to the Long Stop
    Date and on which the Assignment is to occur on the terms and subject to the conditions of
    this Agreement.

    “Debt Claims” shall have the meaning given to such term in the Settlement and Framework
    Agreement.

    “Debt Purchase Agreement” means each sale and purchase agreement entered into or to be
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-9
                   2-2 Filed
                          Filed
                              09/13/21
                                02/12/21 Entered
                                           Entered
                                                 09/13/21
                                                   02/12/2114:19:31
                                                             12:31:01 Exhibit
                                                                       ExhibitB 3E
                                                                                -
                   to Ng
                      Deutsch
                         Declaration
                              Declaration
                                     (SPA Form)
                                            Pg 189Pg
                                                   of 5236
                                                        of 38


    entered into between the Purchaser and each PAIH Priority Creditor, Deferred Priority
    Creditor, Mandatory PAIH Unsecured Creditor and Optional PAIH Unsecured Creditor, and
    “Debt Purchase Agreements” refers to all such agreements.

    “Deferred Priority Creditor” shall have the meaning given to such term in the Settlement
    and Framework Agreement.

    “Distribution” means all cash payments, interest, fees, notes, securities and/or other
    property, proceeds or assets or any other form of payment or compensation paid or
    distributed under or in respect of any of the Purchased Assets (including, without limitation,
    in respect of principal, interest and fees or any other form of cash, payment in kind or other
    payment or satisfaction made under or in connection with any of the Purchased Assets
    howsoever described or arising).

    “Dollars” and “US$” means the lawful currency for the time being of the United States of
    America.

    “ERISA” means the United States Employee Retirement Income Security Act of 1974 and
    the rules and regulations promulgated under it.

    “FATCA” means:

    (a)   sections 1471 to 1474 of the US Internal Revenue Code of 1986 or any associated
          regulations;

    (b)   any treaty, law, regulation of any other jurisdiction, or relating to an intergovernmental
          agreement between the US and any other jurisdiction, which (in either case) facilitates
          the implementation of any law or regulation referred to in paragraph (a) above; or

    (c)   any agreement pursuant to the implementation of any treaty, law or regulation referred
          to in paragraphs (a) or (b) above with the US Internal Revenue Service, the US
          government or any governmental or taxation authority in any other jurisdiction.

    “FATCA Deduction” means a deduction or withholding from a payment under a
    Transaction Document as may be required by FATCA.

    “FATCA Exempt Party” means a party that is entitled to receive payments free from any
    FATCA Deduction.

    “Group” means PAIH and its Subsidiaries for the time being and such other company(ies)
    as will from time to time become a Subsidiary of PAIH.

    “Long Stop Date” shall have the meaning given to such term in the Settlement and
    Framework Agreement.

    “Mandatory PAIH Unsecured Creditor” shall have the meaning given to such term in the
    Settlement and Framework Agreement.
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-9
                   2-2 Filed
                          Filed
                              09/13/21
                                02/12/21 Entered
                                           Entered
                                                 09/13/21
                                                   02/12/2114:19:31
                                                             12:31:01 Exhibit
                                                                       ExhibitB 3E
                                                                                -
                   to Ng
                      Deutsch
                         Declaration
                              Declaration
                                     (SPA Form)
                                            Pg 190Pg
                                                   of 6236
                                                        of 38


    “Non-PAIH Obligor” means any person liable or against whom a claim, demand, obligation,
    liability and cause of action of whatever kind or nature, whether known or unknown,
    liquidated or unliquidated, contingent or certain, asserted or unasserted is made or asserted
    or may or could be made or asserted under or in respect of the Retained Debt Documents (or
    any of them).

    “Obligor” means any person liable or against whom a claim is made or may or could be
    made under or in respect of the PAIH Debt Documents (or any of them).

    “Optional PAIH Unsecured Creditor” shall have the meaning given to such term in the
    Settlement and Framework Agreement.

    “PAIH” means Pacific Andes International Holdings Limited, a company organised under
    the laws of Bermuda.

    “PAIH Affiliates” means PAIH and all of its Affiliates (excluding Pacific Andes Resources
    Development Limited and entities owned directly or indirectly by Pacific Andes Resources
    Development Limited), as more specifically set out in Schedule 4 (PAIH Affiliates).

    “PAIH Debt” means all of the Seller’s rights, interests and benefits (whether direct or
    indirect) in and under each of the PAIH Debt Documents, but excluding, for the avoidance
    of doubt, any of the Seller’s obligations and liabilities in connection therewith.

    “PAIH Debt Assets” means all rights, benefits, title, interests and claims (whether legal,
    equitable or beneficial and whether now or hereafter in existence) of the Seller under or in
    respect of the PAIH Debt, including (i) proofs of claim numbers [•] and (ii) all of the Seller’s
    other rights, interests, benefits and claims (howsoever described or arising) in, under and to:

    (a)   each of the PAIH Debt Documents;

    (b)   any amendments, Restructuring or restatement of any of the PAIH Debt Documents
          in any form including any replacement or substitution thereof with any other debt or
          other asset pursuant to any Restructuring or otherwise;

    (c)   all claims, suits, causes of action, and any other right of the Seller whether known or
          unknown, against any Obligor or any Affiliate of any Obligor or against any other
          person under or in respect of, relating to or arising out of any of the PAIH Debt
          Documents or against any of the respective directors, shareholders, officers,
          employees, Subsidiaries, Affiliates, agents, representatives, contractors, advisors,
          agents or representatives of any Obligor, or any other person that in any way is based
          upon, arises out of, or is related to, or attributable to any of the foregoing, including
          all claims (including contract claims, tort claims, malpractice claims, and claims under
          any law governing the purchase and sale of, or indentures for, securities), suits, causes
          of action, and any other right of the Seller against any attorney, accountant, financial
          advisor, agent, representative or other person arising directly or indirectly, whether by
          contract, law or otherwise under or in respect of, relating to or arising out of any of
          the PAIH Debt Documents;
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-9
                   2-2 Filed
                          Filed
                              09/13/21
                                02/12/21 Entered
                                           Entered
                                                 09/13/21
                                                   02/12/2114:19:31
                                                             12:31:01 Exhibit
                                                                       ExhibitB 3E
                                                                                -
                   to Ng
                      Deutsch
                         Declaration
                              Declaration
                                     (SPA Form)
                                            Pg 191Pg
                                                   of 7236
                                                        of 38


    (d)   all cash, securities, or other property, and all set-offs and recoupments, in each case
          received and applied by or for the account of the Seller on or after the date of this
          Agreement under or in respect of, relating to or arising out of any PAIH Debt
          Document, including all Distributions obtained by or through enforcement,
          redemption, consummation of a plan of reorganisation, Restructuring, liquidation or
          otherwise relating to the PAIH Debt Documents and all cash, securities, interest,
          dividends and other property, assets or undertakings that may be exchanged for, or
          distributed or collected with respect to, any of the foregoing; and

    (e)   all proceeds of the above howsoever arising,

    but, for the avoidance of doubt, excluding (i) any payments in respect of the PAIH Debt
    received by the Seller on or before the date hereof, (ii) the Purchase Price and any other
    amount, right, remedy or benefit received by or available to the Seller under this Agreement,
    (iii) any of the Seller’s rights, title, benefits, interests and remedies in and relating to any
    Retained Debt Document and any claims, suits, causes of action, or any other right, remedy
    or benefit of the Seller whether known or unknown against the persons referred to in
    paragraph (c) of the definition of “Related PAIH Debt Assets”, and (iv) any of the Seller’s
    obligations and liabilities under or in respect of the PAIH Debt.

    “PAIH Debt Documents” means all agreements and other documents identified in Schedule
    1 (PAIH Debt Documents) and all other agreements and documents entered into thereunder
    or in connection therewith or in connection with the PAIH Debt Assets and the Related PAIH
    Debt Assets, but excluding, for the avoidance of doubt, any guarantees and/or security
    documents executed in connection therewith (in respect of which the provisions of Clause 4
    (Seller’s Covenants) shall apply).

    “PAIH Material Group” means PAIH, Pacific Andes International Holdings (BVI) Limited,
    Heng Holdings (BVI) Limited and the Subsidiaries of Heng Holdings (BVI) Limited.

    “PAIH Priority Creditor” shall have the meaning given to such term in the Settlement and
    Framework Agreement.

    “Party” means a party to this Agreement and “Parties” shall be construed accordingly.

    “Pre-Completion Conditions” means the conditions set out in Clause 3.1 and “Pre-
    Completion Condition” shall mean any one of them.

    “Property Assets” shall have the meaning given to such term at recital (c).

    “PTE” means a prohibited transaction class exemption issued by the United States
    Department of Labour.

    “Purchase Price” means the amount identified in Schedule 2 (Bank Account Details).

    “Purchased Assets” means the PAIH Debt Assets and the Related PAIH Debt Assets.

    “Receiving Account” means the bank account for receipt of the Purchase Price as identified
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-9
                   2-2 Filed
                          Filed
                              09/13/21
                                02/12/21 Entered
                                           Entered
                                                 09/13/21
                                                   02/12/2114:19:31
                                                             12:31:01 Exhibit
                                                                       ExhibitB 3E
                                                                                -
                   to Ng
                      Deutsch
                         Declaration
                              Declaration
                                     (SPA Form)
                                            Pg 192Pg
                                                   of 8236
                                                        of 38


    in Schedule 2 (Bank Account Details).

    “Related PAIH Debt Assets” means:

    (a)   all claims, suits, causes of action, and any other right, remedy, interest or benefit of
          the Seller whether known or unknown, against:

          (i)     any Obligor or any Affiliate of any Obligor or any director, officer or employee
                  of any Obligor or any such Affiliate of any Obligor or any other person in
                  respect of, relating to or arising out of the existence of any of the PAIH Debt
                  Documents and/or any of the PAIH Debt Assets, including (without limitation)
                  under or in connection with any proposed or actual Restructuring of any claims
                  under or in relation to any of the PAIH Debt Documents; and/or

          (ii)    any of the directors, shareholders, officers, employees, Subsidiaries, Affiliates,
                  agents, representatives, contractors, advisors or representatives of any Obligor
                  or any Affiliate of any Obligor that in any way relate to the offering, entry into,
                  incurrence of indebtedness under, performance, non-performance or
                  Restructuring of any obligation expressed to be assumed under or in respect of,
                  relating to or arising out of any of the PAIH Debt Documents and/or any of the
                  PAIH Debt Assets or that could be claimed or asserted against any Obligor, any
                  Affiliate of any Obligor or any director, officer or employee of any Obligor or
                  any such Affiliate of any Obligor or any person signatory to or in any way
                  involved in the offering, entry into, incurrence of indebtedness under,
                  performance, non-performance or Restructuring of any claims under any of the
                  PAIH Debt Documents; and/or

          (iii)   any other person whatsoever that in any way is based upon, arises out of, or is
                  related to, or attributable to any of the foregoing, including all claims (including
                  contract claims, tort claims, breach of duty claims, malpractice claims, and
                  claims under any law governing the purchase and sale of, or indentures for,
                  securities), suits, causes of action, and any other right or remedy (howsoever
                  described or arising) of the Seller against any director or officer or employee of
                  any Obligor, any Affiliate or Subsidiary of any Obligor, any attorney,
                  accountant, financial advisor, agent, representative or other person arising
                  directly or indirectly, whether by contract, tort, law or otherwise, under or in
                  respect of, relating to or arising out of any of the PAIH Debt Documents and/or
                  any Restructuring of any claims under or in connection with any of the PAIH
                  Debt Documents; and

    (b)   all rights, interests and claims (howsoever described) of the Seller in, under and to all
          proceeds of the above howsoever arising, but:

    (c)   notwithstanding anything to the contrary in clauses (a) and (b) above and for the
          avoidance of doubt, the Parties agree and acknowledge that Related PAIH Debt Assets
          shall not include (1) any of the Seller’s obligations and liabilities in and relating to the
          PAIH Debt, and (2) any of the Seller’s rights, title, benefits, interests and remedies in
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-9
                   2-2 Filed
                          Filed
                              09/13/21
                                02/12/21 Entered
                                           Entered
                                                 09/13/21
                                                   02/12/2114:19:31
                                                             12:31:01 Exhibit
                                                                       ExhibitB 3E
                                                                                -
                   to Ng
                      Deutsch
                         Declaration
                              Declaration
                                     (SPA Form)
                                            Pg 193Pg
                                                   of 9236
                                                        of 38


          and relating to any Retained Debt Document or any claims, suits, causes of action, or
          any other right, remedy or benefit of the Seller whether known or unknown, against:

          (i)     any Non-PAIH Obligor or any Affiliate of any Non-PAIH Obligor or any
                  director, officer, employee, auditor or advisor of any Non-PAIH Obligor or any
                  such Affiliate of any Non-PAIH Obligor or any other person, but excluding
                  PAIH, that is any way connected to or arising out of the existence of any of the
                  Retained Debt Documents;

          (ii)    any of the directors, shareholders, officers, employees, Subsidiaries, Affiliates,
                  agents, representatives, contractors, advisors or representatives of any Non-
                  PAIH Obligor or any Affiliate of any Non-PAIH Obligor, but excluding PAIH,
                  that in any way relate to the offering, entry into, incurrence of indebtedness
                  under, performance or non-performance under or in connection with any of the
                  Retained Debt Documents that could be claimed or asserted against any Non-
                  PAIH Obligor, any Affiliate of any Non-PAIH Obligor or any director, officer
                  or employee of any Non-PAIH Obligor or any such Affiliate of any Non-PAIH
                  Obligor or any person signatory to or in any way involved in the offering, entry
                  into, incurrence of indebtedness under, performance or non-performance of any
                  claims under any of the Retained Debt Documents; and

          (iii)   any other person whatsoever that in any way is based upon, arises out of, or is
                  related to, or attributable to any of the foregoing, including all claims (including
                  contract claims, tort claims, breach of duty claims, malpractice claims, and
                  claims under any law governing the purchase and sale of, or indentures for,
                  securities), suits, causes of action, and any other right or remedy (howsoever
                  described or arising) of the Seller against any director, officer, employee,
                  auditor or advisor of any Non-PAIH Obligor on any basis whatsoever, any
                  Affiliate or Subsidiary of any Non-PAIH Obligor (but excluding PAIH), any
                  attorney, accountant, auditor, financial advisor, agent, representative or other
                  person arising directly or indirectly, whether by contract, tort, law or otherwise,
                  under or in connection with any of the Retained Debt Documents,

    and the fact that any claim, suit, cause of action, or any other right or remedy or benefit of
    the Seller and/or any of its Affiliates arising under or in connection with any of the Retained
    Debt Documents may also relate to potential claims, suits, causes of action, or any other
    right, remedy or benefit of the Seller arising under or in connection with any PAIH Debt
    Documents shall not preclude the Seller from seeking and obtaining the benefit of the same
    solely in respect of the Retained Debt Documents.

    “Restructuring” means any rescheduling, restructuring, reorganisation, compromise or
    other arrangement affecting the indebtedness (or of any class of indebtedness) of any Obligor.

    “Retained Debt Documents” means all agreements and other documents between the Seller
    and any person (including Pacific Andes Resources Development Limited, Pacific Andes
    Enterprises (BVI) Limited and Parkmond Group Limited) that are not PAIH Debt
  16-11895-jlg
   21-11588-jlg Doc
                 Doc2341-9
                      2-2 Filed
                             Filed
                                 09/13/21
                                   02/12/21 Entered
                                             Entered09/13/21
                                                      02/12/2114:19:31
                                                                12:31:01 Exhibit
                                                                          ExhibitB 3E
                                                                                   -
                     to Ng
                         Deutsch
                           Declaration
                                 Declaration
                                       (SPA Form)
                                              Pg 194Pgof10
                                                         236
                                                           of 38


      Documents.

      “Security Interest” means:

      (a)    any mortgage, pledge, lien, charge, assignment, hypothecation or security interest or
             any other agreement or arrangement having a similar effect;

      (b)    purchase or option agreement or option arrangement;

      (c)    subordination agreement or subordination arrangement; and

      (d)    agreements or arrangements to create or effect any of the foregoing.

      “Settlement and Framework Agreement” means that certain Settlement and Framework
      Agreement dated as of [•] entered into between, among others, PAIH and the Purchaser,
      pursuant to which, the Purchaser agreed to, among other things, to enter into debt purchase
      agreements (substantially in the form of this Agreement).

      “Subsidiary” means an entity of which a person has direct or indirect control or owns
      directly or indirectly more than 50% of the voting capital or similar right of ownership and
      control for this purpose means the power to direct the management and the policies of the
      entity whether through the ownership of voting capital, by contract or otherwise.

      “Surviving Provisions” means Clauses 1 (Interpretation and Construction), 12 (Expenses
      and Taxes), 13 (Termination), 16 (Waivers and Remedies Cumulative), 17 (Confidentiality),
      1.1(a)(i)(B) (Severability), 19 (Counterparts), 20 (Notices) and 24 (Governing Law and
      Jurisdiction).

      “Taxes” means all forms of taxes, including without limitation, all forms of income tax, and
      services tax, stamp duty, value-added tax and all levies, imposts, duties, penalties, charges,
      fees, deductions and withholdings whatsoever charged or imposed by any relevant statutory,
      regulatory or governmental authority.

      “Transaction Documents” shall have the meaning given to such term in the Settlement and
      Framework Agreement.

1.2   In this Agreement, unless the context requires otherwise, any reference:

      (a)    to a Clause or Schedule is to a reference to a clause of or a schedule to this Agreement;

      (b)    to this Agreement, any other document or any provision of this Agreement or that
             document is a reference to this Agreement, that document or that provision as in force
             for the time being or from time to time amended or supplemented in accordance with
             the terms of this Agreement or that document;

      (c)    to a person includes an individual, a body corporate, a partnership, any other
             unincorporated body or association of persons (whether or not having separate legal
             personality) and any state or state agency;
     16-11895-jlg
      21-11588-jlg Doc
                    Doc2341-9
                         2-2 Filed
                                Filed
                                    09/13/21
                                      02/12/21 Entered
                                                Entered09/13/21
                                                         02/12/2114:19:31
                                                                   12:31:01 Exhibit
                                                                             ExhibitB 3E
                                                                                      -
                        to Ng
                            Deutsch
                              Declaration
                                    Declaration
                                          (SPA Form)
                                                 Pg 195Pgof11
                                                            236
                                                              of 38


         (d)    to a time of day is a reference to the time in Hong Kong S.A.R., unless expressly
                indicated otherwise;

         (e)    to an enactment includes that enactment as it may be amended, replaced or re-enacted
                at any time, whether before or after the date of this Agreement, and any subordinate
                legislation made under it;

         (f)    to an “agreement” includes any document or deed, an arrangement and any other
                kind of commitment;

         (g)    to a “right” includes a power, a remedy and discretion; and

         (h)    to “transfer” includes any assignment, conveyance, recovery, payment, right, title,
                interest, sale, pledge, encumbrance, abandonment, disposition, participation or other
                transfer (or the proceeds of any of the foregoing) and may be used either as a verb or
                a noun.

1.3      In this Agreement, unless the context otherwise requires:

         (a)    words importing the plural include the singular and vice versa;

         (b)    words importing a gender include every gender; and

         (c)    the words “other”, “including” and “in particular” do not limit the generality of any
                preceding words and are not to be construed as being limited to the same class as the
                preceding words where a wider construction is possible.

1.4      The headings and the table of contents in this Agreement do not affect its interpretation.

2.       SALE AND PURCHASE

2.1      On the terms of this Agreement and subject to the Pre-Completion Conditions being satisfied
         or, where applicable, waived by the Purchaser, the Seller hereby agrees to sell and assign in
         accordance with the provisions of this Agreement, the Purchased Assets to the Purchaser on
         the Completion Date, and the Purchaser hereby agrees to purchase and accept such sale and
         assignment of the Purchased Assets on the Completion Date, free from all Security Interests
         and with all rights, benefits and remedies attaching thereto or associated therewith (the
         “Assignment”). The Assignment hereunder is a separate and independent transaction
         governed solely by the terms of (or otherwise referred to in) this Agreement and shall not be
         affected by any other transaction entered into between the Parties.

3.       CONDITIONS TO COMPLETION

3.1      Completion is subject to and conditional on the following Pre-Completion Conditions being
         satisfied or, where applicable, waived, in accordance with this Agreement:

         (a)    simultaneous closing under the Settlement and Framework Agreement;
     16-11895-jlg
      21-11588-jlg Doc
                    Doc2341-9
                         2-2 Filed
                                Filed
                                    09/13/21
                                      02/12/21 Entered
                                                Entered09/13/21
                                                         02/12/2114:19:31
                                                                   12:31:01 Exhibit
                                                                             ExhibitB 3E
                                                                                      -
                        to Ng
                            Deutsch
                              Declaration
                                    Declaration
                                          (SPA Form)
                                                 Pg 196Pgof12
                                                            236
                                                              of 38


         (b)   the representations and warranties provided by the Seller under Clause 8.1 (Seller’s
               Representations and Warranties) being true, accurate and not misleading in all
               respects as of the date of this Agreement and as of the Completion Date as though
               made on and as of that date;

         (c)   the representations and warranties provided by the Purchaser under Clause 8.2
               (Purchaser’s Representations and Warranties) being true, accurate and not
               misleading in all respects as of the date of this Agreement and as of the Completion
               Date as though made on and as of that date;

         (d)   no applicable laws or regulations having been enacted, amended or proposed which
               would prohibit, materially restrict or materially delay the implementation of the
               transactions contemplated by this Agreement;

         (e)   execution and issuance of notice(s) of assignment (in the form of Schedule 6 (Notice
               of Assignment) hereto) by the Seller to each Obligor in respect of the sale and
               assignment of the Purchased Assets as contemplated by this Agreement;

         (f)   provision of such documentation and other information and evidence by the Purchaser
               as the Seller reasonably requires in order for the Seller to carry out, and to be satisfied
               that it has complied with all necessary “know your customer” and/or other similar
               checks under all applicable laws and regulations; and

         (g)   each of the Parties having, as of the Completion Date, performed and complied in all
               respects with all covenants and agreements contained in this Agreement which are
               required to be performed or complied with by it, on or prior to the Completion Date.

3.2      If, at any time, any Party becomes aware of a fact or circumstance that might prevent a Pre-
         Completion Condition from being satisfied, it shall promptly inform the other Party.

3.3      Save for Pre-Completion Conditions 3.1(c) and 3.1(f), the Purchaser shall be entitled in its
         sole discretion at any time before the Long Stop Date by notice in writing to the Seller to
         waive in whole or in part satisfaction of all or any of the Pre-Completion Conditions. For the
         avoidance of doubt, the Purchaser and the Seller may, at any time before the Long Stop Date,
         together agree in writing to waive in whole or in part satisfaction of all or any of Pre-
         Completion Conditions 3.1(c) and 3.1(f).

3.4      If any Pre-Completion Condition has not been satisfied (or waived by the Purchaser and/or
         the Seller, as applicable) on or before the Long Stop Date, this Agreement (save for the
         Surviving Provisions) will be terminated with immediate effect (unless otherwise agreed by
         the Parties in writing). For the avoidance of doubt, the Parties may agree to postpone
         Completion, for as many times as the Parties agree, to such other date as the Parties agree in
         writing.

4.       SELLER’S COVENANTS

         Pre-Completion Covenants
  16-11895-jlg
   21-11588-jlg Doc
                 Doc2341-9
                      2-2 Filed
                             Filed
                                 09/13/21
                                   02/12/21 Entered
                                             Entered09/13/21
                                                      02/12/2114:19:31
                                                                12:31:01 Exhibit
                                                                          ExhibitB 3E
                                                                                   -
                     to Ng
                         Deutsch
                           Declaration
                                 Declaration
                                       (SPA Form)
                                              Pg 197Pgof13
                                                         236
                                                           of 38


4.1   Subject to Clause 4.2, the Seller agrees and undertakes that on or after the date of this
      Agreement, it shall not (directly or indirectly):

      (a)   exercise or enforce (or instruct any person to take steps in the exercise or enforcement
            of) any of its rights, claims, remedies or privileges, or take, commence or continue
            any other suit, action or proceedings, against any Obligor or any other person under
            or in connection with any of the Purchased Assets or any guarantees and/or security
            documents executed in connection therewith, or against any of the associates or
            Affiliates or any of the employees, officers, directors, agents, promoters or
            shareholders of any Obligor under or in respect of, relating to or arising out of the
            Purchased Assets or any guarantees and/or security documents executed in connection
            therewith; and/or

      (b)   demand any payment or satisfaction or instruct any person to demand any payment or
            satisfaction (whether in money or for money’s worth) (including, but not limited to,
            in relation to any default interest thereunder) in respect of any of the Purchased Assets
            or any guarantees and/or security documents executed in connection therewith; and/or

      (c)   otherwise require or support (or instruct any person to require or support) the
            enforcement of or against any Collateral (including, but not limited to, instructions to
            any account bank and/or trustee and/or security agent with respect to the deduction of
            amounts credited to debt service, interest reserve and/or accounts held with any
            account bank or collateral agent) granted in connection with any of the Purchased
            Assets or any guarantees and/or security documents executed in connection therewith;
            and/or

      (d)   create any Security Interest or any other impediment of any nature whatsoever over
            or with respect to the Purchased Assets (or any of them) or any guarantees and/or
            security documents executed in connection therewith or otherwise do anything that
            might be contrary to or inconsistent with its obligations under this Agreement.

4.2   Until the occurrence of the Completion Date, Clause 4.1 does not prevent the Seller from
      exercising or enforcing (or instructing any person to take steps in the exercise or enforcement
      of) any of its rights, claims, remedies or privileges, or taking, commencing or continuing any
      other suit, action or proceedings, against any Obligor or any Obligor’s Affiliates or
      Subsidiaries if the Seller’s position is or will be prejudiced as a result of any act of any
      Obligor or any Obligor’s Affiliates or Subsidiaries, including the filing of objections and
      seeking injunctive relief. In the event that the Seller takes any such action that would, in the
      Purchaser’s reasonable judgement, materially impair the value of the Purchased Assets, the
      Purchaser shall be permitted to terminate this Agreement and neither the Purchaser nor the
      Seller shall incur any liability hereunder.

4.3   The obligations imposed on the Seller under or pursuant to Clause 4.1:

      (a)   may be enforced against the Seller by any person who has provided a guarantee, or
            executed security documents, in connection with the PAIH Debt Documents,
     16-11895-jlg
      21-11588-jlg Doc
                    Doc2341-9
                         2-2 Filed
                                Filed
                                    09/13/21
                                      02/12/21 Entered
                                                Entered09/13/21
                                                         02/12/2114:19:31
                                                                   12:31:01 Exhibit
                                                                             ExhibitB 3E
                                                                                      -
                        to Ng
                            Deutsch
                              Declaration
                                    Declaration
                                          (SPA Form)
                                                 Pg 198Pgof14
                                                            236
                                                              of 38


               notwithstanding the provisions of Clause 21; and

         (b)   do not otherwise affect the rights the Seller pursuant to any Retained Debt Documents
               (other than any guarantees and/or security documents executed in connection with the
               Purchased Assets).

5.       COMPLETION

5.1      Unless this Agreement is previously terminated in accordance with its terms, Completion
         shall take place on the Completion Date following the satisfaction or waiver in accordance
         with Clause 3.3 of the Pre-Completion Conditions.

5.2      At Completion:

         (a)   Payment for the Purchased Assets shall be made by way of one single payment of the
               Purchase Price to be made by the Purchaser on the Completion Date. The assignment
               of the Purchased Assets by the Seller to the Purchaser shall take place in accordance
               with Clause 5.3 (Assignment of Purchased Assets), against the Purchaser’s provision
               of evidence to the Seller that the Purchase Price has been transferred or remitted by
               the Purchaser to the Seller’s Receiving Account in Hong Kong via CHATS in
               accordance with Clause 6 (Payment and Payment Administration). The Seller agrees
               with the Purchaser to enter into such assignments and other agreements the Purchaser
               deems necessary or appropriate, acting reasonably, in order to fully and effectively
               assign the Purchased Assets to the Purchaser on the Completion Date.

         (b)   On the Completion Date, the Purchase Price shall be paid by the Purchaser to the
               Receiving Account in consideration of the Seller making arrangements satisfactory to
               the Purchaser (in form and in substance) to comply with the terms of Clause 5.2(a)
               and Clause 5.3 (Assignment of Purchased Assets) to the satisfaction of the Purchaser
               (in form and substance).

5.3      Assignment of Purchased Assets

         (a)   In consideration of the promises made by the Purchaser and upon the Purchaser’s
               provision of evidence to the Seller that the payment of the Purchase Price has been
               made by the Purchaser to the Seller, the Seller unconditionally and irrevocably agrees
               and acknowledges that on the Completion Date:

               (i)   the Seller assigns absolutely to the Purchaser all its legal and beneficial rights,
                     title, interests, claims, remedies and other benefits (howsoever described or
                     arising) under or in connection with the Purchased Assets, and, on and from
                     the Completion Date, the Purchaser shall have and hold all legal and beneficial
                     rights, title, interests, claims, remedies and other benefits (howsoever described
                     or arising) under and in connection with the Purchased Assets to the same extent
                     as if the Purchaser had been a beneficiary thereof instead and in the place of the
                     Seller;
     16-11895-jlg
      21-11588-jlg Doc
                    Doc2341-9
                         2-2 Filed
                                Filed
                                    09/13/21
                                      02/12/21 Entered
                                                Entered09/13/21
                                                         02/12/2114:19:31
                                                                   12:31:01 Exhibit
                                                                             ExhibitB 3E
                                                                                      -
                        to Ng
                            Deutsch
                              Declaration
                                    Declaration
                                          (SPA Form)
                                                 Pg 199Pgof15
                                                            236
                                                              of 38


               (ii)    (after giving effect to the assignment by the Seller to the Purchaser as set out in
                       paragraph (i) above) the Seller agrees that the Obligors do not have any further
                       obligations to the Seller but only to the Purchaser under or in connection with
                       any of the Purchased Assets, whether present or future, actual or contingent,
                       including its obligation to repay the PAIH Debt to the Seller; and

               (iii)   in connection with the assignment referred to in paragraph (i) above, the Seller
                       shall execute and deliver such further agreements, assignments and notices in
                       such form(s) as may be specified by the Purchaser from time to time in its sole
                       and exclusive discretion (acting reasonably) to effect the assignment of the full
                       legal, equitable and beneficial title of all the Purchased Assets to the Purchaser
                       including, without limitation, delivering or procuring the delivery to the
                       Purchaser of any assignment or other documents, notices or writings of
                       whatsoever nature required by the Purchaser (acting reasonably) to effect the
                       assignment of legal, equitable and beneficial title to the Purchased Assets as
                       contemplated by the transactions hereunder.

         (b)   The Purchaser undertakes to use its reasonable endeavours to procure written
               confirmation from those persons for whom the Seller holds certain title documents in
               support of credit arrangements under the PAIH Debt Documents that they
               acknowledge and agree the assignment of the Purchased Assets and that the Seller is
               authorised to release the relevant title documents to the Purchaser (or as it directs),
               and to provide such written confirmations to the Seller on or before the Completion
               Date.

         (c)   The Purchaser shall execute the notice of transfer in the form of Schedule 5 (Notice of
               Transfer) hereto and, upon Completion but in any event no later than five (5) Business
               Days thereafter, the Purchaser may file such notice or such other document with the
               United States Bankruptcy Court for the Southern District of New York in PAIH’s
               bankruptcy case notifying the Bankruptcy Court and all other parties in interest of the
               sale of the Purchased Assets and the change in the identity of the holder of the debt
               claims under and in connection with the PAIH Debt Documents. The Seller waives
               any objection to the assignment of the Purchased Assets (including the proofs of claim)
               to the Purchaser and waives any notice or hearing requirements imposed by Rule 3001
               of the Federal Rules of Bankruptcy Procedure. The Seller acknowledges and
               understands, and hereby stipulates, that an order of the United States Bankruptcy
               Court for the Southern District of New York may be entered without further notice to
               the Seller assigning to the Purchaser the Purchased Assets (including the proofs of
               claim) and recognizing the Purchaser as the sole owner and holder of the Seller’s
               interest in the proofs of claim.

6.       PAYMENT AND PAYMENT ADMINISTRATION

6.1      Payment

         (a)   The Purchaser shall pay to the Receiving Account, for the account of the Seller,
     16-11895-jlg
      21-11588-jlg Doc
                    Doc2341-9
                         2-2 Filed
                                Filed
                                    09/13/21
                                      02/12/21 Entered
                                                Entered09/13/21
                                                         02/12/2114:19:31
                                                                   12:31:01 Exhibit
                                                                             ExhibitB 3E
                                                                                      -
                        to Ng
                            Deutsch
                              Declaration
                                    Declaration
                                          (SPA Form)
                                                 Pg 200Pgof16
                                                            236
                                                              of 38


               without any set-off, counter-claim or deduction (whether for bank charges or
               otherwise), the Purchase Price on the Completion Date. The Parties hereby irrevocably
               acknowledge and agree that payment of the Purchase Price to, and receipt in full and
               cleared funds in, the Receiving Account in accordance with the terms of this
               Agreement shall constitute full and complete settlement of the payment of the
               Purchase Price hereunder and the Purchaser shall promptly provide the Seller with
               evidence of the transfer or remittance of the Purchase Price into the Receiving
               Account in Hong Kong via CHATS. The Purchaser shall have no responsibility for,
               involvement in, or liability with respect to, any such funds once such payment has
               been paid into the Receiving Account.

         (b)   The Purchaser shall procure that all payments made by it to Seller under this
               Agreement are made free and clear of any restriction or condition and are made
               without any deduction, withholding or set-off whatsoever, including without prejudice
               to the generality of the foregoing, for or on account of any Taxes unless the Purchaser
               is required by law to make such a payment subject to a deduction or withholding, in
               which case the relevant payment in respect of which such deduction or withholding is
               required to be made shall be increased to the extent necessary to ensure that, after the
               making of such deduction or withholding, the Seller receives and retains (free from
               any liability in respect of any such deduction or withholding) a net sum equal to the
               sum which it would have received and so retained had no such deduction or
               withholding been made or been required to be made.

6.2      Currency and Business Day

         Payments under this Agreement in relation to the Purchased Assets must be made in Dollars
         on the due date at such times and in such funds as are customary at the time for settlement
         of transactions in such currency in the place of payment. If the payment is due under this
         Agreement on a day which is not a Business Day, the due date for the payment shall instead
         be the immediately following Business Day.

7.       RECOVERIES NET AMOUNT

7.1      Receipt of Distributions

         Provided that the Assignment has occurred, any and all Distributions received or recovered
         by the Seller on or after the Completion Date in respect of any of the Purchased Assets shall
         for all purposes of this Agreement form part of the Purchased Assets and shall be held on
         trust by the Seller for the Purchaser immediately upon receipt.

7.2      Transfer of Distributions

         (a)   If any Distribution is received or recovered by the Seller on or after the Completion
               Date, but provided that the Assignment has occurred, the Seller shall pay or transfer
               such Distribution to the Purchaser without set-off, counterclaim or any deduction
               whatsoever within two (2) Business Days of actual receipt of such Distribution in the
     16-11895-jlg
      21-11588-jlg Doc
                    Doc2341-9
                         2-2 Filed
                                Filed
                                    09/13/21
                                      02/12/21 Entered
                                                Entered09/13/21
                                                         02/12/2114:19:31
                                                                   12:31:01 Exhibit
                                                                             ExhibitB 3E
                                                                                      -
                        to Ng
                            Deutsch
                              Declaration
                                    Declaration
                                          (SPA Form)
                                                 Pg 201Pgof17
                                                            236
                                                              of 38


               case of cash (“Cash Distribution”) and within ten (10) Business Days of the date of
               receipt in the case of non-Cash Distributions. The Seller hereby agrees with the
               Purchaser that in no circumstances shall the Seller seek to exercise or actually exercise
               any right of set-off, netting or any other similar right against the Purchaser with respect
               to any such Distribution, it being agreed by the Seller that the full amount of all
               Distributions must be delivered to the Purchaser in a full and timely manner as
               required by this Agreement.

         (b)   If the Seller receives a Distribution that it is required to remit to the Purchaser, the
               Purchaser shall furnish to the Seller such forms, certifications, statements and other
               documents as the Seller may reasonably request to evidence the Purchaser’s
               exemption from the withholding of any Taxes imposed by any applicable governing
               jurisdiction, whether domestic or foreign, or to enable the Seller to comply with any
               applicable laws or regulations relating thereto, and the Seller may refrain from
               remitting such Distribution until such forms, certifications, statements and other
               documents have been so furnished.

7.3      Refund

         If any part of the Distribution which is paid or transferred by the Seller to the Purchaser
         pursuant to Clause 7.2 is made by the Seller in whole or in part on the basis of any payment,
         security or other disposition which is avoided or must be restored in insolvency, liquidation,
         administration or otherwise, without limitation, then the Purchaser shall promptly on demand
         by the Seller pay to the Seller an amount equal to the part of the Distribution that is so
         avoided or restored.

8.       REPRESENTATIONS AND WARRANTIES

8.1      Seller’s Representations and Warranties

         The Seller represents and warrants to the Purchaser on the date of this Agreement and at
         every moment until the Completion Date:

         (a)   this Agreement constitutes its legally binding, valid and enforceable obligations and
               the details of the PAIH Debt Documents set forth in Schedule 1 (PAIH Debt
               Documents) are true, correct and accurate in all respects;

         (b)   it is the sole legal and beneficial owner of, and has good, unrestricted and clean title
               to each and every one of the Purchased Assets, free and clear from all Security
               Interests and so far as it is aware any other impediment (whether by way of Security
               Interest, contract or otherwise) of any nature whatsoever;

         (c)   subject to the satisfaction of the Pre-Completion Conditions, it has the power to enter
               into and perform and has taken all necessary action to authorise the entry into and
               performance of this Agreement and the transactions contemplated by this Agreement;

         (d)   subject to the satisfaction of the Pre-Completion Conditions, all authorisations
     16-11895-jlg
      21-11588-jlg Doc
                    Doc2341-9
                         2-2 Filed
                                Filed
                                    09/13/21
                                      02/12/21 Entered
                                                Entered09/13/21
                                                         02/12/2114:19:31
                                                                   12:31:01 Exhibit
                                                                             ExhibitB 3E
                                                                                      -
                        to Ng
                            Deutsch
                              Declaration
                                    Declaration
                                          (SPA Form)
                                                 Pg 202Pgof18
                                                            236
                                                              of 38


               required by it in connection with the entry into, performance, validity and
               enforceability, and the transactions contemplated by, this Agreement have been
               obtained or effected (as appropriate) and are in full force and effect;

         (e)   save for (i) the Purchased Assets[, and (ii) [•]], there is no other outstanding
               indebtedness owed by any PAIH Affiliate or any member of the PAIH Material Group
               to the Seller; and

         (f)    it will support and cooperate in the filing and approval of the relevant motion and the
               entering of a non-appealable order for the approval of the Debt Purchase Agreements
               (substantially in the form of this Agreement) pursuant to the Settlement and
               Framework Agreement in the United States Bankruptcy Court for the Southern
               District of New York.

8.2      Purchaser’s Representations and Warranties

         The Purchaser represents and warrants to the Seller on the date of this Agreement and at
         every moment until the Completion Date that:

         (a)   this Agreement constitutes its legally binding, valid and enforceable obligation;

         (b)   it is duly organised and validly existing under the laws of the jurisdiction in which it
               is incorporated;

         (c)   it has the power to enter into and perform and has taken all necessary action to
               authorise the entry into and performance of this Agreement and the transactions
               contemplated by this Agreement;

         (d)   all authorisations required by it in connection with the entry into, performance,
               validity and enforceability, and the transactions contemplated by, this Agreement have
               been obtained or effected (as appropriate) and are in full force and effect;

         (e)   it is not (nor is it reasonably expected imminently to be) subject to liquidation,
               winding-up, bankruptcy, administration, receivership, dissolution, reorganization,
               amalgamation or any analogous event whether voluntary or involuntary (and whether
               or not involving insolvency) or any assignment of assets for the benefit of creditors or
               any arrangement with creditors generally; and

         (f)   it is entering into this Agreement and will exercise its rights and perform its
               obligations under it, for its sole benefit and not for or on behalf of any other person,
               whether as trustee, agent or otherwise.

9.       NON-RELIANCE AND INDEPENDENT INVESTIGATION

9.1      Each of the Seller and the Purchaser acknowledges and confirms:

         (a)   it is a sophisticated investor with respect to the transactions contemplated under this
               Agreement and it has made its own independent appraisal of all risks arising under or
  16-11895-jlg
   21-11588-jlg Doc
                 Doc2341-9
                      2-2 Filed
                             Filed
                                 09/13/21
                                   02/12/21 Entered
                                             Entered09/13/21
                                                      02/12/2114:19:31
                                                                12:31:01 Exhibit
                                                                          ExhibitB 3E
                                                                                   -
                     to Ng
                         Deutsch
                           Declaration
                                 Declaration
                                       (SPA Form)
                                              Pg 203Pgof19
                                                         236
                                                           of 38


            in connection with the Purchased Assets (including, without limitation, the financial
            condition and affairs of each Obligor and its related entities) without reliance on any
            information provided to it by the other Party in connection with the Purchased Assets
            or this Agreement; and

      (b)   notwithstanding that the other Party currently may have, and later may come into
            possession of information with respect to the Purchased Assets, or an Obligor or any
            of its Subsidiaries, Affiliates and related companies that is not known to it and which
            may be material to its decision to sell or purchase (as the case may be) the Purchased
            Assets, the other Party shall have no liability to it and it hereby waives and releases
            any claims it might have against the other Party (whether under applicable securities
            laws or otherwise) with respect to the non-disclosure of such information.

9.2   The Purchaser acknowledges, agrees and confirms to the Seller that:

      (a)   the Purchased Assets are to be sold and assigned to the Purchaser on an “as is” basis;
            except as expressly set out in Clause 8.1 (Seller’s Representations and Warranties),
            the Seller makes no representation or warranty of any kind, express or implied,
            statutory or otherwise, in respect of the Purchased Assets, this Agreement, the PAIH
            Debt Documents or any other agreement, document, matter or thing and all such
            representations and warranties, whether express or implied, are hereby specifically
            excluded; without limiting the generality of the foregoing, the Purchaser accepts the
            risk of adverse consequences to it if the Obligors or any of them disputes the amount
            of its indebtedness under the PAIH Debt Documents and the Purchaser confirms to
            the Seller that no such dispute shall discharge, release, affect, limit or impair any of
            the Purchaser’s obligations under this Agreement;

      (b)   except as expressly set forth in this Agreement, the Seller has no duties, liabilities or
            obligations, statutory or otherwise, to the Purchaser and the Purchaser shall have no
            recourse to the Seller on any grounds whatsoever, in respect of any amount which the
            Obligors, or any of their liquidators or any other party, may fail to pay to the Purchaser
            as the assignee of the Purchased Assets;

      (c)   the Seller has no responsibility, duty or liability to the Purchaser for, or in respect of,
            the validity or enforceability of the PAIH Debt Documents or any other documents or
            any of the terms or conditions contained in the PAIH Debt Documents or such other
            documents or the performance or non-performance by any party to such documents of
            any of their obligations; without limiting the generality of the foregoing, the Seller
            shall not be liable to compensate the Purchaser or to repurchase or reacquire all or any
            part of the Purchased Assets from the Purchaser for or by reason of any loss, liability
            or expense arising out of or related to any invalidity or unenforceability of the PAIH
            Debt Documents or the Purchased Assets;

      (d)   any Restructuring of the Purchased Assets that occurs on or after the date of this
            Agreement shall be for the account of, and the responsibility of, the Purchaser, who
            will be subject to the terms of such Restructuring and the Seller shall not be obliged
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-9
                    2-2 Filed
                           Filed
                               09/13/21
                                 02/12/21 Entered
                                           Entered09/13/21
                                                    02/12/2114:19:31
                                                              12:31:01 Exhibit
                                                                        ExhibitB 3E
                                                                                 -
                   to Ng
                       Deutsch
                         Declaration
                               Declaration
                                     (SPA Form)
                                            Pg 204Pgof20
                                                       236
                                                         of 38


          to make any payment to the Purchaser in respect of any sum which is required to be
          used for a specific purpose pursuant to any Restructuring;

    (e)   the Seller has no responsibility, duty or liability to the Purchaser with respect to:

          (i)     the due execution, delivery or performance of the PAIH Debt Documents or the
                  recovery of the PAIH Debt or any other amount payable to the Seller by the
                  Obligors or any of them;

          (ii)    any recital and any representation, warranty, undertaking, covenant or
                  statement made by any Obligor;

          (iii)   and the Seller is not a trustee or fiduciary of the Purchaser in respect of, the
                  Purchased Assets during the period between the signing of this Agreement and
                  the Completion Date; or

          (iv)    the status, affairs, business, assets, financial condition, creditworthiness,
                  property, books or records of the Obligors and the Seller has not provided, and
                  has no obligation or duty to provide, the Purchaser with any credit, accounting,
                  financial or other information concerning the status, business, financial
                  condition or creditworthiness of the Obligors or any of them;

    (f)   the Purchaser:

          (i)     accepts the risk of any adverse developments affecting the status, business,
                  financial condition or creditworthiness of the Obligors or any of them occurring
                  at any time on or after the date of this Agreement, unless any such adverse
                  developments arise as a result of the fraud, gross negligence, wilful misconduct
                  of the Seller and/or such other actions of the Seller that is inconsistent with the
                  provisions of this Agreement, in respect of the Purchased Assets (but subject to
                  the Seller’s rights under Clause 4 (Seller’s Covenants));

          (ii)    acknowledges that as of the date of this Agreement the Obligors are subject to
                  or directly or indirectly involved in reorganization and/or bankruptcy
                  proceedings;

          (iii)   accepts the risk that on the date of this Agreement and on the Completion Date,
                  the Obligors are, may be or become, insolvent or subject to insolvency or
                  bankruptcy or liquidation proceedings, unless any such insolvency or
                  bankruptcy or liquidation proceedings were commenced and/or supported by
                  the Seller in respect of the Purchased Assets (but subject to the Seller’s rights
                  under Clause 4.2);

          (iv)    agrees that its obligations to the Seller under this Agreement shall not be
                  discharged, terminated, released, affected, limited or impaired by any such
                  adverse developments, insolvency or bankruptcy of the Obligors or any of them
                  or by any failure of the Purchaser to collect from the Obligors any amount
  16-11895-jlg
   21-11588-jlg Doc
                 Doc2341-9
                      2-2 Filed
                             Filed
                                 09/13/21
                                   02/12/21 Entered
                                             Entered09/13/21
                                                      02/12/2114:19:31
                                                                12:31:01 Exhibit
                                                                          ExhibitB 3E
                                                                                   -
                     to Ng
                         Deutsch
                           Declaration
                                 Declaration
                                       (SPA Form)
                                              Pg 205Pgof21
                                                         236
                                                           of 38


                    payable under the PAIH Debt Documents;

             (v)    has made its own independent assessment of the benefits and risks to it of
                    entering into this Agreement and it has not relied on and will not hereafter rely
                    on any advice or information given to it by the Seller; and

             (vi)   understands and acknowledges that it has itself been, and will continue to be
                    solely responsible for, making its own independent appraisal of and
                    investigations into the assets, financial condition, creditworthiness, affairs and
                    legal status of the Obligors, and of the matters contemplated by this Agreement
                    and the Settlement and Framework Agreement;

       (g)   either (i) no interest in the Purchased Assets is being acquired by or on behalf of a
             person which is, or at any time while the Purchased Assets are held thereby will be,
             one or more Benefit Plans or (ii) the transaction exemption set forth in one or more
             PTEs is applicable with respect to the purchase and holding of the Purchased Assets
             and the exercise of the Purchaser’s rights thereunder; and

       (h)   subject to the occurrence of Completion and the provisions of Clause 6 (Payment and
             Payment Administration), the Seller is solely entitled to all right, title, benefit and
             interest in, under and to the Purchased Assets during the period commencing on the
             date of this Agreement and ending on the Completion Date.

10.    CONFIRMATIONS

10.1   The Parties hereby confirm, without reservation, that nothing in this Agreement shall be
       considered or regarded as discharging or releasing all or any of the obligations and liabilities
       of any Obligor or any other person under the Retained Debt Documents.

10.2   The execution and delivery of this Agreement shall not adversely affect or prejudice the
       rights of the Seller, or limit, discharge or release the obligations and liabilities of any
       person with respect to any right, benefit, title, interest or claim of the Seller arising under
       or in connection with the Retained Debt Documents.

10.3   The Purchaser acknowledges and agrees that nothing in this Agreement is intended to or
       shall be construed or deemed to affect in any way any right, benefit, title, interest or claim
       of the Seller arising under or in connection with the Retained Debt Documents.

11.    FURTHER ASSURANCE

11.1   From and after the Completion Date (inclusive), the Seller will at the reasonable request of
       the Purchaser from time to time, take any and all actions requested by the Purchaser from
       time to time in order to ensure that the Purchaser shall obtain the right, benefit, title and
       interest to the Purchased Assets and otherwise to give full effect to each and every one of the
       transactions contemplated under this Agreement, including the execution of any further
       documents that reflect the terms and conditions in this Agreement and the giving of any
       notice and the making of any registration which may from time to time be reasonably
  16-11895-jlg
   21-11588-jlg Doc
                 Doc2341-9
                      2-2 Filed
                             Filed
                                 09/13/21
                                   02/12/21 Entered
                                             Entered09/13/21
                                                      02/12/2114:19:31
                                                                12:31:01 Exhibit
                                                                          ExhibitB 3E
                                                                                   -
                     to Ng
                         Deutsch
                           Declaration
                                 Declaration
                                       (SPA Form)
                                              Pg 206Pgof22
                                                         236
                                                           of 38


       requested by the Purchaser, in each case, at the Purchaser’s cost and expense.

11.2   Without limiting the foregoing Clause 11.1, the Seller will at the reasonable request of the
       Purchaser from time to time, cooperate in and facilitate the implementation of the
       transactions contemplated herein, including supporting and/or joining in the filing of any
       motion or application or request in relation to the consummation of this Agreement, in each
       case, at the Purchaser’s cost and expense.

12.    EXPENSES AND TAXES

12.1   Except as provided in Clauses 11.1, 11.2, 12.2 and 12.3, each Party shall bear its own costs
       and expenses of the preparation, negotiation, execution and consummation of this Agreement
       and any transactions contemplated herein.

12.2   Each Party shall pay and otherwise be responsible for its own Taxes arising in connection
       with the execution and consummation of this Agreement and each of the transactions
       contemplated herein. Each Party shall be responsible for arranging the payment of such
       Taxes, including fulfilling any administrative or reporting obligation imposed by the
       jurisdiction in question in connection with their payment. Notwithstanding anything to the
       contrary contained herein, the Purchaser shall be solely responsible for any and all transfer
       and similar taxes associated with the Assignment.

12.3   The Seller shall pay all expenses, fees, charges and any other costs arising from or in
       connection with its holding and ownership of the Purchased Assets (including but not limited
       to all bank charges and all custodian fees and expenses) relating to dates prior to the
       Completion Date. The Purchaser shall pay all expenses, fees, charges and any other costs
       arising from or in connection with its holding and ownership of the Purchased Assets
       (including but not limited to all bank charges and all custodian fees and expenses) relating
       to dates from and after the Completion Date.

12.4   FATCA Information:

       (a)   Subject to paragraph (c) below, each Party shall, within ten (10) Business Days of a
             reasonable request by the other Party:

             (i)     confirm to that other Party whether it is:

                     (A) a FATCA Exempt Party; or

                     (B) not a FATCA Exempt Party;

             (ii)    supply to that other Party such forms, documentation and other information
                     relating to its status under FATCA as that other Party reasonably requests for
                     the purposes of that other Party’s compliance with FATCA; and

             (iii)   supply to that other Party such forms, documentation and other information
                     relating to its status as that other Party reasonably requests for the purposes of
                     that other Party’s compliance with any other law, regulation, or exchange of
  16-11895-jlg
   21-11588-jlg Doc
                 Doc2341-9
                      2-2 Filed
                             Filed
                                 09/13/21
                                   02/12/21 Entered
                                             Entered09/13/21
                                                      02/12/2114:19:31
                                                                12:31:01 Exhibit
                                                                          ExhibitB 3E
                                                                                   -
                     to Ng
                         Deutsch
                           Declaration
                                 Declaration
                                       (SPA Form)
                                              Pg 207Pgof23
                                                         236
                                                           of 38


                    information regime.

      (b)   If a Party confirms to the other Party pursuant to paragraph (a)(i) above that it is a
            FATCA Exempt Party and it subsequently becomes aware that it will not (or is not),
            or will cease (or has ceased) to be, a FATCA Exempt Party, that Party shall notify that
            other Party reasonably promptly.

      (c)   Paragraphs (a) and (b) above shall not oblige a party to do anything which would or
            might in its reasonable opinion constitute a breach of:

            (i)     any law or regulation;

            (ii)    any fiduciary duty;

            (iii)   any duty of confidentiality; or

            (iv)    the PAIH Debt Documents.

      (d)   If a Party fails to confirm whether it is (and/or remains) a FATCA Exempt Party or to
            supply forms, documentation or other information requested in accordance with
            paragraph (a) (i) or (ii) above, (including, for the avoidance of doubt, where paragraph
            (c) above applies), then such Party shall be treated for the purposes of the transaction
            as if it is not a FATCA Exempt Party.

13.   TERMINATION

      This Agreement, and the respective obligations of the Parties hereunder, shall terminate and
      be of no further force or effect if:

      (a)   a Party gives the other Party notice to terminate following a breach of this Agreement
            by the recipient of that notice, including a failure by the Purchaser to pay the Purchase
            Price in accordance with Clause 5 (Completion); or

      (b)   Completion has not occurred on or prior to the Long Stop Date,

      except that the Surviving Provisions shall continue to have effect. Each Party’s further rights
      and obligations shall cease immediately on termination, but termination does not affect a
      Party’s accrued rights and obligations as at the date of termination.

14.   SPECIFIC PERFORMANCE

      Without prejudice to any other rights or remedies that each Party may have, each Party
      acknowledges and agrees that damages alone may not be an adequate remedy for any breach
      of the terms of this Agreement by the other Party and that the other Party is entitled to enforce
      this Agreement by seeking the remedies of injunction, specific performance or other
      equitable relief for any threatened or actual breach of the terms of this Agreement and to
      institute any action, claim, or legal proceeding to enforce the provisions of this Agreement,
      and each Party hereby waives any claim or defence that the other Party has an adequate
  16-11895-jlg
   21-11588-jlg Doc
                 Doc2341-9
                      2-2 Filed
                             Filed
                                 09/13/21
                                   02/12/21 Entered
                                             Entered09/13/21
                                                      02/12/2114:19:31
                                                                12:31:01 Exhibit
                                                                          ExhibitB 3E
                                                                                   -
                     to Ng
                         Deutsch
                           Declaration
                                 Declaration
                                       (SPA Form)
                                              Pg 208Pgof24
                                                         236
                                                           of 38


       remedy at law.

15.    CHANGES TO THE PARTIES

       The Parties may not assign, transfer, encumber or dispose of any of their rights and/or
       obligations under this Agreement without the prior written consent of the other Party, save
       that such prior written consent would not be required in respect of any assignment, transfer,
       encumbrance or disposal of any of the rights and/or obligations of the Purchaser under this
       Agreement to any Affiliate, Subsidiary, or holding company of the Purchaser.

16.    WAIVERS AND REMEDIES CUMULATIVE

16.1   The rights of each Party under this Agreement:

       (a)   may be exercised as often as necessary;

       (b)   are cumulative and not exclusive of its rights under the general law; and

       (c)   may be waived only in writing and specifically.

16.2   Delay in exercising or non-exercise of any right is not a waiver of that right.

17.    CONFIDENTIALITY

       (a)   Subject to paragraph (b), each Party to this Agreement shall keep confidential:

             (i)     all negotiations in connection with the terms of this Agreement (including
                     drafts);

             (ii)    any information supplied by any other Party in connection with the negotiations
                     in connection with this Agreement; and

             (iii)   any information supplied by the Purchaser regarding the financial condition,
                     business and operations of the Purchaser or any of the Purchaser’s Subsidiaries,
                     Affiliates or related companies (including any “know your customer”
                     information required by the Seller) as the Seller may request,

             (collectively, the “Information”).

       (b)   Each Party (the “Disclosing Party”) may deliver or disclose Information:

             (i)     that is publicly available, other than as a result of a breach by the Disclosing
                     Party of its obligations under paragraph (a) above;

             (ii)    to its Affiliates and the directors, employees, officers, professional advisers and
                     auditors of the Disclosing Party and of its Affiliates;

             (iii)   to any other person to which such delivery or disclosure may be necessary or
                     appropriate:
  16-11895-jlg
   21-11588-jlg Doc
                 Doc2341-9
                      2-2 Filed
                             Filed
                                 09/13/21
                                   02/12/21 Entered
                                             Entered09/13/21
                                                      02/12/2114:19:31
                                                                12:31:01 Exhibit
                                                                          ExhibitB 3E
                                                                                   -
                     to Ng
                         Deutsch
                           Declaration
                                 Declaration
                                       (SPA Form)
                                              Pg 209Pgof25
                                                         236
                                                           of 38


                   (A)    to effect compliance with any law, rule, regulation or order applicable to
                          it; or

                   (B)    in response to any subpoena or other legal process; or

                   (C)    if required or requested to be disclosed by any governmental, banking,
                          taxation or other regulatory authority or similar body or the rules of any
                          relevant stock exchange,

                   save that with respect to any delivery or disclosure made pursuant to this
                   paragraph (iii) the Disclosing Party shall, to the extent legally permissible,
                   notify the other Party(ies) to the Agreement of such delivery or disclosure in
                   advance of the same but only if such notice may be given in compliance with
                   all laws, rules, regulations or orders applicable to it and there is sufficient time
                   for such notice to be provided to the other Party(ies) to the Agreement before
                   the Disclosing Party is required to make such delivery or disclosure; and

            (iv)   in the case of the Purchaser:

                   (A)    to any party to any of the PAIH Debt Documents, to the extent required
                          thereunder; and

                   (B)    to its Subsidiaries, Affiliates or related companies or any proposed
                          transferee, assignee or other person proposing to enter into contractual
                          relations with the Purchaser in relation to the Purchased Assets or any
                          part thereof, provided that the Purchaser shall inform any Subsidiary,
                          Affiliate or related company or any potential purchaser, transferee,
                          assignee, participant or other person to whom it so discloses the
                          information that the information is confidential and prior to any such
                          disclosure procures that any person to whom it intends to disclose the
                          information complies or confirms that it will comply with the obligations
                          set out in a confidentiality agreement with the Purchaser no less
                          restrictive than this Clause 17.

18.   SEVERABILITY

      If a term of this Agreement is or becomes illegal, invalid or unenforceable in any jurisdiction,
      that will not affect:

      (a)   the legality, validity or enforceability in that jurisdiction of any other term of this
            Agreement; or

      (b)   the legality, validity or enforceability in other jurisdictions of that or any other term
            of this Agreement.

19.   COUNTERPARTS

      This Agreement may be executed in any number of counterparts. This has the same effect as
  16-11895-jlg
   21-11588-jlg Doc
                 Doc2341-9
                      2-2 Filed
                             Filed
                                 09/13/21
                                   02/12/21 Entered
                                             Entered09/13/21
                                                      02/12/2114:19:31
                                                                12:31:01 Exhibit
                                                                          ExhibitB 3E
                                                                                   -
                     to Ng
                         Deutsch
                           Declaration
                                 Declaration
                                       (SPA Form)
                                              Pg 210Pgof26
                                                         236
                                                           of 38


       if the signatures on the counterparts were on a single copy of this Agreement. Delivery of an
       executed counterpart of a signature page to this Agreement by electronic mail shall be
       effective as delivery of a manually executed counterpart of this Agreement.

20.    NOTICES

20.1   Giving of notices

       Any communications in connection with this Agreement must be given in writing in English
       and signed by or on behalf of the Party giving it. A notice may be delivered personally or
       sent by electronic mail, pre-paid recorded delivery or international courier to the address or
       e-mail address provided in Clause 20.3, and marked for the person specified in that clause.

20.2   Deemed receipt

       A notice shall be deemed to have been received: (a) at the time of delivery, if delivered
       personally; (b) at the time it is received in the recipient’s inbox if delivered by electronic
       mail; (c) two Business Days after the time and date of posting if sent by pre-paid recorded
       delivery; or (d) three Business Days after the time and date of posting if sent by international
       courier, provided that if deemed receipt of any notice occurs after 6.00 p.m. or is not on a
       Business Day, deemed receipt of the notice shall be 9.00 a.m. on the next Business Day.
       References to time in this Clause 20 are to local time in the country of the addressee.

20.3   Addresses for notices

       (a)   The contact details of each Party for all communications in connection with this
             Agreement are:

             (i)    in relation to the Seller:

                    Address: [•]

                    E-mail address: [•]

                    Telephone No.: [•]

                    Attention: [•]

             (ii)   in relation to the Purchaser:

                    Address: Vistra Corporate Services Centre, Wickhams Cay II, Road Town,
                    Tortola, VG1110, British Virgin Islands (C/O: 22/F South China Building, 1-
                    3 Wyndham Street, Central, Hong Kong)

                    E-mail address: ivan_wong@petersonhk.com / mayc@petersonhk.com /
                    amy_yuen@petersonhk.com / corp_cosec@petersonhk.com

                    Telephone No.: 852-2877 3828
  16-11895-jlg
   21-11588-jlg Doc
                 Doc2341-9
                      2-2 Filed
                             Filed
                                 09/13/21
                                   02/12/21 Entered
                                             Entered09/13/21
                                                      02/12/2114:19:31
                                                                12:31:01 Exhibit
                                                                          ExhibitB 3E
                                                                                   -
                     to Ng
                         Deutsch
                           Declaration
                                 Declaration
                                       (SPA Form)
                                              Pg 211Pgof27
                                                         236
                                                           of 38


                       Attention: Board of Directors / Ivan Wong / May Chan / Amy Yuen

        (b)   Each Party may change its contact details by giving not less than five (5) Business
              Days’ written notice to the other Party.

        (c)   Where a Party nominates a particular department or officer to receive a
              communication, a communication will not be effective if it fails to specify that
              department or officer.

21.     THIRD PARTY RIGHTS

        A person who is not a Party has no rights under the Contracts (Rights of Third Parties)
        Ordinance (Cap. 623) to enforce or to enjoy the benefit of any term of this Agreement.

22.     AMENDMENTS

        Any amendment to the terms of this Agreement must be agreed by each Party in writing.

23.     ENTIRE AGREEMENT

        This Agreement, together with all agreements referred to herein, constitutes the entire
        agreement and understanding of the Parties and supersedes all prior negotiations and/or
        agreements, proposed or otherwise, written or oral, concerning the subject matter hereof.

24.     GOVERNING LAW AND JURISDICTION

24.1    Governing Law

        This Agreement is governed by Hong Kong law.

24.2    Jurisdiction

        (a)   The courts of the Hong Kong S.A.R have non-exclusive jurisdiction to settle any
              disputes in connection with this Agreement.

        (b)   The courts of the Hong Kong S.A.R. are appropriate and convenient courts to settle
              any such dispute.

This Agreement has been entered into on the date stated at the beginning of this Agreement.
  16-11895-jlg
   21-11588-jlg Doc
                 Doc2341-9
                      2-2 Filed
                             Filed
                                 09/13/21
                                   02/12/21 Entered
                                             Entered09/13/21
                                                      02/12/2114:19:31
                                                                12:31:01 Exhibit
                                                                          ExhibitB 3E
                                                                                   -
                     to Ng
                         Deutsch
                           Declaration
                                 Declaration
                                       (SPA Form)
                                              Pg 212Pgof28
                                                         236
                                                           of 38


                                  SCHEDULE 1
                             PAIH DEBT DOCUMENTS

1. [•]
      16-11895-jlg
       21-11588-jlg Doc
                     Doc2341-9
                          2-2 Filed
                                 Filed
                                     09/13/21
                                       02/12/21 Entered
                                                 Entered09/13/21
                                                          02/12/2114:19:31
                                                                    12:31:01 Exhibit
                                                                              ExhibitB 3E
                                                                                       -
                         to Ng
                             Deutsch
                               Declaration
                                     Declaration
                                           (SPA Form)
                                                  Pg 213Pgof29
                                                             236
                                                               of 38


                                      SCHEDULE 2
                                 BANK ACCOUNT DETAILS


Purchase Price: [•] Dollars and [•] Cents (US$ [•]) to be paid on the Completion Date.



Receiving Account:

[•]
16-11895-jlg
 21-11588-jlg Doc
               Doc2341-9
                    2-2 Filed
                           Filed
                               09/13/21
                                 02/12/21 Entered
                                           Entered09/13/21
                                                    02/12/2114:19:31
                                                              12:31:01 Exhibit
                                                                        ExhibitB 3E
                                                                                 -
                   to Ng
                       Deutsch
                         Declaration
                               Declaration
                                     (SPA Form)
                                            Pg 214Pgof30
                                                       236
                                                         of 38


                                  SCHEDULE 3
                                  PROPERTIES


       Property Owner Property Address

 1.    Rawley Trading Flat A1, 20/F & Roof, Blk A, Evergreen Villa, 43 Stubbs Road and
       Limited        Car Parking Space No. 108, Hong Kong

 2.    Fastact Group   Block 1, 14/ F and Car Port Space No. G122 and Car Parking Space
       Limited         No. 250, Repulse Bay Garden, Nos. 18-40 Belleview Drive, Hong
                       Kong

 3.    Chasterton      House No. 36, Manderly Garden, 48 Deep Water Bay Road, Hong
       Group Limited   Kong

 4.    Pacific Andes   House No. 34, Manderly Garden, 48 Deep Water Bay Road, Hong
       Enterprises     Kong
       (Hong Kong)
       Limited

 5.    Bonaire         Unit 8B and Car Parking Space No. L39 on Lower Ground Floor,
       Developments    Celestial Garden, 5 Repulse Bay Road, Hong Kong
       Limited

 6.    Grandluck       Apartment B33, 2/F, Block B3, Woodgreen Estate, 5 Shouson Hill
       Enterprises     Road, Hong Kong & Car parking Space No.10 & 20
       Limited
 16-11895-jlg
  21-11588-jlg Doc
                Doc2341-9
                     2-2 Filed
                            Filed
                                09/13/21
                                  02/12/21 Entered
                                            Entered09/13/21
                                                     02/12/2114:19:31
                                                               12:31:01 Exhibit
                                                                         ExhibitB 3E
                                                                                  -
                    to Ng
                        Deutsch
                          Declaration
                                Declaration
                                      (SPA Form)
                                             Pg 215Pgof31
                                                        236
                                                          of 38


                                        SCHEDULE 4
                                      PAIH AFFILIATES

No.   Name                                                 Jurisdiction of Incorporation

1.    Pacific Andes International Holdings (BVI) Limited   British Virgin Islands

2.    ACE Field Limited                                    British Virgin Islands

3.    Aqua Foods (Qingdao) Co Ltd                          People’s Republic of China

4.    Bestmate Investments Limited                         Independent State of Samoa

5.    Bonaire Developments Limited                         British Virgin Islands

6.    Chasterton Group Limited                             British Virgin Islands

7.    Clamford Holding Limited                             British Virgin Islands

8.    Dynamic Choice Limited                               Hong Kong S.A.R.

9.    Europaco Limited                                     British Virgin Islands

10.   Europaco (AP) Limited                                British Virgin Islands

11.   Europaco (BP) Limited                                British Virgin Islands

12.   Europaco (EP) Limited                                British Virgin Islands

13.   Europaco (GP) Limited                                British Virgin Islands

14.   Europaco (HP) Limited                                Hong Kong S.A.R.

15.   Fastact Group Limited                                British Virgin Islands

16.   Fortune Midas Limited                                British Virgin Islands

17.   Full Enrich Limited                                  Hong Kong S.A.R.

18.   Global Research Group Inc.                           British Virgin Islands

19.   Global Research Services Inc.                        British Virgin Islands

20.   Glorious Ocean Limited                               Hong Kong S.A.R.

21.   Grandluck Enterprises Limited                        British Virgin Islands

22.   Heng Holdings (BVI) Limited                          British Virgin Islands

23.   Join Power Assets Limited                            British Virgin Islands
 16-11895-jlg
  21-11588-jlg Doc
                Doc2341-9
                     2-2 Filed
                            Filed
                                09/13/21
                                  02/12/21 Entered
                                            Entered09/13/21
                                                     02/12/2114:19:31
                                                               12:31:01 Exhibit
                                                                         ExhibitB 3E
                                                                                  -
                    to Ng
                        Deutsch
                          Declaration
                                Declaration
                                      (SPA Form)
                                             Pg 216Pgof32
                                                        236
                                                          of 38


24.   Kyoshoku Company Limited                           Japan

25.   Kyoshoku Marketing Company Limited                 Japan

26.   Modern Energy Holdings Limited                     British Virgin Islands

27.   National Fish & Seafood Inc.                       United States

28.   National Fish and Seafood Ltd                      Hong Kong S.A.R.

29.   National Fish and Seafood Management Ltd.          Hong Kong S.A.R.

30.   Nouvelle Foods International Ltd.                  British Virgin Islands

31.   Ocean Kingdom Enterprises Limited                  Hong Kong S.A.R.

32.   Onn Profits Limited                                British Virgin Islands

33.   Orient Ocean Limited                               British Virgin Islands

34.   Pacific Andes (Shanghai) Food Trading Company      People’s Republic of China
      Limited

35.   Pacific Andes Development Limited                  British Virgin Islands

36.   Pacific Andes Development Sdn Bhd                  Malaysia

37.   Pacific Andes Enterprises (Hong Kong) Limited      Hong Kong S.A.R.

38.   Pacific Andes Food (BVI) Limited                   British Virgin Islands

39.   Pacific Andes Food Limited                         People’s Republic of China

40.   Pacific Andes Treasury Management Limited          Hong Kong S.A.R.

41.   Pacific Fruit Trading Limited                      Hong Kong S.A.R.

42.   Paco-EP Limited                                    Cyprus

43.   Paco-GP Limited                                    Cyprus

44.   Paco-HP Limited                                    Cyprus

45.   Pacos (QP) Limited                                 Cyprus

46.   Pacos Processing Limited                           Cayman Islands

47.   Pacos Processing Limited                           Cyprus

48.   PAE Limited                                        Hong Kong S.A.R.
 16-11895-jlg
  21-11588-jlg Doc
                Doc2341-9
                     2-2 Filed
                            Filed
                                09/13/21
                                  02/12/21 Entered
                                            Entered09/13/21
                                                     02/12/2114:19:31
                                                               12:31:01 Exhibit
                                                                         ExhibitB 3E
                                                                                  -
                    to Ng
                        Deutsch
                          Declaration
                                Declaration
                                      (SPA Form)
                                             Pg 217Pgof33
                                                        236
                                                          of 38


49.   Paramount Holdings Limited                            Hong Kong S.A.R.

50.   Peaksville Limited                                    United Kingdom

51.   Pelican Food Limited                                  British Virgin Islands

52.   Poweroute Limited                                     British Virgin Islands

53.   Qingdao Canning Foodstuff Co Limited                  People’s Republic of China

54.   Qingdao Pacific Andes International Trading Company   British Virgin Islands
      Limited

55.   Qingdao Pacific Andes International Trading Company   People’s Republic of China
      Limited

56.   Rawley Trading Limited                                British Virgin Islands

57.   Rich Reward Assets Limited                            British Virgin Islands

58.   Rich System Limited                                   Hong Kong S.A.R.

59.   Silliker Hong Kong Limited                            Hong Kong S.A.R.

60.   Value Food Supply Limited                             Hong Kong S.A.R.

61.   Vision Invest Limited                                 British Virgin Islands

62.   Waton Enterprises Limited                             Hong Kong S.A.R.

63.   Wealthy Nation Holdings Limited                       British Virgin Islands

64.   Xinxing Foodstuffs (Qingdao) Company Limited          People’s Republic of China
   16-11895-jlg
    21-11588-jlg Doc
                  Doc2341-9
                       2-2 Filed
                              Filed
                                  09/13/21
                                    02/12/21 Entered
                                              Entered09/13/21
                                                       02/12/2114:19:31
                                                                 12:31:01 Exhibit
                                                                           ExhibitB 3E
                                                                                    -
                      to Ng
                          Deutsch
                            Declaration
                                  Declaration
                                        (SPA Form)
                                               Pg 218Pgof34
                                                          236
                                                            of 38


                                                       SCHEDULE 5
                                                   NOTICE OF TRANSFER

                         UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF NEW YORK
In re CHINA FISHERY GROUP LIMITED : (CAYMAN), et al.,
Case No. 16-11895 (JLG) (Jointly Administered)



                     TRANSFER OF CLAIM OTHER THAN FOR SECURITY
 A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee hereby gives evidence
 and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other than for security, of the claim referenced in this
 evidence and notice.



               Name of Transferee                                                          Name of Transferor


  Name and Address where notices to transferee         Court Claim # (if known):
  should be sent:                                                          Amount of Claim:
                                                                           Date Claim Filed:


                                                                             Phone:
 Phone:
                                                                             Last Four Digits of Acct. #:
 Last Four Digits of Acct #:



 Name and Address where transferee payments should be sent (if
 different from above):



 Phone:
 Last Four Digits of Acct #:



I declare under penalty of perjury that the information provided in this notice is true and correct to the best of my knowledge and
belief.


 By:__________________________________                                      Date:__________________________
       Transferee/Transferee’s Agent




        Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571
     16-11895-jlg
      21-11588-jlg Doc
                    Doc2341-9
                         2-2 Filed
                                Filed
                                    09/13/21
                                      02/12/21 Entered
                                                Entered09/13/21
                                                         02/12/2114:19:31
                                                                   12:31:01 Exhibit
                                                                             ExhibitB 3E
                                                                                      -
                        to Ng
                            Deutsch
                              Declaration
                                    Declaration
                                          (SPA Form)
                                                 Pg 219Pgof35
                                                            236
                                                              of 38


                                         SCHEDULE 6
                                    NOTICE OF ASSIGNMENT

 From              : [•] (the “Existing Lender”)

 To                : [•] as borrower (the “Borrower”)
                     [•] as guarantor (the “Guarantor”)

 Cc                : [ASIA UNION LIMITED] (the “New Lender”)

 Dated             :


Dear Sirs

                       Sale and Purchase Agreement dated________________ 2021
                                          (the “Agreement”)

1.     We refer to:

       a.   [•]; and

       b.   [•].

2.     This is a notice of assignment. Terms defined in the Agreement shall have the same meaning
       in this notice of assignment.

3.     We hereby notify you that, with effect on and from ________________ 2021 (the
       “Assignment Date”):

       a.    the Existing Lender assigned to the New Lender all its legal and beneficial rights, title,
            interests, claims, remedies and other benefits (howsoever described or arising) under or
            in connection with the Purchased Assets, and, on and from the Assignment Date, the
            New Lender shall have and hold all legal and beneficial rights, title, interests, claims,
            remedies and other benefits (howsoever described or arising) under and in connection
            with the Purchased Assets to the same extent as if the New Lender had been a beneficiary
            thereof instead and in the place of the Existing Lender; and

       b.   the Existing Lender agreed that each of the Borrower and the Guarantor does not have
            any further obligations to the Existing Lender but only to the New Lender under or in
            connection with any of the Purchased Assets, whether present or future, actual or
            contingent, including its obligation to repay the PAIH Debt to the Existing Lender.

4.     The address, e-mail address and attention details for any communication or document to be
       made or delivered to the New Lender under or in connection with the Purchased Assets is as
       follows:
     16-11895-jlg
      21-11588-jlg Doc
                    Doc2341-9
                         2-2 Filed
                                Filed
                                    09/13/21
                                      02/12/21 Entered
                                                Entered09/13/21
                                                         02/12/2114:19:31
                                                                   12:31:01 Exhibit
                                                                             ExhibitB 3E
                                                                                      -
                        to Ng
                            Deutsch
                              Declaration
                                    Declaration
                                          (SPA Form)
                                                 Pg 220Pgof36
                                                            236
                                                              of 38



       Address: Vistra Corporate Services Centre, Wickhams Cay II, Road Town, Tortola, VG1110,
       British Virgin Islands (C/O: 22/F South China Building, 1- 3 Wyndham Street, Central, Hong
       Kong)

       E-mail   address:   ivan_wong@petersonhk.com       /                mayc@petersonhk.com           /
       amy_yuen@petersonhk.com / corp_cosec@petersonhk.com

       Attention: Board of Directors / Ivan Wong / May Chan / Amy Yuen

5.     This notice of assignment may be executed in any number of counterparts and this has the same
       effect as if the signatures on the counterparts were on a single copy of this notice of assignment.

6.     This notice of assignment is governed by Hong Kong law.




____________________________
For and on behalf of
[•]
(as Existing Lender)
 16-11895-jlg
  21-11588-jlg Doc
                Doc2341-9
                     2-2 Filed
                            Filed
                                09/13/21
                                  02/12/21 Entered
                                            Entered09/13/21
                                                     02/12/2114:19:31
                                                               12:31:01 Exhibit
                                                                         ExhibitB 3E
                                                                                  -
                    to Ng
                        Deutsch
                          Declaration
                                Declaration
                                      (SPA Form)
                                             Pg 221Pgof37
                                                        236
                                                          of 38




                                SIGNATURE PAGE



The Seller

 Signed by                          )
                                    )
 for and on behalf of [•]:          )
 16-11895-jlg
  21-11588-jlg Doc
                Doc2341-9
                     2-2 Filed
                            Filed
                                09/13/21
                                  02/12/21 Entered
                                            Entered09/13/21
                                                     02/12/2114:19:31
                                                               12:31:01 Exhibit
                                                                         ExhibitB 3E
                                                                                  -
                    to Ng
                        Deutsch
                          Declaration
                                Declaration
                                      (SPA Form)
                                             Pg 222Pgof38
                                                        236
                                                          of 38




The Purchaser

Signed by                        )
                                 )
for and on behalf of [ASIA UNION )
LIMITED]:                        )
21-11588-jlg   Doc 2-2 Filed 09/13/21 Entered 09/13/21 14:19:31   Exhibit B -
                      Deutsch Declaration Pg 223 of 236



                                 Exhibit B-3
    21-11588-jlg
16-11895-jlg   DocDoc
                  14932-2 Filed
                             Filed 09/13/21 Entered
                                 02/19/19     Entered 09/13/21
                                                    02/19/19   14:19:31 Main
                                                             12:49:48    Exhibit B-
                                                                             Document
                         Deutsch Declaration     Pg
                                        Pg 1 of 342 224 of 236


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- x
In re:                                                                  :   Chapter 11
                                                                        :
CHINA FISHERY GROUP LIMITED                                             :   Case No. 16-11895 (JLG)
(CAYMAN), et al.,                                                       :
                                                                        :   (Jointly Administered)
                    Debtors.1                                           :
-------------------------------------------------------------------     x

     PERIODIC REPORT OF DEBTORS PURSUANT TO BANKRUPTCY RULE 2015.3
 REGARDING VALUE, OPERATIONS AND PROFITABILITY OF ENTITIES IN WHICH THE
   ESTATE OF PACIFIC ANDES INTERNATIONAL HOLDINGS LIMITED (BERMUDA)
             HOLDS A SUBSTANTIAL OR CONTROLLING INTEREST




Dated: February 19, 2019
       New York, New York




1
  The Debtors in these chapter 11 cases are as follows: China Fishery Group Limited (Cayman), Pacific Andes
International Holdings Limited (Bermuda), N.S. Hong Investment (BVI) Limited, South Pacific Shipping Agency
Limited (BVI), China Fisheries International Limited (Samoa), CFGL (Singapore) Private Limited, Chanery
Investment Inc. (BVI), Champion Maritime Limited (BVI), Growing Management Limited (BVI), Target Shipping
Limited (HK), Fortress Agents Limited (BVI), Ocean Expert International Limited (BVI), Protein Trading Limited
(Samoa), CFG Peru Investments Pte. Limited (Singapore), Smart Group Limited (Cayman), Super Investment
Limited (Cayman), Pacific Andes Resources Development Limited (Bermuda), Nouvelle Foods International Ltd.
(BVI), Golden Target Pacific Limited (BVI), Pacific Andes International Holdings (BVI) Limited, Zhonggang
Fisheries Limited (BVI), Admired Agents Limited (BVI), Chiksano Management Limited (BVI), Clamford Holding
Limited (BVI), Excel Concept Limited (BVI), Gain Star Management Limited (BVI), Grand Success Investment
(Singapore) Private Limited, Hill Cosmos International Limited (BVI), Loyal Mark Holdings Limited (BVI), Metro
Island International Limited (BVI), Mission Excel International Limited (BVI), Natprop Investments Limited,
Pioneer Logistics Limited (BVI), Sea Capital International Limited (BVI), Shine Bright Management Limited
(BVI), Superb Choice International Limited (BVI), and Toyama Holdings Limited (BVI).
    21-11588-jlg
16-11895-jlg   DocDoc
                  14932-2 Filed
                             Filed 09/13/21 Entered
                                 02/19/19     Entered 09/13/21
                                                    02/19/19   14:19:31 Main
                                                             12:49:48    Exhibit B-
                                                                             Document
                         Deutsch Declaration     Pg
                                        Pg 2 of 342 225 of 236
    21-11588-jlg
16-11895-jlg   DocDoc
                  14932-2 Filed
                             Filed 09/13/21 Entered
                                 02/19/19     Entered 09/13/21
                                                    02/19/19   14:19:31 Main
                                                             12:49:48    Exhibit B-
                                                                             Document
                         Deutsch Declaration     Pg
                                        Pg 3 of 342 226 of 236



General Notes to the Form 26 Report
Bankruptcy Rule 2015.3 requires reporting of information regarding the value, operations and
profitability of non-debtor entities, that are not publicly traded corporations, in which a debtor
holds a substantial or controlling interest on Form 26 (the “Form 26 Report”). This Form 26
Report is prepared for Debtor, Pacific Andes International Holdings Limited (Bermuda)
(“PAIH”). The Debtors are filing additional Form 26 Reports that includes the remaining
Debtors’ interests in entities in which they hold a substantial or controlling interest.


Basis of the Financial Statement Presentation - The information contained herein is provided to
fulfill the requirements of the Bankruptcy Rule 2015.3 and organized to comply with guidelines
provided by the Office of the United States Trustee. The Debtors are part of a larger group of
companies that comprise the Pacific Andes Organization (“PA Organization”). Only the Debtors
included in the PA Organization are debtors under chapter 11 of the United States Bankruptcy
Code. Accordingly, the accompanying unaudited financial statements included in this Form 26
Report do not include consolidated results for any of the Debtors or their affiliates. The financial
statements and supplemental information contained herein are unaudited, preliminary and may
not comply with generally accepted accounting principles in the United States of America ("U.S.
GAAP") in all material respects.


This information has not been subject to procedures that would typically be applied to financial
information presented in accordance with U.S. GAAP, and upon the application of such
procedures, the Debtor believes that the financial information could be subject to changes and
these changes could be material. The information furnished in this report includes primarily
normal recurring adjustments, but does not include all of the adjustments that would typically be
made in accordance with U.S. GAAP.


The results of operations contained herein are not necessarily indicative of results that are
expected from any other period of for the full year and may not necessarily reflect the results of
operations, financial position and cash flows of these entities in the future.




                                                  1
    21-11588-jlg
16-11895-jlg   DocDoc
                  14932-2 Filed
                             Filed 09/13/21 Entered
                                 02/19/19     Entered 09/13/21
                                                    02/19/19   14:19:31 Main
                                                             12:49:48    Exhibit B-
                                                                             Document
                         Deutsch Declaration     Pg
                                        Pg 4 of 342 227 of 236



Intercompany Transactions – Intercompany transactions between any entity and related period
ending balances have not been eliminated in the financial statements contained herein. No
conclusion as to the legal obligations or the related asset valuations associated with these
intercompany transactions and balances is made by the presentation herein.


Valuation information – The valuation information provided herein is based on the book value
of the non-Debtors (book value of assets less book value of liabilities). The Debtors do not
maintain fair market value or other basis of valuation for these entities.




                                                  2

1136831
          21-11588-jlg
      16-11895-jlg   DocDoc
                        14932-2 Filed
                                   Filed 09/13/21 Entered
                                       02/19/19     Entered 09/13/21
                                                          02/19/19   14:19:31 Main
                                                                   12:49:48    Exhibit B-
                                                                                   Document
                               Deutsch Declaration     Pg
                                              Pg 5 of 342 228 of 236

                    FORM 26 - RULE 2015.3

United States Bankruptcy Court
Southern District of New York
Pacific Andes International Holdings Limited
Case No.: [16-11890]

                                                              Entity Summary Sheet

PERIODIC REPORT REGARDING VALUE, OPERATIONS AND PROFITIBILITY OF ENTITIES IN
WHICH THE ESTATE OF PACIFIC ANDES INTERNATIONAL HOLDINGS LIMITED HOLDS A
SUBSTANTIAL OR CONTROLLING INTEREST




                          Name of Entity                          Interest of the Estate   Tab
Pacific Andes Development Sdn. Bhd.                                       100%              1
Global Research Group Inc                                                  50%              2
Fastact Group Limited                                                     100%              3
Pacific Andes Enterprises (Hong Kong) Limited                             100%              4
Aqua Foods (Qingdao) Co Ltd                                               100%              5
Qingdao Canning & Foodstuff Co Limited                                    100%              6
Onn Profits Limited                                                       100%              7
Pacific Andes Food (BVI) Limited                                          100%              8
Pacific Andes (Shanghai) Food Company Limited                             100%              9
Qingdao Pacific Andes International Trading Company Limited
                                                                          100%             10
(PRC)
Waton Enterprises Limited                                                 100%             11
Paramount Holdings Limited                                                 50%             12
Qingdao Pacific Andes International Trading Company Limited
                                                                          100%             13
(BVI)
Chasterton Group Limited                                                  100%             14
Peaklane Development Limited                                              100%             15
PAE Limited                                                               100%             16
Vision Invest Limited                                                     100%             17
Fortune Midas Limited                                                     100%             18
Pacific Andes Treasury Management Limited                                 100%             19
Orient Ocean Limited                                                      100%             20
Pelican Food Limited                                                      100%             21
Pacific Andes Development Limited                                         100%             22
Ace Field Limited                                                         100%             23
Xinxing Foodstuffs (Qingdao) Company Limited                              100%             24
Heng Holdings (BVI) Limited                                               100%             25
PA Capital Investment Limited                                             100%             26
Global Research Services Inc                                               50%             27
Peaksville Limited                                                        100%             28
Rawley Trading Limited                                                    100%             29
Bestmate Investments Limited                                              100%             30
Modern Energy Holdings Limited                                            100%             31
Ocean Kingdom Enterprises Limited                                         100%             32
Full Enrich Limited                                                       100%             33
Pacific Fruit Trading Limited                                             100%             34
Rich Reward Assets Limited                                                100%             35
Join Power Assets Limited                                                 100%             36
National Fish & Seafood Management Ltd                                    100%             37
          21-11588-jlg
      16-11895-jlg   DocDoc
                        14932-2 Filed
                                   Filed 09/13/21 Entered
                                       02/19/19     Entered 09/13/21
                                                          02/19/19   14:19:31 Main
                                                                   12:49:48    Exhibit B-
                                                                                   Document
                               Deutsch Declaration     Pg
                                              Pg 6 of 342 229 of 236

Bonaire Developments Limited                                               100%                       38
Glorious Ocean Limited                                                     100%                       39
Grandluck Enterprises Limited                                              100%                       40
Rich System Limited                                                        100%                       41
Value Food Supply Limited (HK)                                             100%                       42
Grandway Capital Resources Limited                                         100%                       43
Wealthy Nation Holdings Limited                                            100%                       44
Dynamic Choice Limited                                                     100%                       45
Pacific Andes Food Limited                                                 100%                       46
Kyoshoku Company Limited                                                    60%                       47
Kyoshoku Marketing Company Limited                                          60%                       48
National Fish and Seafood Inc.                                              60%                   Footnote #1
National Fish and Seafood Ltd                                               60%                   Footnote #1




Footnote #1: The Debtors were unable to obtain the information necessary to prepare reports for
             National Fish and Seafood Inc. and National Fish and Seafood Ltd.
    21-11588-jlg
16-11895-jlg   DocDoc
                  14932-2 Filed
                             Filed 09/13/21 Entered
                                 02/19/19     Entered 09/13/21
                                                    02/19/19   14:19:31 Main
                                                             12:49:48    Exhibit B-
                                                                             Document
                         Deutsch Declaration     Pg
                                        Pg 28 of 342230 of 236




           TAB 4 - PACIFIC ANDES ENTERPRISES (HONG KONG) LIMITED
       21-11588-jlg
   16-11895-jlg   DocDoc
                     14932-2 Filed
                                Filed 09/13/21 Entered
                                    02/19/19       Entered  09/13/21
                                                          02/19/19   14:19:31 Main
                                                                   12:49:48    Exhibit B-
                                                                                   Document
                            Deutsch FORM  26Pg
                                             - RULE
                                      Declaration   2015.3
                                                      Pg
                                                29 of 342 231 of 236

                                                Exhibit A
                 Valuation Estimate for Pacific Andes Enterprises (Hong Kong) Limited


Based on the unaudited management account as of June 28, 2018, the net assets of Pacific Andes Enterprises
(Hong Kong) Limited are US$6,312,251. The unaudited management account is prepared on historical cost
basis, except that certain properties are measured at revalued amounts or fair values as appropriate.
        21-11588-jlg
    16-11895-jlg   DocDoc
                      14932-2 Filed
                                 Filed 09/13/21 Entered
                                     02/19/19       Entered   09/13/21
                                                            02/19/19   14:19:31 Main
                                                                     12:49:48    Exhibit B-
                                                                                     Document
                             DeutschFORM   26 - RULE
                                       Declaration   2015.3
                                            Pg 30 of 342Pg  232 of 236

                                                      Exhibit B-1
                           Balance Sheet for Pacific Andes Enterprises (Hong Kong) Limited
                                                  As of June 28, 2018


                                                                                 As at 28 Jun 2018   As at 28 Sep 2017
                                                                                       USD                 USD
                                                                                    (Unaudited)         (Unaudited)
Non-Current Assets
Investments                                                                                     1                   1
Property, plant and equipments                                                         16,151,206          16,701,278
Investment properties                                                                           -                   -
                                                                                       16,151,207          16,701,279

Current Assets
Bank balances                                                                              32,717             141,222
Amount due from related companies                                                      20,849,957          14,746,679
Other receivables and prepayment                                                          577,564             649,284
                                                                                       21,460,238          15,537,185

Total Assets                                                                           37,611,445          32,238,464

Current Liabilities
Trade and other payables                                                               (3,815,783)         (2,937,554)
Amount due to related companies                                                       (24,897,171)        (19,562,806)
Bank borrowings                                                                                 -                   -
                                                                                      (28,712,954)        (22,500,360)

Total assets less current liabilities                                                   8,898,491           9,738,104

Non-Current Liabilities
Deferred Taxation                                                                      (2,586,240)         (2,586,240)

                                                                                        6,312,251           7,151,864




Share Capital and Reserves
Share Capital                                                                          (1,282,077)         (1,282,077)
Properties revaluation reserve                                                        (14,301,145)        (14,301,145)
Accumulated Losses (Retained earnings)                                                  9,270,971           8,431,358
                                                                                       (6,312,251)         (7,151,864)

                                                                                              -                   -

Note: The information is extracted from the management account of Pacific Andes Enterprises
(Hong Kong) Limited. The management account is prepared in accordance with the
International Financial Reporting Standards.
        21-11588-jlg
    16-11895-jlg   DocDoc
                      14932-2 Filed
                                 Filed 09/13/21 Entered
                                     02/19/19       Entered 09/13/21
                                                          02/19/19   14:19:31 Main
                                                                   12:49:48    Exhibit B-
                                                                                   Document
                             Deutsch FORM  26Pg
                                              - RULE
                                       Declaration   2015.3
                                                       Pg
                                                 31 of 342233 of 236

                                              Exhibit B-2
             Statement of Income (Loss) for Pacific Andes Enterprises (Hong Kong) Limited
                                   Six Months Ended June 28, 2018

                                                                                          29 Dec 2017 to
                                                                                           28 Jun 2018
                                                                                              USD
                                                                                           (Unaudited)

Revenue                                                                                          76,923
Cost of Sales                                                                                       -
Gross Profit                                                                                     76,923

Other income                                                                                     14,377

Selling & Distribution expenses                                                                      -

General & Administrative expenses                                                              (547,959)

Finance cost                                                                                         -

Profit (Loss) before tax                                                                       (456,659)

Taxation                                                                                             -

Profit (Loss) for the year/period, after tax                                                   (456,659)

(Accumulated losses) Retained earnings brought forward                                        (8,814,312)

Properties revaluation reserve release to retained earnings upon disposal of properties              -

(Accumulated losses) Retained earnings carried forward                                        (9,270,971)

                                                                                                     -

Note: The information is extracted from the management account of Pacific Andes Enterprises
(Hong Kong) Limited. The management account is prepared in accordance with the
International Financial Reporting Standards.
        21-11588-jlg
    16-11895-jlg   DocDoc
                      14932-2 Filed
                                 Filed 09/13/21 Entered
                                     02/19/19      Entered   09/13/21
                                                           02/19/19   14:19:31 Main
                                                                    12:49:48    Exhibit B-
                                                                                    Document
                             Deutsch  FORM 26 - RULE
                                        Declaration  2015.3
                                                       Pg
                                            Pg 32 of 342   234 of 236

                                                Exhibit B-3
                 Statement of Cash Flows for Pacific Andes Enterprises (Hong Kong) Limited
                                      Six Months Ended June 28, 2018

                                                                                              29 Dec 2017 to
                                                                                               28 Jun 2018
                                                                                                  USD
                                                                                               (Unaudited)

Net cash from operating activities                                                                   850,617

Investing activities
Additions for property, plant and equipment                                                                    -
Proceeds on disposal of properties                                                                             -
Others (interest received)                                                                                     -
Net cash from investing activities                                                                             -

Financing activities
Advance from (repayment to) related companies                                                       (925,839)
Additions (repayment) of bank loans                                                                         -

Net cash from (used in) financing activities                                                        (925,839)

Net increase (decrease) in cash and cash equivalents                                                 (75,222)

Cash and cash equivalents at the beginning of the year/period                                        107,939

Cash and cash equivalents at the end of the year/period                                               32,717
                                                                                                           -

Note: The information is extracted from the management account of Pacific Andes Enterprises
(Hong Kong) Limited. The management account is prepared in accordance with the
International Financial Reporting Standards.
        21-11588-jlg
    16-11895-jlg   DocDoc
                      14932-2 Filed
                                 Filed 09/13/21 Entered
                                     02/19/19       Entered   09/13/21
                                                            02/19/19   14:19:31 Main
                                                                     12:49:48    Exhibit B-
                                                                                     Document
                             DeutschFORM   26 - RULE
                                       Declaration   2015.3
                                                       Pg
                                            Pg 33 of 342    235 of 236

                                                 Exhibit B-4
        Statement of Changes in Shareholders' Equity for Pacific Andes Enterprises (Hong Kong) Limited
                                      Six Months Ended June 28, 2018

                                                                                              29 Dec 2017 to
                                                                                               28 Jun 2018
                                                                                                  USD
                                                                                               (Unaudited)

Balance at the beginning of period                                                                6,768,910

Profit (Loss) for the year/period, after tax                                                       (456,659)

Revaluation of properties                                                                                  -

Balance at the end of period                                                                      6,312,251
                                                                                                        -

Note: The information is extracted from the management account of Pacific Andes Enterprises
(Hong Kong) Limited. The management account is prepared in accordance with the
International Financial Reporting Standards.
    21-11588-jlg
16-11895-jlg   DocDoc
                  14932-2 Filed
                             Filed 09/13/21 Entered
                                 02/19/19      Entered  09/13/21
                                                     02/19/19    14:19:31 Main
                                                               12:49:48    Exhibit B-
                                                                               Document
                                   FORMPg2634
                         Deutsch Declaration- RULE 2015.3
                                                  Pg
                                               of 342 236 of 236

                                              Exhibit C
            Description of Operations for Pacific Andes Enterprises (Hong Kong) Limited

Principal product produced or services rendered and methods of distribution
The Company's principal activities are property holdings and provision of adminsitrative services to group
companies.

Description of the status of a new product or segment if a public announcement has been made or
information publicly disseminated
None

Sources and availability of raw materials
None

Any significant patents, trademarks, licenses, franchises, and concessions held
None

Seasonality of the business
None

Dependence upon a single customer or a few customers
None

Dollar amount of backlog orders believed to be firm
None

Exposure to renegotiation or redetermination or termination of significant contracts
None

Competitive conditions facing the entity
None

Description of properties owned
Properties held in Hong Kong

Significant legal proceedings
None

Material purchase commitments
None

Identified trends events or uncertainties that are likely to have a material impact on the entity's
short-term liquidity, net sales, or income from continuing operations
None
